UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-02652 Name of Registrant: Vanguard Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2016 Item 1: Schedule of Investments Vanguard 500 Index Fund Schedule of Investments As of March 31, 2016 Market Value Shares ($000) Common Stocks (99.5%) 1 Consumer Discretionary (12.8%) * Amazon.com Inc. 4,867,865 2,889,759 Home Depot Inc. 15,986,007 2,133,013 Walt Disney Co. 18,926,043 1,879,545 Comcast Corp. Class A 30,676,112 1,873,697 McDonald's Corp. 11,369,489 1,428,917 Starbucks Corp. 18,633,661 1,112,430 NIKE Inc. Class B 17,017,687 1,046,077 Lowe's Cos. Inc. 11,539,828 874,142 * Priceline Group Inc. 625,694 806,495 Time Warner Cable Inc. 3,572,592 731,024 Time Warner Inc. 9,964,644 722,935 Ford Motor Co. 49,171,420 663,814 TJX Cos. Inc. 8,444,449 661,623 Target Corp. 7,590,674 624,561 General Motors Co. 17,715,770 556,807 * Netflix Inc. 5,395,884 551,621 Twenty-First Century Fox Inc. Class A 19,128,494 533,302 Yum! Brands Inc. 5,154,284 421,878 * O'Reilly Automotive Inc. 1,225,791 335,450 Johnson Controls Inc. 8,176,160 318,625 Dollar General Corp. 3,669,722 314,128 * AutoZone Inc. 381,027 303,560 Carnival Corp. 5,685,815 300,040 Ross Stores Inc. 5,108,551 295,785 CBS Corp. Class B 5,322,075 293,193 L Brands Inc. 3,213,714 282,196 VF Corp. 4,282,019 277,304 Delphi Automotive plc 3,502,009 262,721 Omnicom Group Inc. 3,023,363 251,635 * Dollar Tree Inc. 2,962,951 244,325 * Under Armour Inc. Class A 2,287,861 194,079 Genuine Parts Co. 1,883,094 187,104 Viacom Inc. Class B 4,363,554 180,128 * Chipotle Mexican Grill Inc. Class A 378,387 178,209 Starwood Hotels & Resorts Worldwide Inc. 2,123,399 177,155 Royal Caribbean Cruises Ltd. 2,135,708 175,448 Whirlpool Corp. 972,739 175,424 Macy's Inc. 3,908,147 172,310 Marriott International Inc. Class A 2,394,338 170,429 Expedia Inc. 1,492,370 160,907 * Mohawk Industries Inc. 801,082 152,927 Tractor Supply Co. 1,684,506 152,380 Newell Rubbermaid Inc. 3,365,361 149,052 Advance Auto Parts Inc. 923,548 148,082 Mattel Inc. 4,282,309 143,971 Coach Inc. 3,497,492 140,214 Hanesbrands Inc. 4,933,029 139,802 * Michael Kors Holdings Ltd. 2,259,886 128,723 * CarMax Inc. 2,465,131 125,968 DR Horton Inc. 4,144,871 125,299 Signet Jewelers Ltd. 1,001,725 124,244 Harley-Davidson Inc. 2,317,718 118,968 Interpublic Group of Cos. Inc. 5,064,693 116,235 Best Buy Co. Inc. 3,548,404 115,110 Hasbro Inc. 1,414,602 113,310 Kohl's Corp. 2,390,758 111,433 Goodyear Tire & Rubber Co. 3,366,880 111,040 Lennar Corp. Class A 2,268,466 109,703 Wyndham Worldwide Corp. 1,416,980 108,300 BorgWarner Inc. 2,753,687 105,742 Tiffany & Co. 1,404,925 103,093 * Bed Bath & Beyond Inc. 2,060,264 102,272 PVH Corp. 1,031,999 102,230 Darden Restaurants Inc. 1,453,665 96,378 ^ Wynn Resorts Ltd. 1,025,228 95,787 * TripAdvisor Inc. 1,434,824 95,416 ^ Nordstrom Inc. 1,621,401 92,760 Cablevision Systems Corp. Class A 2,802,603 92,486 Staples Inc. 8,133,117 89,708 Gap Inc. 2,850,022 83,791 Leggett & Platt Inc. 1,708,383 82,686 * Discovery Communications Inc. 2,997,492 80,932 Harman International Industries Inc. 896,031 79,783 H&R Block Inc. 2,971,807 78,515 News Corp. Class A 6,142,803 78,444 Scripps Networks Interactive Inc. Class A 1,194,841 78,262 PulteGroup Inc. 4,014,771 75,116 Ralph Lauren Corp. Class A 732,081 70,470 TEGNA Inc. 2,767,256 64,920 Garmin Ltd. 1,481,575 59,204 * Discovery Communications Inc. Class A 1,890,429 54,123 * AutoNation Inc. 931,764 43,495 ^ GameStop Corp. Class A 1,325,711 42,065 * Urban Outfitters Inc. 1,093,501 36,184 Twenty-First Century Fox Inc. 412,276 11,626 Consumer Staples (10.4%) Procter & Gamble Co. 33,443,735 2,752,754 Coca-Cola Co. 49,128,797 2,279,085 Philip Morris International Inc. 19,534,938 1,916,573 PepsiCo Inc. 18,224,592 1,867,656 Altria Group Inc. 24,689,570 1,547,048 CVS Health Corp. 13,852,155 1,436,884 Wal-Mart Stores Inc. 19,784,581 1,355,046 Walgreens Boots Alliance Inc. 10,882,522 916,744 Costco Wholesale Corp. 5,545,812 873,909 Colgate-Palmolive Co. 11,258,038 795,380 Mondelez International Inc. Class A 19,784,195 793,742 Kimberly-Clark Corp. 4,548,890 611,871 Kraft Heinz Co. 7,494,513 588,769 Reynolds American Inc. 10,435,032 524,986 General Mills Inc. 7,479,561 473,830 Kroger Co. 12,286,890 469,974 Constellation Brands Inc. Class A 2,218,493 335,192 Sysco Corp. 6,622,932 309,490 Archer-Daniels-Midland Co. 7,511,273 272,734 Estee Lauder Cos. Inc. Class A 2,800,195 264,086 * Monster Beverage Corp. 1,894,779 252,726 Tyson Foods Inc. Class A 3,698,492 246,541 ConAgra Foods Inc. 5,478,366 244,445 Kellogg Co. 3,182,316 243,606 Molson Coors Brewing Co. Class B 2,320,124 223,150 Dr Pepper Snapple Group Inc. 2,361,197 211,138 Clorox Co. 1,633,929 205,973 Mead Johnson Nutrition Co. 2,348,391 199,543 JM Smucker Co. 1,507,420 195,723 Hershey Co. 1,806,478 166,359 Church & Dwight Co. Inc. 1,633,776 150,601 Hormel Foods Corp. 3,403,859 147,183 McCormick & Co. Inc. 1,455,394 144,783 Campbell Soup Co. 2,264,803 144,472 Coca-Cola Enterprises Inc. 2,634,210 133,660 Whole Foods Market Inc. 4,088,513 127,194 Brown-Forman Corp. Class B 1,265,758 124,639 Energy (6.7%) Exxon Mobil Corp. 52,356,691 4,376,496 Chevron Corp. 23,743,411 2,265,121 Schlumberger Ltd. 15,798,670 1,165,152 Occidental Petroleum Corp. 9,633,931 659,250 ConocoPhillips 15,591,629 627,875 Phillips 66 5,917,344 512,383 EOG Resources Inc. 6,931,298 503,074 Kinder Morgan Inc. 23,075,740 412,133 Halliburton Co. 10,824,799 386,662 Valero Energy Corp. 5,932,303 380,498 Anadarko Petroleum Corp. 6,413,041 298,655 Pioneer Natural Resources Co. 2,059,925 289,914 Spectra Energy Corp. 8,472,989 259,273 Marathon Petroleum Corp. 6,677,926 248,285 Baker Hughes Inc. 5,524,827 242,153 Apache Corp. 4,773,773 233,008 Devon Energy Corp. 6,427,147 176,361 Hess Corp. 3,335,137 175,595 Noble Energy Inc. 5,401,097 169,648 * Concho Resources Inc. 1,626,543 164,346 * Cameron International Corp. 2,413,188 161,804 National Oilwell Varco Inc. 4,733,112 147,200 Williams Cos. Inc. 8,596,683 138,149 EQT Corp. 2,015,771 135,581 Cabot Oil & Gas Corp. 5,769,132 131,017 Tesoro Corp. 1,502,545 129,234 Columbia Pipeline Group Inc. 5,035,841 126,400 Marathon Oil Corp. 10,625,150 118,364 Cimarex Energy Co. 1,194,297 116,169 * Newfield Exploration Co. 2,495,440 82,973 ^ Helmerich & Payne Inc. 1,360,440 79,885 ONEOK Inc. 2,644,811 78,974 * FMC Technologies Inc. 2,857,036 78,169 ^ Range Resources Corp. 2,135,891 69,160 Murphy Oil Corp. 2,035,183 51,266 *,^ Southwestern Energy Co. 4,907,660 39,605 ^ Transocean Ltd. 4,303,101 39,330 ^ Chesapeake Energy Corp. 6,516,805 26,849 Diamond Offshore Drilling Inc. 822,148 17,865 California Resources Corp. 356,802 368 Ensco plc Class A 434 5 Financials (15.6%) * Berkshire Hathaway Inc. Class B 22,058,520 3,129,663 Wells Fargo & Co. 58,246,550 2,816,803 JPMorgan Chase & Co. 46,274,822 2,740,395 Bank of America Corp. 130,191,751 1,760,193 Citigroup Inc. 37,175,504 1,552,077 US Bancorp 20,593,690 835,898 Simon Property Group Inc. 3,901,898 810,385 American International Group Inc. 14,495,358 783,474 Goldman Sachs Group Inc. 4,953,401 777,585 Chubb Ltd. 5,812,361 692,543 American Express Co. 10,328,473 634,168 MetLife Inc. 13,822,710 607,370 American Tower Corporation 5,343,227 546,986 BlackRock Inc. 1,591,164 541,903 PNC Financial Services Group Inc. 6,316,366 534,175 Public Storage 1,856,480 512,073 Bank of New York Mellon Corp. 13,560,685 499,440 Morgan Stanley 19,256,718 481,611 Capital One Financial Corp. 6,648,042 460,776 Travelers Cos. Inc. 3,720,798 434,254 Charles Schwab Corp. 15,153,775 424,609 CME Group Inc. 4,267,730 409,915 Prudential Financial Inc. 5,624,427 406,196 Marsh & McLennan Cos. Inc. 6,573,292 399,590 Crown Castle International Corp. 4,209,472 364,119 Aon plc 3,406,338 355,792 Intercontinental Exchange Inc. 1,499,421 352,574 Equity Residential 4,605,346 345,539 Aflac Inc. 5,297,302 334,472 McGraw Hill Financial Inc. 3,346,202 331,207 AvalonBay Communities Inc. 1,727,988 328,663 BB&T Corp. 9,843,280 327,486 Allstate Corp. 4,771,516 321,457 Welltower Inc. 4,479,640 310,618 Weyerhaeuser Co. 9,957,012 308,468 * Synchrony Financial 10,517,497 301,431 State Street Corp. 5,045,683 295,273 Prologis Inc. 6,621,194 292,524 Equinix Inc. 869,339 287,499 Ventas Inc. 4,240,601 266,988 Discover Financial Services 5,226,360 266,126 Progressive Corp. 7,373,167 259,093 Boston Properties Inc. 1,938,138 246,299 Hartford Financial Services Group Inc. 5,005,912 230,672 T. Rowe Price Group Inc. 3,131,911 230,070 SunTrust Banks Inc. 6,372,670 229,926 M&T Bank Corp. 2,004,471 222,496 * Berkshire Hathaway Inc. Class A 1,042 222,415 General Growth Properties Inc. 7,350,506 218,531 Vornado Realty Trust 2,237,476 211,285 Willis Towers Watson plc 1,743,982 206,941 Moody's Corp. 2,140,313 206,669 Ameriprise Financial Inc. 2,128,165 200,069 Realty Income Corp. 3,153,946 197,153 Essex Property Trust Inc. 823,840 192,663 HCP Inc. 5,863,307 191,027 Franklin Resources Inc. 4,702,465 183,631 Northern Trust Corp. 2,710,897 176,669 Fifth Third Bancorp 9,864,577 164,640 Invesco Ltd. 5,244,682 161,379 Host Hotels & Resorts Inc. 9,472,516 158,191 Kimco Realty Corp. 5,210,639 149,962 Extra Space Storage Inc. 1,575,051 147,204 Citizens Financial Group Inc. 6,647,688 139,269 Federal Realty Investment Trust 877,489 136,932 XL Group plc Class A 3,675,062 135,242 Principal Financial Group Inc. 3,415,883 134,757 UDR Inc. 3,364,512 129,635 Loews Corp. 3,373,058 129,053 Regions Financial Corp. 16,219,804 127,325 Macerich Co. 1,596,817 126,532 SL Green Realty Corp. 1,260,212 122,089 Cincinnati Financial Corp. 1,862,835 121,755 Lincoln National Corp. 3,034,821 118,965 KeyCorp 10,524,199 116,187 * Affiliated Managers Group Inc. 680,073 110,444 * CBRE Group Inc. Class A 3,662,486 105,553 Nasdaq Inc. 1,448,657 96,162 Huntington Bancshares Inc. 10,038,360 95,766 Unum Group 3,008,344 93,018 * E*TRADE Financial Corp. 3,560,710 87,202 Comerica Inc. 2,202,490 83,408 Apartment Investment & Management Co. 1,972,372 82,485 Iron Mountain Inc. 2,424,147 82,203 Torchmark Corp. 1,420,329 76,925 Leucadia National Corp. 4,212,852 68,122 Assurant Inc. 815,774 62,937 Zions Bancorporation 2,585,282 62,590 People's United Financial Inc. 3,924,828 62,523 Navient Corp. 4,317,753 51,684 Legg Mason Inc. 1,356,621 47,048 Health Care (14.2%) Johnson & Johnson 34,789,465 3,764,220 Pfizer Inc. 76,256,588 2,260,245 Merck & Co. Inc. 34,992,035 1,851,429 Gilead Sciences Inc. 17,235,862 1,583,286 UnitedHealth Group Inc. 11,988,069 1,545,262 Amgen Inc. 9,484,003 1,421,937 Bristol-Myers Squibb Co. 21,045,423 1,344,382 * Allergan plc 4,977,092 1,334,010 Medtronic plc 17,732,080 1,329,906 AbbVie Inc. 20,311,995 1,160,221 * Celgene Corp. 9,854,357 986,323 Eli Lilly & Co. 12,274,390 883,879 Abbott Laboratories 18,578,754 777,149 * Biogen Inc. 2,757,918 717,941 Thermo Fisher Scientific Inc. 4,997,361 707,576 * Express Scripts Holding Co. 8,420,408 578,398 Aetna Inc. 4,406,839 495,108 Anthem Inc. 3,294,491 457,901 McKesson Corp. 2,881,545 453,123 Cigna Corp. 3,224,102 442,476 Stryker Corp. 3,951,069 423,910 Becton Dickinson and Co. 2,671,261 405,551 * Alexion Pharmaceuticals Inc. 2,841,366 395,575 * Regeneron Pharmaceuticals Inc. 984,691 354,922 Baxalta Inc. 8,588,721 346,984 Humana Inc. 1,870,455 342,200 Cardinal Health Inc. 4,153,661 340,393 * Boston Scientific Corp. 17,006,979 319,901 * HCA Holdings Inc. 3,855,576 300,928 * Illumina Inc. 1,854,709 300,667 Baxter International Inc. 6,912,680 283,973 * Intuitive Surgical Inc. 471,635 283,476 Zoetis Inc. 5,771,730 255,861 * Vertex Pharmaceuticals Inc. 3,108,946 247,130 * Mylan NV 5,201,344 241,082 Zimmer Biomet Holdings Inc. 2,258,251 240,797 * Edwards Lifesciences Corp. 2,706,461 238,737 Perrigo Co. plc 1,847,486 236,349 AmerisourceBergen Corp. Class A 2,463,639 213,228 * Cerner Corp. 3,815,000 202,043 St. Jude Medical Inc. 3,572,114 196,466 CR Bard Inc. 928,758 188,231 DENTSPLY SIRONA Inc. 3,038,847 187,284 * Henry Schein Inc. 1,032,021 178,158 Agilent Technologies Inc. 4,128,089 164,504 * DaVita HealthCare Partners Inc. 2,090,716 153,417 * Laboratory Corp. of America Holdings 1,280,966 150,040 Universal Health Services Inc. Class B 1,140,590 142,254 * Waters Corp. 1,025,412 135,272 * Centene Corp. 2,141,082 131,827 Quest Diagnostics Inc. 1,801,753 128,735 * Hologic Inc. 3,111,279 107,339 * Varian Medical Systems Inc. 1,202,728 96,242 * Mallinckrodt plc 1,409,479 86,373 * Endo International plc 2,574,636 72,476 PerkinElmer Inc. 1,382,716 68,389 Patterson Cos. Inc. 1,051,950 48,947 * Tenet Healthcare Corp. 1,241,540 35,918 Industrials (10.1%) General Electric Co. 117,638,402 3,739,725 3M Co. 7,627,242 1,270,927 Honeywell International Inc. 9,698,608 1,086,729 Boeing Co. 7,850,885 996,591 United Technologies Corp. 9,806,702 981,651 United Parcel Service Inc. Class B 8,703,373 917,945 Union Pacific Corp. 10,673,462 849,074 Lockheed Martin Corp. 3,313,418 733,922 Danaher Corp. 7,539,848 715,230 Caterpillar Inc. 7,340,104 561,812 FedEx Corp. 3,231,185 525,778 General Dynamics Corp. 3,686,995 484,360 Delta Air Lines Inc. 9,813,628 477,727 Raytheon Co. 3,769,038 462,197 Northrop Grumman Corp. 2,280,984 451,407 Emerson Electric Co. 8,109,988 441,021 Illinois Tool Works Inc. 4,128,687 422,943 Eaton Corp. plc 5,787,585 362,071 Southwest Airlines Co. 8,047,285 360,518 Norfolk Southern Corp. 3,761,269 313,126 CSX Corp. 12,147,910 312,809 American Airlines Group Inc. 7,605,679 311,909 Waste Management Inc. 5,227,622 308,430 Deere & Co. 3,778,409 290,900 * United Continental Holdings Inc. 4,535,746 271,510 PACCAR Inc. 4,427,060 242,116 Nielsen Holdings plc 4,559,923 240,126 Roper Technologies Inc. 1,275,415 233,108 Cummins Inc. 2,045,879 224,924 Stanley Black & Decker Inc. 1,922,877 202,306 Ingersoll-Rand plc 3,242,090 201,042 Tyco International plc 5,347,960 196,324 Parker-Hannifin Corp. 1,704,044 189,285 Rockwell Automation Inc. 1,658,478 188,652 ^ Fastenal Co. 3,633,834 178,058 Equifax Inc. 1,495,146 170,880 WW Grainger Inc. 715,262 166,964 * Verisk Analytics Inc. Class A 1,949,897 155,836 Rockwell Collins Inc. 1,651,684 152,302 AMETEK Inc. 2,966,453 148,263 Republic Services Inc. Class A 2,996,260 142,772 * Stericycle Inc. 1,070,458 135,081 CH Robinson Worldwide Inc. 1,804,151 133,922 Masco Corp. 4,211,452 132,450 Dover Corp. 1,952,322 125,593 Pentair plc 2,297,772 124,677 Textron Inc. 3,415,287 124,521 Kansas City Southern 1,366,324 116,752 L-3 Communications Holdings Inc. 981,004 116,249 Snap-on Inc. 731,651 114,862 Expeditors International of Washington Inc. 2,293,485 111,945 Cintas Corp. 1,103,146 99,073 JB Hunt Transport Services Inc. 1,122,029 94,520 Fluor Corp. 1,749,580 93,952 Xylem Inc. 2,250,737 92,055 ADT Corp. 2,082,140 85,909 Allegion plc 1,210,349 77,111 Robert Half International Inc. 1,651,848 76,943 Flowserve Corp. 1,642,463 72,942 * United Rentals Inc. 1,145,698 71,251 * Jacobs Engineering Group Inc. 1,549,278 67,471 Pitney Bowes Inc. 2,412,630 51,968 Dun & Bradstreet Corp. 455,648 46,968 * Quanta Services Inc. 2,012,499 45,402 Ryder System Inc. 673,837 43,651 Information Technology (20.7%) Apple Inc. 69,908,988 7,619,381 Microsoft Corp. 99,725,731 5,507,852 * Facebook Inc. Class A 28,934,352 3,301,410 * Alphabet Inc. Class A 3,688,867 2,814,237 * Alphabet Inc. Class C 3,746,660 2,791,074 Intel Corp. 59,562,599 1,926,850 Visa Inc. Class A 24,199,809 1,850,801 Cisco Systems Inc. 63,448,116 1,806,368 International Business Machines Corp. 11,147,261 1,688,253 Oracle Corp. 39,732,650 1,625,463 MasterCard Inc. Class A 12,361,125 1,168,126 QUALCOMM Inc. 18,850,487 964,014 Accenture plc Class A 7,918,264 913,768 Texas Instruments Inc. 12,678,449 727,997 Broadcom Ltd. 4,676,389 722,502 EMC Corp. 24,557,190 654,449 * Adobe Systems Inc. 6,281,312 589,187 * salesforce.com inc 7,948,943 586,870 * PayPal Holdings Inc. 14,024,296 541,338 Automatic Data Processing Inc. 5,766,268 517,292 * Cognizant Technology Solutions Corp. Class A 7,678,428 481,437 * Yahoo! Inc. 10,985,269 404,368 Hewlett Packard Enterprise Co. 21,648,528 383,828 Intuit Inc. 3,239,193 336,908 * eBay Inc. 13,677,324 326,341 Applied Materials Inc. 14,262,648 302,083 Corning Inc. 14,040,769 293,312 TE Connectivity Ltd. 4,664,191 288,807 * Fiserv Inc. 2,812,814 288,538 HP Inc. 21,786,544 268,410 * Electronic Arts Inc. 3,900,124 257,837 Analog Devices Inc. 3,905,402 231,161 NVIDIA Corp. 6,450,123 229,818 Amphenol Corp. Class A 3,887,438 224,772 Fidelity National Information Services Inc. 3,484,643 220,613 Paychex Inc. 4,054,170 218,966 Activision Blizzard Inc. 6,401,127 216,614 SanDisk Corp. 2,536,806 193,000 Skyworks Solutions Inc. 2,414,058 188,055 * Red Hat Inc. 2,300,198 171,388 * Autodesk Inc. 2,837,721 165,468 Lam Research Corp. 2,001,274 165,305 * Alliance Data Systems Corp. 746,359 164,199 Xilinx Inc. 3,224,136 152,921 * Citrix Systems Inc. 1,939,427 152,400 Motorola Solutions Inc. 1,998,102 151,256 Symantec Corp. 8,214,660 150,985 KLA-Tencor Corp. 1,964,225 143,015 Western Digital Corp. 2,931,754 138,496 * Micron Technology Inc. 13,066,810 136,810 Linear Technology Corp. 3,014,512 134,327 Xerox Corp. 11,991,779 133,828 Seagate Technology plc 3,733,274 128,611 * Akamai Technologies Inc. 2,227,266 123,769 Microchip Technology Inc. 2,563,069 123,540 Harris Corp. 1,570,018 122,242 Western Union Co. 6,324,992 122,009 CA Inc. 3,726,804 114,748 Juniper Networks Inc. 4,433,218 113,091 *,^ VeriSign Inc. 1,213,274 107,423 Total System Services Inc. 2,123,056 101,015 NetApp Inc. 3,640,844 99,359 * F5 Networks Inc. 865,846 91,650 * Qorvo Inc. 1,631,056 82,222 * First Solar Inc. 961,325 65,822 FLIR Systems Inc. 1,732,530 57,087 CSRA Inc. 1,713,586 46,095 * Teradata Corp. 1,675,164 43,956 Materials (2.8%) Dow Chemical Co. 14,084,422 716,334 EI du Pont de Nemours & Co. 10,990,136 695,895 Monsanto Co. 5,550,759 487,024 Praxair Inc. 3,592,119 411,118 PPG Industries Inc. 3,364,403 375,097 Ecolab Inc. 3,359,811 374,686 LyondellBasell Industries NV Class A 4,360,609 373,181 Air Products & Chemicals Inc. 2,447,852 352,613 Sherwin-Williams Co. 989,586 281,705 International Paper Co. 5,189,409 212,973 Nucor Corp. 4,008,076 189,582 Newmont Mining Corp. 6,664,688 177,147 Vulcan Materials Co. 1,677,454 177,089 Freeport-McMoRan Inc. 15,766,662 163,027 ^ Alcoa Inc. 16,560,007 158,645 Eastman Chemical Co. 1,866,173 134,794 Martin Marietta Materials Inc. 810,187 129,233 Ball Corp. 1,784,806 127,239 WestRock Co. 3,197,119 124,784 Mosaic Co. 4,429,761 119,604 Sealed Air Corp. 2,472,968 118,727 Airgas Inc. 821,079 116,298 International Flavors & Fragrances Inc. 1,005,880 114,439 CF Industries Holdings Inc. 2,935,602 92,002 Avery Dennison Corp. 1,126,365 81,222 FMC Corp. 1,689,334 68,198 * Owens-Illinois Inc. 2,027,571 32,360 Telecommunication Services (2.8%) AT&T Inc. 77,554,251 3,037,800 Verizon Communications Inc. 51,363,191 2,777,721 CenturyLink Inc. 6,863,499 219,357 * Level 3 Communications Inc. 3,640,374 192,394 Frontier Communications Corp. 14,712,853 82,245 Utilities (3.4%) Duke Energy Corp. 8,682,126 700,474 NextEra Energy Inc. 5,809,248 687,466 Southern Co. 11,505,861 595,198 Dominion Resources Inc. 7,517,617 564,723 Exelon Corp. 11,601,117 416,016 American Electric Power Co. Inc. 6,192,735 411,198 PG&E Corp. 6,215,478 371,188 PPL Corp. 8,499,403 323,572 Sempra Energy 2,974,187 309,464 Public Service Enterprise Group Inc. 6,384,139 300,948 Edison International 4,109,707 295,447 Consolidated Edison Inc. 3,704,328 283,826 Xcel Energy Inc. 6,404,262 267,826 WEC Energy Group Inc. 3,983,286 239,276 Eversource Energy 4,002,774 233,522 DTE Energy Co. 2,265,463 205,387 FirstEnergy Corp. 5,335,755 191,927 Entergy Corp. 2,248,129 178,232 American Water Works Co. Inc. 2,242,005 154,541 Ameren Corp. 3,055,967 153,104 CMS Energy Corp. 3,490,901 148,154 SCANA Corp. 1,800,078 126,276 CenterPoint Energy Inc. 5,419,166 113,369 Pinnacle West Capital Corp. 1,398,100 104,955 AGL Resources Inc. 1,516,233 98,768 AES Corp. 8,309,241 98,049 NiSource Inc. 4,027,131 94,879 TECO Energy Inc. 2,965,984 81,654 NRG Energy Inc. 3,983,165 51,821 Total Common Stocks (Cost $144,256,540) Coupon Temporary Cash Investments (0.6%) 1 Money Market Fund (0.6%) 2,3 Vanguard Market Liquidity Fund 0.495% 1,251,938,659 1,251,939 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.245% 4/20/16 5,000 4,999 4,5 Federal Home Loan Bank Discount Notes 0.411% 6/2/16 10,000 9,994 4,5 Federal Home Loan Bank Discount Notes 0.471% 8/10/16 15,000 14,976 5,6 Freddie Mac Discount Notes 0.220% 4/15/16 25,000 24,998 Total Temporary Cash Investments (Cost $1,306,904) Total Investments (100.1%) (Cost $145,563,444) Other Assets and Liabilities-Net (-0.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $153,130,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $159,369,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $49,374,000 have been segregated as initial margin for open futures contracts. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 226,418,715 — — Temporary Cash Investments 1,251,939 54,967 — Futures Contracts—Liabilities 1 (1,892) — — Total 227,668,762 54,967 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin 500 Index Fund requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2016 10,225 1,048,829 21,367 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2016, the cost of investment securities for tax purposes was $145,563,444,000. Net unrealized appreciation of investment securities for tax purposes was $82,162,177,000, consisting of unrealized gains of $88,252,180,000 on securities that had risen in value since their purchase and $6,090,003,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Extended Market Index Fund Schedule of Investments As of March 31, 2016 Market Value Shares ($000) Common Stocks (99.7%) 1 Consumer Discretionary (16.3%) * Liberty Global plc 7,126,420 267,668 *,^ Tesla Motors Inc. 1,121,159 257,609 Las Vegas Sands Corp. 4,035,311 208,545 *,^ Charter Communications Inc. Class A 842,043 170,455 * Ulta Salon Cosmetics & Fragrance Inc. 702,309 136,065 * Jarden Corp. 2,275,417 134,136 Hilton Worldwide Holdings Inc. 5,767,512 129,884 ^ Autoliv Inc. 970,292 114,960 * DISH Network Corp. Class A 2,480,061 114,728 * MGM Resorts International 5,197,417 111,433 * LKQ Corp. 3,362,230 107,356 Foot Locker Inc. 1,508,627 97,306 * Norwegian Cruise Line Holdings Ltd. 1,732,464 95,788 * Sirius XM Holdings Inc. 23,449,100 92,624 Lear Corp. 819,638 91,119 Aramark 2,488,655 82,424 *,^ lululemon athletica Inc. 1,203,524 81,491 * Liberty Media Corp. 2,089,535 79,590 * Liberty Global plc Class A 2,057,608 79,218 Domino's Pizza Inc. 547,686 72,218 * NVR Inc. 40,269 69,762 Polaris Industries Inc. 664,229 65,413 Carter's Inc. 567,195 59,771 * ServiceMaster Global Holdings Inc. 1,485,027 55,956 * Sally Beauty Holdings Inc. 1,677,061 54,303 Vail Resorts Inc. 401,653 53,701 Service Corp. International 2,133,308 52,650 Six Flags Entertainment Corp. 937,045 51,997 * Panera Bread Co. Class A 250,355 51,280 * Toll Brothers Inc. 1,691,493 49,916 Williams-Sonoma Inc. 907,361 49,669 Gentex Corp. 3,136,184 49,207 Brunswick Corp. 998,695 47,917 Dunkin' Brands Group Inc. 1,005,670 47,437 * Burlington Stores Inc. 835,842 47,008 Dick's Sporting Goods Inc. 989,773 46,272 * Skechers U.S.A. Inc. Class A 1,433,803 43,659 * AMC Networks Inc. Class A 668,933 43,441 * Liberty Media Corp. Class A 1,124,308 43,432 * Liberty Broadband Corp. 727,284 42,146 * Tempur Sealy International Inc. 684,005 41,581 Cinemark Holdings Inc. 1,160,436 41,578 ^ Cracker Barrel Old Country Store Inc. 262,338 40,051 Pool Corp. 456,240 40,031 * Office Depot Inc. 5,448,177 38,682 * Madison Square Garden Co. Class A 224,995 37,430 * JC Penney Co. Inc. 3,365,231 37,219 * Live Nation Entertainment Inc. 1,607,096 35,854 * Kate Spade & Co. 1,401,751 35,773 * Vista Outdoor Inc. 673,773 34,976 Tribune Media Co. Class A 877,436 33,650 Visteon Corp. 417,009 33,190 * Tenneco Inc. 633,111 32,612 * Helen of Troy Ltd. 312,672 32,421 Tupperware Brands Corp. 555,425 32,204 CST Brands Inc. 832,195 31,865 Thor Industries Inc. 492,145 31,384 * Bright Horizons Family Solutions Inc. 471,391 30,537 * Buffalo Wild Wings Inc. 205,688 30,467 Texas Roadhouse Inc. Class A 695,705 30,319 American Eagle Outfitters Inc. 1,816,280 30,277 Brinker International Inc. 638,823 29,354 CalAtlantic Group Inc. 831,142 27,777 * Michaels Cos. Inc. 981,842 27,462 * Murphy USA Inc. 429,812 26,412 John Wiley & Sons Inc. Class A 534,834 26,148 GNC Holdings Inc. Class A 818,251 25,979 Wendy's Co. 2,384,056 25,962 * Cabela's Inc. 532,203 25,913 Cheesecake Factory Inc. 487,206 25,866 Monro Muffler Brake Inc. 353,569 25,270 * Five Below Inc. 596,426 24,656 Big Lots Inc. 536,760 24,310 Jack in the Box Inc. 379,965 24,268 * Starz 905,594 23,844 * Pinnacle Entertainment Inc. 670,753 23,543 Lions Gate Entertainment Corp. 1,063,006 23,227 Dana Holding Corp. 1,647,593 23,215 Graham Holdings Co. Class B 48,360 23,213 Abercrombie & Fitch Co. 730,558 23,042 Sinclair Broadcast Group Inc. Class A 748,728 23,023 * Houghton Mifflin Harcourt Co. 1,137,380 22,679 * Steven Madden Ltd. 610,288 22,605 Bloomin' Brands Inc. 1,331,076 22,455 Lithia Motors Inc. Class A 253,779 22,163 * Grand Canyon Education Inc. 512,174 21,890 DSW Inc. Class A 783,845 21,665 * G-III Apparel Group Ltd. 438,121 21,420 Cable One Inc. 48,678 21,279 * Deckers Outdoor Corp. 352,421 21,114 Cooper Tire & Rubber Co. 570,019 21,102 Choice Hotels International Inc. 388,668 21,008 Core-Mark Holding Co. Inc. 254,442 20,752 * Ascena Retail Group Inc. 1,869,166 20,673 Wolverine World Wide Inc. 1,116,595 20,568 Churchill Downs Inc. 138,650 20,504 Dillard's Inc. Class A 240,911 20,456 * Fossil Group Inc. 454,254 20,178 Chico's FAS Inc. 1,503,662 19,954 * DreamWorks Animation SKG Inc. Class A 789,504 19,698 Meredith Corp. 413,085 19,622 Gannett Co. Inc. 1,283,536 19,433 * Groupon Inc. Class A 4,832,720 19,283 Columbia Sportswear Co. 317,142 19,057 Sonic Corp. 536,439 18,861 Marriott Vacations Worldwide Corp. 275,193 18,576 * TRI Pointe Group Inc. 1,567,565 18,466 Children's Place Inc. 220,886 18,437 Time Inc. 1,190,508 18,381 * Dorman Products Inc. 336,895 18,334 HSN Inc. 349,365 18,275 * Boyd Gaming Corp. 875,846 18,095 Aaron's Inc. 715,199 17,952 * Shutterfly Inc. 380,979 17,666 * Genesco Inc. 242,204 17,499 Penske Automotive Group Inc. 460,794 17,464 New York Times Co. Class A 1,385,474 17,263 Papa John's International Inc. 315,914 17,119 DineEquity Inc. 182,834 17,082 Drew Industries Inc. 264,944 17,078 * Media General Inc. 1,038,982 16,946 *,^ Restoration Hardware Holdings Inc. 404,375 16,943 * Gentherm Inc. 397,228 16,521 * Express Inc. 770,333 16,493 * Asbury Automotive Group Inc. 275,404 16,480 * Tumi Holdings Inc. 613,476 16,453 * Liberty TripAdvisor Holdings Inc. Class A 734,098 16,268 Sotheby's 601,500 16,078 ^ Regal Entertainment Group Class A 755,087 15,963 * Smith & Wesson Holding Corp. 596,872 15,889 * Liberty Broadband Corp. Class A 272,445 15,845 * Hyatt Hotels Corp. Class A 315,260 15,602 SeaWorld Entertainment Inc. 733,021 15,437 Nexstar Broadcasting Group Inc. Class A 334,684 14,816 * Meritage Homes Corp. 404,971 14,765 La-Z-Boy Inc. 550,102 14,710 *,^ Diamond Resorts International Inc. 592,998 14,410 Group 1 Automotive Inc. 243,267 14,277 Sturm Ruger & Co. Inc. 208,201 14,237 * Cooper-Standard Holding Inc. 189,492 13,613 Caleres Inc. 478,742 13,544 KB Home 933,044 13,324 * Penn National Gaming Inc. 790,939 13,201 Guess? Inc. 696,540 13,074 * Popeyes Louisiana Kitchen Inc. 249,173 12,972 * American Axle & Manufacturing Holdings Inc. 836,279 12,870 * TopBuild Corp. 415,905 12,369 Extended Stay America Inc. 753,050 12,275 * La Quinta Holdings Inc. 971,966 12,150 * MSG Networks Inc. 670,145 11,587 * Wayfair Inc. 266,697 11,527 * LifeLock Inc. 945,214 11,409 * iRobot Corp. 322,261 11,376 Bob Evans Farms Inc. 239,683 11,191 Cato Corp. Class A 288,462 11,120 Scholastic Corp. 297,042 11,100 * Dave & Buster's Entertainment Inc. 284,090 11,017 International Speedway Corp. Class A 296,621 10,948 * Krispy Kreme Doughnuts Inc. 699,992 10,913 * Select Comfort Corp. 557,523 10,810 DeVry Education Group Inc. 622,434 10,749 Oxford Industries Inc. 159,240 10,706 * Universal Electronics Inc. 171,936 10,658 National CineMedia Inc. 695,163 10,573 MDC Holdings Inc. 419,351 10,509 ^ Buckle Inc. 309,660 10,488 Finish Line Inc. Class A 490,284 10,345 *,^ GoPro Inc. Class A 858,402 10,266 ClubCorp Holdings Inc. 717,247 10,070 Ethan Allen Interiors Inc. 310,321 9,874 * Red Robin Gourmet Burgers Inc. 151,741 9,783 * Fiesta Restaurant Group Inc. 296,767 9,728 * Denny's Corp. 924,100 9,574 *,^ Mattress Firm Holding Corp. 225,296 9,550 * Hibbett Sports Inc. 264,796 9,506 Tailored Brands Inc. 527,156 9,436 * Francesca's Holdings Corp. 492,261 9,432 Callaway Golf Co. 1,026,642 9,363 Rent-A-Center Inc. 584,715 9,268 * BJ's Restaurants Inc. 222,722 9,259 * Apollo Education Group Inc. 1,124,128 9,235 * Belmond Ltd. Class A 969,175 9,197 EW Scripps Co. Class A 587,558 9,160 * Vitamin Shoppe Inc. 285,293 8,833 *,^ Sears Holdings Corp. 565,294 8,655 * Gray Television Inc. 731,450 8,573 * Cavco Industries Inc. 90,631 8,470 *,^ Zoe's Kitchen Inc. 210,907 8,223 Barnes & Noble Inc. 665,263 8,223 * Carmike Cinemas Inc. 269,277 8,089 *,^ 2U Inc. 357,783 8,086 Standard Motor Products Inc. 231,344 8,016 * Crocs Inc. 820,056 7,889 * Motorcar Parts of America Inc. 199,694 7,584 New Media Investment Group Inc. 449,885 7,486 Ruth's Hospitality Group Inc. 406,557 7,485 Nutrisystem Inc. 353,311 7,374 Winnebago Industries Inc. 325,573 7,309 ^ Outerwall Inc. 189,816 7,021 Capella Education Co. 133,042 7,003 * Regis Corp. 451,945 6,865 Pier 1 Imports Inc. 965,040 6,765 * Strayer Education Inc. 137,433 6,700 ^ World Wrestling Entertainment Inc. Class A 372,790 6,583 Fred's Inc. Class A 439,715 6,556 ^ Interval Leisure Group Inc. 443,503 6,404 AMC Entertainment Holdings Inc. 226,329 6,335 Tower International Inc. 229,460 6,241 * Nautilus Inc. 321,091 6,203 Superior Industries International Inc. 277,914 6,136 * Modine Manufacturing Co. 546,405 6,016 Sonic Automotive Inc. Class A 308,045 5,693 Movado Group Inc. 206,642 5,689 * FTD Cos. Inc. 215,272 5,651 PetMed Express Inc. 314,686 5,636 * Chuy's Holdings Inc. 179,423 5,575 * Carrols Restaurant Group Inc. 381,614 5,511 * Loral Space & Communications Inc. 153,641 5,397 * MarineMax Inc. 273,074 5,317 *,^ Scientific Games Corp. Class A 556,083 5,244 * Zumiez Inc. 253,208 5,044 * M/I Homes Inc. 270,250 5,040 * Taylor Morrison Home Corp. Class A 349,943 4,941 * Vera Bradley Inc. 241,052 4,903 Haverty Furniture Cos. Inc. 231,209 4,892 * Installed Building Products Inc. 181,238 4,823 Entravision Communications Corp. Class A 647,937 4,821 * Biglari Holdings Inc. 12,882 4,788 * Ollie's Bargain Outlet Holdings Inc. 202,052 4,734 * Tile Shop Holdings Inc. 314,560 4,690 * Global Eagle Entertainment Inc. 548,992 4,677 *,^ Lands' End Inc. 181,267 4,624 * Unifi Inc. 201,338 4,613 Libbey Inc. 247,877 4,611 Shoe Carnival Inc. 166,200 4,481 Marcus Corp. 235,696 4,466 NACCO Industries Inc. Class A 76,477 4,391 *,^ Weight Watchers International Inc. 299,253 4,348 * American Public Education Inc. 209,342 4,319 * Stoneridge Inc. 294,475 4,288 * Del Frisco's Restaurant Group Inc. 256,839 4,258 * Barnes & Noble Education Inc. 432,778 4,241 *,^ Iconix Brand Group Inc. 526,620 4,239 Speedway Motorsports Inc. 209,305 4,151 Hooker Furniture Corp. 123,148 4,045 * Federal-Mogul Holdings Corp. 406,458 4,016 * Tuesday Morning Corp. 487,440 3,987 * WCI Communities Inc. 209,924 3,900 * Ruby Tuesday Inc. 722,808 3,889 * Party City Holdco Inc. 257,140 3,867 *,^ Lumber Liquidators Holdings Inc. 292,271 3,835 *,^ LGI Homes Inc. 156,176 3,781 Blue Nile Inc. 145,698 3,746 Bassett Furniture Industries Inc. 115,678 3,686 * Isle of Capri Casinos Inc. 258,733 3,622 *,^ Conn's Inc. 288,478 3,594 * Career Education Corp. 770,272 3,497 * Fox Factory Holding Corp. 220,436 3,485 * K12 Inc. 352,048 3,482 * Potbelly Corp. 254,018 3,457 Carriage Services Inc. Class A 159,503 3,447 * Sportsman's Warehouse Holdings Inc. 262,345 3,306 * Del Taco Restaurants Inc. 315,903 3,263 *,^ Caesars Entertainment Corp. 464,669 3,160 Stage Stores Inc. 380,287 3,065 Citi Trends Inc. 171,780 3,063 * Beazer Homes USA Inc. 345,758 3,015 * El Pollo Loco Holdings Inc. 224,028 2,989 Kirkland's Inc. 168,195 2,945 * Eldorado Resorts Inc. 257,203 2,942 Flexsteel Industries Inc. 67,329 2,941 Strattec Security Corp. 50,791 2,915 * Overstock.com Inc. 201,956 2,904 * Wingstop Inc. 127,994 2,903 Big 5 Sporting Goods Corp. 256,712 2,852 *,^ William Lyon Homes Class A 196,688 2,850 *,^ Noodles & Co. Class A 239,938 2,846 Culp Inc. 104,748 2,746 * ZAGG Inc. 303,579 2,735 * Malibu Boats Inc. Class A 165,591 2,716 * Entercom Communications Corp. Class A 253,608 2,683 Arctic Cat Inc. 158,978 2,671 Marine Products Corp. 340,089 2,581 * 1-800-Flowers.com Inc. Class A 326,115 2,570 Stein Mart Inc. 345,662 2,534 * Horizon Global Corp. 201,351 2,533 * Planet Fitness Inc. Class A 153,361 2,491 *,^ Chegg Inc. 549,449 2,451 * Perry Ellis International Inc. 129,924 2,392 Clear Channel Outdoor Holdings Inc. Class A 506,768 2,382 *,^ Shake Shack Inc. Class A 63,218 2,359 * Crown Media Holdings Inc. Class A 461,389 2,344 CSS Industries Inc. 83,643 2,336 Saga Communications Inc. Class A 57,728 2,313 * America's Car-Mart Inc. 92,351 2,309 * Monarch Casino & Resort Inc. 117,591 2,288 Journal Media Group Inc. 189,669 2,268 * Habit Restaurants Inc. Class A 121,335 2,260 *,^ Jamba Inc. 182,558 2,256 * Green Brick Partners Inc. 290,167 2,202 *,^ Central European Media Enterprises Ltd. Class A 857,199 2,186 * Duluth Holdings Inc. 110,849 2,160 *,^ Sequential Brands Group Inc. 336,031 2,147 * Ascent Capital Group Inc. Class A 144,453 2,139 * Destination XL Group Inc. 412,446 2,132 * Build-A-Bear Workshop Inc. 163,475 2,124 *,^ Hovnanian Enterprises Inc. Class A 1,358,934 2,120 Collectors Universe Inc. 125,188 2,078 *,^ JAKKS Pacific Inc. 271,572 2,021 * Cherokee Inc. 109,465 1,947 Lifetime Brands Inc. 128,936 1,943 Winmark Corp. 19,529 1,913 * Bridgepoint Education Inc. 189,687 1,912 * Century Communities Inc. 110,893 1,893 Metaldyne Performance Group Inc. 112,244 1,887 Spartan Motors Inc. 466,922 1,844 Tribune Publishing Co. 236,680 1,827 * Reading International Inc. Class A 145,035 1,738 *,^ Intrawest Resorts Holdings Inc. 196,642 1,681 * Bojangles' Inc. 93,635 1,593 * Century Casinos Inc. 252,233 1,554 * Nathan's Famous Inc. 35,455 1,546 * West Marine Inc. 168,708 1,534 Weyco Group Inc. 56,363 1,500 * Etsy Inc. 170,033 1,479 * Boot Barn Holdings Inc. 152,578 1,434 * VOXX International Corp. Class A 319,823 1,430 *,^ Papa Murphy's Holdings Inc. 119,339 1,426 Harte-Hanks Inc. 563,504 1,426 * Kona Grill Inc. 109,547 1,419 * Gaiam Inc. Class A 216,758 1,387 Escalade Inc. 117,514 1,383 A H Belo Corp. Class A 278,764 1,341 * Bravo Brio Restaurant Group Inc. 171,832 1,332 * Red Lion Hotels Corp. 155,411 1,310 Superior Uniform Group Inc. 71,384 1,272 * Black Diamond Inc. 277,258 1,253 * Tandy Leather Factory Inc. 173,075 1,203 Rocky Brands Inc. 91,454 1,165 * J Alexander's Holdings Inc. 108,085 1,141 *,^ Container Store Group Inc. 194,033 1,139 *,^ Vince Holding Corp. 177,545 1,124 Universal Technical Institute Inc. 260,071 1,121 * Delta Apparel Inc. 58,253 1,115 Destination Maternity Corp. 159,763 1,093 * Fuel Systems Solutions Inc. 195,973 1,084 * New York & Co. Inc. 271,261 1,074 * Lee Enterprises Inc. 589,810 1,062 RCI Hospitality Holdings Inc. 118,944 1,054 *,^ New Home Co. Inc. 82,579 1,012 * Christopher & Banks Corp. 416,043 994 Ark Restaurants Corp. 47,616 981 * Luby's Inc. 192,966 936 * Sizmek Inc. 320,840 930 Liberty Tax Inc. 47,121 923 * Sears Hometown and Outlet Stores Inc. 142,041 912 * Ballantyne Strong Inc. 193,171 887 * Lakeland Industries Inc. 70,616 866 * Golden Entertainment Inc. 77,817 844 * Tilly's Inc. Class A 125,397 839 * Insignia Systems Inc. 293,458 836 Johnson Outdoors Inc. Class A 36,000 800 * Cumulus Media Inc. Class A 1,707,527 793 * Lindblad Expeditions Holdings Inc. 76,068 756 * Gaming Partners International Corp. 75,048 739 * Skullcandy Inc. 207,532 739 * LeapFrog Enterprises Inc. 738,736 735 * McClatchy Co. Class A 688,063 722 * Trans World Entertainment Corp. 197,775 720 * Town Sports International Holdings Inc. 242,559 696 * Fogo De Chao Inc. 44,490 694 *,^ ITT Educational Services Inc. 224,474 694 * MCBC Holdings Inc. 47,967 675 * Cambium Learning Group Inc. 157,305 672 * Lincoln Educational Services Corp. 265,680 659 * Morgans Hotel Group Co. 468,574 647 * Famous Dave's of America Inc. 105,884 645 * Dixie Group Inc. 147,733 622 *,^ Hemisphere Media Group Inc. Class A 43,729 574 Dover Motorsports Inc. 247,503 562 * Skyline Corp. 58,915 546 *,^ Rave Restaurant Group Inc. 102,177 544 * EVINE Live Inc. 447,659 524 *,^ Empire Resorts Inc. 33,931 463 Beasley Broadcast Group Inc. Class A 131,564 462 *,^ Vuzix Corp. 84,217 449 * Townsquare Media Inc. Class A 39,544 443 * Daily Journal Corp. 2,134 418 * Radio One Inc. 289,364 414 * Shiloh Industries Inc. 74,988 385 *,^ hhgregg Inc. 179,105 378 * UCP Inc. 42,026 338 * Full House Resorts Inc. 227,501 328 * Cosi Inc. 359,826 306 ^ Bon-Ton Stores Inc. 128,140 291 * Good Times Restaurants Inc. 71,001 283 * Stanley Furniture Co. Inc. 106,535 282 * Dover Downs Gaming & Entertainment Inc. 250,438 268 *,^ Gordmans Stores Inc. 112,537 254 *,^ ReachLocal Inc. 141,529 253 Salem Media Group Inc. Class A 43,874 253 *,^ Forward Industries Inc. 193,183 249 * Ignite Restaurant Group Inc. 75,700 245 * Spanish Broadcasting System Inc. 73,134 245 * Summer Infant Inc. 135,595 237 *,^ bebe stores inc 425,432 234 * Charles & Colvard Ltd. 184,730 212 * Emerson Radio Corp. 249,112 209 * Emmis Communications Corp. Class A 353,643 206 * UQM Technologies Inc. 353,941 202 * Fenix Parts Inc. 43,192 199 Educational Development Corp. 12,950 182 *,^ Live Ventures Inc. 128,344 178 *,^ Aeropostale Inc. 894,542 178 * Perfumania Holdings Inc. 66,167 165 *,^ Chanticleer Holdings Inc. 198,489 161 *,^ Turtle Beach Corp. 140,759 160 *,^ Cinedigm Corp. Class A 740,576 153 * CafePress Inc. 40,283 149 Peak Resorts Inc. 33,995 116 * Differential Brands Group Inc. 21,226 104 * Nova Lifestyle Inc. 80,959 95 *,^ Clean Diesel Technologies Inc. 130,761 94 * US Auto Parts Network Inc. 36,063 92 * Sypris Solutions Inc. 88,213 84 * Nevada Gold & Casinos Inc. 33,200 71 * JRjr33 Inc. 50,630 51 * NTN Buzztime Inc. 287,989 43 * Workhorse Group Inc. 4,309 40 * SPAR Group Inc. 33,227 32 *,^ Comstock Holding Cos. Inc. Class A 17,945 32 * Appliance Recycling Centers of America Inc. 24,098 28 Flanigan's Enterprises Inc. 1,352 26 * Diversified Restaurant Holdings Inc. 10,100 19 AMCON Distributing Co. 172 14 * Entertainment Gaming Asia Inc. 5,940 12 AG&E Holdings Inc. 32,460 11 Crown Crafts Inc. 1,013 9 * Koss Corp. 3,992 8 P&F Industries Inc. Class A 574 5 Unique Fabricating Inc. 196 2 Canterbury Park Holding Corp. 209 2 * DGSE Cos. Inc. 431 — * Here Media Inc. 12,670 — * Here Media Inc. 12,670 — Consumer Staples (3.4%) * Rite Aid Corp. 11,475,235 93,523 Bunge Ltd. 1,571,453 89,054 Ingredion Inc. 790,117 84,377 * WhiteWave Foods Co. Class A 1,933,891 78,593 * TreeHouse Foods Inc. 617,995 53,611 Pinnacle Foods Inc. 1,199,640 53,600 * Edgewell Personal Care Co. 651,854 52,494 Casey's General Stores Inc. 430,188 48,749 * Post Holdings Inc. 706,507 48,586 * Hain Celestial Group Inc. 1,132,162 46,317 * Sprouts Farmers Market Inc. 1,561,840 45,356 *,^ Herbalife Ltd. 711,566 43,804 Flowers Foods Inc. 2,062,624 38,076 Spectrum Brands Holdings Inc. 300,074 32,792 Energizer Holdings Inc. 683,182 27,676 Snyder's-Lance Inc. 875,267 27,553 Nu Skin Enterprises Inc. Class A 628,342 24,034 Lancaster Colony Corp. 216,550 23,944 * Darling Ingredients Inc. 1,804,053 23,759 B&G Foods Inc. 679,266 23,645 Avon Products Inc. 4,786,477 23,023 * United Natural Foods Inc. 553,219 22,295 Vector Group Ltd. 970,637 22,169 ^ Coty Inc. Class A 751,689 20,919 Sanderson Farms Inc. 216,508 19,525 * Boston Beer Co. Inc. Class A 104,165 19,278 * HRG Group Inc. 1,352,957 18,847 PriceSmart Inc. 217,652 18,409 *,^ Pilgrim's Pride Corp. 701,918 17,829 ^ Cal-Maine Foods Inc. 340,810 17,691 J&J Snack Foods Corp. 163,210 17,672 Dean Foods Co. 997,738 17,281 * SUPERVALU Inc. 2,908,844 16,755 WD-40 Co. 152,355 16,456 Fresh Del Monte Produce Inc. 377,887 15,898 Universal Corp. 243,517 13,834 * Fresh Market Inc. 473,401 13,506 SpartanNash Co. 409,490 12,412 *,^ Blue Buffalo Pet Products Inc. 368,414 9,453 Calavo Growers Inc. 163,776 9,345 Andersons Inc. 290,200 9,115 * Seaboard Corp. 3,004 9,021 ^ Tootsie Roll Industries Inc. 256,669 8,968 Coca-Cola Bottling Co. Consolidated 53,199 8,499 * USANA Health Sciences Inc. 63,640 7,727 * Central Garden & Pet Co. Class A 472,424 7,696 Weis Markets Inc. 148,796 6,705 John B Sanfilippo & Son Inc. 94,262 6,513 Inter Parfums Inc. 191,175 5,907 * National Beverage Corp. 130,239 5,512 * Revlon Inc. Class A 150,709 5,487 Ingles Markets Inc. Class A 142,549 5,346 * Smart & Final Stores Inc. 304,952 4,940 * Performance Food Group Co. 187,366 4,375 * Chefs' Warehouse Inc. 206,073 4,181 * Omega Protein Corp. 238,912 4,047 MGP Ingredients Inc. 158,679 3,846 Medifast Inc. 124,312 3,753 * Landec Corp. 297,376 3,122 * Seneca Foods Corp. Class A 84,825 2,947 Orchids Paper Products Co. 102,581 2,822 * Primo Water Corp. 255,379 2,577 ^ Natural Health Trends Corp. 76,567 2,538 * Nutraceutical International Corp. 102,062 2,485 * Amplify Snack Brands Inc. 169,342 2,425 * Natural Grocers by Vitamin Cottage Inc. 112,155 2,386 *,^ Elizabeth Arden Inc. 285,830 2,341 * Farmer Brothers Co. 82,141 2,289 Oil-Dri Corp. of America 58,314 1,970 Alliance One International Inc. 111,743 1,962 Village Super Market Inc. Class A 69,128 1,670 ^ Limoneira Co. 100,587 1,529 *,^ Freshpet Inc. 191,349 1,403 * Lifevantage Corp. 153,936 1,401 * Inventure Foods Inc. 218,926 1,237 United-Guardian Inc. 57,249 1,183 Alico Inc. 41,342 1,141 Rocky Mountain Chocolate Factory Inc. 112,209 1,141 * Natural Alternatives International Inc. 77,773 1,052 * Lifeway Foods Inc. 91,516 991 * Craft Brew Alliance Inc. 106,404 876 * Synutra International Inc. 170,743 849 * S&W Seed Co. 184,812 773 Nature's Sunshine Products Inc. 75,386 724 * Female Health Co. 271,459 508 * Castle Brands Inc. 493,881 464 *,^ 22nd Century Group Inc. 573,375 449 * Mannatech Inc. 11,471 256 * Reed's Inc. 47,108 220 * Central Garden & Pet Co. 11,261 184 * Coffee Holding Co. Inc. 22,521 88 *,^ Fairway Group Holdings Corp. 233,299 82 *,^ DS Healthcare Group Inc. 104,494 80 * Reliv International Inc. 45,472 38 * Crystal Rock Holdings Inc. 42,584 31 * RiceBran Technologies 20,529 23 * Tofutti Brands Inc. 3,498 11 Golden Enterprises Inc. 1,541 8 * Ocean Bio-Chem Inc. 1,200 3 * MYOS RENS Technology Inc. 1,200 2 Energy (3.3%) * Cheniere Energy Inc. 2,596,277 87,832 * Weatherford International plc 9,687,988 75,373 HollyFrontier Corp. 1,949,257 68,848 * Diamondback Energy Inc. 786,986 60,740 ^ Core Laboratories NV 467,227 52,521 Targa Resources Corp. 1,755,357 52,415 Energen Corp. 1,067,339 39,054 * Gulfport Energy Corp. 1,359,480 38,528 World Fuel Services Corp. 781,056 37,944 Oceaneering International Inc. 1,077,949 35,831 PBF Energy Inc. Class A 1,077,935 35,787 QEP Resources Inc. 2,098,350 29,608 * PDC Energy Inc. 497,735 29,590 ^ CONSOL Energy Inc. 2,523,683 28,492 Nabors Industries Ltd. 3,080,256 28,338 Patterson-UTI Energy Inc. 1,606,930 28,314 Noble Corp. plc 2,673,663 27,672 * Continental Resources Inc. 903,265 27,423 Ensco plc Class A 2,585,307 26,810 * Parsley Energy Inc. Class A 1,171,313 26,472 * Dril-Quip Inc. 416,344 25,214 * RSP Permian Inc. 772,443 22,432 Superior Energy Services Inc. 1,660,480 22,234 Western Refining Inc. 757,097 22,024 Rowan Cos. plc Class A 1,362,256 21,932 *,^ Antero Resources Corp. 861,141 21,417 * Carrizo Oil & Gas Inc. 594,534 18,383 * WPX Energy Inc. 2,575,621 18,004 *,^ Whiting Petroleum Corp. 2,243,727 17,905 * Matador Resources Co. 941,288 17,847 * Oil States International Inc. 562,788 17,739 US Silica Holdings Inc. 680,541 15,462 SM Energy Co. 750,021 14,055 * Oasis Petroleum Inc. 1,919,689 13,975 * Rice Energy Inc. 870,430 12,151 SemGroup Corp. Class A 488,994 10,953 * Cobalt International Energy Inc. 3,679,284 10,928 *,^ Laredo Petroleum Inc. 1,369,025 10,856 * Callon Petroleum Co. 1,221,458 10,810 * McDermott International Inc. 2,611,867 10,683 * Memorial Resource Development Corp. 1,017,517 10,358 * SEACOR Holdings Inc. 182,043 9,912 * Synergy Resources Corp. 1,263,397 9,817 ^ RPC Inc. 675,612 9,580 * Forum Energy Technologies Inc. 708,406 9,351 * Kosmos Energy Ltd. 1,585,270 9,226 Delek US Holdings Inc. 601,023 9,160 Denbury Resources Inc. 3,850,607 8,548 Bristow Group Inc. 381,639 7,221 Frank's International NV 414,803 6,836 Green Plains Inc. 390,829 6,238 Archrock Inc. 772,184 6,178 * Helix Energy Solutions Group Inc. 1,101,244 6,167 * Exterran Corp. 390,695 6,040 ^ Atwood Oceanics Inc. 632,712 5,802 * Par Pacific Holdings Inc. 307,222 5,764 * TETRA Technologies Inc. 896,868 5,695 * Matrix Service Co. 299,776 5,306 * Unit Corp. 560,423 4,937 CVR Energy Inc. 182,408 4,761 California Resources Corp. 4,264,107 4,392 * Newpark Resources Inc. 963,452 4,162 * Renewable Energy Group Inc. 392,447 3,705 Tesco Corp. 429,694 3,700 * Hornbeck Offshore Services Inc. 368,942 3,664 Tidewater Inc. 532,521 3,637 Alon USA Energy Inc. 340,350 3,512 * REX American Resources Corp. 62,670 3,476 * Bill Barrett Corp. 557,127 3,465 *,^ Sanchez Energy Corp. 621,177 3,410 ^ CARBO Ceramics Inc. 217,142 3,083 * Parker Drilling Co. 1,423,619 3,018 Panhandle Oil and Gas Inc. Class A 168,852 2,923 * Natural Gas Services Group Inc. 130,877 2,831 *,^ Northern Oil and Gas Inc. 632,562 2,524 *,^ Clean Energy Fuels Corp. 810,027 2,373 * Contango Oil & Gas Co. 192,384 2,268 * Era Group Inc. 219,376 2,058 *,^ EXCO Resources Inc. 2,011,461 1,990 *,^ EP Energy Corp. Class A 439,315 1,986 * RigNet Inc. 141,953 1,942 * Geospace Technologies Corp. 150,160 1,853 *,^ Gulfmark Offshore Inc. 294,733 1,819 * Pioneer Energy Services Corp. 743,166 1,635 *,^ Westmoreland Coal Co. 199,528 1,439 Gulf Island Fabrication Inc. 182,323 1,431 * PHI Inc. 75,566 1,429 *,^ Cloud Peak Energy Inc. 722,780 1,409 Evolution Petroleum Corp. 280,110 1,361 *,^ Fairmount Santrol Holdings Inc. 519,661 1,304 * Ring Energy Inc. 252,592 1,276 * Gener8 Maritime Inc. 170,793 1,206 * Willbros Group Inc. 565,733 1,205 * Pacific Ethanol Inc. 256,630 1,201 * Abraxas Petroleum Corp. 1,177,247 1,189 *,^ Basic Energy Services Inc. 427,912 1,181 * Jones Energy Inc. Class A 324,797 1,082 * Dawson Geophysical Co. 228,023 1,042 * PHI Inc. NV 52,531 992 *,^ W&T Offshore Inc. 442,619 969 * Gastar Exploration Inc. 848,535 933 *,^ Halcon Resources Corp. 959,020 922 *,^ Uranium Energy Corp. 1,220,917 913 Adams Resources & Energy Inc. 22,134 885 *,^ Ultra Petroleum Corp. 1,678,670 836 *,^ Eclipse Resources Corp. 557,417 803 * ION Geophysical Corp. 97,515 788 ^ Hallador Energy Co. 168,750 771 *,^ C&J Energy Services Ltd. 511,602 721 *,^ Bonanza Creek Energy Inc. 449,359 715 * Synthesis Energy Systems Inc. 593,296 665 * VAALCO Energy Inc. 699,654 658 ^ Energy XXI Ltd. 1,055,335 657 * Clayton Williams Energy Inc. 70,075 625 *,^ Erin Energy Corp. 329,920 620 * Isramco Inc. 7,288 595 *,^ Key Energy Services Inc. 1,603,382 592 *,^ Amyris Inc. 484,694 538 * Stone Energy Corp. 632,926 500 * Approach Resources Inc. 429,645 498 *,^ Peabody Energy Corp. 205,470 477 * PetroQuest Energy Inc. 748,852 454 * Mitcham Industries Inc. 148,174 453 * Triangle Petroleum Corp. 808,206 438 * Zion Oil & Gas Inc. 240,958 424 *,^ Rex Energy Corp. 550,670 423 * Resolute Energy Corp. 776,510 396 *,^ Comstock Resources Inc. 476,416 365 *,^ Seventy Seven Energy Inc. 516,675 300 * Centrus Energy Corp. Class A 66,160 298 *,^ Vertex Energy Inc. 151,434 295 * Harvest Natural Resources Inc. 486,103 293 * Aspen Aerogels Inc. 61,821 278 * Independence Contract Drilling Inc. 53,229 254 * Profire Energy Inc. 187,943 182 * Warren Resources Inc. 960,406 164 * PrimeEnergy Corp. 3,726 124 * TransAtlantic Petroleum Ltd. 151,166 113 * US Energy Corp. Wyoming 294,118 107 * Barnwell Industries Inc. 48,034 79 * Tengasco Inc. 55,819 76 *,^ Uranium Resources Inc. 26,132 67 * Forbes Energy Services Ltd. 143,916 65 * Magellan Petroleum Corp. 49,825 53 * Glori Energy Inc. 261,986 52 *,^ Earthstone Energy Inc. 4,219 51 *,^ Gevo Inc. 167,884 45 * Aemetis Inc. 17,273 35 *,^ Lucas Energy Inc. 10,112 32 * Enservco Corp. 47,023 27 * ENGlobal Corp. 21,344 22 * FieldPoint Petroleum Corp. 35,776 19 * Lilis Energy Inc. 103,154 18 * Yuma Energy Inc. 57,924 12 *,^ Torchlight Energy Resources Inc. 14,471 10 * Superior Drilling Products Inc. 6,778 9 *,^ Emerald Oil Inc. 31,364 9 * PEDEVCO Corp. 40,105 8 * Dakota Plains Holdings Inc. 73,177 7 * Eco-Stim Energy Solutions Inc. 1,481 4 * FieldPoint Petroleum Corp. Warrants Exp 03/23/2017 33,558 1 * SAExploration Holdings Inc. 678 — Financials (25.3%) Digital Realty Trust Inc. 1,614,035 142,826 * Markel Corp. 153,140 136,535 Annaly Capital Management Inc. 10,371,661 106,413 First Republic Bank 1,568,222 104,506 * Arch Capital Group Ltd. 1,361,307 96,789 TD Ameritrade Holding Corp. 2,935,853 92,567 Everest Re Group Ltd. 466,715 92,144 * Ally Financial Inc. 4,809,672 90,037 VEREIT Inc. 9,917,845 87,971 Arthur J Gallagher & Co. 1,932,460 85,956 Duke Realty Corp. 3,785,856 85,333 Mid-America Apartment Communities Inc. 830,426 84,878 New York Community Bancorp Inc. 5,337,419 84,865 * Alleghany Corp. 169,292 84,003 Camden Property Trust 953,135 80,149 Regency Centers Corp. 1,065,612 79,761 * Signature Bank 583,395 79,412 Alexandria Real Estate Equities Inc. 806,522 73,305 MSCI Inc. Class A 972,376 72,034 National Retail Properties Inc. 1,555,157 71,848 American Capital Agency Corp. 3,780,278 70,427 FactSet Research Systems Inc. 452,746 68,605 Reinsurance Group of America Inc. Class A 712,153 68,545 Voya Financial Inc. 2,282,470 67,949 American Campus Communities Inc. 1,435,088 67,578 WP Carey Inc. 1,081,332 67,302 Raymond James Financial Inc. 1,404,134 66,851 SEI Investments Co. 1,513,609 65,161 Equity LifeStyle Properties Inc. 887,670 64,560 Omega Healthcare Investors Inc. 1,827,446 64,509 CubeSmart 1,902,352 63,348 Kilroy Realty Corp. 1,011,827 62,602 WR Berkley Corp. 1,081,288 60,768 CBOE Holdings Inc. 904,081 59,064 DDR Corp. 3,314,133 58,958 * Realogy Holdings Corp. 1,610,493 58,155 CIT Group Inc. 1,873,266 58,127 Jones Lang LaSalle Inc. 494,638 58,031 Axis Capital Holdings Ltd. 1,045,490 57,983 * SVB Financial Group 564,622 57,620 RenaissanceRe Holdings Ltd. 468,764 56,172 Lamar Advertising Co. Class A 902,125 55,481 Lazard Ltd. Class A 1,425,578 55,312 American Financial Group Inc. 777,448 54,709 Spirit Realty Capital Inc. 4,839,073 54,440 Liberty Property Trust 1,602,292 53,613 MarketAxess Holdings Inc. 413,367 51,601 East West Bancorp Inc. 1,573,904 51,120 Sovran Self Storage Inc. 431,434 50,888 White Mountains Insurance Group Ltd. 63,000 50,564 Forest City Realty Trust Inc. Class A 2,392,250 50,453 Highwoods Properties Inc. 1,041,947 49,815 Starwood Property Trust Inc. 2,597,163 49,164 Brixmor Property Group Inc. 1,871,195 47,940 Old Republic International Corp. 2,606,520 47,647 Weingarten Realty Investors 1,256,634 47,149 Taubman Centers Inc. 659,197 46,955 Senior Housing Properties Trust 2,614,616 46,775 EPR Properties 696,103 46,374 Douglas Emmett Inc. 1,538,400 46,321 PacWest Bancorp 1,237,996 45,992 Sun Communities Inc. 639,754 45,813 First American Financial Corp. 1,197,647 45,642 Brown & Brown Inc. 1,260,623 45,130 Investors Bancorp Inc. 3,859,097 44,920 Hospitality Properties Trust 1,654,424 43,941 Endurance Specialty Holdings Ltd. 665,175 43,463 Eaton Vance Corp. 1,267,611 42,490 Hanover Insurance Group Inc. 467,351 42,164 Retail Properties of America Inc. 2,645,030 41,924 Validus Holdings Ltd. 885,679 41,795 * Howard Hughes Corp. 393,524 41,670 Corrections Corp. of America 1,297,417 41,582 Healthcare Trust of America Inc. Class A 1,409,313 41,462 Commerce Bancshares Inc. 913,852 41,078 Synovus Financial Corp. 1,398,720 40,437 * Equity Commonwealth 1,394,622 39,356 Assured Guaranty Ltd. 1,545,402 39,099 Gramercy Property Trust 4,626,852 39,097 BankUnited Inc. 1,135,002 39,089 FirstMerit Corp. 1,821,432 38,341 Tanger Factory Outlet Centers Inc. 1,039,551 37,829 First Niagara Financial Group Inc. 3,883,652 37,594 Umpqua Holdings Corp. 2,370,321 37,593 Bank of the Ozarks Inc. 893,905 37,517 DCT Industrial Trust Inc. 947,502 37,398 Gaming and Leisure Properties Inc. 1,206,460 37,304 CNO Financial Group Inc. 2,006,862 35,963 Webster Financial Corp. 996,482 35,774 STORE Capital Corp. 1,375,670 35,602 Post Properties Inc. 584,120 34,895 Allied World Assurance Co. Holdings AG 997,036 34,836 CyrusOne Inc. 756,719 34,544 Healthcare Realty Trust Inc. 1,110,211 34,294 Apple Hospitality REIT Inc. 1,729,734 34,266 Medical Properties Trust Inc. 2,610,643 33,886 Prosperity Bancshares Inc. 720,394 33,419 First Horizon National Corp. 2,547,491 33,372 Rayonier Inc. 1,346,061 33,221 PrivateBancorp Inc. 857,908 33,115 * Western Alliance Bancorp 989,805 33,040 Sunstone Hotel Investors Inc. 2,354,505 32,963 Cullen/Frost Bankers Inc. 595,699 32,829 DuPont Fabros Technology Inc. 806,996 32,708 Popular Inc. 1,138,467 32,572 Piedmont Office Realty Trust Inc. Class A 1,599,449 32,485 Bank of Hawaii Corp. 472,403 32,256 Outfront Media Inc. 1,512,925 31,923 American Homes 4 Rent Class A 2,001,593 31,825 Aspen Insurance Holdings Ltd. 665,656 31,752 Two Harbors Investment Corp. 3,991,692 31,694 RLJ Lodging Trust 1,379,239 31,557 LaSalle Hotel Properties 1,236,231 31,289 FNB Corp. 2,350,922 30,585 Columbia Property Trust Inc. 1,387,868 30,519 ProAssurance Corp. 588,225 29,764 * SLM Corp. 4,664,053 29,663 Communications Sales & Leasing Inc. 1,332,387 29,646 New Residential Investment Corp. 2,532,321 29,451 Associated Banc-Corp 1,640,516 29,431 Federated Investors Inc. Class B 1,018,922 29,396 Paramount Group Inc. 1,840,874 29,362 First Industrial Realty Trust Inc. 1,280,706 29,123 Ryman Hospitality Properties Inc. 565,259 29,100 Education Realty Trust Inc. 691,881 28,782 Equity One Inc. 1,000,082 28,662 * MGIC Investment Corp. 3,729,255 28,603 RLI Corp. 422,370 28,240 GEO Group Inc. 812,477 28,169 Radian Group Inc. 2,270,327 28,152 Chimera Investment Corp. 2,049,729 27,856 MFA Financial Inc. 4,066,047 27,852 Home BancShares Inc. 679,211 27,814 Acadia Realty Trust 783,381 27,520 Blackstone Mortgage Trust Inc. Class A 1,016,782 27,311 NorthStar Realty Finance Corp. 2,076,297 27,241 Corporate Office Properties Trust 1,032,931 27,104 Urban Edge Properties 1,033,898 26,716 Brandywine Realty Trust 1,889,799 26,514 United Bankshares Inc. 721,225 26,469 First Citizens BancShares Inc. Class A 101,096 25,382 Fulton Financial Corp. 1,896,632 25,377 National Health Investors Inc. 375,944 25,008 Erie Indemnity Co. Class A 268,911 25,006 Kite Realty Group Trust 899,865 24,935 Care Capital Properties Inc. 922,812 24,768 MB Financial Inc. 761,115 24,698 Interactive Brokers Group Inc. 626,338 24,628 NorthStar Asset Management Group Inc. 2,124,992 24,119 UMB Financial Corp. 458,628 23,679 Valley National Bancorp 2,466,648 23,532 Wintrust Financial Corp. 528,994 23,456 Primerica Inc. 524,197 23,342 CoreSite Realty Corp. 332,310 23,265 Hudson Pacific Properties Inc. 800,072 23,138 Mack-Cali Realty Corp. 983,753 23,118 Selective Insurance Group Inc. 631,030 23,102 Cathay General Bancorp 815,100 23,092 Janus Capital Group Inc. 1,576,827 23,069 AmTrust Financial Services Inc. 890,413 23,044 Pebblebrook Hotel Trust 789,614 22,954 Cousins Properties Inc. 2,204,881 22,887 Retail Opportunity Investments Corp. 1,134,151 22,819 TCF Financial Corp. 1,854,775 22,740 Mercury General Corp. 409,414 22,722 PS Business Parks Inc. 225,815 22,697 Empire State Realty Trust Inc. 1,292,286 22,654 Washington Federal Inc. 994,826 22,533 * Stifel Financial Corp. 757,026 22,408 Washington REIT 766,727 22,396 Evercore Partners Inc. Class A 429,268 22,215 DiamondRock Hospitality Co. 2,194,451 22,208 Kennedy-Wilson Holdings Inc. 1,012,770 22,180 ^ First Financial Bankshares Inc. 743,167 21,983 EastGroup Properties Inc. 357,530 21,584 QTS Realty Trust Inc. Class A 451,239 21,380 Physicians Realty Trust 1,148,364 21,337 * Enstar Group Ltd. 131,196 21,330 Glacier Bancorp Inc. 834,439 21,211 Waddell & Reed Financial Inc. Class A 893,119 21,024 Sterling Bancorp 1,307,601 20,830 LPL Financial Holdings Inc. 835,900 20,730 Colony Capital Inc. Class A 1,216,566 20,402 *,^ Credit Acceptance Corp. 112,037 20,340 ^ Lexington Realty Trust 2,309,610 19,863 CBL & Associates Properties Inc. 1,662,413 19,783 BancorpSouth Inc. 919,963 19,604 CVB Financial Corp. 1,120,332 19,550 WP Glimcher Inc. 2,045,772 19,414 Xenia Hotels & Resorts Inc. 1,242,335 19,405 Hancock Holding Co. 840,916 19,307 Morningstar Inc. 218,628 19,298 * Texas Capital Bancshares Inc. 500,628 19,214 Pinnacle Financial Partners Inc. 391,195 19,192 Columbia Banking System Inc. 640,306 19,158 * LendingClub Corp. 2,279,538 18,920 LTC Properties Inc. 417,893 18,905 IBERIABANK Corp. 367,219 18,827 Community Bank System Inc. 490,825 18,754 Alexander & Baldwin Inc. 507,805 18,626 Capitol Federal Financial Inc. 1,392,136 18,460 American Assets Trust Inc. 458,666 18,310 New York REIT Inc. 1,806,831 18,249 Monogram Residential Trust Inc. 1,841,221 18,154 BGC Partners Inc. Class A 1,992,820 18,035 Financial Engines Inc. 566,742 17,813 Chesapeake Lodging Trust 670,590 17,744 Argo Group International Holdings Ltd. 305,994 17,561 South State Corp. 272,409 17,497 Trustmark Corp. 742,367 17,097 * Hilltop Holdings Inc. 880,487 16,624 Pennsylvania REIT 748,347 16,351 Select Income REIT 707,592 16,310 Global Net Lease Inc. 1,905,281 16,309 Ramco-Gershenson Properties Trust 895,627 16,148 First Midwest Bancorp Inc. 893,433 16,100 Invesco Mortgage Capital Inc. 1,319,644 16,073 * Eagle Bancorp Inc. 333,228 15,995 Alexander's Inc. 41,456 15,776 Kemper Corp. 531,712 15,723 International Bancshares Corp. 630,145 15,539 Astoria Financial Corp. 978,645 15,502 * PRA Group Inc. 524,706 15,421 Chemical Financial Corp. 427,665 15,263 Great Western Bancorp Inc. 557,391 15,200 Old National Bancorp 1,243,059 15,153 Northwest Bancshares Inc. 1,117,974 15,104 * Essent Group Ltd. 725,460 15,090 American Equity Investment Life Holding Co. 888,251 14,923 STAG Industrial Inc. 732,241 14,908 Hatteras Financial Corp. 1,041,737 14,897 * Genworth Financial Inc. Class A 5,448,523 14,874 National General Holdings Corp. 678,974 14,659 * St. Joe Co. 848,098 14,545 Sabra Health Care REIT Inc. 721,511 14,495 First Cash Financial Services Inc. 313,700 14,449 Simmons First National Corp. Class A 320,277 14,435 Renasant Corp. 436,966 14,381 Horace Mann Educators Corp. 449,695 14,251 Parkway Properties Inc. 904,447 14,164 TFS Financial Corp. 811,597 14,097 Independent Bank Corp. 306,700 14,096 Potlatch Corp. 446,638 14,069 WisdomTree Investments Inc. 1,224,423 13,995 ^ Westamerica Bancorporation 286,787 13,969 * MBIA Inc. 1,577,298 13,959 NBT Bancorp Inc. 516,570 13,922 CYS Investments Inc. 1,702,493 13,858 * OneMain Holdings Inc. Class A 503,119 13,801 Government Properties Income Trust 762,221 13,606 BBCN Bancorp Inc. 888,553 13,497 *,^ BofI Holding Inc. 629,847 13,441 Park National Corp. 148,060 13,325 EverBank Financial Corp. 881,897 13,308 Provident Financial Services Inc. 652,461 13,173 First Financial Bancorp 709,178 12,893 National Penn Bancshares Inc. 1,210,711 12,882 Talmer Bancorp Inc. Class A 710,607 12,855 ^ BOK Financial Corp. 234,701 12,819 WesBanco Inc. 427,817 12,710 Union Bankshares Corp. 511,821 12,606 * Beneficial Bancorp Inc. 908,587 12,439 * Santander Consumer USA Holdings Inc. 1,181,548 12,394 Artisan Partners Asset Management Inc. Class A 400,516 12,352 United Community Banks Inc. 661,816 12,224 FelCor Lodging Trust Inc. 1,453,567 11,803 Terreno Realty Corp. 502,911 11,793 United Fire Group Inc. 267,175 11,708 * Green Dot Corp. Class A 509,524 11,704 Yadkin Financial Corp. 494,411 11,703 American National Insurance Co. 100,602 11,620 Towne Bank 599,226 11,499 Rexford Industrial Realty Inc. 631,578 11,469 Summit Hotel Properties Inc. 954,736 11,428 Franklin Street Properties Corp. 1,064,399 11,293 AMERISAFE Inc. 213,120 11,197 Redwood Trust Inc. 850,629 11,126 First Merchants Corp. 471,670 11,117 ServisFirst Bancshares Inc. 247,775 11,001 PennyMac Mortgage Investment Trust 806,300 10,998 Colony Starwood Homes 440,793 10,910 Hersha Hospitality Trust Class A 506,298 10,804 Boston Private Financial Holdings Inc. 935,088 10,707 CNA Financial Corp. 327,644 10,544 Four Corners Property Trust Inc. 582,769 10,461 Infinity Property & Casualty Corp. 129,635 10,436 Investors Real Estate Trust 1,434,233 10,413 Cash America International Inc. 268,434 10,372 HFF Inc. Class A 376,331 10,360 Capstead Mortgage Corp. 1,046,011 10,345 * Navigators Group Inc. 123,325 10,343 S&T Bancorp Inc. 400,670 10,321 Apollo Commercial Real Estate Finance Inc. 629,981 10,269 Employers Holdings Inc. 363,663 10,233 New Senior Investment Group Inc. 969,128 9,982 WSFS Financial Corp. 305,466 9,934 Banner Corp. 235,442 9,898 Berkshire Hills Bancorp Inc. 364,833 9,810 ARMOUR Residential REIT Inc. 453,291 9,759 First Commonwealth Financial Corp. 1,098,075 9,729 Capital Bank Financial Corp. 313,711 9,678 Lakeland Financial Corp. 210,631 9,643 City Holding Co. 200,712 9,590 Universal Health Realty Income Trust 168,621 9,485 LegacyTexas Financial Group Inc. 481,230 9,456 Brookline Bancorp Inc. 841,667 9,267 Wilshire Bancorp Inc. 897,682 9,246 Safety Insurance Group Inc. 160,787 9,175 Chatham Lodging Trust 427,427 9,160 Tompkins Financial Corp. 142,623 9,128 Sandy Spring Bancorp Inc. 327,241 9,107 Monmouth Real Estate Investment Corp. 760,079 9,037 Ameris Bancorp 303,272 8,971 BNC Bancorp 419,723 8,865 State Bank Financial Corp. 447,098 8,835 Stewart Information Services Corp. 242,500 8,798 Nelnet Inc. Class A 223,301 8,791 ^ Seritage Growth Properties Class A 175,587 8,774 * iStar Inc. 908,110 8,772 Hanmi Financial Corp. 394,923 8,696 * Piper Jaffray Cos. 174,822 8,664 Cohen & Steers Inc. 221,894 8,636 Northfield Bancorp Inc. 519,218 8,536 Banc of California Inc. 481,307 8,423 Saul Centers Inc. 157,222 8,336 Investment Technology Group Inc. 375,846 8,306 Oritani Financial Corp. 489,368 8,305 American Capital Mortgage Investment Corp. 559,757 8,217 National Bank Holdings Corp. Class A 401,649 8,190 CenterState Banks Inc. 549,493 8,182 Agree Realty Corp. 212,210 8,164 FBL Financial Group Inc. Class A 132,277 8,138 Maiden Holdings Ltd. 628,688 8,135 Flushing Financial Corp. 375,318 8,114 Southside Bancshares Inc. 309,952 8,080 NorthStar Realty Europe Corp. 687,215 7,972 Community Trust Bancorp Inc. 225,283 7,957 Meridian Bancorp Inc. 561,080 7,810 Central Pacific Financial Corp. 358,287 7,800 Cardinal Financial Corp. 381,258 7,759 Hannon Armstrong Sustainable Infrastructure Capital Inc. 400,979 7,707 CareTrust REIT Inc. 602,775 7,655 * KCG Holdings Inc. Class A 637,626 7,620 Getty Realty Corp. 383,231 7,599 *,^ LendingTree Inc. 77,631 7,591 Rouse Properties Inc. 411,319 7,560 Altisource Residential Corp. 624,008 7,488 * Third Point Reinsurance Ltd. 657,250 7,473 United Financial Bancorp Inc. 589,076 7,416 * Customers Bancorp Inc. 312,167 7,377 * Greenlight Capital Re Ltd. Class A 338,491 7,376 Urstadt Biddle Properties Inc. Class A 347,725 7,285 * Walker & Dunlop Inc. 298,844 7,253 Opus Bank 212,410 7,222 Tier REIT Inc. 536,563 7,211 TrustCo Bank Corp. NY 1,163,992 7,054 Stock Yards Bancorp Inc. 181,667 7,000 TriCo Bancshares 268,208 6,791 * PHH Corp. 538,904 6,758 Washington Trust Bancorp Inc. 180,178 6,724 Heritage Financial Corp. 382,141 6,714 *,^ Encore Capital Group Inc. 260,638 6,709 Cedar Realty Trust Inc. 923,215 6,675 First Potomac Realty Trust 736,532 6,673 Anworth Mortgage Asset Corp. 1,430,112 6,664 RE/MAX Holdings Inc. Class A 193,739 6,645 Ladder Capital Corp. 531,973 6,623 Greenhill & Co. Inc. 297,820 6,612 Dime Community Bancshares Inc. 365,226 6,435 National Western Life Group Inc. Class A 27,675 6,383 1st Source Corp. 199,342 6,347 First Interstate BancSystem Inc. Class A 224,825 6,324 BancFirst Corp. 110,568 6,306 Universal Insurance Holdings Inc. 349,164 6,215 First Busey Corp. 293,661 6,014 German American Bancorp Inc. 186,297 5,999 Silver Bay Realty Trust Corp. 403,404 5,991 Ashford Hospitality Trust Inc. 937,121 5,979 MainSource Financial Group Inc. 272,436 5,746 Virtus Investment Partners Inc. 72,959 5,699 Heartland Financial USA Inc. 184,820 5,691 ^ New York Mortgage Trust Inc. 1,199,252 5,684 Diamond Hill Investment Group Inc. 31,419 5,572 First Financial Corp. 158,797 5,432 Enterprise Financial Services Corp. 200,752 5,428 Moelis & Co. Class A 192,101 5,423 Apollo Residential Mortgage Inc. 401,664 5,390 * Forestar Group Inc. 412,486 5,379 Great Southern Bancorp Inc. 142,848 5,304 Financial Institutions Inc. 182,398 5,302 National Storage Affiliates Trust 249,549 5,290 CoBiz Financial Inc. 443,630 5,244 * Pacific Premier Bancorp Inc. 243,846 5,211 Virtu Financial Inc. Class A 234,373 5,182 First Bancorp 274,710 5,178 James River Group Holdings Ltd. 160,230 5,169 Bank Mutual Corp. 676,237 5,119 * Seacoast Banking Corp. of Florida 321,220 5,072 Preferred Bank 165,561 5,008 * HomeStreet Inc. 240,534 5,006 * Flagstar Bancorp Inc. 233,199 5,004 * Ambac Financial Group Inc. 313,255 4,949 Univest Corp. of Pennsylvania 251,828 4,913 * INTL. FCStone Inc. 179,628 4,801 Suffolk Bancorp 186,032 4,695 Southwest Bancorp Inc. 310,576 4,674 Bryn Mawr Bank Corp. 181,295 4,665 ^ Western Asset Mortgage Capital Corp. 454,515 4,568 Westwood Holdings Group Inc. 77,197 4,528 Arrow Financial Corp. 169,521 4,504 AG Mortgage Investment Trust Inc. 343,476 4,489 Heritage Insurance Holdings Inc. 278,955 4,455 * HomeTrust Bancshares Inc. 241,853 4,433 InfraREIT Inc. 258,167 4,402 Mercantile Bank Corp. 196,111 4,397 ConnectOne Bancorp Inc. 263,337 4,306 Resource Capital Corp. 380,539 4,281 Republic Bancorp Inc. Class A 163,757 4,230 *,^ Nationstar Mortgage Holdings Inc. 426,959 4,227 *,^ Cowen Group Inc. Class A 1,104,874 4,210 Kearny Financial Corp. 340,733 4,208 State Auto Financial Corp. 189,851 4,188 Federal Agricultural Mortgage Corp. 110,243 4,159 Waterstone Financial Inc. 303,187 4,148 Independent Bank Corp. 283,871 4,130 CatchMark Timber Trust Inc. Class A 377,520 4,089 Guaranty Bancorp 263,866 4,079 Park Sterling Corp. 606,542 4,046 *,^ World Acceptance Corp. 105,798 4,012 * Ladenburg Thalmann Financial Services Inc. 1,589,492 3,974 PJT Partners Inc. 164,971 3,968 * Tejon Ranch Co. 192,726 3,964 West Bancorporation Inc. 216,950 3,955 Gladstone Commercial Corp. 239,856 3,929 One Liberty Properties Inc. 174,562 3,912 Peoples Bancorp Inc. 197,271 3,855 Blue Hills Bancorp Inc. 280,696 3,837 * Marcus & Millichap Inc. 150,738 3,827 Fidelity & Guaranty Life 145,289 3,812 OceanFirst Financial Corp. 215,603 3,812 * Safeguard Scientifics Inc. 286,876 3,801 *,^ Citizens Inc.Class A 524,244 3,796 Lakeland Bancorp Inc. 372,658 3,782 Camden National Corp. 88,972 3,737 Dynex Capital Inc. 561,682 3,735 OFG Bancorp 534,294 3,735 Fidelity Southern Corp. 232,291 3,726 Heritage Commerce Corp. 371,678 3,720 * First BanCorp 1,271,102 3,712 United Insurance Holdings Corp. 193,205 3,711 Whitestone REIT 292,640 3,678 * Global Indemnity plc 116,664 3,632 Ares Commercial Real Estate Corp. 329,146 3,604 * First NBC Bank Holding Co. 172,417 3,550 First Connecticut Bancorp Inc. 219,302 3,500 National Interstate Corp. 116,844 3,496 * FCB Financial Holdings Inc. Class A 103,984 3,459 First Community Bancshares Inc. 172,704 3,426 OneBeacon Insurance Group Ltd. Class A 268,017 3,412 Newcastle Investment Corp. 786,452 3,405 Baldwin & Lyons Inc. 137,822 3,392 Meta Financial Group Inc. 73,567 3,355 Easterly Government Properties Inc. 180,427 3,342 Armada Hoffler Properties Inc. 295,465 3,324 Ashford Hospitality Prime Inc. 283,161 3,304 United Community Financial Corp. 558,015 3,276 * Sun Bancorp Inc. 157,849 3,269 HCI Group Inc. 97,784 3,256 Westfield Financial Inc. 385,806 3,252 Territorial Bancorp Inc. 124,671 3,249 MBT Financial Corp. 402,025 3,236 * Altisource Portfolio Solutions SA 133,160 3,216 * On Deck Capital Inc. 412,296 3,212 *,^ Walter Investment Management Corp. 417,214 3,188 * Anchor BanCorp Wisconsin Inc. 70,739 3,187 First Defiance Financial Corp. 82,697 3,176 Preferred Apartment Communities Inc. Class A 245,652 3,115 Clifton Bancorp Inc. 203,003 3,069 First Financial Northwest Inc. 227,154 2,992 ^ Arlington Asset Investment Corp. Class A 238,439 2,988 First of Long Island Corp. 103,801 2,958 Citizens & Northern Corp. 148,514 2,952 * CommunityOne Bancorp 220,764 2,932 Houlihan Lokey Inc. 116,155 2,892 * Ocwen Financial Corp. 1,169,978 2,890 * NMI Holdings Inc. Class A 568,082 2,869 Federated National Holding Co. 144,864 2,848 Capital City Bank Group Inc. 195,060 2,846 * NewStar Financial Inc. 325,149 2,845 * BSB Bancorp Inc. 126,304 2,838 State National Cos. Inc. 224,590 2,830 Arbor Realty Trust Inc. 416,701 2,821 Macatawa Bank Corp. 450,735 2,817 * Phoenix Cos. Inc. 76,058 2,802 * PICO Holdings Inc. 271,710 2,780 Consolidated-Tomoka Land Co. 59,683 2,754 Heritage Oaks Bancorp 346,717 2,701 RAIT Financial Trust 858,977 2,697 BankFinancial Corp. 226,138 2,673 Independent Bank Group Inc. 96,250 2,637 EMC Insurance Group Inc. 102,763 2,636 CorEnergy Infrastructure Trust Inc. 130,871 2,632 * Bancorp Inc. 457,437 2,617 Bridge Bancorp Inc. 84,041 2,561 GAMCO Investors Inc. Class A 68,630 2,543 Oppenheimer Holdings Inc. Class A 156,697 2,473 Orrstown Financial Services Inc. 140,951 2,441 CIM Commercial Trust Corp. 134,647 2,424 ^ Orchid Island Capital Inc. 232,875 2,415 National Bankshares Inc. 68,669 2,357 UMH Properties Inc. 233,416 2,315 Stonegate Bank 76,772 2,300 Pulaski Financial Corp. 138,962 2,244 Peapack Gladstone Financial Corp. 131,467 2,222 * Southcoast Financial Corp. 168,773 2,202 First Bancorp Inc. 112,145 2,188 Cape Bancorp Inc. 162,096 2,179 * Pacific Mercantile Bancorp 308,810 2,162 Riverview Bancorp Inc. 508,753 2,137 * PennyMac Financial Services Inc. Class A 181,045 2,129 Independence Realty Trust Inc. 297,698 2,120 NexPoint Residential Trust Inc. 161,095 2,109 Carolina Financial Corp. 113,303 2,103 Northrim BanCorp Inc. 87,755 2,098 * WMIH Corp. 892,126 2,088 MutualFirst Financial Inc. 82,317 2,074 Pacific Continental Corp. 128,590 2,074 * TriState Capital Holdings Inc. 164,143 2,068 * Hampton Roads Bankshares Inc. 1,155,288 2,045 Calamos Asset Management Inc. Class A 237,420 2,016 * RMR Group Inc. Class A 80,098 2,003 * eHealth Inc. 213,224 2,002 * Cascade Bancorp 349,584 1,996 * Regional Management Corp. 116,641 1,996 CNB Financial Corp. 111,587 1,963 * Enova International Inc. 310,956 1,962 * Associated Capital Group Inc. Class A 68,630 1,923 American National Bankshares Inc. 75,872 1,922 Bluerock Residential Growth REIT Inc. Class A 174,056 1,894 * EZCORP Inc. Class A 632,941 1,880 GAIN Capital Holdings Inc. 281,414 1,846 Monarch Financial Holdings Inc. 111,072 1,845 Farmers Capital Bank Corp. 69,558 1,838 Donegal Group Inc. Class A 123,056 1,770 Timberland Bancorp Inc. 139,099 1,758 Fox Chase Bancorp Inc. 90,642 1,751 * Stratus Properties Inc. 73,556 1,748 WashingtonFirst Bankshares Inc. 78,573 1,717 County Bancorp Inc. 85,059 1,708 Century Bancorp Inc. Class A 43,777 1,703 Marlin Business Services Corp. 118,676 1,698 * C1 Financial Inc. 69,916 1,692 City Office REIT Inc. 147,211 1,678 Provident Financial Holdings Inc. 97,760 1,667 * Republic First Bancorp Inc. 395,623 1,666 Bank of Marin Bancorp 33,475 1,648 Merchants Bancshares Inc. 54,906 1,633 * FRP Holdings Inc. 45,772 1,629 Pzena Investment Management Inc. Class A 214,900 1,622 Great Ajax Corp. 142,831 1,598 Penns Woods Bancorp Inc. 41,450 1,597 First South Bancorp Inc. 192,447 1,588 Crawford & Co. Class B 243,647 1,579 ESSA Bancorp Inc. 114,232 1,541 * Atlas Financial Holdings Inc. 83,939 1,523 * First Foundation Inc. 67,626 1,517 Charter Financial Corp. 111,452 1,505 Sierra Bancorp 81,134 1,473 Peoples Financial Services Corp. 39,580 1,472 FBR & Co. 81,372 1,472 * First United Corp. 133,225 1,459 Old Line Bancshares Inc. 79,406 1,432 * AV Homes Inc. 124,881 1,419 * Carolina Bank Holdings Inc. 86,992 1,414 * Asta Funding Inc. 155,568 1,386 * Security National Financial Corp. Class A 269,523 1,372 Peoples Bancorp of North Carolina Inc. 68,581 1,276 Manning & Napier Inc. 157,259 1,269 JAVELIN Mortgage Investment Corp. 174,246 1,251 * Emergent Capital Inc. 309,300 1,243 Bank of Commerce Holdings 195,679 1,243 * Hallmark Financial Services Inc. 107,464 1,236 Community Healthcare Trust Inc. 64,967 1,201 * Community Bankers Trust Corp. 239,842 1,199 * Triumph Bancorp Inc. 74,933 1,186 * Old Second Bancorp Inc. 165,037 1,183 AmeriServ Financial Inc. 386,789 1,156 *,^ Impac Mortgage Holdings Inc. 82,819 1,149 Summit Financial Group Inc. 72,810 1,126 QCR Holdings Inc. 47,078 1,123 * CU Bancorp 52,211 1,105 Horizon Bancorp 44,199 1,093 Chicopee Bancorp Inc. 61,771 1,090 ^ Live Oak Bancshares Inc. 72,254 1,084 Ames National Corp. 42,411 1,050 ^ United Development Funding IV 324,899 1,040 * United Security Bancshares 203,057 1,005 * Nicholas Financial Inc. 90,977 982 Independence Holding Co. 60,696 966 Home Bancorp Inc. 35,826 960 Lake Sunapee Bank Group 68,130 952 Shore Bancshares Inc. 75,724 907 Ocean Shore Holding Co. 51,011 894 Bar Harbor Bankshares 26,464 879 * Consumer Portfolio Services Inc. 207,233 877 * Atlantic Coast Financial Corp. 144,964 876 Tiptree Financial Inc. Class A 151,730 865 Investors Title Co. 9,467 862 Hawthorn Bancshares Inc. 57,262 845 Middleburg Financial Corp. 38,120 823 *,^ Patriot National Inc. 104,197 802 Ohio Valley Banc Corp. 34,686 754 * American River Bankshares 73,581 748 Citizens Community Bancorp Inc. 83,110 744 Donegal Group Inc. Class B 63,194 739 * Colony Bankcorp Inc. 80,138 736 MidWestOne Financial Group Inc. 26,482 727 C&F Financial Corp. 19,025 727 * Franklin Financial Network Inc. 26,480 715 * ASB Bancorp Inc. 29,456 714 Urstadt Biddle Properties Inc. 38,700 714 First Business Financial Services Inc. 29,875 685 Ellington Residential Mortgage REIT 55,560 665 * BBX Capital Corp. 41,129 656 Farmland Partners Inc. 60,301 647 HF Financial Corp. 34,321 618 Oak Valley Bancorp 66,347 615 * Maui Land & Pineapple Co. Inc. 105,022 614 Cherry Hill Mortgage Investment Corp. 42,858 607 Prudential Bancorp Inc. 42,215 605 * 1st Constitution Bancorp 47,493 601 ^ FXCM Inc. Class A 55,800 599 BCB Bancorp Inc. 59,678 597 Five Oaks Investment Corp. 105,447 590 ZAIS Financial Corp. 39,563 590 * Green Bancorp Inc. 77,551 587 Owens Realty Mortgage Inc. 36,285 579 Parke Bancorp Inc. 43,170 572 *,^ Stonegate Mortgage Corp. 98,375 565 Jernigan Capital Inc. 35,743 558 Unity Bancorp Inc. 48,882 556 Guaranty Federal Bancshares Inc. 36,149 541 * HMN Financial Inc. 47,639 536 Southern National Bancorp of Virginia Inc. 44,721 533 * Ashford Inc. 11,328 516 * Bear State Financial Inc. 55,087 511 MidSouth Bancorp Inc. 65,420 499 Resource America Inc. Class A 84,344 487 Citizens Holding Co. 22,634 487 Eastern Virginia Bankshares Inc. 71,622 479 Federal Agricultural Mortgage Corp. Class A 12,788 476 Norwood Financial Corp. 16,771 459 Access National Corp. 23,064 457 Sotherly Hotels Inc. 87,939 452 Gladstone Land Corp. 39,758 400 Premier Financial Bancorp Inc. 25,007 394 Central Valley Community Bancorp 34,793 387 Blue Capital Reinsurance Holdings Ltd. 21,335 382 US Global Investors Inc. Class A 210,856 365 * Xenith Bankshares Inc. 47,901 362 Enterprise Bancorp Inc. 13,707 360 Farmers National Banc Corp. 39,750 354 Hingham Institution for Savings 2,964 353 * Southern First Bancshares Inc. 14,397 351 Codorus Valley Bancorp Inc. 17,280 349 *,^ Health Insurance Innovations Inc. Class A 55,404 339 SI Financial Group Inc. 23,311 325 SB Financial Group Inc. 31,319 323 First Savings Financial Group Inc. 9,746 321 Silvercrest Asset Management Group Inc. Class A 25,152 320 First Internet Bancorp 13,545 317 TheStreet Inc. 248,073 308 * BRT Realty Trust 44,049 306 * Atlantic Capital Bancshares Inc. 21,937 306 ^ Civista Bancshares Inc. 29,098 300 A-Mark Precious Metals Inc. 14,318 285 Cheviot Financial Corp. 19,082 280 * Anchor Bancorp Inc. 11,400 280 * First Acceptance Corp. 155,452 280 LaPorte Bancorp Inc. 17,678 279 * Atlanticus Holdings Corp. 92,614 278 * First Marblehead Corp. 72,565 276 First Bancshares Inc. 17,269 270 * 1st Century Bancshares Inc. 23,413 257 Two River Bancorp 26,479 252 Union Bankshares Inc. 8,739 250 Georgetown Bancorp Inc. 12,400 248 Old Point Financial Corp. 12,862 239 * Avenue Financial Holdings Inc. 11,105 215 United Bancshares Inc. 11,489 214 First Clover Leaf Financial Corp. 21,799 205 * First Northwest Bancorp 15,274 197 * Allegiance Bancshares Inc. 10,337 190 * Select Bancorp Inc. 23,684 189 * Royal Bancshares of Pennsylvania Inc. 88,717 189 * Veritex Holdings Inc. 12,956 188 Your Community Bankshares Inc. 5,926 186 * National Commerce Corp. 7,198 170 CB Financial Services Inc. 8,114 161 * InterGroup Corp. 6,400 160 * Central Federal Corp. 119,516 158 * JG Wentworth Co. Class A 127,741 156 Wolverine Bancorp Inc. 5,954 152 Southern Missouri Bancorp Inc. 6,189 149 *,^ ZAIS Group Holdings Inc. 29,300 142 IF Bancorp Inc. 7,557 140 FS Bancorp Inc. 5,540 140 * Malvern Bancorp Inc. 8,458 135 American Farmland Co. 20,933 131 LCNB Corp. 7,810 126 Greene County Bancorp Inc. 6,966 122 Fifth Street Asset Management Inc. 38,866 119 * Jacksonville Bancorp Inc. 6,686 110 Glen Burnie Bancorp 9,147 106 Manhattan Bridge Capital Inc. 24,275 106 Sussex Bancorp 8,387 105 * Magyar Bancorp Inc. 10,365 104 United Community Bancorp 7,174 98 Southwest Georgia Financial Corp. 6,935 97 * Severn Bancorp Inc. 19,055 96 * Hamilton Bancorp Inc. 7,058 94 Bank of South Carolina Corp. 5,642 89 United Bancorp Inc. 9,360 85 Chemung Financial Corp. 2,949 78 * Entegra Financial Corp. 4,161 72 Kentucky First Federal Bancorp 7,514 66 Eagle Bancorp Montana Inc. 5,462 66 People's Utah Bancorp 4,100 65 * Condor Hospitality Trust Inc. 31,965 64 MSB Financial Corp. 4,500 58 * Peoples Financial Corp. 6,186 56 Bankwell Financial Group Inc. 2,721 53 Wheeler REIT Inc. 38,697 48 Baylake Corp. 2,847 45 Oconee Federal Financial Corp. 2,383 44 * Porter Bancorp Inc. 36,051 44 PB Bancorp Inc. 5,101 43 Salisbury Bancorp Inc. 1,341 43 Medley Management Inc. Class A 7,033 39 Kingstone Cos. Inc. 4,109 34 * Conifer Holdings Inc. 5,088 33 Mackinac Financial Corp. 3,236 33 * 1347 Property Insurance Holdings Inc. 5,528 33 ACNB Corp. 1,444 32 Community West Bancshares 4,500 31 Fauquier Bankshares Inc. 1,931 29 Willis Towers Watson plc 240 28 Community Financial Corp. 1,135 25 Griffin Industrial Realty Inc. 966 24 Mid Penn Bancorp Inc. 1,384 20 * Equity Bancshares Inc. Class A 955 20 * Patriot National Bancorp Inc. 1,479 19 First Capital Inc. 511 14 Northeast Bancorp 1,300 14 * Village Bank and Trust Financial Corp. 600 12 SmartFinancial Inc. 600 11 Landmark Bancorp Inc. 420 10 Auburn National Bancorporation Inc. 359 10 Value Line Inc. 586 9 California First National Bancorp 703 9 Elmira Savings Bank 431 8 Wellesley Bank 300 6 Summit State Bank 400 5 * Provident Bancorp Inc. 410 5 Atlantic American Corp. 1,084 5 CKX Lands Inc. 399 4 * Transcontinental Realty Investors Inc. 400 4 Bancorp of New Jersey Inc. 300 4 * Broadway Financial Corp. 1,800 3 Lake Shore Bancorp Inc. 200 3 * Siebert Financial Corp. 1,836 2 Stewardship Financial Corp. 400 2 * Global Self Storage Inc. 400 2 United Security Bancshares Inc. 192 2 Investar Holding Corp. 100 1 * Power REIT 200 1 Institutional Financial Markets Inc. 649 1 * Tejon Ranch Co. Warrants Exp. 08/31/2016 17,984 — Health Care (11.3%) * BioMarin Pharmaceutical Inc. 1,779,335 146,760 * Incyte Corp. 1,880,276 136,264 * Mettler-Toledo International Inc. 296,063 102,071 * Jazz Pharmaceuticals plc 692,360 90,388 ResMed Inc. 1,542,253 89,173 * Medivation Inc. 1,805,653 83,024 Cooper Cos. Inc. 532,996 82,065 * IDEXX Laboratories Inc. 986,633 77,273 Teleflex Inc. 457,172 71,781 * Quintiles Transnational Holdings Inc. 1,050,539 68,390 STERIS plc 941,996 66,929 * MEDNAX Inc. 1,030,104 66,565 * DexCom Inc. 900,985 61,186 * athenahealth Inc. 428,098 59,411 * Align Technology Inc. 795,994 57,861 * Alkermes plc 1,663,240 56,866 * United Therapeutics Corp. 498,378 55,534 West Pharmaceutical Services Inc. 799,214 55,402 * Ionis Pharmaceuticals Inc. 1,324,909 53,659 * Alnylam Pharmaceuticals Inc. 816,012 51,221 * VCA Inc. 883,413 50,964 * Alere Inc. 948,621 48,010 * WellCare Health Plans Inc. 485,945 45,071 * Acadia Healthcare Co. Inc. 815,114 44,921 * Amsurg Corp. 587,424 43,822 * IMS Health Holdings Inc. 1,629,369 43,260 * Envision Healthcare Holdings Inc. 2,051,402 41,849 * Seattle Genetics Inc. 1,187,840 41,681 * ABIOMED Inc. 429,440 40,715 * Charles River Laboratories International Inc. 508,164 38,590 Bio-Techne Corp. 407,934 38,558 HealthSouth Corp. 1,002,164 37,711 *,^ OPKO Health Inc. 3,543,120 36,813 * PAREXEL International Corp. 582,313 36,528 * Neurocrine Biosciences Inc. 877,030 34,687 Bruker Corp. 1,204,618 33,729 * Team Health Holdings Inc. 798,452 33,383 * LifePoint Health Inc. 474,407 32,853 * Brookdale Senior Living Inc. 2,024,965 32,156 Hill-Rom Holdings Inc. 622,098 31,292 * Prestige Brands Holdings Inc. 583,266 31,141 * Bio-Rad Laboratories Inc. Class A 225,068 30,771 *,^ Juno Therapeutics Inc. 774,809 29,512 * Myriad Genetics Inc. 782,933 29,305 * Catalent Inc. 1,089,892 29,067 * Molina Healthcare Inc. 447,101 28,834 Cantel Medical Corp. 395,798 28,244 Owens & Minor Inc. 679,414 27,462 * Allscripts Healthcare Solutions Inc. 2,055,379 27,152 * ACADIA Pharmaceuticals Inc. 964,318 26,962 * Cepheid 799,070 26,657 * Horizon Pharma plc 1,600,556 26,521 * NuVasive Inc. 542,520 26,394 * Anacor Pharmaceuticals Inc. 485,895 25,971 * LivaNova plc 467,847 25,254 Chemed Corp. 185,199 25,085 * Ultragenyx Pharmaceutical Inc. 389,696 24,672 *,^ Intercept Pharmaceuticals Inc. 190,239 24,440 * Medicines Co. 764,113 24,276 * Impax Laboratories Inc. 754,015 24,144 * Medidata Solutions Inc. 615,785 23,837 * Community Health Systems Inc. 1,235,178 22,863 * Veeva Systems Inc. Class A 882,266 22,092 * Pacira Pharmaceuticals Inc. 407,242 21,576 * Integra LifeSciences Holdings Corp. 317,211 21,367 *,^ Kite Pharma Inc. 465,049 21,350 * Ligand Pharmaceuticals Inc. 198,440 21,251 * Neogen Corp. 415,254 20,908 * Akorn Inc. 883,649 20,792 * Insulet Corp. 624,592 20,711 * Masimo Corp. 493,644 20,654 * Nektar Therapeutics 1,501,344 20,643 * Haemonetics Corp. 566,081 19,802 * VWR Corp. 718,341 19,438 * Magellan Health Inc. 277,980 18,883 *,^ Intrexon Corp. 551,584 18,693 * Globus Medical Inc. 780,107 18,528 * AMN Healthcare Services Inc. 522,849 17,573 * Bluebird Bio Inc. 406,002 17,255 * ICU Medical Inc. 159,152 16,568 * Premier Inc. Class A 495,306 16,523 * Wright Medical Group NV 988,695 16,412 * Centene Corp. 259,973 16,007 * Prothena Corp. plc 379,124 15,605 * Cambrex Corp. 349,042 15,358 * Ironwood Pharmaceuticals Inc. Class A 1,403,182 15,351 *,^ Novavax Inc. 2,969,011 15,320 * Amedisys Inc. 311,064 15,037 * Halyard Health Inc. 510,457 14,665 * INC Research Holdings Inc. Class A 348,592 14,365 *,^ TESARO Inc. 321,667 14,163 * Natus Medical Inc. 365,643 14,052 * Air Methods Corp. 386,448 13,997 * Surgical Care Affiliates Inc. 299,094 13,842 * HMS Holdings Corp. 947,417 13,595 * Select Medical Holdings Corp. 1,135,914 13,415 * Acorda Therapeutics Inc. 503,537 13,319 * ARIAD Pharmaceuticals Inc. 2,059,897 13,163 * Ophthotech Corp. 306,815 12,969 * Hologic Inc. 368,845 12,725 * ExamWorks Group Inc. 430,369 12,722 *,^ Inovalon Holdings Inc. Class A 680,125 12,596 * Portola Pharmaceuticals Inc. 615,206 12,550 * Emergent BioSolutions Inc. 339,500 12,341 * Affymetrix Inc. 870,074 12,190 CONMED Corp. 286,033 11,996 Ensign Group Inc. 522,572 11,831 * Agios Pharmaceuticals Inc. 291,093 11,818 * Radius Health Inc. 375,847 11,817 * FibroGen Inc. 554,218 11,799 *,^ Amicus Therapeutics Inc. 1,372,248 11,595 *,^ Innoviva Inc. 904,788 11,391 Kindred Healthcare Inc. 921,917 11,386 * Five Prime Therapeutics Inc. 279,557 11,358 * Halozyme Therapeutics Inc. 1,190,399 11,273 * Cynosure Inc. Class A 252,585 11,144 * Omnicell Inc. 396,939 11,063 Analogic Corp. 139,677 11,036 *,^ ZIOPHARM Oncology Inc. 1,446,040 10,730 Abaxis Inc. 235,624 10,695 *,^ Diplomat Pharmacy Inc. 387,401 10,615 * TherapeuticsMD Inc. 1,657,977 10,611 *,^ Merrimack Pharmaceuticals Inc. 1,192,142 9,978 * Achillion Pharmaceuticals Inc. 1,288,271 9,945 * Greatbatch Inc. 275,445 9,817 Meridian Bioscience Inc. 474,007 9,769 * Repligen Corp. 364,162 9,767 * NxStage Medical Inc. 651,500 9,766 * Acceleron Pharma Inc. 363,482 9,592 * PRA Health Sciences Inc. 224,115 9,583 * Zeltiq Aesthetics Inc. 351,707 9,552 *,^ MiMedx Group Inc. 1,092,471 9,548 * HealthEquity Inc. 386,186 9,527 * Orthofix International NV 226,459 9,403 * Depomed Inc. 668,875 9,317 * Exelixis Inc. 2,282,606 9,130 * Intra-Cellular Therapies Inc. Class A 327,277 9,098 * Merit Medical Systems Inc. 491,715 9,092 *,^ Sarepta Therapeutics Inc. 461,171 9,002 * AMAG Pharmaceuticals Inc. 377,772 8,840 * Insmed Inc. 691,453 8,761 * Nevro Corp. 146,247 8,228 * ImmunoGen Inc. 955,987 8,145 * Dynavax Technologies Corp. 420,882 8,098 * Luminex Corp. 417,124 8,092 National HealthCare Corp. 129,857 8,090 *,^ Cempra Inc. 448,623 7,860 US Physical Therapy Inc. 157,497 7,832 * Albany Molecular Research Inc. 508,152 7,770 Quality Systems Inc. 506,156 7,714 Aceto Corp. 322,047 7,587 * PharMerica Corp. 332,476 7,351 *,^ Adeptus Health Inc. Class A 131,601 7,309 * Exact Sciences Corp. 1,070,683 7,216 * Clovis Oncology Inc. 371,978 7,142 * Inogen Inc. 158,428 7,126 * Puma Biotechnology Inc. 241,662 7,098 * Anika Therapeutics Inc. 158,350 7,081 * Alder Biopharmaceuticals Inc. 288,379 7,062 * Providence Service Corp. 136,937 6,993 * Spectranetics Corp. 475,846 6,909 * LDR Holding Corp. 265,056 6,756 ^ Computer Programs & Systems Inc. 128,040 6,673 * Endologix Inc. 781,670 6,535 Atrion Corp. 16,397 6,483 * Pacific Biosciences of California Inc. 758,876 6,450 * Momenta Pharmaceuticals Inc. 697,707 6,447 *,^ Cerus Corp. 1,083,717 6,426 *,^ Inovio Pharmaceuticals Inc. 737,661 6,425 *,^ Heron Therapeutics Inc. 338,195 6,422 * Triple-S Management Corp. Class B 257,493 6,401 *,^ Lexicon Pharmaceuticals Inc. 532,232 6,360 * Sage Therapeutics Inc. 196,478 6,299 * Vascular Solutions Inc. 193,539 6,296 * LHC Group Inc. 172,734 6,142 * HealthStream Inc. 277,642 6,133 * MacroGenics Inc. 326,612 6,124 * SciClone Pharmaceuticals Inc. 554,090 6,095 *,^ Omeros Corp. 396,221 6,078 * CorVel Corp. 153,915 6,067 * HeartWare International Inc. 189,595 5,957 * Capital Senior Living Corp. 319,266 5,913 * Quidel Corp. 336,751 5,812 * Supernus Pharmaceuticals Inc. 375,508 5,727 *,^ Lannett Co. Inc. 304,110 5,453 * Genomic Health Inc. 219,751 5,443 Phibro Animal Health Corp. Class A 200,239 5,414 * Theravance Biopharma Inc. 287,953 5,414 *,^ Keryx Biopharmaceuticals Inc. 1,151,803 5,379 * Arena Pharmaceuticals Inc. 2,703,285 5,325 * OraSure Technologies Inc. 724,788 5,240 * Accuray Inc. 902,723 5,218 *,^ Geron Corp. 1,745,433 5,097 * AtriCure Inc. 302,113 5,085 *,^ Spark Therapeutics Inc. 168,398 4,969 * Xencor Inc. 369,576 4,960 *,^ MannKind Corp. 3,073,395 4,948 * Epizyme Inc. 404,533 4,903 Invacare Corp. 363,472 4,787 * Amphastar Pharmaceuticals Inc. 393,826 4,726 * Sangamo BioSciences Inc. 773,285 4,678 *,^ Retrophin Inc. 339,285 4,635 * AngioDynamics Inc. 367,768 4,520 *,^ Relypsa Inc. 323,612 4,385 * Raptor Pharmaceutical Corp. 945,317 4,348 * Array BioPharma Inc. 1,456,003 4,295 CryoLife Inc. 399,457 4,294 * Spectrum Pharmaceuticals Inc. 675,149 4,294 Universal American Corp. 599,677 4,282 *,^ Accelerate Diagnostics Inc. 297,757 4,279 * Enanta Pharmaceuticals Inc. 144,324 4,239 *,^ Insys Therapeutics Inc. 264,211 4,225 *,^ NewLink Genetics Corp. 229,762 4,182 *,^ Eagle Pharmaceuticals Inc. 101,546 4,113 * Dermira Inc. 198,320 4,101 * Cross Country Healthcare Inc. 351,005 4,082 * Corcept Therapeutics Inc. 872,016 4,081 * Vanda Pharmaceuticals Inc. 485,849 4,062 * Celldex Therapeutics Inc. 1,073,764 4,059 * K2M Group Holdings Inc. 270,190 4,007 * Healthways Inc. 395,582 3,991 * Intersect ENT Inc. 208,669 3,965 * Revance Therapeutics Inc. 220,292 3,846 *,^ Rockwell Medical Inc. 501,868 3,769 * NeoGenomics Inc. 549,072 3,701 Landauer Inc. 110,915 3,668 * Mirati Therapeutics Inc. 170,605 3,651 * Otonomy Inc. 243,294 3,630 *,^ TG Therapeutics Inc. 425,706 3,627 * BioTelemetry Inc. 306,194 3,576 * Aerie Pharmaceuticals Inc. 289,715 3,523 * Vocera Communications Inc. 275,247 3,509 * Atara Biotherapeutics Inc. 184,153 3,504 * Civitas Solutions Inc. 200,271 3,491 * Almost Family Inc. 93,603 3,486 * Cardiovascular Systems Inc. 331,730 3,440 * Progenics Pharmaceuticals Inc. 770,858 3,361 *,^ Agenus Inc. 785,915 3,269 * Sagent Pharmaceuticals Inc. 267,326 3,253 *,^ Arrowhead Research Corp. 667,405 3,217 * SurModics Inc. 170,481 3,139 * Akebia Therapeutics Inc. 346,998 3,126 * La Jolla Pharmaceutical Co. 146,045 3,054 *,^ Synergy Pharmaceuticals Inc. 1,085,032 2,995 * XenoPort Inc. 660,663 2,980 * Press Ganey Holdings Inc. 98,798 2,972 * Cytokinetics Inc. 417,466 2,943 * ANI Pharmaceuticals Inc. 86,440 2,910 * Sucampo Pharmaceuticals Inc. Class A 264,618 2,892 *,^ Immunomedics Inc. 1,146,947 2,867 *,^ TransEnterix Inc. 674,191 2,865 * Trevena Inc. 345,360 2,856 * Heska Corp. 97,281 2,773 *,^ Advaxis Inc. 306,658 2,769 *,^ Galena Biopharma Inc. 2,012,504 2,737 *,^ Foundation Medicine Inc. 150,272 2,732 * Infinity Pharmaceuticals Inc. 517,871 2,729 * RTI Surgical Inc. 682,081 2,728 * Celator Pharmaceuticals Inc. 245,947 2,713 * Lion Biotechnologies Inc. 529,313 2,689 * Coherus Biosciences Inc. 124,860 2,651 * Rigel Pharmaceuticals Inc. 1,251,936 2,604 * STAAR Surgical Co. 351,989 2,601 * GenMark Diagnostics Inc. 491,365 2,589 *,^ Esperion Therapeutics Inc. 152,721 2,583 *,^ OvaScience Inc. 268,174 2,545 * Fluidigm Corp. 314,571 2,539 LeMaitre Vascular Inc. 159,217 2,471 *,^ Athersys Inc. 1,065,817 2,398 * Chimerix Inc. 461,730 2,359 *,^ Adamas Pharmaceuticals Inc. 161,809 2,340 * Concert Pharmaceuticals Inc. 167,782 2,292 *,^ Vital Therapies Inc. 252,515 2,290 * BioCryst Pharmaceuticals Inc. 807,626 2,286 *,^ Seres Therapeutics Inc. 85,868 2,281 *,^ Idera Pharmaceuticals Inc. 1,134,422 2,246 * Zogenix Inc. 242,260 2,238 *,^ Teligent Inc. 452,992 2,220 * Enzo Biochem Inc. 482,462 2,195 * PTC Therapeutics Inc. 340,509 2,193 * Surgery Partners Inc. 164,944 2,187 * Loxo Oncology Inc. 79,448 2,172 * Collegium Pharmaceutical Inc. 119,398 2,167 * Regulus Therapeutics Inc. 312,191 2,163 *,^ InVivo Therapeutics Holdings Corp. 307,502 2,146 * Exactech Inc. 104,503 2,117 *,^ MediciNova Inc. 288,048 2,114 * Karyopharm Therapeutics Inc. 236,741 2,112 * Curis Inc. 1,306,075 2,103 Simulations Plus Inc. 236,640 2,090 * Imprivata Inc. 163,461 2,065 *,^ Organovo Holdings Inc. 946,171 2,053 *,^ Penumbra Inc. 44,555 2,050 * NanoString Technologies Inc. 132,257 2,013 *,^ Synthetic Biologics Inc. 840,127 1,983 * Cutera Inc. 175,926 1,979 * Tandem Diabetes Care Inc. 226,573 1,973 * BioSpecifics Technologies Corp. 54,919 1,912 *,^ Sequenom Inc. 1,343,800 1,895 * Ignyta Inc. 277,758 1,880 * Tetraphase Pharmaceuticals Inc. 401,435 1,859 * RadNet Inc. 380,606 1,838 * Blueprint Medicines Corp. 101,735 1,836 * Durect Corp. 1,358,418 1,834 *,^ BioTime Inc. 630,362 1,809 Digirad Corp. 363,653 1,804 * ArQule Inc. 1,122,243 1,796 * Aratana Therapeutics Inc. 324,330 1,790 * Genocea Biosciences Inc. 230,205 1,782 * Versartis Inc. 221,525 1,777 * Applied Genetic Technologies Corp. 126,457 1,768 Utah Medical Products Inc. 28,213 1,764 *,^ CytRx Corp. 653,648 1,752 *,^ Navidea Biopharmaceuticals Inc. 1,842,907 1,741 *,^ AAC Holdings Inc. 87,091 1,724 *,^ Anavex Life Sciences Corp. 349,076 1,710 *,^ BioDelivery Sciences International Inc. 522,578 1,688 * Lipocine Inc. 166,209 1,687 *,^ VIVUS Inc. 1,198,627 1,678 * Aimmune Therapeutics Inc. 120,095 1,628 *,^ BioScrip Inc. 754,570 1,615 Psychemedics Corp. 117,352 1,614 * Pfenex Inc. 160,059 1,573 * Harvard Bioscience Inc. 517,857 1,564 * SeaSpine Holdings Corp. 106,516 1,559 *,^ Antares Pharma Inc. 1,737,246 1,512 *,^ Trovagene Inc. 323,383 1,504 *,^ Sorrento Therapeutics Inc. 279,351 1,503 *,^ OncoMed Pharmaceuticals Inc. 148,246 1,499 ^ Osiris Therapeutics Inc. 260,452 1,487 * Castlight Health Inc. Class B 444,974 1,482 *,^ Anthera Pharmaceuticals Inc. 406,474 1,471 * Evolent Health Inc. Class A 136,633 1,443 * Zafgen Inc. 213,267 1,425 * FONAR Corp. 92,103 1,417 * Ardelyx Inc. 178,730 1,389 * Pain Therapeutics Inc. 622,446 1,388 *,^ Endocyte Inc. 447,468 1,387 * WaVe Life Sciences Ltd. 99,716 1,384 * Vericel Corp. 235,308 1,379 * Oncothyreon Inc. 1,082,567 1,375 * Medgenics Inc. 311,584 1,371 * IRIDEX Corp. 127,499 1,303 *,^ Cellular Biomedicine Group Inc. 69,036 1,288 *,^ Ampio Pharmaceuticals Inc. 562,132 1,265 * Addus HomeCare Corp. 73,548 1,264 National Research Corp. Class A 79,642 1,238 *,^ Fortress Biotech Inc. 399,008 1,237 * Aegerion Pharmaceuticals Inc. 332,310 1,230 * Natera Inc. 129,146 1,229 * Glaukos Corp. 72,450 1,222 * T2 Biosystems Inc. 122,868 1,211 *,^ CTI BioPharma Corp. 2,265,323 1,204 *,^ PharmAthene Inc. 633,186 1,197 * Inotek Pharmaceuticals Corp. 161,406 1,194 * Cara Therapeutics Inc. 191,986 1,194 * Entellus Medical Inc. 65,526 1,192 *,^ Trupanion Inc. 119,311 1,175 *,^ AcelRx Pharmaceuticals Inc. 376,181 1,159 *,^ Aduro Biotech Inc. 90,190 1,155 * Global Blood Therapeutics Inc. 72,517 1,150 * Immune Design Corp. 86,760 1,128 *,^ Calithera Biosciences Inc. 197,336 1,121 *,^ ConforMIS Inc. 103,376 1,111 * Five Star Quality Care Inc. 485,003 1,111 *,^ Ohr Pharmaceutical Inc. 342,831 1,100 *,^ Unilife Corp. 1,583,309 1,077 * Flex Pharma Inc. 97,985 1,075 * Flexion Therapeutics Inc. 115,289 1,061 * Bio-Path Holdings Inc. 408,654 1,058 *,^ CorMedix Inc. 394,561 1,046 *,^ NanoViricides Inc. 457,015 1,001 * iRadimed Corp. 51,281 983 *,^ Peregrine Pharmaceuticals Inc. 2,292,075 964 *,^ XOMA Corp. 1,243,996 962 * Catalyst Pharmaceuticals Inc. 807,654 945 * Juniper Pharmaceuticals Inc. 140,913 931 * Avalanche Biotechnologies Inc. 178,668 924 *,^ Teladoc Inc. 95,164 914 *,^ Vitae Pharmaceuticals Inc. 137,206 910 *,^ Aquinox Pharmaceuticals Inc. 101,932 899 *,^ Invitae Corp. 87,201 892 * Ocular Therapeutix Inc. 91,701 886 * Dicerna Pharmaceuticals Inc. 165,030 885 * Derma Sciences Inc. 282,758 877 *,^ Neuralstem Inc. 1,160,119 870 * Stemline Therapeutics Inc. 182,774 852 * KemPharm Inc. 58,468 848 *,^ IsoRay Inc. 928,351 836 * Alliance HealthCare Services Inc. 115,180 828 * Egalet Corp. 120,534 827 * Veracyte Inc. 150,928 815 *,^ NantKwest Inc. 97,872 805 *,^ Northwest Biotherapeutics Inc. 546,665 798 *,^ Actinium Pharmaceuticals Inc. 400,461 797 * Fibrocell Science Inc. 318,721 797 * Paratek Pharmaceuticals Inc. 52,466 796 * Bellicum Pharmaceuticals Inc. 84,724 792 * AxoGen Inc. 145,228 778 * pSivida Corp. 289,627 776 * Icad Inc. 149,653 763 *,^ Orexigen Therapeutics Inc. 1,344,571 757 *,^ Sientra Inc. 109,107 746 *,^ Second Sight Medical Products Inc. 148,413 717 * Chiasma Inc. 77,680 712 *,^ CytoSorbents Corp. 180,312 707 *,^ Asterias Biotherapeutics Inc. 144,961 681 * Symmetry Surgical Inc. 68,133 672 * Sharps Compliance Corp. 120,596 663 * Genesis Healthcare Inc. 284,945 661 *,^ Biolase Inc. 495,670 649 * Neos Therapeutics Inc. 58,865 635 * ChemoCentryx Inc. 253,064 630 * Rexahn Pharmaceuticals Inc. 1,884,164 622 * AVEO Pharmaceuticals Inc. 668,475 615 * Verastem Inc. 384,666 608 *,^ Alimera Sciences Inc. 330,876 579 *,^ Avinger Inc. 60,222 577 * CEL-SCI Corp. 1,088,791 577 *,^ Brainstorm Cell Therapeutics Inc. 214,458 573 * Assembly Biosciences Inc. 113,542 570 *,^ Corindus Vascular Robotics Inc. 555,227 550 * MEI Pharma Inc. 422,961 533 * Adamis Pharmaceuticals Corp. 82,993 509 *,^ XBiotech Inc. 53,798 508 * Edge Therapeutics Inc. 55,170 505 *,^ Palatin Technologies Inc. 915,420 494 * Nuvectra Corp. 90,571 490 * Tonix Pharmaceuticals Holding Corp. 201,704 486 * Kindred Biosciences Inc. 140,818 486 *,^ Mast Therapeutics Inc. 1,761,106 483 *,^ Argos Therapeutics Inc. 75,070 480 *,^ Titan Pharmaceuticals Inc. 97,633 468 * Pernix Therapeutics Holdings Inc. 442,708 465 * Celsion Corp. 317,144 463 *,^ Tokai Pharmaceuticals Inc. 81,496 457 * GlycoMimetics Inc. 76,600 457 * Corium International Inc. 115,499 446 *,^ iBio Inc. 778,558 444 *,^ Conatus Pharmaceuticals Inc. 205,773 440 * Sunesis Pharmaceuticals Inc. 812,965 439 *,^ Cytori Therapeutics Inc. 1,973,868 421 * EPIRUS Biopharmaceuticals Inc. 156,090 420 * Agile Therapeutics Inc. 66,922 416 * Marinus Pharmaceuticals Inc. 76,624 412 * Ocera Therapeutics Inc. 133,446 392 * Biota Pharmaceuticals Inc. 254,062 381 * EndoChoice Holdings Inc. 71,289 371 * vTv Therapeutics Inc. Class A 71,261 368 * Cumberland Pharmaceuticals Inc. 81,470 366 * Cerulean Pharma Inc. 134,258 364 AdCare Health Systems Inc. 154,765 359 * Nivalis Therapeutics Inc. 86,054 359 * Threshold Pharmaceuticals Inc. 768,352 353 * Vical Inc. 902,229 353 * Aclaris Therapeutics Inc. 18,501 351 * BIND Therapeutics Inc. 158,988 350 *,^ StemCells Inc. 1,337,948 349 * REGENXBIO Inc. 32,073 346 * Caladrius Biosciences Inc. 453,297 340 * Fate Therapeutics Inc. 188,469 339 *,^ Galectin Therapeutics Inc. 235,772 337 *,^ ContraVir Pharmaceuticals Inc. 278,424 337 * Tobira Therapeutics Inc. 41,176 337 * Cancer Genetics Inc. 117,322 333 *,^ Sunshine Heart Inc. 395,025 332 *,^ Tenax Therapeutics Inc. 158,300 325 Enzon Pharmaceuticals Inc. 684,233 322 * Hemispherx Biopharma Inc. 2,409,402 321 * Synta Pharmaceuticals Corp. 1,329,697 319 * Dipexium Pharmaceuticals Inc. 33,398 318 * Zynerba Pharmaceuticals Inc. 33,419 316 * Repros Therapeutics Inc. 318,960 309 * Apricus Biosciences Inc. 512,106 298 *,^ Abeona Therapeutics Inc. 112,371 288 *,^ ImmunoCellular Therapeutics Ltd. 961,553 279 * OXiGENE Inc. 348,782 277 * Cymabay Therapeutics Inc. 204,434 276 * Achaogen Inc. 98,365 271 * Tracon Pharmaceuticals Inc. 38,697 270 * Bovie Medical Corp. 157,978 264 * Cardica Inc. 73,902 263 * Cidara Therapeutics Inc. 20,537 261 * aTyr Pharma Inc. 65,590 258 * Harvard Apparatus Regenerative Technology Inc. 141,248 254 * Acura Pharmaceuticals Inc. 89,117 252 *,^ Great Basin Scientific Inc. 34,176 245 * CytomX Therapeutics Inc. 18,463 238 * Cogentix Medical Inc. 213,016 234 *,^ Minerva Neurosciences Inc. 37,480 230 * Biodel Inc. 675,309 223 * Recro Pharma Inc. 37,150 222 * Retractable Technologies Inc. 101,655 219 *,^ Eiger BioPharmaceuticals Inc. 12,889 216 * Catabasis Pharmaceuticals Inc. 42,727 215 *,^ TearLab Corp. 341,643 215 * OncoGenex Pharmaceuticals Inc. 309,190 211 * Invuity Inc. 26,656 192 * Dimension Therapeutics Inc. 24,270 190 * MGC Diagnostics Corp. 30,659 186 * Stereotaxis Inc. 167,566 184 *,^ Oculus Innovative Sciences Inc. 191,987 183 *,^ GTx Inc. 365,136 183 * MyoKardia Inc. 16,863 181 * Alphatec Holdings Inc. 750,358 180 * Electromed Inc. 42,600 177 *,^ Amedica Corp. 112,209 174 * Provectus Biopharmaceuticals Inc. Class A 449,359 170 * Misonix Inc. 27,669 168 * ERBA Diagnostics Inc. 164,869 168 *,^ Hansen Medical Inc. 62,603 163 * Connecture Inc. 63,388 162 * Cyclacel Pharmaceuticals Inc. 398,619 153 *,^ Biocept Inc. 114,469 148 * Imprimis Pharmaceuticals Inc. 33,378 133 * Opexa Therapeutics Inc. 56,710 132 * Oncocyte Corp. 28,041 129 * CASI Pharmaceuticals Inc. 119,606 127 *,^ Venaxis Inc. 46,580 126 *,^ RXi Pharmaceuticals Corp. 463,106 125 * Chembio Diagnostics Inc. 20,355 122 Catalyst Biosciences Inc. 71,358 120 * Aethlon Medical Inc. 20,710 114 * Cleveland BioLabs Inc. 45,001 114 *,^ Discovery Laboratories Inc. 68,708 113 * CAS Medical Systems Inc. 78,450 111 * CoLucid Pharmaceuticals Inc. 17,914 111 * Bioanalytical Systems Inc. 91,696 106 * Hooper Holmes Inc. 741,951 102 *,^ PhotoMedex Inc. 189,675 102 * ARCA biopharma Inc. 28,967 99 * Lantheus Holdings Inc. 51,715 98 * Atossa Genetics Inc. 270,794 93 * Proteon Therapeutics Inc. 11,948 92 * GenVec Inc. 111,394 90 * OncoSec Medical Inc. 35,047 89 * ProPhase Labs Inc. 72,896 89 * Evoke Pharma Inc. 17,363 88 * Echo Therapeutics Inc. 64,674 87 * Corbus Pharmaceuticals Holdings Inc. 46,770 85 * EyeGate Pharmaceuticals Inc. 26,070 80 * Oragenics Inc. 82,900 76 * Vermillion Inc. 49,637 73 * InfuSystems Holdings Inc. 20,504 72 Daxor Corp. 8,705 70 *,^ Presbia plc 15,400 67 * VirtualScopics Inc. 16,180 65 *,^ Alliqua BioMedical Inc. 78,783 65 *,^ Wright Medical Group Inc. CVR 52,493 65 *,^ Capnia Inc. 52,811 63 * Alexza Pharmaceuticals Inc. 128,704 62 * Onconova Therapeutics Inc. 106,120 62 *,^ EnteroMedics Inc. 62,427 60 * Carbylan Therapeutics Inc. 82,959 53 *,^ Nanosphere Inc. 63,746 50 *,^ Signal Genetics Inc. 97,775 50 * Strata Skin Sciences Inc. 50,049 47 * Escalon Medical Corp. 59,011 47 *,^ GlobeImmune Inc. 21,106 43 * CareDx Inc. 8,500 42 * SCYNEXIS Inc. 9,918 40 *,^ BioLife Solutions Inc. 19,755 36 *,^ Neothetics Inc. 58,467 36 *,^ NovaBay Pharmaceuticals Inc. 16,403 35 * Heat Biologics Inc. 49,276 34 * NeuroMetrix Inc. 17,296 32 * Streamline Health Solutions Inc. 21,760 31 * Immune Pharmaceuticals Inc. 69,649 30 * Transgenomic Inc. 51,199 30 * SunLink Health Systems Inc. 60,871 30 * VBI Vaccines Inc. 11,951 28 * Interpace Diagnostics Group Inc. 99,850 25 * American CareSource Holdings Inc. 51,566 24 *,^ NephroGenex Inc. 51,456 24 * Mirna Therapeutics Inc. 5,500 24 AbbVie Inc. 417 24 * Eleven Biotherapeutics Inc. 72,856 23 * HTG Molecular Diagnostics Inc. 7,700 22 * AmpliPhi Biosciences Corp. 5,543 22 * InspireMD Inc. 43,009 22 * Aldeyra Therapeutics Inc. 5,016 21 * Voyager Therapeutics Inc. 2,360 21 * Ligand Pharmaceuticals Inc. Rights 395,811 20 *,^ Delcath Systems Inc. 66,129 19 Ligand Pharmaceuticals Inc. Rights 395,811 19 * TetraLogic Pharmaceuticals Corp. 88,594 16 * CombiMatrix Corp. 4,289 15 * Kura Oncology Inc. 3,666 15 *,^ WaferGen Bio-systems Inc. 21,088 14 Span-America Medical Systems Inc. 705 13 * Cesca Therapeutics Inc. 2,714 11 * Lpath Inc. Class A 54,978 10 * ADMA Biologics Inc. 1,200 10 * Axsome Therapeutics Inc. 1,124 10 * Ceres Inc. 43,655 10 * Galmed Pharmaceuticals Ltd. 1,674 8 Diversicare Healthcare Services Inc. 953 8 * Allied Healthcare Products Inc. 11,721 8 * VolitionRX Ltd. 2,051 7 Ligand Pharmaceuticals Inc. Rights 395,811 7 * Roka Bioscience Inc. 8,872 6 * Pulmatrix Inc. 2,106 6 * Ritter Pharmaceuticals Inc. 5,099 6 * Arrhythmia Research Technology Inc. 1,175 5 * Aradigm Corp. 891 4 Kewaunee Scientific Corp. 214 4 * Viking Therapeutics Inc. 2,000 3 * BioPharmX Corp. 2,303 3 * Skyline Medical Inc. 10,900 2 * Rennova Health Inc. 2,430 2 * Zosano Pharma Corp. 747 2 * Ligand Pharmaceuticals Inc. Rights 395,811 1 * American Shared Hospital Services 276 1 Industrials (13.7%) * TransDigm Group Inc. 591,857 130,410 Alaska Air Group Inc. 1,374,851 112,765 Acuity Brands Inc. 482,066 105,158 Fortune Brands Home & Security Inc. 1,729,663 96,930 * IHS Inc. Class A 747,150 92,766 Waste Connections Inc. 1,351,246 87,277 Wabtec Corp. 1,010,570 80,128 * JetBlue Airways Corp. 3,538,254 74,728 * Sensata Technologies Holding NV 1,870,596 72,654 Huntington Ingalls Industries Inc. 516,148 70,681 Carlisle Cos. Inc. 703,757 70,024 IDEX Corp. 833,347 69,068 * Middleby Corp. 629,593 67,222 * HD Supply Holdings Inc. 2,015,362 66,648 ManpowerGroup Inc. 793,471 64,604 Hubbell Inc. Class B 590,120 62,511 * WABCO Holdings Inc. 583,930 62,434 AO Smith Corp. 817,006 62,346 Owens Corning 1,278,692 60,457 * Spirit AeroSystems Holdings Inc. Class A 1,315,051 59,651 Lennox International Inc. 437,467 59,141 KAR Auction Services Inc. 1,508,471 57,533 Orbital ATK Inc. 646,117 56,173 Macquarie Infrastructure Corp. 815,156 54,974 * Old Dominion Freight Line Inc. 753,135 52,433 B/E Aerospace Inc. 1,118,174 51,570 * AECOM 1,672,331 51,491 Toro Co. 597,747 51,478 Graco Inc. 603,674 50,684 Allison Transmission Holdings Inc. 1,867,775 50,393 * Copart Inc. 1,118,340 45,595 Hexcel Corp. 1,037,785 45,362 * Hertz Global Holdings Inc. 4,286,573 45,138 Nordson Corp. 588,290 44,734 Donaldson Co. Inc. 1,358,193 43,340 Lincoln Electric Holdings Inc. 713,907 41,814 MSC Industrial Direct Co. Inc. Class A 531,649 40,570 BWX Technologies Inc. 1,165,915 39,128 * Genesee & Wyoming Inc. Class A 621,538 38,970 AGCO Corp. 780,140 38,773 Watsco Inc. 284,654 38,354 * Spirit Airlines Inc. 790,230 37,915 Chicago Bridge & Iron Co. NV 1,033,115 37,802 Curtiss-Wright Corp. 494,770 37,439 RR Donnelley & Sons Co. 2,277,054 37,344 ITT Corp. 976,325 36,017 * Kirby Corp. 586,294 35,348 * Teledyne Technologies Inc. 384,864 33,922 Deluxe Corp. 537,880 33,612 EMCOR Group Inc. 687,926 33,433 Air Lease Corp. Class A 1,025,693 32,945 Oshkosh Corp. 804,046 32,861 Woodward Inc. 610,723 31,770 * Colfax Corp. 1,105,985 31,620 CLARCOR Inc. 538,133 31,099 Regal Beloit Corp. 489,749 30,898 Valmont Industries Inc. 249,449 30,892 Trinity Industries Inc. 1,677,981 30,724 Landstar System Inc. 467,405 30,199 *,^ XPO Logistics Inc. 977,541 30,010 Terex Corp. 1,195,580 29,746 Healthcare Services Group Inc. 802,154 29,527 Crane Co. 546,372 29,428 * Avis Budget Group Inc. 1,059,748 28,995 Rollins Inc. 1,049,855 28,472 * Clean Harbors Inc. 576,534 28,446 * Generac Holdings Inc. 739,163 27,526 EnerSys 483,114 26,919 Timken Co. 777,936 26,053 Allegiant Travel Co. Class A 145,583 25,922 * Armstrong World Industries Inc. 528,438 25,561 * WESCO International Inc. 454,733 24,860 Covanta Holding Corp. 1,465,204 24,703 * USG Corp. 993,195 24,641 * Hawaiian Holdings Inc. 522,071 24,637 KBR Inc. 1,559,410 24,140 AMERCO 66,816 23,874 CEB Inc. 359,572 23,275 * Dycom Industries Inc. 358,777 23,202 * Beacon Roofing Supply Inc. 551,511 22,617 * Rexnord Corp. 1,114,365 22,532 * Manitowoc Foodservice Inc. 1,501,207 22,128 GATX Corp. 465,695 22,121 Hillenbrand Inc. 704,044 21,086 * NOW Inc. 1,178,982 20,892 * Esterline Technologies Corp. 325,306 20,842 Granite Construction Inc. 434,718 20,780 * Masonite International Corp. 310,339 20,327 Herman Miller Inc. 651,898 20,137 ABM Industries Inc. 618,924 19,997 * WageWorks Inc. 394,625 19,972 Barnes Group Inc. 568,108 19,901 * Proto Labs Inc. 257,350 19,839 Kennametal Inc. 874,339 19,664 * RBC Bearings Inc. 264,935 19,409 HNI Corp. 493,945 19,348 Tetra Tech Inc. 647,845 19,319 * On Assignment Inc. 519,828 19,192 Matson Inc. 475,867 19,116 Applied Industrial Technologies Inc. 440,277 19,108 Matthews International Corp. Class A 370,606 19,075 Universal Forest Products Inc. 221,724 19,028 Mueller Industries Inc. 644,181 18,952 * KLX Inc. 579,764 18,634 UniFirst Corp. 168,538 18,391 John Bean Technologies Corp. 324,630 18,312 Brink's Co. 540,354 18,150 HEICO Corp. Class A 379,908 18,084 Simpson Manufacturing Co. Inc. 469,186 17,909 Knight Transportation Inc. 670,234 17,527 * Swift Transportation Co. 938,196 17,479 Mueller Water Products Inc. Class A 1,748,625 17,276 Joy Global Inc. 1,069,753 17,191 Watts Water Technologies Inc. Class A 309,994 17,090 Triumph Group Inc. 540,687 17,021 MSA Safety Inc. 349,952 16,920 * Moog Inc. Class A 368,931 16,853 Korn/Ferry International 590,572 16,707 * Trex Co. Inc. 343,600 16,469 Mobile Mini Inc. 494,209 16,319 * FTI Consulting Inc. 456,295 16,203 *,^ SolarCity Corp. 658,674 16,190 AZZ Inc. 285,679 16,169 G&K Services Inc. Class A 219,228 16,058 Actuant Corp. Class A 642,884 15,886 * Hub Group Inc. Class A 386,800 15,778 * TransUnion 559,202 15,440 Aircastle Ltd. 691,376 15,376 Forward Air Corp. 337,938 15,315 * Advisory Board Co. 458,289 14,780 * MRC Global Inc. 1,120,056 14,718 Steelcase Inc. Class A 984,962 14,696 Exponent Inc. 284,822 14,529 * Huron Consulting Group Inc. 249,174 14,499 * MasTec Inc. 700,979 14,188 EnPro Industries Inc. 241,301 13,918 Apogee Enterprises Inc. 314,554 13,806 Brady Corp. Class A 513,210 13,775 Franklin Electric Co. Inc. 426,772 13,729 HEICO Corp. 225,099 13,535 Interface Inc. Class A 725,994 13,460 Werner Enterprises Inc. 489,078 13,283 Comfort Systems USA Inc. 417,757 13,272 Essendant Inc. 414,437 13,233 Kaman Corp. 306,197 13,072 * Babcock & Wilcox Enterprises Inc. 605,253 12,952 West Corp. 559,297 12,763 AAON Inc. 452,883 12,681 Heartland Express Inc. 662,308 12,286 Albany International Corp. 320,598 12,051 * TrueBlue Inc. 460,598 12,045 * Aerojet Rocketdyne Holdings Inc. 717,373 11,751 Knoll Inc. 541,852 11,731 * Atlas Air Worldwide Holdings Inc. 276,416 11,684 Briggs & Stratton Corp. 482,211 11,534 * SPX FLOW Inc. 458,837 11,508 * TASER International Inc. 585,604 11,495 ESCO Technologies Inc. 292,410 11,398 * DigitalGlobe Inc. 656,101 11,351 SkyWest Inc. 562,226 11,239 * American Woodmark Corp. 150,010 11,189 Standex International Corp. 142,020 11,051 * ACCO Brands Corp. 1,215,817 10,918 US Ecology Inc. 241,197 10,651 Primoris Services Corp. 430,973 10,473 Tennant Co. 202,395 10,419 * Team Inc. 327,580 9,952 * Gibraltar Industries Inc. 344,111 9,842 * Wabash National Corp. 737,782 9,739 Astec Industries Inc. 206,829 9,653 Sun Hydraulics Corp. 289,285 9,601 Cubic Corp. 240,042 9,592 * Air Transport Services Group Inc. 622,286 9,571 Federal Signal Corp. 697,864 9,254 Insperity Inc. 176,306 9,120 ^ Lindsay Corp. 127,342 9,119 * Wesco Aircraft Holdings Inc. 633,608 9,118 *,^ Navistar International Corp. 724,784 9,074 * Aegion Corp. Class A 425,492 8,974 CIRCOR International Inc. 192,103 8,912 Encore Wire Corp. 228,360 8,890 * Navigant Consulting Inc. 559,482 8,845 * TriMas Corp. 504,800 8,844 * Builders FirstSource Inc. 763,740 8,607 AAR Corp. 369,328 8,594 * Meritor Inc. 1,056,102 8,512 Altra Industrial Motion Corp. 306,377 8,511 * Continental Building Products Inc. 448,451 8,323 Advanced Drainage Systems Inc. 378,744 8,067 * ICF International Inc. 228,866 7,866 * Virgin America Inc. 203,244 7,837 * Saia Inc. 277,862 7,822 Greenbrier Cos. Inc. 282,112 7,798 Resources Connection Inc. 494,946 7,701 Multi-Color Corp. 143,985 7,682 * Echo Global Logistics Inc. 279,666 7,596 * Astronics Corp. 197,587 7,538 Quanex Building Products Corp. 423,869 7,358 Griffon Corp. 473,215 7,311 Viad Corp. 249,296 7,269 * Chart Industries Inc. 334,215 7,259 * Patrick Industries Inc. 159,748 7,251 SPX Corp. 462,551 6,948 McGrath RentCorp 274,930 6,895 Hyster-Yale Materials Handling Inc. 102,371 6,818 Raven Industries Inc. 420,189 6,731 * RPX Corp. 593,601 6,684 * Univar Inc. 384,932 6,613 * Rush Enterprises Inc. Class A 361,732 6,598 * Tutor Perini Corp. 424,144 6,591 * Thermon Group Holdings Inc. 372,967 6,549 General Cable Corp. 535,394 6,537 Kelly Services Inc. Class A 337,406 6,451 Kforce Inc. 328,398 6,430 * Aerovironment Inc. 227,009 6,429 Manitowoc Co. Inc. 1,464,607 6,342 * TriNet Group Inc. 437,404 6,277 Kadant Inc. 136,364 6,158 * Lydall Inc. 188,933 6,144 H&E Equipment Services Inc. 349,950 6,135 Gorman-Rupp Co. 234,473 6,080 * Nortek Inc. 123,822 5,979 Global Brass & Copper Holdings Inc. 239,650 5,979 * CBIZ Inc. 591,013 5,963 Ennis Inc. 304,588 5,955 Alamo Group Inc. 106,053 5,908 Insteel Industries Inc. 189,557 5,795 ArcBest Corp. 264,844 5,718 TAL International Group Inc. 370,271 5,717 Douglas Dynamics Inc. 248,537 5,694 Marten Transport Ltd. 303,968 5,690 * MYR Group Inc. 224,734 5,643 National Presto Industries Inc. 66,257 5,548 * Blount International Inc. 553,855 5,527 * PGT Inc. 534,756 5,262 * GP Strategies Corp. 189,342 5,188 Heidrick & Struggles International Inc. 211,447 5,011 Harsco Corp. 886,086 4,829 Argan Inc. 136,533 4,800 * SP Plus Corp. 198,412 4,774 * NCI Building Systems Inc. 332,434 4,721 * PowerSecure International Inc. 247,788 4,631 * Mistras Group Inc. 186,407 4,617 Park-Ohio Holdings Corp. 99,808 4,274 * CSW Industrials Inc. 134,342 4,232 Kimball International Inc. Class B 369,899 4,198 * Roadrunner Transportation Systems Inc. 332,270 4,140 NN Inc. 297,145 4,065 * Energy Recovery Inc. 391,594 4,049 *,^ Plug Power Inc. 1,945,177 3,988 Quad/Graphics Inc. 307,775 3,983 ^ American Railcar Industries Inc. 97,574 3,974 Columbus McKinnon Corp. 248,663 3,919 * Ply Gem Holdings Inc. 266,091 3,739 * InnerWorkings Inc. 467,478 3,716 VSE Corp. 53,937 3,662 * Engility Holdings Inc. 191,386 3,590 * Veritiv Corp. 92,260 3,438 * YRC Worldwide Inc. 354,382 3,303 * Kratos Defense & Security Solutions Inc. 659,092 3,262 * BMC Stock Holdings Inc. 193,994 3,224 Celadon Group Inc. 307,032 3,218 LSI Industries Inc. 269,834 3,171 Titan International Inc. 582,356 3,133 * Covenant Transportation Group Inc. Class A 129,014 3,121 Powell Industries Inc. 103,143 3,075 American Science & Engineering Inc. 108,756 3,011 * Great Lakes Dredge & Dock Corp. 663,674 2,960 *,^ KEYW Holding Corp. 438,246 2,910 * Vectrus Inc. 124,603 2,835 * Franklin Covey Co. 154,722 2,722 * Milacron Holdings Corp. 155,997 2,572 * DXP Enterprises Inc. 143,002 2,511 * Vicor Corp. 237,893 2,493 * Titan Machinery Inc. 213,223 2,465 * Casella Waste Systems Inc. Class A 361,773 2,424 Barrett Business Services Inc. 83,137 2,390 * CRA International Inc. 121,546 2,387 FreightCar America Inc. 152,416 2,375 * USA Truck Inc. 123,937 2,335 Miller Industries Inc. 113,038 2,292 Graham Corp. 114,646 2,283 LB Foster Co. Class A 121,040 2,198 Acacia Research Corp. 575,810 2,182 * ARC Document Solutions Inc. 461,228 2,076 Hurco Cos. Inc. 58,486 1,929 Allied Motion Technologies Inc. 103,926 1,871 *,^ FuelCell Energy Inc. 272,934 1,848 * PAM Transportation Services Inc. 59,461 1,831 * Ducommun Inc. 116,628 1,779 CECO Environmental Corp. 286,081 1,777 * Orion Marine Group Inc. 339,055 1,756 * Sparton Corp. 96,572 1,737 * CAI International Inc. 179,016 1,729 *,^ Layne Christensen Co. 236,283 1,699 * Willis Lease Finance Corp. 74,239 1,603 Houston Wire & Cable Co. 226,364 1,582 *,^ ExOne Co. 114,742 1,508 * Hill International Inc. 441,247 1,487 * Lawson Products Inc. 74,287 1,455 *,^ Energous Corp. 140,054 1,415 * TRC Cos. Inc. 191,838 1,391 * Integrated Electrical Services Inc. 92,991 1,364 Universal Truckload Services Inc. 82,054 1,351 *,^ Sunrun Inc. 201,051 1,303 * NV5 Global Inc. 48,471 1,300 Supreme Industries Inc. Class A 146,823 1,298 * Heritage-Crystal Clean Inc. 126,154 1,254 CDI Corp. 195,530 1,228 * Northwest Pipe Co. 129,639 1,195 Hardinge Inc. 92,559 1,154 Omega Flex Inc. 33,062 1,150 * Astronics Corp. Class B 29,866 1,148 * Accuride Corp. 734,994 1,139 * Sterling Construction Co. Inc. 217,115 1,118 *,^ American Superconductor Corp. 137,561 1,045 Dynamic Materials Corp. 156,318 1,013 * Ameresco Inc. Class A 208,174 993 Preformed Line Products Co. 27,126 991 Twin Disc Inc. 95,815 971 * Pendrell Corp. 1,771,611 939 * Hudson Technologies Inc. 282,320 926 * LMI Aerospace Inc. 107,624 916 * Commercial Vehicle Group Inc. 331,918 880 * Gencor Industries Inc. 53,078 776 * Xerium Technologies Inc. 147,967 772 *,^ Manitex International Inc. 147,587 772 * Power Solutions International Inc. 54,200 748 * CPI Aerostructures Inc. 100,519 737 * Radiant Logistics Inc. 195,398 698 *,^ Energy Focus Inc. 92,673 689 * Willdan Group Inc. 69,153 667 *,^ Enphase Energy Inc. 283,039 659 * Astrotech Corp. 304,120 636 * Arotech Corp. 259,655 631 * API Technologies Corp. 308,861 608 Eastern Co. 36,857 605 * Virco Manufacturing Corp. 190,592 587 * Rush Enterprises Inc. Class B 31,865 582 * HC2 Holdings Inc. 149,886 573 * Performant Financial Corp. 333,836 568 *,^ Intersections Inc. 230,073 566 * Ultralife Corp. 108,865 557 LS Starrett Co. Class A 49,944 517 *,^ Odyssey Marine Exploration Inc. 75,982 516 * NL Industries Inc. 209,136 473 Providence and Worcester Railroad Co. 31,838 458 Ecology and Environment Inc. 45,469 456 * SIFCO Industries Inc. 47,767 444 * MFRI Inc. 62,526 438 * Neff Corp. Class A 58,639 436 * Volt Information Sciences Inc. 54,053 407 * Taylor Devices Inc. 27,595 403 * Broadwind Energy Inc. 128,056 385 *,^ Capstone Turbine Corp. 228,530 366 Hudson Global Inc. 150,031 356 *,^ MagneGas Corp. 330,903 344 * Active Power Inc. 351,001 340 * Innovative Solutions & Support Inc. 128,429 338 * Cenveo Inc. 755,695 317 * SL Industries Inc. 9,034 307 *,^ Revolution Lighting Technologies Inc. 57,788 304 * BlueLinx Holdings Inc. 481,942 294 RCM Technologies Inc. 54,236 288 * Patriot Transportation Holding Inc. 13,987 283 * Jewett-Cameron Trading Co. Ltd. 23,964 273 * Transcat Inc. 26,809 272 * Fuel Tech Inc. 154,534 270 * Key Technology Inc. 39,089 267 * Orion Energy Systems Inc. 190,348 265 * Alpha Pro Tech Ltd. 137,409 250 * Blue Bird Corp. 22,521 244 * Perma-Fix Environmental Services 61,835 229 * Mastech Holdings Inc. 25,867 187 * Rand Logistics Inc. 195,018 185 * General Finance Corp. 35,346 161 * Air T Inc. 6,332 153 Servotronics Inc. 19,902 148 * Marathon Patent Group Inc. 72,034 143 * Jason Industries Inc. 39,669 139 * Goldfield Corp. 77,900 132 * Versar Inc. 52,841 128 * ARC Group Worldwide Inc. 47,642 119 *,^ Lightbridge Corp. 190,041 106 * AMREP Corp. 22,243 98 * Genco Shipping & Trading Ltd. 138,725 89 * DLH Holdings Corp. 19,425 78 * American Electric Technologies Inc. 38,260 69 * EnSync Inc. 234,876 66 *,^ Real Goods Solar Inc. Class A 71,291 51 * Erickson Inc. 27,688 46 * Ideal Power Inc. 9,203 42 * Lime Energy Co. 12,704 36 *,^ Spherix Inc. 19,271 35 * Industrial Services of America Inc. 13,535 33 ^ General Employment Enterprises Inc. 6,780 29 * Ocean Power Technologies Inc. 11,227 26 * LiqTech International Inc. 32,928 23 Chicago Rivet & Machine Co. 951 23 * Art's-Way Manufacturing Co. Inc. 5,943 17 * Tel-Instrument Electronics Corp. 3,304 14 Espey Manufacturing & Electronics Corp. 566 14 * Aqua Metals Inc. 1,895 13 * Continental Materials Corp. 900 11 * Cemtrex Inc. 4,622 9 EnviroStar Inc. 2,900 9 Compx International Inc. 679 7 Acme United Corp. 409 7 * Micronet Enertec Technologies Inc. 3,100 6 * Digital Power Corp. 11,401 5 * Quest Resource Holding Corp. 7,825 3 WSI Industries Inc. 805 3 * CTPartners Executive Search Inc. 83,162 — Information Technology (16.5%) * LinkedIn Corp. Class A 1,272,785 145,543 * Palo Alto Networks Inc. 804,584 131,260 * FleetCor Technologies Inc. 849,208 126,320 Maxim Integrated Products Inc. 3,152,396 115,945 * Twitter Inc. 6,538,447 108,211 * ServiceNow Inc. 1,647,966 100,823 * Workday Inc. Class A 1,221,504 93,860 Global Payments Inc. 1,419,340 92,683 * Vantiv Inc. Class A 1,716,590 92,490 * ANSYS Inc. 971,463 86,907 * Synopsys Inc. 1,690,816 81,903 CDK Global Inc. 1,737,598 80,885 * Gartner Inc. 903,464 80,725 * Cadence Design Systems Inc. 3,356,065 79,136 Broadridge Financial Solutions Inc. 1,305,651 77,438 Jack Henry & Associates Inc. 862,005 72,900 * Splunk Inc. 1,428,528 69,898 * Trimble Navigation Ltd. 2,767,798 68,641 CDW Corp. 1,636,173 67,901 * CoStar Group Inc. 356,929 67,163 * Arrow Electronics Inc. 1,007,717 64,907 Sabre Corp. 2,237,503 64,709 Avnet Inc. 1,415,277 62,697 * Ultimate Software Group Inc. 317,161 61,371 Ingram Micro Inc. 1,627,102 58,429 SS&C Technologies Holdings Inc. 885,807 56,178 Marvell Technology Group Ltd. 5,178,836 53,394 * Keysight Technologies Inc. 1,877,746 52,089 Computer Sciences Corp. 1,510,574 51,949 * Nuance Communications Inc. 2,687,807 50,235 * Fortinet Inc. 1,601,449 49,052 Teradyne Inc. 2,230,995 48,167 * Microsemi Corp. 1,231,179 47,166 * Tyler Technologies Inc. 363,302 46,724 * Genpact Ltd. 1,718,070 46,714 Brocade Communications Systems Inc. 4,385,490 46,398 * Manhattan Associates Inc. 797,210 45,337 * ARRIS International plc 1,971,950 45,197 *,^ VMware Inc. Class A 851,416 44,538 * ON Semiconductor Corp. 4,509,702 43,248 * Guidewire Software Inc. 784,433 42,736 * PTC Inc. 1,268,135 42,051 * Euronet Worldwide Inc. 551,291 40,856 * NCR Corp. 1,346,940 40,314 Jabil Circuit Inc. 2,085,084 40,180 FEI Co. 447,833 39,862 IAC/InterActiveCorp 843,981 39,735 * Zebra Technologies Corp. 571,407 39,427 DST Systems Inc. 347,999 39,244 Heartland Payment Systems Inc. 404,002 39,014 * CommScope Holding Co. Inc. 1,382,191 38,591 * IPG Photonics Corp. 400,895 38,518 * Cavium Inc. 625,754 38,271 Booz Allen Hamilton Holding Corp. Class A 1,258,844 38,118 MAXIMUS Inc. 714,255 37,598 Atmel Corp. 4,601,188 37,362 Fair Isaac Corp. 345,686 36,674 Cognex Corp. 932,007 36,302 * ViaSat Inc. 492,770 36,209 Leidos Holdings Inc. 704,790 35,465 * WEX Inc. 420,552 35,057 * Take-Two Interactive Software Inc. 929,931 35,031 * VeriFone Systems Inc. 1,230,939 34,762 * EPAM Systems Inc. 459,009 34,274 * CoreLogic Inc. 973,525 33,781 National Instruments Corp. 1,116,314 33,612 * Aspen Technology Inc. 913,204 32,994 Blackbaud Inc. 517,421 32,541 *,^ Cree Inc. 1,116,662 32,495 * Synaptics Inc. 403,892 32,206 j2 Global Inc. 506,671 31,201 * Integrated Device Technology Inc. 1,484,951 30,352 Littelfuse Inc. 245,659 30,243 * Ellie Mae Inc. 327,663 29,699 Cypress Semiconductor Corp. 3,412,875 29,556 * Qlik Technologies Inc. 1,021,967 29,555 Convergys Corp. 1,061,417 29,476 SYNNEX Corp. 316,012 29,260 * Tech Data Corp. 379,658 29,146 * CACI International Inc. Class A 267,612 28,554 Belden Inc. 460,756 28,281 * FireEye Inc. 1,565,708 28,167 *,^ NetSuite Inc. 410,930 28,145 * ACI Worldwide Inc. 1,297,639 26,978 * Ciena Corp. 1,412,574 26,867 * Rackspace Hosting Inc. 1,239,458 26,760 * Tableau Software Inc. Class A 577,988 26,512 *,^ Zillow Group Inc. 1,096,366 26,017 * WebMD Health Corp. 409,497 25,647 Monolithic Power Systems Inc. 402,148 25,593 * First Data Corp. Class A 1,975,044 25,557 * Universal Display Corp. 468,849 25,365 * Cirrus Logic Inc. 694,165 25,275 * Fairchild Semiconductor International Inc. Class A 1,247,270 24,945 * NetScout Systems Inc. 1,081,776 24,848 * Infinera Corp. 1,546,853 24,842 * Coherent Inc. 265,838 24,431 *,^ Arista Networks Inc. 386,250 24,372 Science Applications International Corp. 456,610 24,356 *,^ Proofpoint Inc. 451,378 24,275 Dolby Laboratories Inc. Class A 535,101 23,255 * Verint Systems Inc. 682,633 22,786 Lexmark International Inc. Class A 677,234 22,640 Mentor Graphics Corp. 1,085,668 22,072 MKS Instruments Inc. 585,757 22,054 * EchoStar Corp. Class A 497,442 22,032 * Electronics For Imaging Inc. 512,739 21,735 *,^ GrubHub Inc. 856,861 21,533 InterDigital Inc. 386,371 21,502 * Finisar Corp. 1,173,766 21,409 * Entegris Inc. 1,554,540 21,173 * Pandora Media Inc. 2,357,573 21,100 Diebold Inc. 714,513 20,657 * Blackhawk Network Holdings Inc. 598,005 20,512 * Sanmina Corp. 856,605 20,027 *,^ Advanced Micro Devices Inc. 7,017,964 20,001 * CommVault Systems Inc. 462,807 19,979 Intersil Corp. Class A 1,437,505 19,219 * Silicon Laboratories Inc. 425,096 19,112 * ExlService Holdings Inc. 363,789 18,844 * Cray Inc. 446,037 18,693 * Rovi Corp. 911,192 18,689 * Acxiom Corp. 861,730 18,475 * MicroStrategy Inc. Class A 102,715 18,460 * Zynga Inc. Class A 7,987,331 18,211 *,^ 3D Systems Corp. 1,170,581 18,109 * Syntel Inc. 362,605 18,105 * Cardtronics Inc. 496,739 17,878 Vishay Intertechnology Inc. 1,457,326 17,794 * Cornerstone OnDemand Inc. 538,533 17,648 * Stamps.com Inc. 164,873 17,523 * Viavi Solutions Inc. 2,536,479 17,400 * Itron Inc. 413,320 17,244 Travelport Worldwide Ltd. 1,243,244 16,983 * Rambus Inc. 1,193,218 16,407 * Polycom Inc. 1,457,614 16,252 CSG Systems International Inc. 358,626 16,196 Tessera Technologies Inc. 518,352 16,069 * Anixter International Inc. 307,423 16,020 * Semtech Corp. 712,847 15,676 Power Integrations Inc. 315,478 15,667 * comScore Inc. 516,141 15,505 * Advanced Energy Industries Inc. 442,520 15,395 * Imperva Inc. 295,819 14,939 * Plexus Corp. 366,700 14,492 Plantronics Inc. 368,842 14,455 *,^ NeuStar Inc. Class A 587,029 14,441 * Demandware Inc. 366,469 14,329 * NETGEAR Inc. 354,750 14,321 * Paycom Software Inc. 400,208 14,247 * Synchronoss Technologies Inc. 440,460 14,244 * Lumentum Holdings Inc. 520,863 14,048 * Super Micro Computer Inc. 404,055 13,770 * Progress Software Corp. 567,970 13,699 * LogMeIn Inc. 270,835 13,666 *,^ Zillow Group Inc. Class A 534,028 13,644 *,^ SunPower Corp. Class A 597,053 13,338 * OSI Systems Inc. 202,565 13,266 * Sykes Enterprises Inc. 432,184 13,043 * Bottomline Technologies de Inc. 423,392 12,909 * BroadSoft Inc. 319,555 12,894 * Inphi Corp. 385,408 12,850 *,^ Knowles Corp. 972,463 12,817 * Benchmark Electronics Inc. 551,369 12,709 * II-VI Inc. 582,135 12,638 * Zendesk Inc. 600,401 12,566 * QLogic Corp. 931,579 12,520 NIC Inc. 682,347 12,303 * ScanSource Inc. 302,128 12,200 Methode Electronics Inc. 415,731 12,156 * RealPage Inc. 579,261 12,072 * Rogers Corp. 200,787 12,021 * Yelp Inc. Class A 597,941 11,887 * Insight Enterprises Inc. 411,380 11,782 ADTRAN Inc. 579,763 11,723 ^ Ebix Inc. 285,369 11,640 * Virtusa Corp. 299,272 11,211 * Envestnet Inc. 409,545 11,140 * Web.com Group Inc. 555,603 11,012 Badger Meter Inc. 165,471 11,005 Cabot Microelectronics Corp. 268,862 10,999 * Fabrinet 335,815 10,864 Monotype Imaging Holdings Inc. 447,610 10,707 * Rofin-Sinar Technologies Inc. 330,771 10,657 * MaxLinear Inc. 568,005 10,508 Pegasystems Inc. 413,385 10,492 * Callidus Software Inc. 622,824 10,389 * Infoblox Inc. 600,577 10,270 * TiVo Inc. 1,074,168 10,215 EVERTEC Inc. 716,515 10,017 MTS Systems Corp. 162,749 9,903 * RingCentral Inc. Class A 622,293 9,801 * Ruckus Wireless Inc. 988,636 9,699 * Newport Corp. 413,546 9,512 *,^ Ubiquiti Networks Inc. 283,839 9,443 * Gigamon Inc. 302,271 9,376 * Kulicke & Soffa Industries Inc. 828,067 9,374 * M/A-COM Technology Solutions Holdings Inc. 213,665 9,356 ManTech International Corp.Class A 285,450 9,132 * Perficient Inc. 397,669 8,637 * Veeco Instruments Inc. 443,313 8,636 * Diodes Inc. 425,019 8,543 * Ixia 681,555 8,492 *,^ Fitbit Inc. Class A 559,247 8,473 Brooks Automation Inc. 783,579 8,149 * GoDaddy Inc. Class A 252,010 8,147 * Marketo Inc. 406,966 7,964 * SPS Commerce Inc. 183,607 7,884 *,^ Shutterstock Inc. 214,495 7,878 * Photronics Inc. 737,895 7,681 *,^ Quotient Technology Inc. 716,324 7,593 * Mercury Systems Inc. 368,362 7,478 AVX Corp. 588,700 7,400 * Lattice Semiconductor Corp. 1,291,749 7,337 * Paylocity Holding Corp. 223,735 7,325 *,^ Endurance International Group Holdings Inc. 694,549 7,314 * InvenSense Inc. 865,039 7,266 * CalAmp Corp. 399,019 7,154 * Ultratech Inc. 325,731 7,114 * Interactive Intelligence Group Inc. 194,773 7,094 * Amkor Technology Inc. 1,184,038 6,974 CTS Corp. 439,450 6,917 * Qualys Inc. 260,975 6,605 TeleTech Holdings Inc. 237,179 6,584 EarthLink Holdings Corp. 1,144,164 6,487 Epiq Systems Inc. 430,881 6,472 *,^ Oclaro Inc. 1,185,977 6,404 *,^ Gogo Inc. 574,661 6,327 * Black Knight Financial Services Inc. Class A 199,562 6,192 * Q2 Holdings Inc. 256,460 6,165 * FARO Technologies Inc. 190,793 6,145 * Silver Spring Networks Inc. 410,770 6,059 * CEVA Inc. 263,834 5,936 * Applied Micro Circuits Corp. 913,845 5,903 * Bankrate Inc. 643,183 5,898 * New Relic Inc. 221,082 5,766 * Xura Inc. 284,028 5,587 * Cvent Inc. 258,574 5,533 * ShoreTel Inc. 738,492 5,494 Forrester Research Inc. 163,000 5,478 Cass Information Systems Inc. 104,525 5,472 * Rudolph Technologies Inc. 400,420 5,470 * Checkpoint Systems Inc. 515,454 5,216 Comtech Telecommunications Corp. 220,026 5,142 * VASCO Data Security International Inc. 330,329 5,087 * ePlus Inc. 63,179 5,087 * XO Group Inc. 312,487 5,015 *,^ Box Inc. 406,087 4,979 * FormFactor Inc. 663,842 4,826 * Match Group Inc. 434,818 4,809 * DTS Inc. 218,032 4,749 * DHI Group Inc. 585,515 4,725 * HubSpot Inc. 107,374 4,684 * TTM Technologies Inc. 702,828 4,674 *,^ Benefitfocus Inc. 140,021 4,670 *,^ Eastman Kodak Co. 427,408 4,637 * GTT Communications Inc. 277,148 4,584 * Nanometrics Inc. 285,311 4,519 * Rubicon Project Inc. 246,040 4,498 * Nimble Storage Inc. 568,461 4,457 * SciQuest Inc. 320,820 4,453 *,^ Pure Storage Inc. Class A 320,504 4,388 IXYS Corp. 388,330 4,357 *,^ Unisys Corp. 550,509 4,239 *,^ Square Inc. 274,256 4,191 Hackett Group Inc. 276,374 4,179 * Hortonworks Inc. 369,228 4,172 * Sonus Networks Inc. 551,906 4,156 PC Connection Inc. 160,613 4,145 * NeoPhotonics Corp. 292,835 4,111 * PDF Solutions Inc. 303,500 4,061 Park Electrochemical Corp. 253,162 4,053 * Textura Corp. 216,545 4,034 * Actua Corp. 441,608 3,997 * Xcerra Corp. 611,784 3,989 * Angie's List Inc. 488,646 3,943 * GSI Group Inc. 278,261 3,940 * Monster Worldwide Inc. 1,178,005 3,840 * Barracuda Networks Inc. 245,645 3,783 * Exar Corp. 643,396 3,700 Daktronics Inc. 462,709 3,655 * Intralinks Holdings Inc. 462,985 3,648 *,^ Glu Mobile Inc. 1,283,414 3,619 * TrueCar Inc. 646,685 3,615 * Extreme Networks Inc. 1,133,695 3,526 * Calix Inc. 495,177 3,511 * RetailMeNot Inc. 436,953 3,500 Cohu Inc. 289,440 3,439 * LivePerson Inc. 586,755 3,433 * Axcelis Technologies Inc. 1,214,056 3,399 * PROS Holdings Inc. 287,085 3,385 * Lionbridge Technologies Inc. 655,159 3,315 * Tangoe Inc. 419,980 3,314 * ServiceSource International Inc. 738,743 3,147 * DSP Group Inc. 343,572 3,133 * Varonis Systems Inc. 168,359 3,073 * SunEdison Semiconductor Ltd. 472,691 3,063 * ChannelAdvisor Corp. 271,643 3,056 *,^ Digimarc Corp. 100,457 3,044 * Agilysys Inc. 296,970 3,032 * Mattson Technology Inc. 819,140 2,990 NVE Corp. 52,854 2,988 * Cascade Microtech Inc. 141,472 2,917 * Immersion Corp. 352,039 2,908 Mesa Laboratories Inc. 30,059 2,896 * Kimball Electronics Inc. 256,761 2,868 * Silicon Graphics International Corp. 402,542 2,866 * Digi International Inc. 300,479 2,834 * Harmonic Inc. 846,912 2,769 * Sigma Designs Inc. 402,887 2,740 Black Box Corp. 202,661 2,730 * Electro Scientific Industries Inc. 372,801 2,666 * Zix Corp. 653,130 2,567 * Five9 Inc. 285,735 2,540 American Software Inc. Class A 281,934 2,537 * Blucora Inc. 478,408 2,469 Reis Inc. 104,058 2,451 * Applied Optoelectronics Inc. 162,399 2,421 * A10 Networks Inc. 408,814 2,420 * Multi-Fineline Electronix Inc. 103,549 2,403 *,^ VirnetX Holding Corp. 518,829 2,381 * Avid Technology Inc. 348,334 2,355 * Mitek Systems Inc. 357,566 2,338 * EnerNOC Inc. 312,234 2,336 * Seachange International Inc. 417,326 2,304 * Alpha & Omega Semiconductor Ltd. 193,799 2,297 * Brightcove Inc. 361,977 2,259 *,^ TubeMogul Inc. 172,962 2,238 QAD Inc. Class A 104,740 2,226 * Bazaarvoice Inc. 697,267 2,196 * PFSweb Inc. 165,875 2,176 * Maxwell Technologies Inc. 359,333 2,134 * Alliance Fiber Optic Products Inc. 143,793 2,127 * Vishay Precision Group Inc. 148,254 2,077 * Telenav Inc. 350,880 2,070 * Autobytel Inc. 117,254 2,036 * Jive Software Inc. 537,315 2,031 * Workiva Inc. 174,298 2,031 * Datalink Corp. 221,528 2,025 * MoneyGram International Inc. 328,711 2,012 Electro Rent Corp. 216,728 2,007 * United Online Inc. 172,778 1,994 * PRGX Global Inc. 417,689 1,971 *,^ Alarm.com Holdings Inc. 83,033 1,968 *,^ Clearfield Inc. 122,199 1,964 * Model N Inc. 181,286 1,952 * Ultra Clean Holdings Inc. 361,223 1,936 *,^ SolarEdge Technologies Inc. 76,786 1,930 * Napco Security Technologies Inc. 308,069 1,925 *,^ SunEdison Inc. 3,468,949 1,874 * Everi Holdings Inc. 799,627 1,831 * Quantum Corp. 2,951,493 1,800 * Ciber Inc. 851,655 1,797 * Carbonite Inc. 223,723 1,783 *,^ OPOWER Inc. 260,103 1,771 * Higher One Holdings Inc. 450,809 1,763 * Internap Corp. 640,402 1,748 * USA Technologies Inc. 394,680 1,721 Marchex Inc. Class B 365,481 1,626 * Instructure Inc. 87,483 1,569 * QuinStreet Inc. 452,619 1,548 * KVH Industries Inc. 160,764 1,535 * CUI Global Inc. 187,852 1,518 ^ CPI Card Group Inc. 183,701 1,514 * Liquidity Services Inc. 292,175 1,513 * Limelight Networks Inc. 832,075 1,506 * Rosetta Stone Inc. 218,182 1,464 * TechTarget Inc. 191,776 1,423 Bel Fuse Inc. Class B 96,464 1,408 * Radisys Corp. 356,100 1,407 * EMCORE Corp. 281,202 1,406 * Planet Payment Inc. 390,825 1,380 * Control4 Corp. 172,669 1,374 * MobileIron Inc. 301,830 1,364 * Hutchinson Technology Inc. 372,275 1,363 * Everyday Health Inc. 232,117 1,300 * Exa Corp. 100,245 1,298 * MeetMe Inc. 456,008 1,295 * AXT Inc. 517,688 1,279 * RealNetworks Inc. 314,792 1,278 *,^ MINDBODY Inc. Class A 94,675 1,262 * Kopin Corp. 759,795 1,261 * Information Services Group Inc. 314,767 1,237 Unwired Planet Inc. 124,413 1,225 *,^ Park City Group Inc. 135,106 1,221 * GigOptix Inc. 436,167 1,178 * Intevac Inc. 256,661 1,155 * BSQUARE Corp. 190,833 1,130 *,^ Research Frontiers Inc. 243,678 1,111 * Aerohive Networks Inc. 222,050 1,108 * Covisint Corp. 552,843 1,106 * Key Tronic Corp. 151,757 1,085 TransAct Technologies Inc. 131,907 1,074 MOCON Inc. 76,909 1,065 NCI Inc. Class A 75,993 1,065 *,^ MicroVision Inc. 560,686 1,048 * Rightside Group Ltd. 129,924 1,046 * Rocket Fuel Inc. 331,788 1,045 * PCM Inc. 130,304 1,045 *,^ Rapid7 Inc. 79,766 1,043 * ModusLink Global Solutions Inc. 699,804 1,029 TESSCO Technologies Inc. 59,491 991 * Amtech Systems Inc. 151,920 986 * Kemet Corp. 509,278 983 * Guidance Software Inc. 222,263 956 Astro-Med Inc. 66,474 921 *,^ Neonode Inc. 444,671 907 * Frequency Electronics Inc. 90,444 903 Computer Task Group Inc. 174,433 891 * Aware Inc. 233,234 870 * iPass Inc. 769,307 846 *,^ Amber Road Inc. 155,164 839 * Systemax Inc. 92,808 814 * Travelzoo Inc. 97,955 795 * Support.com Inc. 896,019 771 * Care.com Inc. 122,950 756 PC-Tel Inc. 157,081 751 * PAR Technology Corp. 111,171 737 Evolving Systems Inc. 127,033 729 * YuMe Inc. 192,053 718 Communications Systems Inc. 95,107 699 * Mattersight Corp. 173,663 696 * Numerex Corp. Class A 111,462 680 * Marin Software Inc. 222,804 673 * Demand Media Inc. 133,787 669 * CyberOptics Corp. 71,696 669 * QuickLogic Corp. 622,743 660 * FalconStor Software Inc. 492,052 659 *,^ Novatel Wireless Inc. 364,023 644 * Netlist Inc. 466,493 639 * Aviat Networks Inc. 884,287 628 *,^ Applied DNA Sciences Inc. 175,483 604 Richardson Electronics Ltd. 115,483 596 * ID Systems Inc. 137,003 595 *,^ Digital Turbine Inc. 468,751 558 * Innodata Inc. 244,930 554 * GSI Technology Inc. 134,225 550 *,^ Appfolio Inc. 44,805 548 * Apigee Corp. 65,915 548 * GSE Systems Inc. 200,594 544 * Pixelworks Inc. 247,477 542 *,^ CVD Equipment Corp. 64,075 539 * Datawatch Corp. 102,418 507 * eGain Corp. 141,680 503 * Imation Corp. 321,857 499 *,^ Violin Memory Inc. 952,197 497 LRAD Corp. 298,088 495 ClearOne Inc. 42,405 492 * Inuvo Inc. 273,710 484 * Data I/O Corp. 181,910 469 * NetSol Technologies Inc. 66,949 467 * Westell Technologies Inc. Class A 398,465 466 * Edgewater Technology Inc. 59,265 462 * Zhone Technologies Inc. 282,209 452 *,^ WidePoint Corp. 750,111 450 * Xactly Corp. 65,557 449 * IEC Electronics Corp. 94,154 424 Concurrent Computer Corp. 70,723 417 * Qumu Corp. 87,661 404 GlobalSCAPE Inc. 105,926 403 * Tremor Video Inc. 226,702 399 *,^ ClearSign Combustion Corp. 97,394 389 CSP Inc. 63,690 382 * Onvia Inc. 108,561 380 * Perceptron Inc. 69,801 339 * Spark Networks Inc. 146,920 326 * MoSys Inc. 495,337 322 *,^ ParkerVision Inc. 101,741 318 * Wireless Telecom Group Inc. 233,098 308 * BroadVision Inc. 37,841 293 *,^ Sunworks Inc. 102,102 283 * Intermolecular Inc. 109,827 278 Optical Cable Corp. 112,873 277 *,^ Digital Ally Inc. 51,201 253 QAD Inc. Class B 14,091 251 * LightPath Technologies Inc. Class A 121,513 245 *,^ Net Element Inc. 699,256 222 *,^ Vringo Inc. 135,058 222 *,^ InterCloud Systems Inc. 220,742 210 * Identiv Inc. 96,311 208 * StarTek Inc. 48,825 205 * Sonic Foundry Inc. 29,857 199 * Rubicon Technology Inc. 268,319 196 * Echelon Corp. 32,507 184 *,^ Voltari Corp. 45,002 177 * Infosonics Corp. 188,332 175 * eMagin Corp. 93,501 167 *,^ Uni-Pixel Inc. 174,048 160 * LGL Group Inc. 48,029 159 * RELM Wireless Corp. 33,447 151 * Asure Software Inc. 27,280 146 * Lantronix Inc. 140,583 134 * MaxPoint Interactive Inc. 71,950 127 * Synacor Inc. 90,342 126 * Luna Innovations Inc. 117,791 124 * Smith Micro Software Inc. 206,890 122 * Remark Media Inc. 24,304 115 * Image Sensing Systems Inc. 37,600 105 *,^ Resonant Inc. 35,400 103 * TSR Inc. 27,043 102 * Iteris Inc. 40,217 98 *,^ NXT-ID Inc. 142,999 83 * MRV Communications Inc. 8,990 81 Bel Fuse Inc. Class A 5,719 80 *,^ Code Rebel Corp. 15,194 71 * Document Security Systems Inc. 357,332 66 * Intellicheck Mobilisa Inc. 35,937 58 RF Industries Ltd. 20,988 57 Wayside Technology Group Inc. 3,272 56 ^ Inventergy Global Inc. 27,734 55 Majesco Entertainment Co. 59,583 51 * inTEST Corp. 12,602 49 * Determine Inc. 26,243 49 * RMG Networks Holding Corp. 34,785 41 *,^ DraftDay Fantasy Sports Inc. 162,598 39 *,^ Giga-tronics Inc. 25,845 38 *,^ Crossroads Systems Inc. 178,804 38 * Upland Software Inc. 4,979 34 * Sevcon Inc. 3,344 34 * Xplore Technologies Corp. 8,900 31 * Prism Technologies Group Inc. 101,239 30 * Network-1 Technologies Inc. 14,338 27 * Bridgeline Digital Inc. 28,875 24 * Majesco 3,574 22 * ADDvantage Technologies Group Inc. 10,200 19 * Sysorex Global 29,496 18 * SigmaTron International Inc. 2,686 17 * Adesto Technologies Corp. 2,821 16 *,^ Vicon Industries Inc. 12,700 12 * Finjan Holdings Inc. 12,195 11 * Dataram Corp. 14,239 10 * Superconductor Technologies Inc. 49,119 9 * IntriCon Corp. 1,104 7 * ARI Network Services Inc. 1,500 7 * WPCS International Inc. 2,914 4 * Qualstar Corp. 9,220 4 * Aehr Test Systems 3,200 4 *,^ xG Technology Inc. 32,087 3 * Cartesian Inc. 1,281 3 * Technical Communications Corp. 958 3 * SITO Mobile Ltd. 800 2 * Professional Diversity Network Inc. 3,750 1 * MAM Software Group Inc. 200 1 * Glowpoint Inc. 1,550 1 * LGL Group Inc. Warrants Exp. 6/08/2018 238,900 — Materials (4.9%) Celanese Corp. Class A 1,614,872 105,774 Valspar Corp. 800,373 85,656 Albemarle Corp. 1,233,214 78,839 * Crown Holdings Inc. 1,539,724 76,355 Ashland Inc. 692,280 76,123 RPM International Inc. 1,465,055 69,341 Packaging Corp. of America 1,035,455 62,542 Steel Dynamics Inc. 2,670,166 60,105 * WR Grace & Co. 778,396 55,406 AptarGroup Inc. 697,016 54,653 Reliance Steel & Aluminum Co. 783,516 54,211 Sonoco Products Co. 1,110,526 53,938 Bemis Co. Inc. 1,039,167 53,808 * Berry Plastics Group Inc. 1,321,845 47,785 Graphic Packaging Holding Co. 3,602,107 46,287 * Axalta Coating Systems Ltd. 1,517,648 44,315 NewMarket Corp. 110,066 43,615 Eagle Materials Inc. 535,474 37,542 Royal Gold Inc. 720,946 36,977 Scotts Miracle-Gro Co. Class A 501,462 36,491 Cabot Corp. 683,846 33,050 Sensient Technologies Corp. 503,327 31,941 Olin Corp. 1,810,336 31,446 Huntsman Corp. 2,234,047 29,713 PolyOne Corp. 948,980 28,707 Domtar Corp. 675,033 27,339 * Louisiana-Pacific Corp. 1,559,638 26,701 Compass Minerals International Inc. 369,383 26,174 ^ United States Steel Corp. 1,608,224 25,812 Silgan Holdings Inc. 449,665 23,909 HB Fuller Co. 554,074 23,520 Minerals Technologies Inc. 385,217 21,900 Balchem Corp. 351,587 21,805 Commercial Metals Co. 1,263,081 21,435 Westlake Chemical Corp. 431,474 19,977 * Chemtura Corp. 736,891 19,454 Allegheny Technologies Inc. 1,192,226 19,433 Carpenter Technology Corp. 529,458 18,123 Worthington Industries Inc. 505,654 18,022 Axiall Corp. 775,681 16,941 Kaiser Aluminum Corp. 196,103 16,579 * Headwaters Inc. 810,454 16,079 * GCP Applied Technologies Inc. 779,827 15,550 *,^ Platform Specialty Products Corp. 1,658,958 14,267 * Stillwater Mining Co. 1,326,406 14,126 Chemours Co. 1,999,139 13,994 KapStone Paper and Packaging Corp. 943,155 13,063 Quaker Chemical Corp. 150,756 12,793 Greif Inc. Class A 372,922 12,213 Neenah Paper Inc. 186,563 11,877 Innospec Inc. 267,411 11,595 Hecla Mining Co. 4,154,721 11,550 * Ferro Corp. 955,334 11,340 Stepan Co. 203,457 11,249 Schweitzer-Mauduit International Inc. 341,703 10,757 PH Glatfelter Co. 487,515 10,106 * Clearwater Paper Corp. 196,389 9,527 * Summit Materials Inc. Class A 489,036 9,512 * US Concrete Inc. 150,285 8,954 A Schulman Inc. 327,913 8,926 * Boise Cascade Co. 424,815 8,802 * Coeur Mining Inc. 1,512,066 8,498 * Trinseo SA 226,604 8,341 Calgon Carbon Corp. 583,443 8,180 * AK Steel Holding Corp. 1,949,511 8,052 Deltic Timber Corp. 128,515 7,730 Materion Corp. 256,206 6,784 Innophos Holdings Inc. 217,974 6,738 * Kraton Performance Polymers Inc. 360,044 6,229 * Resolute Forest Products Inc. 1,032,753 5,690 * Koppers Holdings Inc. 238,639 5,362 *,^ Cliffs Natural Resources Inc. 1,787,125 5,361 Haynes International Inc. 146,721 5,355 Schnitzer Steel Industries Inc. 289,677 5,342 ^ McEwen Mining Inc. 2,775,811 5,219 SunCoke Energy Inc. 721,096 4,687 * American Vanguard Corp. 294,615 4,649 Tredegar Corp. 292,103 4,592 Mercer International Inc. 485,084 4,584 Tronox Ltd. Class A 712,434 4,552 Rayonier Advanced Materials Inc. 477,009 4,532 * Flotek Industries Inc. 590,604 4,329 Myers Industries Inc. 324,240 4,170 Hawkins Inc. 111,614 4,028 * Century Aluminum Co. 553,358 3,901 TimkenSteel Corp. 419,994 3,822 FutureFuel Corp. 270,879 3,194 * OMNOVA Solutions Inc. 551,495 3,066 AEP Industries Inc. 46,052 3,039 * LSB Industries Inc. 222,164 2,833 Chase Corp. 49,143 2,584 Olympic Steel Inc. 147,503 2,553 * Real Industry Inc. 237,121 2,063 * Handy & Harman Ltd. 67,552 1,848 *,^ Senomyx Inc. 679,652 1,767 KMG Chemicals Inc. 73,626 1,699 Ampco-Pittsburgh Corp. 116,209 1,616 *,^ Solazyme Inc. 771,832 1,567 ^ Kronos Worldwide Inc. 272,850 1,561 Gold Resource Corp. 613,298 1,429 * Trecora Resources 138,257 1,330 United States Lime & Minerals Inc. 22,158 1,330 * AgroFresh Solutions Inc. 175,523 1,123 * Core Molding Technologies Inc. 84,018 1,049 * Codexis Inc. 322,379 1,003 * Universal Stainless & Alloy Products Inc. 81,888 834 * Intrepid Potash Inc. 630,855 700 Synalloy Corp. 83,094 658 Rentech Inc. 270,166 600 * UFP Technologies Inc. 25,921 577 * Ryerson Holding Corp. 99,887 555 *,^ A. M. Castle & Co. 201,170 543 *,^ BioAmber Inc. 93,565 393 * General Moly Inc. 828,766 282 * TOR Minerals International Inc. 59,129 208 * Solitario Exploration & Royalty Corp. 381,460 179 *,^ Pershing Gold Corp. 38,590 152 * Comstock Mining Inc. 375,990 139 * Tecnoglass Inc. 8,744 111 *,^ Marrone Bio Innovations Inc. 111,158 100 * Mines Management Inc. 201,878 97 *,^ Golden Minerals Co. 199,204 90 * Paramount Gold Nevada Corp. 61,524 89 * US Antimony Corp. 181,971 41 * Metabolix Inc. 8,216 16 * Northern Technologies International Corp. 700 9 Friedman Industries Inc. 763 4 Other (0.0%) 2 * Dyax Corp CVR Exp. 12/31/2019 1,549,121 1,720 * Leap Wireless International Inc CVR 524,960 1,323 * Adolor Corp. Rights Exp. 07/01/2019 596,841 310 * Camco Financial Corp. Warrants Exp. 11/06/2017 45,300 245 * Chelsea Therapeutics International Ltd. CVR Exp. 12/31/2016 912,063 100 *,^ Vince Holding Corp Rights Exp. 04/14/2016 177,545 47 * Cubist Pharmaceuticals, Inc. CVR 178,549 23 * Ambit Biosciences Corp. CVR Rights 22,388 14 * Dara Biosciences Inc CVR Exp. 12/31/2018 15,573 1 * Clinical Data Contingent Value Rights 131,308 — * Gerber Scientific Inc. CVR 161,151 — * Trubion Pharmaceuticals Inc. CVR 49,686 — * Magnum Hunter Resources Corp. Warrants Exp. 04/15/2016 143,287 — *,^ Biosante Pharmaceutical Inc CVR 44,795 — * CIL&D LLC 36,800 — * American Medical Alert Corp. 17,992 — * EnSite Power Inc. 15,743 — Telecommunication Services (1.2%) * SBA Communications Corp. Class A 1,386,721 138,908 * T-Mobile US Inc. 3,053,645 116,955 Telephone & Data Systems Inc. 1,020,464 30,706 *,^ Sprint Corp. 8,717,830 30,338 Cogent Communications Holdings Inc. 442,271 17,262 Consolidated Communications Holdings Inc. 547,199 14,096 Shenandoah Telecommunications Co. 502,132 13,432 * Zayo Group Holdings Inc. 449,959 10,907 * 8x8 Inc. 972,298 9,781 Atlantic Tele-Network Inc. 123,319 9,351 * Cincinnati Bell Inc. 2,398,811 9,283 * Vonage Holdings Corp. 2,021,101 9,236 ^ Windstream Holdings Inc. 1,112,894 8,547 * United States Cellular Corp. 172,012 7,859 * ORBCOMM Inc. 701,825 7,110 *,^ Iridium Communications Inc. 873,893 6,878 * General Communication Inc. Class A 362,370 6,639 Inteliquent Inc. 390,548 6,268 * NII Holdings Inc. 1,085,797 6,005 * inContact Inc. 667,886 5,938 Spok Holdings Inc. 275,527 4,825 * FairPoint Communications Inc. 295,512 4,397 *,^ Globalstar Inc. 2,969,451 4,365 *,^ pdvWireless Inc. 118,982 4,086 IDT Corp. Class B 212,527 3,313 *,^ Straight Path Communications Inc. Class B 106,715 3,311 * Lumos Networks Corp. 250,099 3,211 * Boingo Wireless Inc. 356,346 2,751 * Hawaiian Telcom Holdco Inc. 93,846 2,210 * NTELOS Holdings Corp. 189,998 1,748 * Alaska Communications Systems Group Inc. 627,685 1,117 *,^ Intelsat SA 319,568 805 * Ooma Inc. 30,170 178 * Elephant Talk Communications Corp. 687,554 151 *,^ Towerstream Corp. 588,198 71 *,^ One Horizon Group Inc. 74,818 61 * Fusion Telecommunications International Inc. 2,852 5 Utilities (3.8%) Alliant Energy Corp. 1,243,355 92,356 Atmos Energy Corp. 1,103,637 81,956 Westar Energy Inc. Class A 1,552,071 76,998 UGI Corp. 1,888,689 76,095 ITC Holdings Corp. 1,687,017 73,503 OGE Energy Corp. 2,187,276 62,622 Aqua America Inc. 1,932,347 61,487 * Calpine Corp. 3,618,683 54,895 Piedmont Natural Gas Co. Inc. 893,785 53,475 Great Plains Energy Inc. 1,656,665 53,427 Questar Corp. 1,924,752 47,734 National Fuel Gas Co. 934,079 46,751 Vectren Corp. 908,943 45,956 MDU Resources Group Inc. 2,137,187 41,590 IDACORP Inc. 556,106 41,480 WGL Holdings Inc. 553,733 40,074 Hawaiian Electric Industries Inc. 1,219,962 39,527 Portland General Electric Co. 974,102 38,467 Cleco Corp. 663,153 36,613 ONE Gas Inc. 576,573 35,229 Southwest Gas Corp. 534,473 35,195 New Jersey Resources Corp. 939,420 34,223 Black Hills Corp. 562,945 33,850 NorthWestern Corp. 527,354 32,564 Laclede Group Inc. 478,415 32,413 PNM Resources Inc. 875,726 29,529 ALLETE Inc. 521,074 29,217 Avista Corp. 697,872 28,459 Avangrid Inc. 598,804 24,018 South Jersey Industries Inc. 776,003 22,077 MGE Energy Inc. 402,580 21,035 El Paso Electric Co. 454,816 20,867 * Dynegy Inc. 1,223,349 17,580 Northwest Natural Gas Co. 311,349 16,766 Ormat Technologies Inc. 391,190 16,133 Empire District Electric Co. 486,939 16,093 American States Water Co. 403,693 15,889 California Water Service Group 549,298 14,677 Otter Tail Corp. 446,701 13,231 Pattern Energy Group Inc. Class A 617,797 11,781 Chesapeake Utilities Corp. 181,286 11,416 NRG Yield Inc. 698,425 9,946 Unitil Corp. 176,464 7,498 * Talen Energy Corp. 795,626 7,161 TerraForm Power Inc. Class A 823,242 7,121 SJW Corp. 194,671 7,076 Middlesex Water Co. 201,954 6,230 Connecticut Water Service Inc. 115,295 5,200 NRG Yield Inc. Class A 364,107 4,941 York Water Co. 137,566 4,199 Artesian Resources Corp. Class A 92,612 2,589 Delta Natural Gas Co. Inc. 76,795 1,778 Genie Energy Ltd. Class B 195,523 1,488 TerraForm Global Inc. Class A 537,292 1,279 *,^ Cadiz Inc. 182,323 952 * Pure Cycle Corp. 181,446 818 * Vivint Solar Inc. 237,967 631 Spark Energy Inc. Class A 34,195 616 * US Geothermal Inc. 645,166 437 Gas Natural Inc. 45,609 356 RGC Resources Inc. 2,554 55 * American DG Energy Inc. 65,246 20 Total Common Stocks (Cost $37,051,973) Coupon Temporary Cash Investments (2.5%) 1 Money Market Fund (2.5%) 3,4 Vanguard Market Liquidity Fund 0.495% 1,058,140,186 1,058,140 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 5,6 Federal Home Loan Bank Discount Notes 0.609% 6/17/16 2,000 1,998 5,6 Federal Home Loan Bank Discount Notes 0.516% 8/31/16 5,000 4,991 6,7 Freddie Mac Discount Notes 0.220% 4/15/16 5,000 5,000 Total Temporary Cash Investments (Cost $1,070,126) Total Investments (102.2%) (Cost $38,122,099) Other Asset and Liabilities-Net (-2.2%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $834,726,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 2.2%, respectively, of net assets. 2 “Other” represents securities that are not classified by the fund’s benchmark index. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $882,987,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $6,995,000 have been segregated as initial margin for open futures contracts. 7 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 42,699,234 292 4,641 Temporary Cash Investments 1,058,140 11,989 — Futures Contracts—Assets 1 149 — — Futures Contracts—Liabilities 1 (51) — — Swap Contracts—Liabilities — (105) — Total 43,757,472 12,176 4,641 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the Extended Market Index Fund clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini Russell 2000 Index June 2016 515 57,144 1,621 E-mini S&P MidCap 400 Index June 2016 383 55,198 1,855 E-mini S&P 500 Index June 2016 277 28,413 587 4,063 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Swap Contracts: The fund has entered into equity swap contracts to earn the total return on selected reference stocks in the fund's target index. Under the terms of the swaps, the fund receives the total return on the referenced stock (i.e., receiving the increase or paying the decrease in value of the selected reference stock and receiving the equivalent of any dividends in respect of the selected referenced stock) over a specified period of time, applied to a notional amount that represents the value of a designated number of shares of the selected reference stock at the beginning of the equity swap contract. The fund also pays a floating rate that is based on short-term interest rates, applied to the notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until termination of the swap, at which time realized gain (loss) is recorded. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net Extended Market Index Fund amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Floating Interest Unrealized Notional Rate Appreciation Termination Amount Received (Depreciation) Reference Entity Date Counterparty ($000) (Paid) ($000) Ambac Financial Group Inc. 4/6/16 GSCM 2,979 (0.442%) (105) GSCM—Goldman Sachs Capital Management. E. At March 31, 2016, the cost of investment securities for tax purposes was $38,126,985,000. Net unrealized appreciation of investment securities for tax purposes was $5,647,311,000, consisting of unrealized gains of $10,465,437,000 on securities that had risen in value since their purchase and $4,818,126,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Total Stock Market Index Fund Schedule of Investments As of March 31, 2016 Market Value Shares ($000) Common Stocks (99.6%) 1 Basic Materials (2.4%) Dow Chemical Co. 21,514,870 1,094,246 EI du Pont de Nemours & Co. 16,782,086 1,062,642 Praxair Inc. 5,485,958 627,868 PPG Industries Inc. 5,160,389 575,332 LyondellBasell Industries NV Class A 6,664,112 570,315 Ecolab Inc. 5,101,891 568,963 Air Products & Chemicals Inc. 3,735,660 538,122 International Paper Co. 7,995,546 328,137 Nucor Corp. 6,128,853 289,895 Newmont Mining Corp. 10,194,472 270,969 Alcoa Inc. 25,287,073 242,250 Freeport-McMoRan Inc. 22,257,409 230,142 Eastman Chemical Co. 2,694,952 194,656 Celanese Corp. Class A 2,809,615 184,030 Mosaic Co. 6,739,495 181,966 Airgas Inc. 1,249,600 176,993 International Flavors & Fragrances Inc. 1,537,015 174,866 CF Industries Holdings Inc. 4,472,255 140,160 Albemarle Corp. 2,146,879 137,250 Ashland Inc. 1,247,963 137,226 Avery Dennison Corp. 1,749,626 126,166 RPM International Inc. 2,539,442 120,192 FMC Corp. 2,551,632 103,009 Steel Dynamics Inc. 4,445,476 100,068 * WR Grace & Co. 1,351,107 96,172 Reliance Steel & Aluminum Co. 1,299,984 89,946 * Axalta Coating Systems Ltd. 2,728,840 79,682 NewMarket Corp. 194,653 77,133 Royal Gold Inc. 1,252,918 64,262 Sensient Technologies Corp. 869,852 55,201 Olin Corp. 3,147,737 54,676 Huntsman Corp. 3,995,212 53,136 Cabot Corp. 1,076,435 52,024 ^ CONSOL Energy Inc. 4,401,079 49,688 PolyOne Corp. 1,641,583 49,658 Domtar Corp. 1,186,026 48,034 Compass Minerals International Inc. 643,123 45,572 ^ United States Steel Corp. 2,797,167 44,895 HB Fuller Co. 969,994 41,176 Minerals Technologies Inc. 662,734 37,676 Balchem Corp. 602,354 37,358 Commercial Metals Co. 2,197,829 37,297 Westlake Chemical Corp. 746,848 34,579 ^ Allegheny Technologies Inc. 2,092,104 34,101 * Chemtura Corp. 1,282,846 33,867 Carpenter Technology Corp. 927,704 31,755 Worthington Industries Inc. 852,504 30,383 Axiall Corp. 1,348,323 29,447 Ferroglobe plc 3,102,922 27,337 US Silica Holdings Inc. 1,193,437 27,115 Kaiser Aluminum Corp. 320,464 27,092 * GCP Applied Technologies Inc. 1,347,293 26,865 * Cambrex Corp. 605,116 26,625 * Stillwater Mining Co. 2,328,806 24,802 Chemours Co. 3,474,615 24,322 KapStone Paper and Packaging Corp. 1,647,114 22,813 *,^ Platform Specialty Products Corp. 2,449,758 21,068 Stepan Co. 376,634 20,824 Quaker Chemical Corp. 239,475 20,322 Neenah Paper Inc. 318,003 20,244 Hecla Mining Co. 7,238,468 20,123 * Ferro Corp. 1,649,546 19,580 Innospec Inc. 435,952 18,903 PH Glatfelter Co. 834,373 17,297 * Coeur Mining Inc. 3,005,195 16,889 * Clearwater Paper Corp. 327,658 15,895 A Schulman Inc. 528,485 14,385 Calgon Carbon Corp. 994,039 13,936 * Univar Inc. 804,793 13,826 * AK Steel Holding Corp. 3,294,799 13,608 Deltic Timber Corp. 212,401 12,776 Aceto Corp. 532,362 12,542 Innophos Holdings Inc. 351,368 10,861 * Kraton Performance Polymers Inc. 585,353 10,127 *,^ Cliffs Natural Resources Inc. 3,249,800 9,749 * CSW Industrials Inc. 296,706 9,346 Haynes International Inc. 237,762 8,678 * Koppers Holdings Inc. 372,661 8,374 * American Vanguard Corp. 529,639 8,358 SunCoke Energy Inc. 1,220,506 7,933 Tredegar Corp. 497,185 7,816 Rayonier Advanced Materials Inc. 804,831 7,646 Tronox Ltd. Class A 1,175,412 7,511 * Resolute Forest Products Inc. 1,194,055 6,579 * Century Aluminum Co. 911,818 6,428 * Veritiv Corp. 155,506 5,794 Hawkins Inc. 156,806 5,659 Chase Corp. 104,330 5,487 FutureFuel Corp. 455,212 5,367 * LSB Industries Inc. 368,911 4,704 * Real Industry Inc. 497,705 4,330 * OMNOVA Solutions Inc. 758,640 4,218 *,^ AgroFresh Solutions Inc. 598,300 3,829 KMG Chemicals Inc. 164,843 3,803 *,^ Cloud Peak Energy Inc. 1,714,786 3,344 Olympic Steel Inc. 171,466 2,968 Ampco-Pittsburgh Corp. 208,119 2,895 ^ Kronos Worldwide Inc. 483,204 2,764 *,^ Westmoreland Coal Co. 347,184 2,503 Gold Resource Corp. 937,937 2,185 *,^ Senomyx Inc. 780,100 2,028 * Ryerson Holding Corp. 353,495 1,965 *,^ Ur-Energy Inc. 3,804,358 1,904 * Fairmount Santrol Holdings Inc. 620,054 1,556 *,^ Uranium Energy Corp. 1,844,835 1,380 Synalloy Corp. 168,794 1,337 * Universal Stainless & Alloy Products Inc. 128,150 1,306 * Codexis Inc. 415,606 1,293 * Intrepid Potash Inc. 1,113,022 1,235 *,^ Peabody Energy Corp. 488,519 1,133 Rentech Inc. 506,989 1,126 Hallador Energy Co. 206,031 942 * Northern Technologies International Corp. 62,556 790 * Comstock Mining Inc. 1,753,166 649 United-Guardian Inc. 23,876 494 Friedman Industries Inc. 86,825 471 * Handy & Harman Ltd. 16,675 456 * General Moly Inc. 1,063,551 361 *,^ Golden Minerals Co. 688,429 310 * Centrus Energy Corp. Class A 66,792 301 *,^ Marrone Bio Innovations Inc. 288,282 259 Empire Resources Inc. 78,065 256 * Dynasil Corp. of America 158,073 253 * Solitario Exploration & Royalty Corp. 537,224 253 *,^ Pershing Gold Corp. 56,847 225 * NL Industries Inc. 92,843 210 *,^ Uni-Pixel Inc. 206,360 190 *,^ Metabolix Inc. 93,474 178 *,^ Uranium Resources Inc. 42,880 110 * Ikonics Corp. 6,410 74 * TOR Minerals International Inc. 2,580 9 Consumer Goods (10.6%) Procter & Gamble Co. 52,168,922 4,294,024 Coca-Cola Co. 75,167,128 3,487,003 Philip Morris International Inc. 29,850,372 2,928,620 PepsiCo Inc. 27,905,913 2,859,798 Altria Group Inc. 37,672,954 2,360,587 NIKE Inc. Class B 26,001,362 1,598,304 Colgate-Palmolive Co. 17,183,263 1,213,998 Mondelez International Inc. Class A 28,761,334 1,153,905 Ford Motor Co. 75,112,631 1,014,021 Kimberly-Clark Corp. 6,939,676 933,456 Kraft Heinz Co. 11,669,404 916,748 General Motors Co. 26,766,792 841,280 Reynolds American Inc. 16,469,963 828,604 Monsanto Co. 8,469,756 743,136 General Mills Inc. 11,459,095 725,934 Johnson Controls Inc. 12,445,130 484,987 Constellation Brands Inc. Class A 3,205,008 484,245 *,^ Tesla Motors Inc. 1,907,409 438,265 VF Corp. 6,550,516 424,211 Archer-Daniels-Midland Co. 11,422,232 414,741 Delphi Automotive plc 5,365,468 402,517 Estee Lauder Cos. Inc. Class A 4,264,382 402,174 * Monster Beverage Corp. 2,942,566 392,479 Tyson Foods Inc. Class A 5,656,761 377,080 * Electronic Arts Inc. 5,654,273 373,804 ConAgra Foods Inc. 8,310,804 370,828 Kellogg Co. 4,753,617 363,889 Activision Blizzard Inc. 10,534,942 356,502 Dr Pepper Snapple Group Inc. 3,604,657 322,328 Molson Coors Brewing Co. Class B 3,335,048 320,765 Clorox Co. 2,474,317 311,912 Stanley Black & Decker Inc. 2,919,391 307,149 Mead Johnson Nutrition Co. 3,611,045 306,830 * Under Armour Inc. Class A 3,490,945 296,137 JM Smucker Co. 2,226,002 289,024 Genuine Parts Co. 2,741,476 272,393 Whirlpool Corp. 1,496,846 269,941 Hershey Co. 2,688,309 247,566 Campbell Soup Co. 3,849,046 245,531 * Jarden Corp. 4,021,159 237,047 Church & Dwight Co. Inc. 2,496,953 230,169 * Mohawk Industries Inc. 1,205,137 230,061 Newell Rubbermaid Inc. 5,129,779 227,198 Mattel Inc. 6,540,543 219,893 Hormel Foods Corp. 5,071,799 219,305 McCormick & Co. Inc. 2,198,450 218,702 Coach Inc. 5,330,779 213,711 Hanesbrands Inc. 7,522,788 213,196 DR Horton Inc. 6,736,976 203,659 Coca-Cola Enterprises Inc. 3,883,647 197,056 * Michael Kors Holdings Ltd. 3,282,163 186,952 Harley-Davidson Inc. 3,562,010 182,838 Brown-Forman Corp. Class B 1,843,575 181,537 Snap-on Inc. 1,112,757 174,692 Hasbro Inc. 2,160,654 173,068 Goodyear Tire & Rubber Co. 5,127,536 169,106 * LKQ Corp. 5,279,756 168,583 BorgWarner Inc. 4,225,298 162,251 Lennar Corp. Class A 3,341,299 161,585 Lear Corp. 1,436,042 159,645 PVH Corp. 1,576,578 156,176 Bunge Ltd. 2,724,487 154,397 Ingredion Inc. 1,374,350 146,767 * WhiteWave Foods Co. Class A 3,373,171 137,086 *,^ lululemon athletica Inc. 1,849,369 125,221 * NVR Inc. 71,589 124,021 Harman International Industries Inc. 1,365,514 121,585 Leggett & Platt Inc. 2,468,423 119,472 Polaris Industries Inc. 1,193,609 117,547 * Middleby Corp. 1,097,704 117,202 PulteGroup Inc. 6,016,625 112,571 * WABCO Holdings Inc. 1,039,941 111,190 Ralph Lauren Corp. Class A 1,126,967 108,482 Leucadia National Corp. 6,219,379 100,567 Carter's Inc. 943,754 99,453 Pinnacle Foods Inc. 2,216,830 99,048 * Edgewell Personal Care Co. 1,161,170 93,509 * TreeHouse Foods Inc. 1,075,368 93,288 * Toll Brothers Inc. 3,017,996 89,061 Gentex Corp. 5,529,998 86,766 Brunswick Corp. 1,748,554 83,896 *,^ Herbalife Ltd. 1,332,392 82,022 * Post Holdings Inc. 1,186,992 81,629 * Hain Celestial Group Inc. 1,918,258 78,476 * Skechers U.S.A. Inc. Class A 2,489,196 75,796 Pool Corp. 773,922 67,904 Scotts Miracle-Gro Co. Class A 881,194 64,124 Flowers Foods Inc. 3,460,931 63,889 * Tempur Sealy International Inc. 1,049,505 63,799 * Kate Spade & Co. 2,456,206 62,682 Visteon Corp. 776,928 61,836 * Vista Outdoor Inc. 1,189,345 61,739 * Take-Two Interactive Software Inc. 1,526,835 57,516 Thor Industries Inc. 897,164 57,212 * Helen of Troy Ltd. 542,234 56,224 * Tenneco Inc. 1,046,845 53,923 Spectrum Brands Holdings Inc. 455,303 49,756 CalAtlantic Group Inc. 1,487,511 49,713 Energizer Holdings Inc. 1,187,484 48,105 Tupperware Brands Corp. 819,110 47,492 Snyder's-Lance Inc. 1,368,570 43,083 Dana Holding Corp. 2,954,396 41,627 * Darling Ingredients Inc. 3,148,033 41,460 B&G Foods Inc. 1,187,506 41,337 Lancaster Colony Corp. 366,514 40,525 Avon Products Inc. 8,387,661 40,345 Nu Skin Enterprises Inc. Class A 1,036,413 39,643 * Steven Madden Ltd. 1,068,238 39,568 Cooper Tire & Rubber Co. 1,065,247 39,435 * G-III Apparel Group Ltd. 781,213 38,194 Vector Group Ltd. 1,657,896 37,866 Herman Miller Inc. 1,135,014 35,061 * Deckers Outdoor Corp. 584,146 34,996 *,^ Manitowoc Foodservice Inc. 2,357,334 34,747 * Fossil Group Inc. 782,148 34,743 Wolverine World Wide Inc. 1,862,054 34,299 * Dorman Products Inc. 625,590 34,045 HNI Corp. 857,351 33,582 * Zynga Inc. Class A 14,329,556 32,671 ^ Sanderson Farms Inc. 361,833 32,630 Columbia Sportswear Co. 542,997 32,629 * TRI Pointe Group Inc. 2,748,032 32,372 * Boston Beer Co. Inc. Class A 171,784 31,792 *,^ Pilgrim's Pride Corp. 1,216,849 30,908 J&J Snack Foods Corp. 279,279 30,240 Dean Foods Co. 1,733,118 30,018 * Tumi Holdings Inc. 1,096,919 29,419 * Gentherm Inc. 687,778 28,605 ^ Cal-Maine Foods Inc. 542,487 28,160 Drew Industries Inc. 436,029 28,106 WD-40 Co. 257,985 27,865 Fresh Del Monte Produce Inc. 652,816 27,464 * Meritage Homes Corp. 721,450 26,304 La-Z-Boy Inc. 952,114 25,460 *,^ Wayfair Inc. 561,875 24,284 ^ KB Home 1,658,376 23,682 ^ Coty Inc. Class A 832,721 23,175 Steelcase Inc. Class A 1,540,497 22,984 Universal Corp. 398,863 22,659 * Cooper-Standard Holding Inc. 313,341 22,510 Interface Inc. Class A 1,183,839 21,948 * American Axle & Manufacturing Holdings Inc. 1,375,934 21,176 *,^ Blue Buffalo Pet Products Inc. 751,388 19,281 Oxford Industries Inc. 286,511 19,262 Knoll Inc. 887,935 19,224 Briggs & Stratton Corp. 797,199 19,069 *,^ GoPro Inc. Class A 1,570,123 18,779 * Select Comfort Corp. 963,749 18,687 * iRobot Corp. 527,302 18,614 Schweitzer-Mauduit International Inc. 577,033 18,165 * ACCO Brands Corp. 2,018,750 18,128 *,^ Fitbit Inc. Class A 1,175,805 17,813 MDC Holdings Inc. 707,159 17,721 * TiVo Inc. 1,782,443 16,951 * Universal Electronics Inc. 265,058 16,431 Calavo Growers Inc. 284,544 16,236 * Seaboard Corp. 5,374 16,138 Andersons Inc. 505,471 15,877 Callaway Golf Co. 1,714,706 15,638 Ethan Allen Interiors Inc. 481,529 15,322 * Cavco Industries Inc. 161,396 15,084 Coca-Cola Bottling Co. Consolidated 87,798 14,027 * USANA Health Sciences Inc. 109,401 13,283 * Motorcar Parts of America Inc. 347,006 13,179 ^ Tootsie Roll Industries Inc. 376,440 13,153 * Crocs Inc. 1,352,888 13,015 Standard Motor Products Inc. 362,957 12,576 Nutrisystem Inc. 558,902 11,664 Winnebago Industries Inc. 509,128 11,430 * Nautilus Inc. 566,340 10,942 John B Sanfilippo & Son Inc. 152,904 10,564 Lennar Corp. Class B 270,198 10,459 Inter Parfums Inc. 329,290 10,175 * Modine Manufacturing Co. 921,643 10,147 Tower International Inc. 373,002 10,146 * National Beverage Corp. 223,697 9,467 Superior Industries International Inc. 422,332 9,325 Phibro Animal Health Corp. Class A 344,151 9,306 * Blount International Inc. 913,909 9,121 * Taylor Morrison Home Corp. Class A 612,212 8,644 Movado Group Inc. 310,748 8,555 National Presto Industries Inc. 97,846 8,194 * Revlon Inc. Class A 219,662 7,998 * WCI Communities Inc. 424,199 7,882 * M/I Homes Inc. 420,578 7,844 * Central Garden & Pet Co. Class A 458,039 7,461 Libbey Inc. 393,470 7,319 * Vera Bradley Inc. 357,670 7,275 *,^ Iconix Brand Group Inc. 895,161 7,206 * Stoneridge Inc. 493,103 7,180 *,^ LGI Homes Inc. 294,854 7,138 * DTS Inc. 327,606 7,135 Orchids Paper Products Co. 255,024 7,016 * Unifi Inc. 291,804 6,685 * Federal-Mogul Holdings Corp. 671,640 6,636 Hooker Furniture Corp. 195,926 6,436 *,^ William Lyon Homes Class A 435,554 6,311 * Omega Protein Corp. 372,271 6,306 Bassett Furniture Industries Inc. 197,085 6,279 * Beazer Homes USA Inc. 712,102 6,210 * Fox Factory Holding Corp. 383,518 6,063 Kimball International Inc. Class B 529,885 6,014 Medifast Inc. 197,637 5,967 * Century Communities Inc. 339,655 5,798 *,^ Glu Mobile Inc. 2,027,654 5,718 * Primo Water Corp. 565,387 5,705 * Malibu Boats Inc. Class A 343,785 5,638 * Central Garden & Pet Co. 333,932 5,456 Flexsteel Industries Inc. 122,818 5,365 *,^ Eastman Kodak Co. 454,696 4,933 MGP Ingredients Inc. 203,175 4,925 Culp Inc. 181,691 4,764 * Amplify Snack Brands Inc. 322,154 4,613 * ZAGG Inc. 509,700 4,592 Metaldyne Performance Group Inc. 268,184 4,508 *,^ Sequential Brands Group Inc. 700,470 4,476 Titan International Inc. 828,554 4,458 * Perry Ellis International Inc. 220,543 4,060 Arctic Cat Inc. 231,805 3,894 * Nutraceutical International Corp. 151,045 3,678 *,^ Jamba Inc. 293,398 3,626 *,^ Hovnanian Enterprises Inc. Class A 2,316,556 3,614 * Seneca Foods Corp. Class A 101,583 3,529 *,^ Elizabeth Arden Inc. 430,117 3,523 Strattec Security Corp. 60,661 3,481 Oil-Dri Corp. of America 95,357 3,221 Superior Uniform Group Inc. 178,068 3,173 Weyco Group Inc. 112,378 2,991 *,^ JAKKS Pacific Inc. 401,411 2,986 * Lipocine Inc. 292,474 2,969 *,^ Freshpet Inc. 389,059 2,852 * Cherokee Inc. 159,726 2,842 A-Mark Precious Metals Inc. 141,896 2,824 * New Home Co. Inc. 228,243 2,798 ^ Limoneira Co. 179,488 2,728 * Inventure Foods Inc. 473,525 2,675 Alliance One International Inc. 150,529 2,643 * Farmer Brothers Co. 94,199 2,625 * Fenix Parts Inc. 510,916 2,350 Lifetime Brands Inc. 148,347 2,236 * Lifevantage Corp. 245,200 2,231 * Craft Brew Alliance Inc. 269,268 2,216 * Black Diamond Inc. 465,414 2,104 *,^ Vince Holding Corp. 328,510 2,079 * Delta Apparel Inc. 107,968 2,067 Rocky Brands Inc. 157,391 2,005 *,^ Castle Brands Inc. 2,108,960 1,983 * MCBC Holdings Inc. 136,175 1,917 Crown Crafts Inc. 207,121 1,916 * Core Molding Technologies Inc. 151,325 1,889 * Lakeland Industries Inc. 151,110 1,854 * Fuel Systems Solutions Inc. 326,103 1,803 Escalade Inc. 141,344 1,664 *,^ Vuzix Corp. 297,667 1,587 Nature's Sunshine Products Inc. 160,581 1,542 Johnson Outdoors Inc. Class A 69,364 1,541 * Skullcandy Inc. 379,394 1,351 * LeapFrog Enterprises Inc. 1,350,948 1,344 Alico Inc. 47,911 1,323 * Dixie Group Inc. 312,289 1,315 Marine Products Corp. 166,467 1,263 LS Starrett Co. Class A 102,771 1,064 * Lifeway Foods Inc. 95,840 1,038 Acme United Corp. 59,333 969 Unique Fabricating Inc. 77,099 952 * S&W Seed Co. 226,217 946 * Mannatech Inc. 37,804 844 * Female Health Co. 439,643 822 * Shiloh Industries Inc. 153,758 789 Rocky Mountain Chocolate Factory Inc. 77,227 785 * Reed's Inc. 152,831 714 * Skyline Corp. 73,359 680 Kewaunee Scientific Corp. 38,665 644 * Tandy Leather Factory Inc. 92,619 644 * Stanley Furniture Co. Inc. 231,672 614 * US Auto Parts Network Inc. 236,678 606 * Natural Alternatives International Inc. 33,762 457 * Coffee Holding Co. Inc. 100,998 394 * Alpha Pro Tech Ltd. 170,706 311 * Summer Infant Inc. 163,915 287 * Charles & Colvard Ltd. 233,777 269 *,^ Nova Lifestyle Inc. 171,576 201 *,^ DS Healthcare Group Inc. 231,016 178 P&F Industries Inc. Class A 17,658 169 *,^ Clean Diesel Technologies Inc. 231,346 167 * Emerson Radio Corp. 183,685 154 * Differential Brands Group Inc. 27,985 137 * RiceBran Technologies 114,553 128 * Cyanotech Corp. 23,466 117 * Willamette Valley Vineyards Inc. 15,555 108 * Tofutti Brands Inc. 34,800 107 * CCA Industries Inc. 27,573 96 * JRjr33 Inc. 80,833 81 * CTI Industries Corp. 11,946 77 Compx International Inc. 5,846 61 Golden Enterprises Inc. 9,731 49 * Crystal Rock Holdings Inc. 60,150 43 * Hovnanian Enterprises Inc. Class B 19,300 30 * Koss Corp. 12,072 26 * Ocean Bio-Chem Inc. 9,942 23 * Virco Manufacturing Corp. 4,391 14 Consumer Services (14.0%) * Amazon.com Inc. 7,257,837 4,308,542 Home Depot Inc. 24,432,249 3,259,995 Comcast Corp. Class A 46,836,415 2,860,768 Walt Disney Co. 28,279,642 2,808,451 CVS Health Corp. 21,157,659 2,194,684 McDonald's Corp. 17,380,434 2,184,373 Wal-Mart Stores Inc. 30,820,783 2,110,915 Starbucks Corp. 27,050,934 1,614,941 Walgreens Boots Alliance Inc. 16,606,353 1,398,919 Lowe's Cos. Inc. 17,602,023 1,333,353 Costco Wholesale Corp. 8,456,047 1,332,504 * Priceline Group Inc. 955,655 1,231,801 Time Warner Cable Inc. 5,440,873 1,113,311 Time Warner Inc. 14,435,450 1,047,292 Target Corp. 11,845,865 974,678 TJX Cos. Inc. 12,273,329 961,615 * Netflix Inc. 7,831,374 800,601 Twenty-First Century Fox Inc. Class A 27,891,144 777,605 Delta Air Lines Inc. 15,010,830 730,727 McKesson Corp. 4,404,570 692,619 Kroger Co. 17,796,797 680,727 Yum! Brands Inc. 7,472,718 611,642 Southwest Airlines Co. 12,287,233 550,468 Cardinal Health Inc. 6,326,711 518,474 * eBay Inc. 21,588,399 515,099 * O'Reilly Automotive Inc. 1,799,070 492,334 American Airlines Group Inc. 11,598,050 475,636 * AutoZone Inc. 583,703 465,030 Sysco Corp. 9,757,978 455,990 Ross Stores Inc. 7,813,285 452,389 CBS Corp. Class B 7,904,641 435,467 Dollar General Corp. 5,044,925 431,846 Carnival Corp. 7,925,158 418,211 L Brands Inc. 4,724,127 414,826 * United Continental Holdings Inc. 6,920,678 414,272 Las Vegas Sands Corp. 7,657,039 395,716 Omnicom Group Inc. 4,636,695 385,912 * Dollar Tree Inc. 4,274,131 352,445 Nielsen Holdings plc 6,599,900 347,551 AmerisourceBergen Corp. Class A 3,761,711 325,576 *,^ Charter Communications Inc. Class A 1,399,013 283,202 Royal Caribbean Cruises Ltd. 3,347,687 275,012 * Chipotle Mexican Grill Inc. Class A 578,050 272,244 Starwood Hotels & Resorts Worldwide Inc. 3,243,104 270,572 Viacom Inc. Class B 6,525,993 269,393 Macy's Inc. 6,025,701 265,673 Expedia Inc. 2,380,786 256,696 Hilton Worldwide Holdings Inc. 10,414,567 234,536 Tractor Supply Co. 2,566,953 232,207 Marriott International Inc. Class A 3,195,057 227,424 * Ulta Salon Cosmetics & Fragrance Inc. 1,162,988 225,317 * Liberty Interactive Corp. QVC Group Class A 8,514,338 214,987 Advance Auto Parts Inc. 1,334,511 213,976 Whole Foods Market Inc. 6,385,732 198,660 Alaska Air Group Inc. 2,410,067 197,674 * CarMax Inc. 3,785,263 193,427 * DISH Network Corp. Class A 4,094,854 189,428 Signet Jewelers Ltd. 1,525,643 189,226 * MGM Resorts International 8,642,297 185,291 Best Buy Co. Inc. 5,598,221 181,606 Interpublic Group of Cos. Inc. 7,757,036 178,024 Foot Locker Inc. 2,666,513 171,990 Kohl's Corp. 3,671,384 171,123 * Norwegian Cruise Line Holdings Ltd. 3,059,546 169,162 Wyndham Worldwide Corp. 2,186,273 167,097 * Rite Aid Corp. 20,075,658 163,617 * IHS Inc. Class A 1,300,361 161,453 * Sirius XM Holdings Inc. 39,939,294 157,760 Tiffany & Co. 2,087,765 153,200 * Bed Bath & Beyond Inc. 3,027,393 150,280 ^ Wynn Resorts Ltd. 1,563,566 146,084 Darden Restaurants Inc. 2,202,864 146,050 Aramark 4,393,010 145,497 * TripAdvisor Inc. 2,165,729 144,021 Staples Inc. 12,293,502 135,597 ^ Nordstrom Inc. 2,367,136 135,424 Cablevision Systems Corp. Class A 4,059,339 133,958 * Liberty Media Corp. 3,455,232 131,610 * JetBlue Airways Corp. 6,156,009 130,015 * Discovery Communications Inc. 4,789,404 129,314 Domino's Pizza Inc. 966,588 127,454 H&R Block Inc. 4,763,890 125,862 Gap Inc. 4,277,156 125,748 News Corp. Class A 9,265,031 118,314 Sabre Corp. 3,948,661 114,195 FactSet Research Systems Inc. 746,437 113,108 Scripps Networks Interactive Inc. Class A 1,524,279 99,840 KAR Auction Services Inc. 2,607,666 99,456 TEGNA Inc. 4,204,953 98,648 * ServiceMaster Global Holdings Inc. 2,582,258 97,299 Vail Resorts Inc. 693,100 92,667 * Sally Beauty Holdings Inc. 2,836,096 91,833 * Panera Bread Co. Class A 445,707 91,294 Service Corp. International 3,529,106 87,098 Williams-Sonoma Inc. 1,557,249 85,244 * VCA Inc. 1,462,765 84,387 * Copart Inc. 2,067,351 84,286 Casey's General Stores Inc. 742,907 84,186 Dunkin' Brands Group Inc. 1,767,341 83,365 * Burlington Stores Inc. 1,449,293 81,508 * Sprouts Farmers Market Inc. 2,780,449 80,744 Dick's Sporting Goods Inc. 1,715,647 80,207 * Discovery Communications Inc. Class A 2,778,539 79,550 * Hertz Global Holdings Inc. 7,292,020 76,785 Six Flags Entertainment Corp. 1,361,527 75,551 * AMC Networks Inc. Class A 1,155,390 75,031 * Office Depot Inc. 10,462,055 74,281 Dun & Bradstreet Corp. 693,341 71,470 Cinemark Holdings Inc. 1,974,530 70,747 ^ Cracker Barrel Old Country Store Inc. 456,619 69,712 * Liberty Media Corp. Class A 1,779,349 68,736 * AutoNation Inc. 1,438,733 67,160 * Spirit Airlines Inc. 1,375,244 65,984 Twenty-First Century Fox Inc. 2,324,018 65,537 * Madison Square Garden Co. Class A 388,797 64,680 GameStop Corp. Class A 2,009,387 63,758 * JC Penney Co. Inc. 5,565,790 61,558 * Live Nation Entertainment Inc. 2,668,883 59,543 Tribune Media Co. Class A 1,524,237 58,455 American Eagle Outfitters Inc. 3,344,152 55,747 * Urban Outfitters Inc. 1,681,172 55,630 * Buffalo Wild Wings Inc. 363,497 53,841 CST Brands Inc. 1,367,461 52,360 Texas Roadhouse Inc. Class A 1,198,979 52,252 Brinker International Inc. 1,135,126 52,159 * Bright Horizons Family Solutions Inc. 802,472 51,984 Rollins Inc. 1,888,737 51,223 * Michaels Cos. Inc. 1,790,591 50,083 * Houghton Mifflin Harcourt Co. 2,454,112 48,935 * Murphy USA Inc. 778,866 47,861 ^ Lions Gate Entertainment Corp. 2,145,500 46,879 * Avis Budget Group Inc. 1,704,068 46,623 Wendy's Co. 4,276,891 46,575 John Wiley & Sons Inc. Class A 948,751 46,384 * Beacon Roofing Supply Inc. 1,130,860 46,377 GNC Holdings Inc. Class A 1,451,750 46,093 * Hawaiian Holdings Inc. 973,027 45,917 * Cabela's Inc. 924,642 45,021 Cheesecake Factory Inc. 837,248 44,450 * Starz 1,664,660 43,831 Allegiant Travel Co. Class A 244,926 43,612 Jack in the Box Inc. 681,358 43,518 Big Lots Inc. 942,815 42,700 * WebMD Health Corp. 677,812 42,451 Graham Holdings Co. Class B 88,308 42,388 Chemed Corp. 304,672 41,268 Monro Muffler Brake Inc. 577,000 41,238 Dolby Laboratories Inc. Class A 937,068 40,725 *,^ Five Below Inc. 983,335 40,651 Abercrombie & Fitch Co. 1,278,517 40,324 Cable One Inc. 91,965 40,201 AMERCO 112,316 40,132 Sinclair Broadcast Group Inc. Class A 1,298,772 39,937 Churchill Downs Inc. 266,273 39,376 *,^ GrubHub Inc. 1,545,075 38,828 Bloomin' Brands Inc. 2,274,896 38,378 * Grand Canyon Education Inc. 897,351 38,353 * Pinnacle Entertainment Inc. 1,090,456 38,275 *,^ Pandora Media Inc. 4,189,139 37,493 Lithia Motors Inc. Class A 427,380 37,323 * Ascena Retail Group Inc. 3,358,757 37,148 * United Natural Foods Inc. 916,105 36,919 DSW Inc. Class A 1,313,003 36,291 Aaron's Inc. 1,384,371 34,748 Dillard's Inc. Class A 402,837 34,205 Choice Hotels International Inc. 630,276 34,066 Core-Mark Holding Co. Inc. 417,158 34,023 Meredith Corp. 715,673 33,994 * DreamWorks Animation SKG Inc. Class A 1,346,763 33,602 Chico's FAS Inc. 2,526,622 33,528 Gannett Co. Inc. 2,200,787 33,320 * Express Inc. 1,520,855 32,562 Hillenbrand Inc. 1,078,625 32,305 Children's Place Inc. 386,019 32,221 ^ Regal Entertainment Group Class A 1,506,814 31,854 PriceSmart Inc. 374,830 31,703 *,^ Groupon Inc. Class A 7,903,791 31,536 HSN Inc. 602,352 31,509 Sonic Corp. 889,016 31,258 * Genesco Inc. 430,145 31,078 Morningstar Inc. 349,933 30,889 Matthews International Corp. Class A 600,025 30,883 * Boyd Gaming Corp. 1,484,459 30,669 Sotheby's 1,142,487 30,539 *,^ Restoration Hardware Holdings Inc. 726,439 30,438 * Stamps.com Inc. 284,960 30,286 * Acxiom Corp. 1,408,128 30,190 *,^ SolarCity Corp. 1,225,801 30,130 DineEquity Inc. 319,396 29,841 New York Times Co. Class A 2,389,734 29,776 Penske Automotive Group Inc. 767,997 29,107 * SUPERVALU Inc. 5,051,015 29,094 Time Inc. 1,869,853 28,871 * Liberty TripAdvisor Holdings Inc. Class A 1,300,610 28,822 Papa John's International Inc. 521,848 28,279 * Media General Inc. 1,691,852 27,594 * Shutterfly Inc. 594,121 27,549 SeaWorld Entertainment Inc. 1,265,929 26,660 * comScore Inc. 882,721 26,517 * Asbury Automotive Group Inc. 442,506 26,480 * Yelp Inc. Class A 1,278,546 25,418 * Hyatt Hotels Corp. Class A 510,450 25,262 Nexstar Broadcasting Group Inc. Class A 560,302 24,805 * Dave & Buster's Entertainment Inc. 623,194 24,167 Marriott Vacations Worldwide Corp. 350,720 23,674 * Fresh Market Inc. 829,162 23,656 Group 1 Automotive Inc. 403,032 23,654 *,^ Diplomat Pharmacy Inc. 834,841 22,875 * Penn National Gaming Inc. 1,356,127 22,634 Extended Stay America Inc. 1,376,395 22,435 Caleres Inc. 791,101 22,380 * Popeyes Louisiana Kitchen Inc. 426,181 22,187 MDC Partners Inc. Class A 909,331 21,460 * La Quinta Holdings Inc. 1,714,331 21,429 Guess? Inc. 1,138,614 21,372 SpartanNash Co. 684,127 20,736 *,^ Diamond Resorts International Inc. 819,334 19,910 * MSG Networks Inc. 1,123,959 19,433 ^ Buckle Inc. 561,907 19,032 * Krispy Kreme Doughnuts Inc. 1,209,608 18,858 Bob Evans Farms Inc. 403,552 18,842 DeVry Education Group Inc. 1,090,516 18,833 International Speedway Corp. Class A 506,634 18,700 Cato Corp. Class A 477,197 18,396 SkyWest Inc. 910,809 18,207 Finish Line Inc. Class A 849,021 17,914 Scholastic Corp. 457,952 17,114 * Red Robin Gourmet Burgers Inc. 263,706 17,001 EW Scripps Co. Class A 1,085,704 16,926 Tailored Brands Inc. 943,923 16,896 National CineMedia Inc. 1,094,870 16,653 * Fiesta Restaurant Group Inc. 507,981 16,652 *,^ Hibbett Sports Inc. 454,049 16,300 ClubCorp Holdings Inc. 1,152,536 16,182 *,^ Mattress Firm Holding Corp. 377,386 15,997 * Denny's Corp. 1,540,672 15,961 * BJ's Restaurants Inc. 381,009 15,839 * Belmond Ltd. Class A 1,646,458 15,625 * Vitamin Shoppe Inc. 493,906 15,291 * Francesca's Holdings Corp. 797,661 15,283 Rent-A-Center Inc. 955,862 15,150 * Apollo Education Group Inc. 1,751,407 14,388 Barnes & Noble Inc. 1,154,605 14,271 *,^ Quotient Technology Inc. 1,310,505 13,891 * Gray Television Inc. 1,162,477 13,624 *,^ Zoe's Kitchen Inc. 348,319 13,581 New Media Investment Group Inc. 800,690 13,323 * Rush Enterprises Inc. Class A 725,173 13,227 * Carmike Cinemas Inc. 438,351 13,168 * Virgin America Inc. 337,857 13,028 * Providence Service Corp. 248,803 12,706 *,^ Etsy Inc. 1,437,946 12,510 * Caesars Acquisition Co. Class A 1,913,350 11,710 Capella Education Co. 216,852 11,415 Ruth's Hospitality Group Inc. 619,386 11,403 AMC Entertainment Holdings Inc. 399,053 11,170 Pier 1 Imports Inc. 1,563,034 10,957 ^ Interval Leisure Group Inc. 757,899 10,944 * Rubicon Project Inc. 595,941 10,894 Sonic Automotive Inc. Class A 586,768 10,843 * Regis Corp. 684,459 10,397 Fred's Inc. Class A 675,819 10,076 ^ World Wrestling Entertainment Inc. Class A 568,715 10,044 Weis Markets Inc. 221,823 9,995 Ingles Markets Inc. Class A 259,215 9,721 * SP Plus Corp. 402,323 9,680 * Chuy's Holdings Inc. 309,803 9,626 * Strayer Education Inc. 196,707 9,589 * Bankrate Inc. 1,045,421 9,587 *,^ Scientific Games Corp. Class A 1,014,640 9,568 * FTD Cos. Inc. 357,500 9,384 * MarineMax Inc. 478,688 9,320 * Performance Food Group Co. 398,859 9,313 * Smart & Final Stores Inc. 566,081 9,171 * Tile Shop Holdings Inc. 614,875 9,168 * Carrols Restaurant Group Inc. 626,334 9,044 *,^ Lands' End Inc. 348,208 8,883 Entravision Communications Corp. Class A 1,142,273 8,499 * Chefs' Warehouse Inc. 402,617 8,169 *,^ Weight Watchers International Inc. 551,504 8,013 * Ollie's Bargain Outlet Holdings Inc. 334,164 7,829 * Zumiez Inc. 392,083 7,810 Shoe Carnival Inc. 289,094 7,794 * Biglari Holdings Inc. 20,966 7,793 *,^ Caesars Entertainment Corp. 1,132,004 7,698 * Global Eagle Entertainment Inc. 901,912 7,684 * Del Frisco's Restaurant Group Inc. 439,675 7,290 Haverty Furniture Cos. Inc. 342,371 7,245 * Tuesday Morning Corp. 843,073 6,896 * Angie's List Inc. 848,485 6,847 * XO Group Inc. 426,419 6,844 * Barnes & Noble Education Inc. 689,153 6,754 Carriage Services Inc. Class A 310,852 6,718 * Party City Holdco Inc. 444,228 6,681 * RetailMeNot Inc. 824,172 6,602 *,^ Sears Holdings Corp. 427,866 6,551 Journal Media Group Inc. 540,261 6,462 * Del Taco Restaurants Inc. 625,400 6,460 *,^ Lumber Liquidators Holdings Inc. 487,562 6,397 * Isle of Capri Casinos Inc. 456,471 6,391 PetMed Express Inc. 347,917 6,231 * Wingstop Inc. 272,931 6,190 Marcus Corp. 323,015 6,121 * Sportsman's Warehouse Holdings Inc. 477,093 6,011 * Potbelly Corp. 441,477 6,009 * Ruby Tuesday Inc. 1,114,319 5,995 * K12 Inc. 597,415 5,908 *,^ TrueCar Inc. 1,043,829 5,835 * Career Education Corp. 1,253,143 5,689 * American Public Education Inc. 270,748 5,586 Blue Nile Inc. 211,426 5,436 * Eldorado Resorts Inc. 471,674 5,396 *,^ Chegg Inc. 1,200,723 5,355 *,^ El Pollo Loco Holdings Inc. 394,696 5,265 * Lindblad Expeditions Holdings Inc. 529,400 5,262 *,^ Conn's Inc. 422,200 5,261 ^ Natural Health Trends Corp. 157,514 5,222 Kirkland's Inc. 294,879 5,163 Citi Trends Inc. 283,752 5,059 News Corp. Class B 381,578 5,056 * Avid Technology Inc. 722,828 4,886 *,^ Planet Fitness Inc. Class A 290,732 4,721 * 1-800-Flowers.com Inc. Class A 597,236 4,706 * J Alexander's Holdings Inc. 444,221 4,691 Stage Stores Inc. 574,678 4,632 * Overstock.com Inc. 315,774 4,541 Winmark Corp. 44,738 4,383 Speedway Motorsports Inc. 219,771 4,358 * Entercom Communications Corp. Class A 409,735 4,335 *,^ TubeMogul Inc. 332,284 4,300 Stein Mart Inc. 567,639 4,161 *,^ Habit Restaurants Inc. Class A 222,181 4,139 Village Super Market Inc. Class A 169,481 4,095 * Townsquare Media Inc. Class A 358,232 4,016 CSS Industries Inc. 139,794 3,904 * Monarch Casino & Resort Inc. 199,049 3,874 * America's Car-Mart Inc. 154,291 3,857 Tribune Publishing Co. 492,235 3,800 * Daily Journal Corp. 19,399 3,796 * Natural Grocers by Vitamin Cottage Inc. 176,979 3,764 * Titan Machinery Inc. 323,065 3,735 *,^ Clean Energy Fuels Corp. 1,261,153 3,695 Big 5 Sporting Goods Corp. 329,666 3,663 * Destination XL Group Inc. 687,306 3,553 * Build-A-Bear Workshop Inc. 266,247 3,459 * Autobytel Inc. 192,349 3,339 * Ascent Capital Group Inc. Class A 223,581 3,311 *,^ Trupanion Inc. 333,826 3,288 Clear Channel Outdoor Holdings Inc. Class A 698,597 3,283 * Gaiam Inc. Class A 485,981 3,110 * Reading International Inc. Class A 257,620 3,086 * Bridgepoint Education Inc. 304,048 3,065 *,^ Noodles & Co. Class A 250,388 2,970 *,^ Intrawest Resorts Holdings Inc. 341,050 2,916 Saga Communications Inc. Class A 70,337 2,818 * Bojangles' Inc. 150,669 2,563 *,^ Hemisphere Media Group Inc. Class A 193,265 2,538 * Care.com Inc. 410,166 2,523 * Nathan's Famous Inc. 56,560 2,466 Marchex Inc. Class B 550,813 2,451 * Liquidity Services Inc. 468,771 2,428 *,^ Papa Murphy's Holdings Inc. 202,874 2,424 * Duluth Holdings Inc. 123,235 2,402 Liberty Tax Inc. 121,848 2,387 * Bravo Brio Restaurant Group Inc. 307,963 2,387 * West Marine Inc. 262,221 2,384 RCI Hospitality Holdings Inc. 268,697 2,381 * Boot Barn Holdings Inc. 250,446 2,354 * Red Lion Hotels Corp. 277,046 2,336 Harte-Hanks Inc. 914,956 2,315 * Century Casinos Inc. 368,214 2,268 * TechTarget Inc. 283,276 2,102 * Kona Grill Inc. 160,842 2,083 * Everyday Health Inc. 358,800 2,009 *,^ Container Store Group Inc. 331,621 1,947 Collectors Universe Inc. 113,601 1,886 *,^ Shake Shack Inc. Class A 50,505 1,885 * QuinStreet Inc. 543,218 1,858 * EVINE Live Inc. 1,553,676 1,818 Destination Maternity Corp. 263,948 1,805 * Fogo De Chao Inc. 113,216 1,767 * Christopher & Banks Corp. 738,585 1,765 * Golden Entertainment Inc. 158,464 1,718 * Tilly's Inc. Class A 252,356 1,688 * New York & Co. Inc. 425,060 1,683 A H Belo Corp. Class A 345,564 1,662 * Lee Enterprises Inc. 878,048 1,580 * Luby's Inc. 312,777 1,517 * RealNetworks Inc. 372,913 1,514 * PCM Inc. 182,713 1,465 * Sears Hometown and Outlet Stores Inc. 224,008 1,438 * Cumulus Media Inc. Class A 2,922,289 1,357 * Travelzoo Inc. 167,063 1,357 *,^ ITT Educational Services Inc. 423,618 1,309 * Sizmek Inc. 440,108 1,276 * Town Sports International Holdings Inc. 423,943 1,217 Educational Development Corp. 80,118 1,124 * McClatchy Co. Class A 1,043,788 1,096 *,^ Gordmans Stores Inc. 477,553 1,079 Wayside Technology Group Inc. 61,335 1,049 * YuMe Inc. 279,138 1,044 * Cambium Learning Group Inc. 244,281 1,043 *,^ Remark Media Inc. 219,143 1,037 Salem Media Group Inc. Class A 172,051 991 * Demand Media Inc. 185,364 927 *,^ Digital Turbine Inc. 735,661 875 * Spark Networks Inc. 374,872 832 *,^ Rave Restaurant Group Inc. 147,219 783 * Morgans Hotel Group Co. 567,536 783 * Radio One Inc. 538,531 770 *,^ Famous Dave's of America Inc. 108,292 660 * Good Times Restaurants Inc. 160,052 637 TheStreet Inc. 477,535 592 ^ Bon-Ton Stores Inc. 260,323 591 *,^ YOU On Demand Holdings Inc. 325,761 590 *,^ hhgregg Inc. 276,991 584 * CafePress Inc. 135,539 500 Peak Resorts Inc. 138,620 471 *,^ Cosi Inc. 545,709 464 * Ignite Restaurant Group Inc. 132,916 431 * Gaming Partners International Corp. 42,177 415 * Dover Downs Gaming & Entertainment Inc. 339,612 363 * Profire Energy Inc. 365,619 355 *,^ ReachLocal Inc. 193,721 347 *,^ IDI Inc. 57,575 334 *,^ bebe stores inc 570,514 314 *,^ Live Ventures Inc. 223,508 311 *,^ MaxPoint Interactive Inc. 173,738 308 * Diversified Restaurant Holdings Inc. 158,604 305 *,^ Aeropostale Inc. 1,486,886 295 Ark Restaurants Corp. 14,102 291 * Emmis Communications Corp. Class A 479,209 279 * Insignia Systems Inc. 95,048 271 National American University Holdings Inc. 175,287 249 * Full House Resorts Inc. 160,784 232 *,^ Net Element Inc. 581,113 184 * Spanish Broadcasting System Inc. 51,140 171 Value Line Inc. 9,438 151 *,^ Fairway Group Holdings Corp. 370,780 130 * Nevada Gold & Casinos Inc. 59,748 128 Flanigan's Enterprises Inc. 5,074 96 * NTN Buzztime Inc. 354,386 53 *,^ DraftDay Fantasy Sports Inc. 203,922 49 Beasley Broadcast Group Inc. Class A 13,713 48 * Interpace Diagnostics Group Inc. 124,872 31 Haverty Furniture Cos. Inc. Class A 1,375 30 * SPAR Group Inc. 19,446 19 * Universal Travel Group 42,843 7 * ONE Group Hospitality Inc. 377 1 Financials (18.5%) * Berkshire Hathaway Inc. Class B 35,608,592 5,052,147 Wells Fargo & Co. 88,031,536 4,257,205 JPMorgan Chase & Co. 70,698,567 4,186,769 Visa Inc. Class A 37,000,903 2,829,829 Bank of America Corp. 198,893,223 2,689,036 Citigroup Inc. 54,486,502 2,274,811 MasterCard Inc. Class A 18,906,146 1,786,631 US Bancorp 31,906,309 1,295,077 Simon Property Group Inc. 5,973,662 1,240,670 Goldman Sachs Group Inc. 7,330,411 1,150,728 American International Group Inc. 21,069,257 1,138,793 Chubb Ltd. 8,424,288 1,003,754 American Express Co. 15,757,645 967,519 American Tower Corporation 8,167,659 836,123 PNC Financial Services Group Inc. 9,744,688 824,108 Public Storage 2,832,625 781,323 MetLife Inc. 16,930,493 743,926 Bank of New York Mellon Corp. 19,898,056 732,845 Morgan Stanley 28,285,820 707,428 Capital One Financial Corp. 10,166,859 704,665 BlackRock Inc. 2,050,511 698,343 Travelers Cos. Inc. 5,749,620 671,038 Charles Schwab Corp. 22,867,237 640,740 Prudential Financial Inc. 8,688,737 627,501 Marsh & McLennan Cos. Inc. 9,997,057 607,721 CME Group Inc. 6,177,734 593,371 Crown Castle International Corp. 6,430,558 556,243 Aon plc 5,238,907 547,204 Intercontinental Exchange Inc. 2,284,164 537,098 Equity Residential 7,011,254 526,054 McGraw Hill Financial Inc. 5,146,461 509,397 Allstate Corp. 7,431,584 500,666 AvalonBay Communities Inc. 2,627,795 499,807 BB&T Corp. 14,951,052 497,422 Welltower Inc. 6,828,231 473,470 Weyerhaeuser Co. 15,214,543 471,347 Aflac Inc. 7,355,845 464,448 * Synchrony Financial 16,008,951 458,817 Prologis Inc. 10,051,107 444,058 State Street Corp. 7,328,510 428,864 Discover Financial Services 8,053,095 410,064 Ventas Inc. 6,463,083 406,916 Equinix Inc. 1,193,138 394,583 Boston Properties Inc. 2,946,659 374,461 Progressive Corp. 10,643,606 374,016 Hartford Financial Services Group Inc. 7,849,449 361,703 SunTrust Banks Inc. 9,750,011 351,780 T. Rowe Price Group Inc. 4,568,878 335,630 Moody's Corp. 3,205,319 309,506 Vornado Realty Trust 3,251,138 307,005 M&T Bank Corp. 2,749,886 305,237 General Growth Properties Inc. 10,170,060 302,356 Realty Income Corp. 4,815,421 301,012 Willis Towers Watson plc 2,516,429 298,599 Ameriprise Financial Inc. 3,168,299 297,852 Essex Property Trust Inc. 1,265,964 296,058 HCP Inc. 8,950,512 291,608 Northern Trust Corp. 4,201,086 273,785 Franklin Resources Inc. 6,902,434 269,540 Equifax Inc. 2,275,132 260,025 Fifth Third Bancorp 15,210,583 253,865 Invesco Ltd. 8,101,954 249,297 Digital Realty Trust Inc. 2,806,594 248,356 Host Hotels & Resorts Inc. 14,454,270 241,386 Macerich Co. 3,018,345 239,174 * Markel Corp. 254,012 226,469 Principal Financial Group Inc. 5,577,380 220,028 Loews Corp. 5,743,660 219,752 Kimco Realty Corp. 7,505,553 216,010 Citizens Financial Group Inc. 10,119,900 212,012 Federal Realty Investment Trust 1,357,190 211,790 Extra Space Storage Inc. 2,263,586 211,555 XL Group plc Class A 5,681,833 209,091 Regions Financial Corp. 24,944,092 195,811 Cincinnati Financial Corp. 2,964,764 193,777 UDR Inc. 5,009,488 193,016 First Republic Bank 2,809,610 187,232 Western Union Co. 9,629,113 185,746 Annaly Capital Management Inc. 18,103,060 185,737 SL Green Realty Corp. 1,911,029 185,140 Lincoln National Corp. 4,718,898 184,981 * Berkshire Hathaway Inc. Class A 863 184,207 KeyCorp 16,007,594 176,724 FNF Group 5,054,042 171,332 * Affiliated Managers Group Inc. 1,032,972 167,755 Everest Re Group Ltd. 804,795 158,891 * Arch Capital Group Ltd. 2,224,881 158,189 * CBRE Group Inc. Class A 5,429,688 156,484 * Ally Financial Inc. 8,287,404 155,140 VEREIT Inc. 17,343,445 153,836 Arthur J Gallagher & Co. 3,363,342 149,601 Mid-America Apartment Communities Inc. 1,455,825 148,800 Duke Realty Corp. 6,535,674 147,314 Huntington Bancshares Inc. 15,274,110 145,715 TD Ameritrade Holding Corp. 4,618,683 145,627 Nasdaq Inc. 2,193,727 145,620 Unum Group 4,629,780 143,153 New York Community Bancorp Inc. 8,800,128 139,922 * Alleghany Corp. 281,774 139,816 Camden Property Trust 1,655,279 139,192 Regency Centers Corp. 1,841,400 137,829 * E*TRADE Financial Corp. 5,608,962 137,363 * Signature Bank 965,551 131,431 MSCI Inc. Class A 1,761,836 130,517 Comerica Inc. 3,382,944 128,112 Alexandria Real Estate Equities Inc. 1,407,611 127,938 Omega Healthcare Investors Inc. 3,587,443 126,637 Apartment Investment & Management Co. 2,974,583 124,397 National Retail Properties Inc. 2,677,279 123,690 Iron Mountain Inc. 3,644,662 123,590 American Capital Agency Corp. 6,630,063 123,518 Voya Financial Inc. 4,085,466 121,624 SEI Investments Co. 2,822,778 121,521 Torchmark Corp. 2,236,850 121,148 Reinsurance Group of America Inc. Class A 1,248,831 120,200 CIT Group Inc. 3,851,421 119,510 Raymond James Financial Inc. 2,451,403 116,711 American Campus Communities Inc. 2,446,610 115,211 WP Carey Inc. 1,806,363 112,428 Kilroy Realty Corp. 1,762,936 109,073 CubeSmart 3,226,987 107,459 Equity LifeStyle Properties Inc. 1,463,902 106,470 DDR Corp. 5,826,611 103,655 CBOE Holdings Inc. 1,571,396 102,659 * Realogy Holdings Corp. 2,813,851 101,608 Jones Lang LaSalle Inc. 859,121 100,792 * SVB Financial Group 987,336 100,758 RenaissanceRe Holdings Ltd. 840,401 100,705 * Liberty Ventures Class A 2,572,053 100,619 WR Berkley Corp. 1,759,514 98,885 Lamar Advertising Co. Class A 1,590,771 97,832 Forest City Realty Trust Inc. Class A 4,607,803 97,179 Assurant Inc. 1,252,224 96,609 Lazard Ltd. Class A 2,488,648 96,560 Axis Capital Holdings Ltd. 1,739,942 96,497 Brixmor Property Group Inc. 3,713,295 95,135 Zions Bancorporation 3,893,038 94,250 People's United Financial Inc. 5,891,814 93,857 Liberty Property Trust 2,802,123 93,759 American Financial Group Inc. 1,329,210 93,537 Spirit Realty Capital Inc. 8,011,240 90,126 East West Bancorp Inc. 2,753,641 89,438 Sovran Self Storage Inc. 758,097 89,418 Highwoods Properties Inc. 1,838,340 87,891 MarketAxess Holdings Inc. 678,728 84,726 Douglas Emmett Inc. 2,699,248 81,274 EPR Properties 1,219,927 81,272 Senior Housing Properties Trust 4,525,107 80,954 PacWest Bancorp 2,177,364 80,889 Starwood Property Trust Inc. 4,269,803 80,827 Old Republic International Corp. 4,408,743 80,592 Navient Corp. 6,711,475 80,336 First American Financial Corp. 2,078,113 79,197 Weingarten Realty Investors 2,108,041 79,094 Endurance Specialty Holdings Ltd. 1,205,078 78,740 * Liberty Broadband Corp. 1,341,349 77,731 Taubman Centers Inc. 1,088,902 77,562 Sun Communities Inc. 1,070,535 76,661 Brown & Brown Inc. 2,135,191 76,440 Hospitality Properties Trust 2,865,407 76,105 Hanover Insurance Group Inc. 821,075 74,077 Healthcare Trust of America Inc. Class A 2,476,399 72,856 Investors Bancorp Inc. 6,257,418 72,836 Commerce Bancshares Inc. 1,609,494 72,347 * Howard Hughes Corp. 678,905 71,889 Corrections Corp. of America 2,239,145 71,765 Retail Properties of America Inc. 4,511,793 71,512 Legg Mason Inc. 2,040,451 70,763 Validus Holdings Ltd. 1,499,491 70,761 STORE Capital Corp. 2,712,319 70,195 Eaton Vance Corp. 2,092,289 70,134 Assured Guaranty Ltd. 2,698,811 68,280 Synovus Financial Corp. 2,346,750 67,845 Gramercy Property Trust 8,013,197 67,712 * Equity Commonwealth 2,387,959 67,388 DCT Industrial Trust Inc. 1,703,789 67,249 FirstMerit Corp. 3,174,756 66,829 Umpqua Holdings Corp. 4,210,465 66,778 American Homes 4 Rent Class A 4,177,381 66,420 Tanger Factory Outlet Centers Inc. 1,812,138 65,944 Bank of the Ozarks Inc. 1,562,965 65,598 White Mountains Insurance Group Ltd. 81,462 65,381 First Niagara Financial Group Inc. 6,748,125 65,322 Gaming and Leisure Properties Inc. 2,109,802 65,235 BankUnited Inc. 1,862,475 64,144 CNO Financial Group Inc. 3,523,292 63,137 ^ Apple Hospitality REIT Inc. 3,172,567 62,849 Post Properties Inc. 1,046,615 62,525 Webster Financial Corp. 1,738,865 62,425 CyrusOne Inc. 1,353,178 61,773 Healthcare Realty Trust Inc. 1,975,498 61,023 Prosperity Bancshares Inc. 1,276,525 59,218 * Western Alliance Bancorp 1,770,631 59,104 Cullen/Frost Bankers Inc. 1,070,977 59,022 Medical Properties Trust Inc. 4,511,733 58,562 Rayonier Inc. 2,361,371 58,279 First Horizon National Corp. 4,423,326 57,946 Sunstone Hotel Investors Inc. 4,105,705 57,480 Allied World Assurance Co. Holdings AG 1,640,787 57,329 DuPont Fabros Technology Inc. 1,408,266 57,077 Popular Inc. 1,991,006 56,963 Bank of Hawaii Corp. 833,529 56,913 Piedmont Office Realty Trust Inc. Class A 2,719,238 55,228 Aspen Insurance Holdings Ltd. 1,157,198 55,198 Outfront Media Inc. 2,615,286 55,183 PrivateBancorp Inc. 1,423,872 54,961 LaSalle Hotel Properties 2,148,704 54,384 Two Harbors Investment Corp. 6,823,646 54,180 RLJ Lodging Trust 2,313,138 52,925 ProAssurance Corp. 1,042,178 52,734 RLI Corp. 783,528 52,387 *,^ Zillow Group Inc. 2,205,734 52,342 Columbia Property Trust Inc. 2,362,350 51,948 Communications Sales & Leasing Inc. 2,334,125 51,934 New Residential Investment Corp. 4,439,570 51,632 Paramount Group Inc. 3,223,721 51,418 First Industrial Realty Trust Inc. 2,250,763 51,182 Federated Investors Inc. Class B 1,771,802 51,116 Associated Banc-Corp 2,839,510 50,941 Education Realty Trust Inc. 1,211,813 50,411 GEO Group Inc. 1,443,394 50,042 Chimera Investment Corp. 3,675,275 49,947 * MGIC Investment Corp. 6,491,116 49,787 FNB Corp. 3,786,270 49,259 Radian Group Inc. 3,944,443 48,911 Equity One Inc. 1,705,687 48,885 Urban Edge Properties 1,886,576 48,749 *,^ LendingClub Corp. 5,858,260 48,624 MFA Financial Inc. 6,984,109 47,841 NorthStar Realty Finance Corp. 3,641,945 47,782 Hudson Pacific Properties Inc. 1,645,508 47,588 Corporate Office Properties Trust 1,797,013 47,154 National Health Investors Inc. 708,067 47,101 Home BancShares Inc. 1,148,372 47,026 United Bankshares Inc. 1,280,256 46,985 Brandywine Realty Trust 3,263,816 45,791 Acadia Realty Trust 1,301,157 45,710 Interactive Brokers Group Inc. 1,138,773 44,777 Fulton Financial Corp. 3,343,111 44,731 Blackstone Mortgage Trust Inc. Class A 1,646,906 44,236 MB Financial Inc. 1,347,184 43,716 AmTrust Financial Services Inc. 1,676,399 43,385 Kite Realty Group Trust 1,564,483 43,352 Ryman Hospitality Properties Inc. 831,805 42,821 Erie Indemnity Co. Class A 460,318 42,805 Care Capital Properties Inc. 1,589,289 42,657 Cousins Properties Inc. 4,025,199 41,782 Cathay General Bancorp 1,470,697 41,665 UMB Financial Corp. 804,167 41,519 Primerica Inc. 920,658 40,997 Wintrust Financial Corp. 924,280 40,983 Janus Capital Group Inc. 2,791,891 40,845 IBERIABANK Corp. 792,078 40,610 QTS Realty Trust Inc. Class A 855,670 40,542 CoreSite Realty Corp. 577,267 40,414 Valley National Bancorp 4,229,424 40,349 Pebblebrook Hotel Trust 1,374,107 39,945 NorthStar Asset Management Group Inc. 3,516,448 39,912 Washington Federal Inc. 1,754,703 39,744 Retail Opportunity Investments Corp. 1,963,115 39,498 Physicians Realty Trust 2,125,270 39,488 CBL & Associates Properties Inc. 3,264,828 38,851 PS Business Parks Inc. 383,923 38,588 DiamondRock Hospitality Co. 3,793,427 38,389 ^ LPL Financial Holdings Inc. 1,538,396 38,152 Selective Insurance Group Inc. 1,035,495 37,909 Kennedy-Wilson Holdings Inc. 1,726,992 37,821 Mack-Cali Realty Corp. 1,594,653 37,474 Sterling Bancorp 2,343,779 37,336 Washington REIT 1,271,416 37,138 * Stifel Financial Corp. 1,248,267 36,949 Pinnacle Financial Partners Inc. 744,955 36,547 First Financial Bankshares Inc. 1,218,381 36,040 TCF Financial Corp. 2,907,515 35,646 * Blackhawk Network Holdings Inc. 1,035,705 35,525 Glacier Bancorp Inc. 1,396,626 35,502 Waddell & Reed Financial Inc. Class A 1,497,322 35,247 EastGroup Properties Inc. 581,702 35,117 First Citizens BancShares Inc. Class A 138,942 34,884 Evercore Partners Inc. Class A 669,086 34,625 BancorpSouth Inc. 1,613,898 34,392 Hancock Holding Co. 1,474,683 33,859 Xenia Hotels & Resorts Inc. 2,161,718 33,766 LTC Properties Inc. 744,980 33,703 * Texas Capital Bancshares Inc. 875,385 33,597 WP Glimcher Inc. 3,505,287 33,265 Columbia Banking System Inc. 1,110,786 33,235 Colony Capital Inc. Class A 1,980,123 33,207 Monogram Residential Trust Inc. 3,309,246 32,629 CVB Financial Corp. 1,852,274 32,322 * Enstar Group Ltd. 195,634 31,806 Capitol Federal Financial Inc. 2,387,215 31,654 BGC Partners Inc. Class A 3,488,938 31,575 American Assets Trust Inc. 784,517 31,318 Alexander & Baldwin Inc. 846,054 31,033 New York REIT Inc. 3,064,632 30,953 Community Bank System Inc. 807,404 30,851 ^ Lexington Realty Trust 3,558,234 30,601 Chesapeake Lodging Trust 1,136,530 30,073 Great Western Bancorp Inc. 1,092,526 29,793 Mercury General Corp. 532,992 29,581 Argo Group International Holdings Ltd. 510,209 29,281 EverBank Financial Corp. 1,909,255 28,811 * Hilltop Holdings Inc. 1,519,888 28,695 Financial Engines Inc. 909,490 28,585 National Penn Bancshares Inc. 2,679,142 28,506 South State Corp. 441,758 28,374 * Liberty Broadband Corp. Class A 481,653 28,013 Trustmark Corp. 1,214,508 27,970 * OneMain Holdings Inc. Class A 1,018,520 27,938 * Eagle Bancorp Inc. 578,207 27,754 ^ Global Net Lease Inc. 3,237,678 27,715 *,^ Zillow Group Inc. Class A 1,075,611 27,482 Select Income REIT 1,189,768 27,424 * HRG Group Inc. 1,946,676 27,117 Astoria Financial Corp. 1,708,296 27,059 Invesco Mortgage Capital Inc. 2,221,338 27,056 International Bancshares Corp. 1,092,863 26,950 * PRA Group Inc. 915,636 26,911 First Midwest Bancorp Inc. 1,490,017 26,850 Pennsylvania REIT 1,220,939 26,678 Ramco-Gershenson Properties Trust 1,476,865 26,628 Old National Bancorp 2,171,093 26,466 Chemical Financial Corp. 731,244 26,098 * Genworth Financial Inc. Class A 9,523,790 26,000 STAG Industrial Inc. 1,269,212 25,841 WisdomTree Investments Inc. 2,240,397 25,608 * MBIA Inc. 2,891,623 25,591 American Equity Investment Life Holding Co. 1,521,424 25,560 Hatteras Financial Corp. 1,785,881 25,538 *,^ Credit Acceptance Corp. 138,597 25,162 Sabra Health Care REIT Inc. 1,241,585 24,943 Parkway Properties Inc. 1,592,694 24,942 Colony Starwood Homes 1,002,779 24,819 Banner Corp. 582,632 24,494 * SLM Corp. 3,844,690 24,452 Empire State Realty Trust Inc. 1,393,998 24,437 Potlatch Corp. 771,641 24,307 Horace Mann Educators Corp. 757,390 24,002 * Essent Group Ltd. 1,153,363 23,990 Renasant Corp. 728,702 23,982 First Cash Financial Services Inc. 510,521 23,515 Northwest Bancshares Inc. 1,717,786 23,207 CYS Investments Inc. 2,849,693 23,197 ^ Westamerica Bancorporation 475,044 23,139 American National Insurance Co. 197,811 22,847 Park National Corp. 251,089 22,598 Government Properties Income Trust 1,256,539 22,429 ^ Seritage Growth Properties Class A 448,668 22,420 Rexford Industrial Realty Inc. 1,229,149 22,321 Simmons First National Corp. Class A 494,401 22,283 Independent Bank Corp. 484,675 22,276 * FCB Financial Holdings Inc. Class A 668,413 22,231 FelCor Lodging Trust Inc. 2,717,338 22,065 *,^ BofI Holding Inc. 1,025,698 21,888 BBCN Bancorp Inc. 1,440,157 21,876 National General Holdings Corp. 1,012,447 21,859 Kemper Corp. 738,601 21,840 Artisan Partners Asset Management Inc. Class A 707,118 21,808 Provident Financial Services Inc. 1,078,865 21,782 NBT Bancorp Inc. 804,507 21,681 Talmer Bancorp Inc. Class A 1,190,168 21,530 * Santander Consumer USA Holdings Inc. 2,038,523 21,384 ^ BOK Financial Corp. 386,064 21,087 * Beneficial Bancorp Inc. 1,525,163 20,879 Union Bankshares Corp. 843,977 20,787 WesBanco Inc. 699,655 20,787 TFS Financial Corp. 1,177,969 20,461 Four Corners Property Trust Inc. 1,139,844 20,460 Redwood Trust Inc. 1,555,093 20,341 First Financial Bancorp 1,098,812 19,976 *,^ St. Joe Co. 1,152,318 19,762 S&T Bancorp Inc. 766,528 19,746 * Green Dot Corp. Class A 844,582 19,400 United Community Banks Inc. 1,049,557 19,385 Cash America International Inc. 495,875 19,161 Yadkin Financial Corp. 806,741 19,096 Franklin Street Properties Corp. 1,781,198 18,899 PennyMac Mortgage Investment Trust 1,384,687 18,887 Summit Hotel Properties Inc. 1,572,825 18,827 First Merchants Corp. 789,866 18,617 ServisFirst Bancshares Inc. 418,480 18,581 Terreno Realty Corp. 778,436 18,254 * Navigators Group Inc. 217,382 18,232 AMERISAFE Inc. 339,924 17,860 HFF Inc. Class A 644,878 17,753 Capstead Mortgage Corp. 1,792,743 17,730 Boston Private Financial Holdings Inc. 1,533,491 17,558 Hersha Hospitality Trust Class A 818,626 17,469 Ameris Bancorp 586,898 17,360 Nelnet Inc. Class A 436,663 17,191 ARMOUR Residential REIT Inc. 793,100 17,075 NRG Yield Inc. 1,192,173 16,977 Investors Real Estate Trust 2,328,065 16,902 Apollo Commercial Real Estate Finance Inc. 1,036,613 16,897 New Senior Investment Group Inc. 1,624,545 16,733 Tompkins Financial Corp. 260,854 16,695 BNC Bancorp 783,869 16,555 Employers Holdings Inc. 581,044 16,351 * HealthEquity Inc. 661,775 16,326 WSFS Financial Corp. 497,698 16,185 Infinity Property & Casualty Corp. 198,244 15,959 LegacyTexas Financial Group Inc. 808,395 15,885 Towne Bank 824,782 15,828 * FNFV Group 1,442,907 15,656 Cohen & Steers Inc. 399,227 15,538 First Commonwealth Financial Corp. 1,731,410 15,340 Alexander's Inc. 39,742 15,124 Safety Insurance Group Inc. 263,021 15,008 Berkshire Hills Bancorp Inc. 557,672 14,996 Monmouth Real Estate Investment Corp. 1,260,914 14,992 Chatham Lodging Trust 694,723 14,888 Lakeland Financial Corp. 322,812 14,778 * iStar Inc. 1,526,614 14,747 United Fire Group Inc. 335,164 14,687 National Bank Holdings Corp. Class A 714,837 14,576 Capital Bank Financial Corp. 472,155 14,566 Banc of California Inc. 824,906 14,436 Agree Realty Corp. 375,069 14,429 Maiden Holdings Ltd. 1,111,220 14,379 Northfield Bancorp Inc. 872,111 14,338 * KCG Holdings Inc. Class A 1,194,816 14,278 * Third Point Reinsurance Ltd. 1,241,152 14,112 * Black Knight Financial Services Inc. Class A 453,101 14,060 Stewart Information Services Corp. 387,525 14,059 Wilshire Bancorp Inc. 1,352,231 13,928 City Holding Co. 291,073 13,907 *,^ LendingTree Inc. 141,702 13,856 Universal Health Realty Income Trust 246,177 13,847 * Piper Jaffray Cos. 276,583 13,707 Brookline Bancorp Inc. 1,240,139 13,654 Investment Technology Group Inc. 607,055 13,416 American Capital Mortgage Investment Corp. 896,733 13,164 Hannon Armstrong Sustainable Infrastructure Capital Inc. 683,677 13,140 Meridian Bancorp Inc. 942,447 13,119 CareTrust REIT Inc. 1,032,918 13,118 Sandy Spring Bancorp Inc. 470,668 13,099 State Bank Financial Corp. 661,436 13,070 Rouse Properties Inc. 710,948 13,067 Tier REIT Inc. 964,914 12,968 Hanmi Financial Corp. 587,269 12,932 Central Pacific Financial Corp. 576,931 12,560 * Walker & Dunlop Inc. 516,748 12,541 CenterState Banks Inc. 836,599 12,457 * Pacific Premier Bancorp Inc. 582,678 12,452 Virtus Investment Partners Inc. 155,686 12,161 * Greenlight Capital Re Ltd. Class A 556,193 12,119 Cardinal Financial Corp. 592,445 12,056 Saul Centers Inc. 227,375 12,055 Altisource Residential Corp. 1,003,646 12,044 FBL Financial Group Inc. Class A 195,077 12,001 Oritani Financial Corp. 698,306 11,850 Southside Bancshares Inc. 441,627 11,513 Heartland Financial USA Inc. 373,410 11,497 InfraREIT Inc. 660,598 11,263 First Interstate BancSystem Inc. Class A 398,351 11,206 Flushing Financial Corp. 517,562 11,190 *,^ Encore Capital Group Inc. 434,664 11,188 United Financial Bancorp Inc. 884,947 11,141 National Storage Affiliates Trust 516,253 10,945 Ashford Hospitality Trust Inc. 1,709,203 10,905 Urstadt Biddle Properties Inc. Class A 520,127 10,897 Greenhill & Co. Inc. 489,347 10,864 * Customers Bancorp Inc. 456,700 10,792 Cedar Realty Trust Inc. 1,492,504 10,791 RE/MAX Holdings Inc. Class A 313,145 10,741 Universal Insurance Holdings Inc. 602,364 10,722 Community Trust Bancorp Inc. 300,008 10,596 MainSource Financial Group Inc. 501,492 10,576 Virtu Financial Inc. Class A 477,473 10,557 Diamond Hill Investment Group Inc. 58,828 10,434 Anworth Mortgage Asset Corp. 2,213,554 10,315 Opus Bank 302,365 10,280 Moelis & Co. Class A 361,821 10,214 TrustCo Bank Corp. NY 1,683,050 10,199 1st Source Corp. 313,162 9,971 Bridge Bancorp Inc. 325,132 9,907 TriCo Bancshares 389,411 9,860 Getty Realty Corp. 492,974 9,776 ^ New York Mortgage Trust Inc. 2,041,475 9,677 First Potomac Realty Trust 1,066,479 9,662 Washington Trust Bancorp Inc. 256,071 9,557 Dime Community Bancshares Inc. 540,483 9,523 First Busey Corp. 461,755 9,457 National Western Life Group Inc. Class A 40,704 9,388 Heritage Financial Corp. 531,043 9,330 Silver Bay Realty Trust Corp. 626,703 9,307 Enterprise Financial Services Corp. 336,807 9,107 Heritage Commerce Corp. 902,835 9,037 Stock Yards Bancorp Inc. 230,024 8,863 * Ambac Financial Group Inc. 541,794 8,560 State National Cos. Inc. 678,093 8,544 Ladder Capital Corp. 674,217 8,394 NRG Yield Inc. Class A 616,479 8,366 * Forestar Group Inc. 625,796 8,160 ConnectOne Bancorp Inc. 497,984 8,142 Westwood Holdings Group Inc. 138,024 8,095 *,^ Nationstar Mortgage Holdings Inc. 814,784 8,066 * WMIH Corp. 3,427,890 8,021 Winthrop Realty Trust 610,401 8,015 James River Group Holdings Ltd. 246,410 7,949 ^ Western Asset Mortgage Capital Corp. 787,846 7,918 * HomeStreet Inc. 380,015 7,908 CatchMark Timber Trust Inc. Class A 725,657 7,859 * Flagstar Bancorp Inc. 363,969 7,811 CoBiz Financial Inc. 659,535 7,796 Camden National Corp. 185,596 7,795 BancFirst Corp. 136,438 7,781 * INTL. FCStone Inc. 281,869 7,534 Apollo Residential Mortgage Inc. 560,981 7,528 * Seacoast Banking Corp. of Florida 468,095 7,391 Bank Mutual Corp. 965,348 7,308 Heritage Insurance Holdings Inc. 456,972 7,298 Bryn Mawr Bank Corp. 283,552 7,296 * Marcus & Millichap Inc. 286,104 7,264 First Financial Corp. 212,035 7,254 Preferred Apartment Communities Inc. Class A 571,338 7,245 Gladstone Commercial Corp. 442,076 7,241 Financial Institutions Inc. 248,265 7,217 Great Southern Bancorp Inc. 190,924 7,089 PJT Partners Inc. 293,780 7,065 Armada Hoffler Properties Inc. 625,383 7,036 *,^ Cowen Group Inc. Class A 1,801,741 6,865 * Tejon Ranch Co. 332,459 6,839 Preferred Bank 224,438 6,789 German American Bancorp Inc. 210,128 6,766 * Anchor BanCorp Wisconsin Inc. 149,439 6,734 * First BanCorp 2,277,838 6,651 AG Mortgage Investment Trust Inc. 508,753 6,649 *,^ Altisource Portfolio Solutions SA 273,469 6,604 First of Long Island Corp. 231,662 6,602 * First Foundation Inc. 288,580 6,473 Peoples Bancorp Inc. 330,816 6,464 Waterstone Financial Inc. 471,058 6,444 Meta Financial Group Inc. 141,046 6,432 Fidelity & Guaranty Life 244,678 6,420 Resource Capital Corp. 565,960 6,367 * HomeTrust Bancshares Inc. 337,097 6,179 United Insurance Holdings Corp. 320,471 6,156 * Triumph Bancorp Inc. 386,881 6,124 Whitestone REIT 482,616 6,066 Stonegate Bank 202,361 6,063 Park Sterling Corp. 905,355 6,039 Independent Bank Corp. Michigan 410,782 5,977 First Defiance Financial Corp. 155,298 5,965 One Liberty Properties Inc. 265,789 5,956 United Community Financial Corp. 1,013,343 5,948 EMC Insurance Group Inc. 231,197 5,930 * Atlantic Capital Bancshares Inc. 425,261 5,928 Dynex Capital Inc. 890,813 5,924 OFG Bancorp 837,986 5,858 Blue Hills Bancorp Inc. 426,091 5,825 Ashford Hospitality Prime Inc. 498,798 5,821 Independence Realty Trust Inc. 806,075 5,739 QCR Holdings Inc. 239,488 5,712 ^ HCI Group Inc. 170,152 5,666 Suffolk Bancorp 224,341 5,662 Pacific Continental Corp. 350,426 5,652 * CU Bancorp 262,546 5,558 *,^ On Deck Capital Inc. 705,422 5,495 NexPoint Residential Trust Inc. 418,055 5,472 Southwest Bancorp Inc. 363,430 5,470 First Bancorp (NASDAQ Shares) 289,926 5,465 State Auto Financial Corp. 246,676 5,442 West Bancorporation Inc. 295,741 5,391 RAIT Financial Trust 1,716,059 5,388 Arlington Asset Investment Corp. Class A 426,095 5,339 Easterly Government Properties Inc. 285,535 5,288 * First NBC Bank Holding Co. 256,657 5,285 Univest Corp. of Pennsylvania 268,885 5,246 Kearny Financial Corp. 424,483 5,242 Fidelity Southern Corp. 326,472 5,237 Houlihan Lokey Inc. 209,001 5,204 * Safeguard Scientifics Inc. 390,295 5,171 *,^ Walter Investment Management Corp. 674,835 5,156 * NMI Holdings Inc. Class A 1,019,255 5,147 OneBeacon Insurance Group Ltd. Class A 404,327 5,147 Lakeland Bancorp Inc. 506,287 5,139 Independent Bank Group Inc. 186,970 5,123 Arrow Financial Corp. 190,991 5,075 Prudential Bancorp Inc. 354,077 5,070 Mercantile Bank Corp. 225,078 5,046 Newcastle Investment Corp. 1,159,643 5,021 Charter Financial Corp. 371,930 5,021 Federal Agricultural Mortgage Corp. 131,790 4,972 Ares Commercial Real Estate Corp. 452,809 4,958 Clifton Bancorp Inc. 326,454 4,936 * FRP Holdings Inc. 138,078 4,916 * TriState Capital Holdings Inc. 389,594 4,909 Cherry Hill Mortgage Investment Corp. 345,287 4,889 First Community Bancshares Inc. 245,292 4,867 ^ CorEnergy Infrastructure Trust Inc. 241,424 4,855 Horizon Bancorp 196,275 4,852 * Franklin Financial Network Inc. 176,692 4,771 Federated National Holding Co. 237,095 4,661 First Connecticut Bancorp Inc. 283,698 4,528 ^ Peoples Financial Services Corp. 121,669 4,526 *,^ Citizens Inc. Class A 619,412 4,485 ZAIS Financial Corp. 299,395 4,467 *,^ World Acceptance Corp. 117,751 4,465 Arbor Realty Trust Inc. 659,149 4,462 * Ladenburg Thalmann Financial Services Inc. 1,773,604 4,434 UMH Properties Inc. 446,383 4,428 * Ocwen Financial Corp. 1,791,149 4,424 * PICO Holdings Inc. 422,979 4,327 National Bankshares Inc. 125,411 4,304 American National Bankshares Inc. 168,804 4,276 GAIN Capital Holdings Inc. 638,103 4,186 Reis Inc. 177,658 4,184 Consolidated-Tomoka Land Co. 90,222 4,163 OceanFirst Financial Corp. 232,697 4,114 * PennyMac Financial Services Inc. Class A 349,642 4,112 *,^ National Commerce Corp. 173,792 4,103 * Phoenix Cos. Inc. 111,001 4,089 * RMR Group Inc. Class A 158,691 3,969 Baldwin & Lyons Inc. Class B 161,081 3,964 Bank of Marin Bancorp 80,364 3,956 City Office REIT Inc. 346,245 3,947 * Bancorp Inc. 684,599 3,916 Wheeler REIT Inc. 3,114,382 3,893 * First Northwest Bancorp 301,846 3,885 ^ Orchid Island Capital Inc. 374,028 3,879 * Global Indemnity plc 122,407 3,811 National Interstate Corp. 126,986 3,799 Peapack Gladstone Financial Corp. 222,913 3,767 * Green Bancorp Inc. 496,893 3,761 * Old Second Bancorp Inc. 523,023 3,750 Monarch Financial Holdings Inc. 225,391 3,744 Owens Realty Mortgage Inc. 231,509 3,697 Carolina Financial Corp. 196,701 3,651 Republic Bancorp Inc. Class A 141,050 3,643 Ellington Residential Mortgage REIT 302,532 3,621 * Regional Management Corp. 208,484 3,567 Guaranty Bancorp 230,124 3,558 Tiptree Financial Inc. Class A 622,227 3,547 Shore Bancshares Inc. 295,472 3,540 Heritage Oaks Bancorp 454,038 3,537 *,^ Bear State Financial Inc. 380,886 3,531 Manning & Napier Inc. 437,208 3,528 Territorial Bancorp Inc. 135,276 3,525 Westfield Financial Inc. 415,733 3,505 People's Utah Bancorp 219,174 3,470 * C1 Financial Inc. 142,746 3,454 Bluerock Residential Growth REIT Inc. Class A 314,037 3,417 ESSA Bancorp Inc. 252,258 3,403 Ames National Corp. 137,418 3,402 JAVELIN Mortgage Investment Corp. 473,176 3,397 * Southern First Bancshares Inc. 137,887 3,366 Hingham Institution for Savings 28,160 3,354 * MoneyGram International Inc. 547,471 3,351 CNB Financial Corp. 189,417 3,332 * NewStar Financial Inc. 380,250 3,327 * Sun Bancorp Inc. 160,401 3,322 Citizens & Northern Corp. 161,906 3,219 * Cascade Bancorp 545,291 3,114 Southern National Bancorp of Virginia Inc. 258,700 3,084 Jernigan Capital Inc. 195,518 3,054 * CommunityOne Bancorp 225,141 2,990 Investar Holding Corp. 203,421 2,984 Macatawa Bank Corp. 476,968 2,981 GAMCO Investors Inc. Class A 80,046 2,967 * Enova International Inc. 468,830 2,958 BankFinancial Corp. 249,742 2,952 Sierra Bancorp 162,405 2,948 Farmers Capital Bank Corp. 111,552 2,947 Great Ajax Corp. 262,672 2,939 * eHealth Inc. 311,549 2,925 Pzena Investment Management Inc. Class A 373,290 2,818 Calamos Asset Management Inc. Class A 330,422 2,805 Fox Chase Bancorp Inc. 144,731 2,796 Enterprise Bancorp Inc. 106,400 2,792 American Farmland Co. 442,920 2,782 * Atlas Financial Holdings Inc. 152,607 2,768 * EZCORP Inc. Class A 931,798 2,767 ^ CPI Card Group Inc. 335,491 2,764 Community Healthcare Trust Inc. 149,247 2,760 Donegal Group Inc. Class A 191,748 2,757 * BSB Bancorp Inc. 120,857 2,716 First Financial Northwest Inc. 199,551 2,628 First Bancorp Inc. 134,662 2,627 ^ SmartFinancial Inc. 139,194 2,575 Farmland Partners Inc. 239,672 2,572 Provident Financial Holdings Inc. 149,165 2,543 MidWestOne Financial Group Inc. 91,437 2,510 * Entegra Financial Corp. 144,122 2,503 Bar Harbor Bankshares 74,164 2,464 Cape Bancorp Inc. 179,168 2,408 Oppenheimer Holdings Inc. Class A 151,744 2,395 * Xenith Bankshares Inc. 309,719 2,341 Home Bancorp Inc. 86,917 2,330 First Business Financial Services Inc. 100,666 2,308 MidSouth Bancorp Inc. 299,101 2,282 FBR & Co. 125,966 2,279 Silvercrest Asset Management Group Inc. Class A 176,868 2,253 * Republic First Bancorp Inc. 534,080 2,248 Capital City Bank Group Inc. 153,843 2,245 Penns Woods Bancorp Inc. 58,050 2,237 Marlin Business Services Corp. 155,534 2,226 * Associated Capital Group Inc. Class A 78,746 2,206 Pulaski Financial Corp. 135,229 2,184 HF Financial Corp. 120,639 2,172 * Hallmark Financial Services Inc. 184,502 2,122 C&F Financial Corp. 54,712 2,090 SI Financial Group Inc. 147,248 2,051 Northrim BanCorp Inc. 85,717 2,049 * Stratus Properties Inc. 85,858 2,040 * Avenue Financial Holdings Inc. 105,018 2,034 Merchants Bancshares Inc. 68,100 2,025 Unity Bancorp Inc. 177,743 2,021 MutualFirst Financial Inc. 79,243 1,997 * Equity Bancshares Inc. Class A 94,779 1,990 Five Oaks Investment Corp. 350,938 1,965 Blue Capital Reinsurance Holdings Ltd. 107,626 1,929 Old Line Bancshares Inc. 105,897 1,909 Investors Title Co. 20,745 1,889 ^ United Development Funding IV 578,058 1,850 * Emergent Capital Inc. 459,330 1,847 * Malvern Bancorp Inc. 115,188 1,845 Sotherly Hotels Inc. 355,445 1,827 HopFed Bancorp Inc. 158,465 1,814 Middleburg Financial Corp. 83,887 1,812 Central Valley Community Bancorp 158,873 1,768 * Consumer Portfolio Services Inc. 410,204 1,735 * Hampton Roads Bankshares Inc. 974,850 1,725 Century Bancorp Inc. Class A 44,025 1,713 Access National Corp. 85,934 1,704 * AV Homes Inc. 149,431 1,698 *,^ Commerce Union Bancshares Inc. 108,038 1,691 Resource America Inc. Class A 290,324 1,675 * Asta Funding Inc. 187,680 1,672 Independence Holding Co. 103,421 1,646 Gladstone Land Corp. 162,708 1,638 ^ Centrue Financial Corp. 95,030 1,632 Baylake Corp. 100,569 1,606 *,^ Stonegate Mortgage Corp. 275,084 1,579 *,^ Impac Mortgage Holdings Inc. 108,621 1,507 * Global Self Storage Inc. 308,123 1,501 First Internet Bancorp 63,715 1,489 * Veritex Holdings Inc. 101,430 1,474 Bank of Commerce Holdings 231,013 1,467 Federal Agricultural Mortgage Corp. Class A 38,986 1,452 Cheviot Financial Corp. 97,555 1,433 * Westbury Bancorp Inc. 75,164 1,428 Premier Financial Bancorp Inc. 85,897 1,354 * Jason Industries Inc. 381,213 1,334 * Southcoast Financial Corp. 101,480 1,324 * 1st Constitution Bancorp 104,239 1,320 * Ashford Inc. 27,884 1,271 Kingstone Cos. Inc. 153,861 1,271 * UCP Inc. 156,932 1,262 FS Bancorp Inc. 47,083 1,186 Urstadt Biddle Properties Inc. 63,312 1,167 * Nicholas Financial Inc. 107,564 1,161 * Howard Bancorp Inc. 95,995 1,155 Ocean Shore Holding Co. 63,730 1,117 * Atlantic Coast Financial Corp. 183,724 1,110 * Maui Land & Pineapple Co. Inc. 184,180 1,077 ^ FXCM Inc. Class A 99,829 1,072 * American River Bankshares 105,521 1,072 Northeast Bancorp 100,071 1,062 * Performant Financial Corp. 611,136 1,039 CB Financial Services Inc. 50,036 993 First Bancshares Inc. 60,115 940 Timberland Bancorp Inc. 73,970 935 Medley Management Inc. Class A 159,760 879 * Coastway Bancorp Inc. 69,446 870 Eastern Virginia Bankshares Inc. 125,574 840 DNB Financial Corp. 28,751 820 * Allegiance Bancshares Inc. 42,775 786 AmeriServ Financial Inc. 260,740 780 Landmark Bancorp Inc. 30,861 772 *,^ Health Insurance Innovations Inc. Class A 122,913 751 Bankwell Financial Group Inc. 38,361 751 * First United Corp. 66,410 727 * Conifer Holdings Inc. 103,497 676 * First Acceptance Corp. 371,196 668 * Carolina Bank Holdings Inc. 40,100 652 PB Bancorp Inc. 77,600 651 * Connecture Inc. 252,020 645 * Security National Financial Corp. Class A 124,374 633 * Sunshine Bancorp Inc. 42,345 616 Hennessy Advisors Inc. 22,997 614 ^ Fifth Street Asset Management Inc. 199,952 612 Parke Bancorp Inc. 45,632 605 Salisbury Bancorp Inc. 18,398 585 * First Bank 82,347 571 *,^ 22nd Century Group Inc. 727,377 570 * Provident Bancorp Inc. 40,660 538 * 1347 Property Insurance Holdings Inc. 90,498 538 * First Marblehead Corp. 120,617 458 United Bancorp Inc. 46,010 417 US Global Investors Inc. Class A 231,835 401 California First National Bancorp 28,965 381 * Jacksonville Bancorp Inc. 22,088 363 * JG Wentworth Co. Class A 291,315 355 * Altisource Asset Management Corp. 29,491 348 IF Bancorp Inc. 18,434 341 *,^ Intersections Inc. 137,800 339 United Community Bancorp 24,499 334 * Atlanticus Holdings Corp. 108,773 326 Manhattan Bridge Capital Inc. 73,429 319 Eagle Bancorp Montana Inc. 25,338 308 * Anchor Bancorp Inc. 10,723 264 First Savings Financial Group Inc. 7,836 258 * ASB Bancorp Inc. 10,174 247 United Bancshares Inc. 11,422 212 Summit State Bank 13,801 188 Pathfinder Bancorp Inc. 15,072 166 * InterGroup Corp. 6,301 158 * Melrose Bancorp Inc. 8,930 134 WVS Financial Corp. 11,313 131 Institutional Financial Markets Inc. 124,173 106 Bancorp of New Jersey Inc. 7,892 96 * Income Opportunity Realty Investors Inc. 12,550 95 * National Holdings Corp. 37,954 91 Chemung Financial Corp. 2,891 76 * RMG Networks Holding Corp. 50,992 60 Atlantic American Corp. 11,780 52 Citizens First Corp. 3,499 49 * JW Mays Inc. 600 32 * Cordia Bancorp Inc. 5,680 23 Home Federal Bancorp Inc. 980 22 * Vestin Realty Mortgage II Inc. 12,010 21 Sussex Bancorp 1,581 20 * ZAIS Group Holdings Inc. 2,481 12 * Unico American Corp. 1,200 11 * ITUS Corp. 3,799 11 Baldwin & Lyons Inc. Class A 125 3 NorthStar Realty Europe Corp. 22 — * Tejon Ranch Co. Warrants Exp. 08/31/2016 33,339 — Health Care (13.1%) Johnson & Johnson 53,168,623 5,752,845 Pfizer Inc. 118,973,234 3,526,367 Merck & Co. Inc. 53,815,809 2,847,394 Gilead Sciences Inc. 26,343,454 2,419,910 UnitedHealth Group Inc. 18,310,420 2,360,213 Amgen Inc. 14,501,549 2,174,217 Bristol-Myers Squibb Co. 32,139,356 2,053,062 * Allergan plc 7,590,642 2,034,520 Medtronic plc 27,086,481 2,031,486 AbbVie Inc. 31,038,022 1,772,892 * Celgene Corp. 15,059,379 1,507,293 Eli Lilly & Co. 19,157,391 1,379,524 Abbott Laboratories 28,467,594 1,190,799 * Biogen Inc. 4,214,107 1,097,016 Thermo Fisher Scientific Inc. 7,664,578 1,085,228 * Express Scripts Holding Co. 12,873,447 884,277 Aetna Inc. 6,722,701 755,295 Anthem Inc. 5,026,438 698,625 Cigna Corp. 4,930,240 676,626 Becton Dickinson and Co. 4,069,263 617,796 Stryker Corp. 5,752,321 617,167 * Alexion Pharmaceuticals Inc. 4,117,041 573,174 * Regeneron Pharmaceuticals Inc. 1,485,225 535,335 Humana Inc. 2,849,341 521,287 * HCA Holdings Inc. 6,659,973 519,811 Baxalta Inc. 12,456,182 503,230 * Boston Scientific Corp. 25,923,284 487,617 * Illumina Inc. 2,816,978 456,660 * Intuitive Surgical Inc. 718,214 431,683 Baxter International Inc. 10,500,463 431,359 Zoetis Inc. 8,589,603 380,777 * Vertex Pharmaceuticals Inc. 4,738,251 376,644 * Mylan NV 8,041,402 372,719 Zimmer Biomet Holdings Inc. 3,481,246 371,205 * Edwards Lifesciences Corp. 4,126,490 363,998 Perrigo Co. plc 2,674,861 342,195 St. Jude Medical Inc. 5,285,923 290,726 CR Bard Inc. 1,414,404 286,657 DENTSPLY SIRONA Inc. 4,638,105 285,846 * Henry Schein Inc. 1,587,452 274,042 * BioMarin Pharmaceutical Inc. 2,967,647 244,772 * DaVita HealthCare Partners Inc. 3,228,470 236,905 * Laboratory Corp. of America Holdings 1,934,246 226,558 * Incyte Corp. 3,075,149 222,856 Universal Health Services Inc. Class B 1,737,592 216,712 * Waters Corp. 1,486,990 196,164 Quest Diagnostics Inc. 2,739,707 195,752 * Centene Corp. 3,104,535 191,146 * Hologic Inc. 4,891,103 168,743 ResMed Inc. 2,685,201 155,258 * Varian Medical Systems Inc. 1,857,035 148,600 * Jazz Pharmaceuticals plc 1,114,653 145,518 * Medivation Inc. 3,134,932 144,144 Cooper Cos. Inc. 928,188 142,913 * IDEXX Laboratories Inc. 1,741,442 136,390 * Mallinckrodt plc 2,166,168 132,743 Teleflex Inc. 796,506 125,059 * Endo International plc 4,352,481 122,522 STERIS plc 1,645,955 116,945 * MEDNAX Inc. 1,796,040 116,060 * DexCom Inc. 1,491,949 101,318 * Align Technology Inc. 1,378,716 100,219 * Quintiles Transnational Holdings Inc. 1,523,267 99,165 * Alkermes plc 2,896,116 99,018 * Ionis Pharmaceuticals Inc. 2,308,115 93,479 * United Therapeutics Corp. 828,474 92,317 West Pharmaceutical Services Inc. 1,313,189 91,030 * Alnylam Pharmaceuticals Inc. 1,389,121 87,195 * Alere Inc. 1,659,361 83,980 * Amsurg Corp. 1,054,215 78,644 * WellCare Health Plans Inc. 844,953 78,369 Patterson Cos. Inc. 1,673,275 77,858 * Envision Healthcare Holdings Inc. 3,575,685 72,944 * Acadia Healthcare Co. Inc. 1,280,041 70,543 * ABIOMED Inc. 734,111 69,601 * Charles River Laboratories International Inc. 889,646 67,560 Bio-Techne Corp. 709,196 67,033 * Seattle Genetics Inc. 1,881,511 66,022 * Neurocrine Biosciences Inc. 1,659,385 65,629 *,^ OPKO Health Inc. 6,291,391 65,368 * PAREXEL International Corp. 1,011,259 63,436 HealthSouth Corp. 1,655,863 62,310 * Team Health Holdings Inc. 1,409,169 58,917 Bruker Corp. 2,075,893 58,125 * LifePoint Health Inc. 827,877 57,330 * Brookdale Senior Living Inc. 3,549,719 56,370 Hill-Rom Holdings Inc. 1,114,332 56,051 * Prestige Brands Holdings Inc. 1,011,376 53,997 * Bio-Rad Laboratories Inc. Class A 392,101 53,608 * Molina Healthcare Inc. 799,770 51,577 *,^ Juno Therapeutics Inc. 1,352,678 51,524 * Myriad Genetics Inc. 1,362,310 50,991 Owens & Minor Inc. 1,196,736 48,372 Healthcare Services Group Inc. 1,307,783 48,140 * ACADIA Pharmaceuticals Inc. 1,712,851 47,891 * Catalent Inc. 1,790,536 47,754 * Cepheid 1,388,584 46,323 * NuVasive Inc. 944,584 45,954 Cantel Medical Corp. 641,323 45,765 * Horizon Pharma plc 2,752,035 45,601 * Tenet Healthcare Corp. 1,569,323 45,401 * Impax Laboratories Inc. 1,347,330 43,142 * Ultragenyx Pharmaceutical Inc. 673,897 42,664 * Anacor Pharmaceuticals Inc. 768,300 41,066 * Medicines Co. 1,263,041 40,127 * Community Health Systems Inc. 2,146,621 39,734 *,^ Intercept Pharmaceuticals Inc. 303,965 39,050 * Integra LifeSciences Holdings Corp. 563,487 37,956 *,^ Ligand Pharmaceuticals Inc. 340,703 36,486 * Insulet Corp. 1,088,715 36,102 * Masimo Corp. 862,848 36,102 * Akorn Inc. 1,527,231 35,936 * Pacira Pharmaceuticals Inc. 669,548 35,473 * Nektar Therapeutics 2,559,583 35,194 * VWR Corp. 1,277,814 34,578 * Neogen Corp. 682,331 34,355 *,^ Intrexon Corp. 1,008,665 34,184 * Haemonetics Corp. 972,856 34,031 *,^ Kite Pharma Inc. 740,382 33,991 * Magellan Health Inc. 491,584 33,393 * Globus Medical Inc. 1,288,268 30,596 * Wright Medical Group NV 1,766,377 29,322 * ICU Medical Inc. 272,438 28,361 *,^ Bluebird Bio Inc. 639,407 27,175 * Ironwood Pharmaceuticals Inc. Class A 2,432,614 26,613 * Amedisys Inc. 546,180 26,402 *,^ Novavax Inc. 4,957,456 25,580 * Halyard Health Inc. 885,976 25,454 * INC Research Holdings Inc. Class A 608,709 25,085 * Surgical Care Affiliates Inc. 531,336 24,590 *,^ Air Methods Corp. 672,596 24,361 *,^ TESARO Inc. 539,548 23,756 * HMS Holdings Corp. 1,638,818 23,517 * Select Medical Holdings Corp. 1,987,988 23,478 * Ophthotech Corp. 555,346 23,474 * Emergent BioSolutions Inc. 637,707 23,181 * Natus Medical Inc. 597,730 22,971 * Nevro Corp. 407,907 22,949 CONMED Corp. 542,310 22,744 *,^ Agios Pharmaceuticals Inc. 547,520 22,229 * Acorda Therapeutics Inc. 820,878 21,712 * Affymetrix Inc. 1,534,176 21,494 * ARIAD Pharmaceuticals Inc. 3,242,642 20,720 Ensign Group Inc. 888,134 20,107 * FibroGen Inc. 941,490 20,044 * PRA Health Sciences Inc. 463,103 19,802 Kindred Healthcare Inc. 1,593,347 19,678 * Radius Health Inc. 619,718 19,484 *,^ Amicus Therapeutics Inc. 2,289,075 19,343 Abaxis Inc. 410,960 18,653 * Portola Pharmaceuticals Inc. 907,271 18,508 * Halozyme Therapeutics Inc. 1,953,383 18,499 Analogic Corp. 233,741 18,468 * Zeltiq Aesthetics Inc. 671,256 18,231 * Cynosure Inc. Class A 410,629 18,117 * Five Prime Therapeutics Inc. 443,858 18,034 * TherapeuticsMD Inc. 2,808,688 17,976 *,^ Innoviva Inc. 1,425,688 17,949 * Omnicell Inc. 639,276 17,817 * Exelixis Inc. 4,352,101 17,408 *,^ ZIOPHARM Oncology Inc. 2,254,570 16,729 *,^ Merrimack Pharmaceuticals Inc. 1,995,566 16,703 * NxStage Medical Inc. 1,101,493 16,511 *,^ MiMedx Group Inc. 1,883,199 16,459 * Repligen Corp. 600,088 16,094 * Depomed Inc. 1,155,086 16,090 * Achillion Pharmaceuticals Inc. 2,069,591 15,977 * Sage Therapeutics Inc. 490,908 15,739 * Puma Biotechnology Inc. 529,256 15,544 * AMAG Pharmaceuticals Inc. 660,628 15,459 Meridian Bioscience Inc. 744,417 15,342 * Alder Biopharmaceuticals Inc. 625,724 15,324 *,^ Sarepta Therapeutics Inc. 784,718 15,318 * Inogen Inc. 338,028 15,205 * Intra-Cellular Therapies Inc. Class A 540,249 15,019 * Merit Medical Systems Inc. 799,872 14,790 * Insmed Inc. 1,132,072 14,343 * Orthofix International NV 345,116 14,329 * Luminex Corp. 730,973 14,181 * Dynavax Technologies Corp. 733,774 14,118 * ImmunoGen Inc. 1,656,640 14,115 * Acceleron Pharma Inc. 496,864 13,112 * LDR Holding Corp. 512,791 13,071 *,^ Adeptus Health Inc. Class A 234,748 13,038 * Endologix Inc. 1,553,545 12,988 * Supernus Pharmaceuticals Inc. 842,435 12,847 * Exact Sciences Corp. 1,861,577 12,547 *,^ Cempra Inc. 696,651 12,205 * PharMerica Corp. 544,561 12,040 * Clovis Oncology Inc. 620,892 11,921 * Anika Therapeutics Inc. 264,278 11,819 * Spectranetics Corp. 811,665 11,785 *,^ Inovio Pharmaceuticals Inc. 1,299,809 11,321 *,^ Heron Therapeutics Inc. 592,325 11,248 US Physical Therapy Inc. 223,257 11,103 *,^ Cerus Corp. 1,865,072 11,060 National HealthCare Corp. 175,920 10,960 * Momenta Pharmaceuticals Inc. 1,182,671 10,928 * Pacific Biosciences of California Inc. 1,275,661 10,843 * HealthStream Inc. 490,463 10,834 * HeartWare International Inc. 335,098 10,529 *,^ Omeros Corp. 686,070 10,524 PDL BioPharma Inc. 3,117,908 10,383 * MacroGenics Inc. 549,593 10,305 * Triple-S Management Corp. Class B 414,116 10,295 Atrion Corp. 25,950 10,260 * Vascular Solutions Inc. 313,810 10,208 * LHC Group Inc. 284,019 10,100 * Capital Senior Living Corp. 539,661 9,995 *,^ Spark Therapeutics Inc. 335,698 9,906 *,^ Theravance Biopharma Inc. 515,863 9,698 * AtriCure Inc. 571,928 9,626 *,^ Lexicon Pharmaceuticals Inc. 797,168 9,526 * Quidel Corp. 546,788 9,438 * SciClone Pharmaceuticals Inc. 850,642 9,357 *,^ Lannett Co. Inc. 517,966 9,287 * Intersect ENT Inc. 487,439 9,261 *,^ Editas Medicine Inc. 266,713 9,212 * Arena Pharmaceuticals Inc. 4,663,583 9,187 * Epizyme Inc. 742,194 8,995 * Retrophin Inc. 651,145 8,895 *,^ Insys Therapeutics Inc. 547,746 8,758 *,^ Geron Corp. 2,990,469 8,732 *,^ MannKind Corp. 5,412,903 8,715 * Genomic Health Inc. 342,761 8,490 * Accuray Inc. 1,447,349 8,366 * CorVel Corp. 211,601 8,341 * Amphastar Pharmaceuticals Inc. 695,030 8,340 *,^ Accelerate Diagnostics Inc. 573,829 8,246 *,^ Seres Therapeutics Inc. 303,970 8,073 *,^ Coherus Biosciences Inc. 378,050 8,026 * Array BioPharma Inc. 2,706,398 7,984 * Enanta Pharmaceuticals Inc. 270,949 7,958 * Xencor Inc. 582,259 7,814 *,^ Relypsa Inc. 570,432 7,729 *,^ NewLink Genetics Corp. 424,295 7,722 * Sangamo BioSciences Inc. 1,268,264 7,673 * Spectrum Pharmaceuticals Inc. 1,187,212 7,551 * OraSure Technologies Inc. 1,027,007 7,425 Invacare Corp. 561,775 7,399 *,^ Eagle Pharmaceuticals Inc. 181,367 7,345 *,^ Keryx Biopharmaceuticals Inc. 1,541,682 7,200 *,^ Celldex Therapeutics Inc. 1,897,549 7,173 * Raptor Pharmaceutical Corp. 1,522,890 7,005 * K2M Group Holdings Inc. 471,479 6,992 Universal American Corp. 978,330 6,985 *,^ Albany Molecular Research Inc. 454,336 6,947 * Vanda Pharmaceuticals Inc. 814,622 6,810 * Dermira Inc. 326,382 6,750 *,^ Rockwell Medical Inc. 895,695 6,727 * Corcept Therapeutics Inc. 1,427,453 6,680 *,^ Mirati Therapeutics Inc. 302,349 6,470 *,^ Aduro Biotech Inc. 493,946 6,327 * Blueprint Medicines Corp. 340,865 6,153 * Cardiovascular Systems Inc. 586,125 6,078 *,^ Revance Therapeutics Inc. 343,767 6,002 *,^ Celator Pharmaceuticals Inc. 542,776 5,987 * Healthways Inc. 590,987 5,963 * AngioDynamics Inc. 481,814 5,922 * NeoGenomics Inc. 873,940 5,890 * Almost Family Inc. 155,867 5,805 * Otonomy Inc. 388,461 5,796 * Agenus Inc. 1,391,202 5,787 * Progenics Pharmaceuticals Inc. 1,317,719 5,745 * Sagent Pharmaceuticals Inc. 468,103 5,697 * Atara Biotherapeutics Inc. 297,923 5,669 * Trevena Inc. 682,329 5,643 * BioTelemetry Inc. 481,762 5,627 *,^ TG Therapeutics Inc. 653,097 5,564 * La Jolla Pharmaceutical Co. 263,956 5,519 *,^ Advaxis Inc. 606,645 5,478 * Aerie Pharmaceuticals Inc. 446,393 5,428 *,^ Arrowhead Research Corp. 1,124,018 5,418 * Synergy Pharmaceuticals Inc. 1,938,417 5,350 *,^ Aimmune Therapeutics Inc. 390,967 5,302 *,^ ConforMIS Inc. 492,161 5,291 CryoLife Inc. 491,509 5,284 * Civitas Solutions Inc. 301,189 5,250 * Infinity Pharmaceuticals Inc. 942,239 4,966 *,^ ANI Pharmaceuticals Inc. 147,114 4,952 * XenoPort Inc. 1,087,034 4,903 *,^ Invitae Corp. 478,321 4,893 *,^ Esperion Therapeutics Inc. 286,567 4,846 * Akebia Therapeutics Inc. 537,815 4,846 * STAAR Surgical Co. 654,148 4,834 *,^ Galena Biopharma Inc. 3,523,700 4,792 *,^ MediciNova Inc. 645,540 4,738 *,^ Global Blood Therapeutics Inc. 296,975 4,710 * Cytokinetics Inc. 666,132 4,696 * Aralez Pharmaceuticals Inc. 1,308,792 4,646 *,^ Regulus Therapeutics Inc. 663,056 4,595 * Natera Inc. 481,268 4,582 * Surgery Partners Inc. 341,322 4,526 * SurModics Inc. 245,517 4,520 * Sucampo Pharmaceuticals Inc. Class A 411,879 4,502 * Glaukos Corp. 264,720 4,463 Utah Medical Products Inc. 71,308 4,460 * Fluidigm Corp. 548,824 4,429 * Collegium Pharmaceutical Inc. 243,874 4,426 *,^ Immunomedics Inc. 1,734,168 4,335 *,^ Foundation Medicine Inc. 233,596 4,247 * Loxo Oncology Inc. 154,757 4,231 * Lion Biotechnologies Inc. 830,724 4,220 * Concert Pharmaceuticals Inc. 303,511 4,146 *,^ NantKwest Inc. 501,527 4,123 * Chimerix Inc. 799,701 4,086 * BioCryst Pharmaceuticals Inc. 1,441,141 4,078 *,^ OvaScience Inc. 426,715 4,050 * GenMark Diagnostics Inc. 766,619 4,040 * Paratek Pharmaceuticals Inc. 260,630 3,954 * Zogenix Inc. 426,582 3,942 *,^ Teligent Inc. 802,794 3,934 *,^ Vital Therapies Inc. 431,124 3,910 * RTI Surgical Inc. 976,317 3,905 * Bellicum Pharmaceuticals Inc. 415,337 3,883 *,^ Idera Pharmaceuticals Inc. 1,909,698 3,781 *,^ InVivo Therapeutics Holdings Corp. 540,799 3,775 LeMaitre Vascular Inc. 237,121 3,680 * Exactech Inc. 181,145 3,670 *,^ Synthetic Biologics Inc. 1,546,112 3,649 *,^ PTC Therapeutics Inc. 554,541 3,571 * KemPharm Inc. 245,552 3,561 *,^ Teladoc Inc. 370,254 3,554 * OncoMed Pharmaceuticals Inc. 350,207 3,541 *,^ AAC Holdings Inc. 178,566 3,534 * Adamas Pharmaceuticals Inc. 241,089 3,486 *,^ Organovo Holdings Inc. 1,588,340 3,447 * Rigel Pharmaceuticals Inc. 1,643,376 3,418 * NanoString Technologies Inc. 219,294 3,338 * Aratana Therapeutics Inc. 594,422 3,281 * Curis Inc. 2,011,002 3,238 * Enzo Biochem Inc. 710,691 3,234 *,^ Sequenom Inc. 2,277,949 3,212 *,^ Athersys Inc. 1,415,985 3,186 * Pfenex Inc. 322,886 3,174 * BioSpecifics Technologies Corp. 90,825 3,163 * Karyopharm Therapeutics Inc. 349,874 3,121 *,^ T2 Biosystems Inc. 315,470 3,111 * Bio-Path Holdings Inc. 1,169,661 3,029 * Tandem Diabetes Care Inc. 346,158 3,015 *,^ Nobilis Health Corp. 966,224 3,015 * Heska Corp. 104,175 2,969 *,^ BioDelivery Sciences International Inc. 914,587 2,954 *,^ Minerva Neurosciences Inc. 479,377 2,943 *,^ Anavex Life Sciences Corp. 598,851 2,934 *,^ XBiotech Inc. 306,814 2,899 * Cutera Inc. 256,696 2,888 * RadNet Inc. 587,256 2,836 *,^ CytRx Corp. 1,052,269 2,820 * Flexion Therapeutics Inc. 306,465 2,819 *,^ Ocular Therapeutix Inc. 289,186 2,794 * Ardelyx Inc. 357,230 2,776 * Applied Genetic Technologies Corp. 197,582 2,762 * Versartis Inc. 341,827 2,741 * Durect Corp. 2,000,478 2,701 * Symmetry Surgical Inc. 273,870 2,700 *,^ Zafgen Inc. 402,220 2,687 *,^ Vitae Pharmaceuticals Inc. 402,316 2,667 * Ignyta Inc. 391,853 2,653 * Tetraphase Pharmaceuticals Inc. 568,672 2,633 *,^ BioScrip Inc. 1,220,138 2,611 *,^ Oncothyreon Inc. 2,042,753 2,594 *,^ Inotek Pharmaceuticals Corp. 345,410 2,556 *,^ Sorrento Therapeutics Inc. 462,612 2,489 *,^ VIVUS Inc. 1,771,468 2,480 *,^ BioTime Inc. 863,618 2,479 * SeaSpine Holdings Corp. 168,394 2,465 * Aclaris Therapeutics Inc. 128,815 2,441 * Harvard Bioscience Inc. 803,001 2,425 *,^ CytomX Therapeutics Inc. 187,207 2,415 *,^ Vericel Corp. 404,217 2,369 *,^ Fibrocell Science Inc. 943,611 2,359 *,^ Trovagene Inc. 507,243 2,359 * Immune Design Corp. 179,204 2,330 * Cara Therapeutics Inc. 373,712 2,325 *,^ CTI BioPharma Corp. 4,352,360 2,313 *,^ Anthera Pharmaceuticals Inc. 635,951 2,302 * Genocea Biosciences Inc. 297,291 2,301 *,^ Antares Pharma Inc. 2,640,971 2,298 *,^ XOMA Corp. 2,909,705 2,249 *,^ REGENXBIO Inc. 205,627 2,221 *,^ Navidea Biopharmaceuticals Inc. 2,347,470 2,217 *,^ Sientra Inc. 323,353 2,212 * FONAR Corp. 142,869 2,197 * Tobira Therapeutics Inc. 263,795 2,158 *,^ Avinger Inc. 220,290 2,110 * Aegerion Pharmaceuticals Inc. 559,208 2,069 * Entellus Medical Inc. 113,682 2,068 * Chiasma Inc. 225,245 2,063 Digirad Corp. 407,889 2,023 * Catalyst Pharmaceuticals Inc. 1,715,282 2,007 * Addus HomeCare Corp. 116,454 2,002 * Neos Therapeutics Inc. 184,034 1,986 * Flex Pharma Inc. 180,378 1,979 *,^ Egalet Corp. 284,664 1,953 *,^ Ampio Pharmaceuticals Inc. 863,627 1,943 *,^ Endocyte Inc. 621,392 1,926 * Avalanche Biotechnologies Inc. 358,947 1,856 * Medgenics Inc. 415,679 1,829 *,^ PharmAthene Inc. 957,039 1,809 *,^ iRadimed Corp. 93,477 1,791 * Axsome Therapeutics Inc. 207,300 1,783 ^ Osiris Therapeutics Inc. 304,647 1,740 *,^ Ohr Pharmaceutical Inc. 541,022 1,737 *,^ Peregrine Pharmaceuticals Inc. 4,081,714 1,716 *,^ NanoViricides Inc. 765,867 1,677 *,^ AcelRx Pharmaceuticals Inc. 539,547 1,662 * AxoGen Inc. 309,020 1,656 *,^ Fortress Biotech Inc. 526,032 1,631 * pSivida Corp. 606,558 1,626 * Agile Therapeutics Inc. 259,723 1,613 *,^ Unilife Corp. 2,362,312 1,606 *,^ Actinium Pharmaceuticals Inc. 799,427 1,591 *,^ Cidara Therapeutics Inc. 123,505 1,569 Psychemedics Corp. 113,707 1,563 *,^ Tenax Therapeutics Inc. 761,768 1,562 * Juniper Pharmaceuticals Inc. 234,049 1,547 *,^ Zynerba Pharmaceuticals Inc. 161,412 1,525 * Five Star Quality Care Inc. 665,149 1,523 * Assembly Biosciences Inc. 300,412 1,508 * ArQule Inc. 940,523 1,505 *,^ CorMedix Inc. 566,009 1,500 *,^ Orexigen Therapeutics Inc. 2,642,000 1,487 * Dicerna Pharmaceuticals Inc. 273,505 1,466 * Pain Therapeutics Inc. 655,131 1,461 * Derma Sciences Inc. 460,614 1,428 *,^ Northwest Biotherapeutics Inc. 968,768 1,414 * ChemoCentryx Inc. 521,534 1,299 *,^ CytoSorbents Corp. 330,549 1,296 * Stemline Therapeutics Inc. 275,331 1,283 * Pernix Therapeutics Holdings Inc. 1,175,001 1,234 * Edge Therapeutics Inc. 134,508 1,231 *,^ Asterias Biotherapeutics Inc. 260,180 1,223 * Verastem Inc. 746,062 1,179 *,^ Calithera Biosciences Inc. 205,092 1,165 * Kura Oncology Inc. 287,100 1,163 * Tonix Pharmaceuticals Holding Corp. 477,730 1,151 *,^ Provectus Biopharmaceuticals Inc. Class A 3,020,719 1,142 *,^ Corindus Vascular Robotics Inc. 1,143,490 1,133 * IRIDEX Corp. 109,102 1,115 * Adamis Pharmaceuticals Corp. 179,519 1,100 *,^ Neuralstem Inc. 1,462,835 1,097 *,^ ContraFect Corp. 319,501 1,086 * InfuSystems Holdings Inc. 307,433 1,082 * Genesis Healthcare Inc. 452,026 1,049 * Dipexium Pharmaceuticals Inc. 108,329 1,030 * Marinus Pharmaceuticals Inc. 190,638 1,026 *,^ Tracon Pharmaceuticals Inc. 145,185 1,015 * Alliance HealthCare Services Inc. 140,174 1,008 *,^ Biolase Inc. 763,675 1,000 *,^ Argos Therapeutics Inc. 156,187 1,000 *,^ Alimera Sciences Inc. 560,251 980 * MyoKardia Inc. 89,556 959 * Kindred Biosciences Inc. 276,966 956 *,^ OncoSec Medical Inc. 373,359 952 * AVEO Pharmaceuticals Inc. 1,029,399 947 * Rexahn Pharmaceuticals Inc. 2,862,969 945 *,^ CEL-SCI Corp. 1,776,486 941 *,^ Abeona Therapeutics Inc. 365,639 936 *,^ Titan Pharmaceuticals Inc. 194,201 930 * ADMA Biologics Inc. 112,643 911 * vTv Therapeutics Inc. Class A 174,207 899 * GlycoMimetics Inc. 148,070 883 * Sunesis Pharmaceuticals Inc. 1,617,155 873 * Proteon Therapeutics Inc. 112,124 868 Span-America Medical Systems Inc. 45,412 863 * Threshold Pharmaceuticals Inc. 1,862,715 857 * Corium International Inc. 221,235 854 *,^ Mast Therapeutics Inc. 3,092,777 847 *,^ IsoRay Inc. 925,445 833 *,^ Tokai Pharmaceuticals Inc. 145,408 816 * Fate Therapeutics Inc. 436,806 786 *,^ Ocera Therapeutics Inc. 264,414 777 *,^ Vermillion Inc. 526,448 774 * EndoChoice Holdings Inc. 148,045 771 * EPIRUS Biopharmaceuticals Inc. 285,390 768 * Cumberland Pharmaceuticals Inc. 168,695 757 *,^ Corbus Pharmaceuticals Holdings Inc. 415,589 752 * Chembio Diagnostics Inc. 124,089 743 *,^ Second Sight Medical Products Inc. 150,141 725 *,^ Brainstorm Cell Therapeutics Inc. 260,809 696 AdCare Health Systems Inc. 298,748 693 * Veracyte Inc. 127,777 690 * Biota Pharmaceuticals Inc. 456,207 684 * Nivalis Therapeutics Inc. 161,630 674 *,^ MEI Pharma Inc. 523,746 660 *,^ ContraVir Pharmaceuticals Inc. 543,910 658 * SCYNEXIS Inc. 152,100 613 * Cerulean Pharma Inc. 225,392 611 *,^ Caladrius Biosciences Inc. 803,356 603 *,^ Synta Pharmaceuticals Corp. 2,453,522 589 * CAS Medical Systems Inc. 400,050 568 *,^ Cancer Genetics Inc. 191,316 543 Daxor Corp. 66,468 531 * Lantheus Holdings Inc. 278,247 526 *,^ Hansen Medical Inc. 199,113 520 * Achaogen Inc. 185,663 512 * Vical Inc. 1,299,653 508 * Imprimis Pharmaceuticals Inc. 127,579 507 * Invuity Inc. 69,441 501 *,^ Galectin Therapeutics Inc. 346,474 495 * Cardica Inc. 135,832 484 * Repros Therapeutics Inc. 495,954 481 * Conatus Pharmaceuticals Inc. 220,265 471 * StemCells Inc. 1,806,754 471 * ImmunoCellular Therapeutics Ltd. 1,547,621 449 * aTyr Pharma Inc. 112,694 444 *,^ Cytori Therapeutics Inc. 2,049,704 437 * Cymabay Therapeutics Inc. 322,362 435 * Bovie Medical Corp. 255,648 427 *,^ Aldeyra Therapeutics Inc. 101,870 427 *,^ Apricus Biosciences Inc. 733,806 426 * BIND Therapeutics Inc. 183,735 404 * Recro Pharma Inc. 67,102 401 *,^ Mirna Therapeutics Inc. 89,371 391 *,^ iBio Inc. 683,611 390 * Celsion Corp. 264,211 386 * Misonix Inc. 63,438 386 * Hemispherx Biopharma Inc. 2,869,587 382 * Retractable Technologies Inc. 177,584 382 * Catabasis Pharmaceuticals Inc. 74,792 377 Diversicare Healthcare Services Inc. 42,483 362 * Harvard Apparatus Regenerative Technology Inc. 197,422 355 * Wright Medical Group Inc. CVR Exp. 12/31/2049 288,011 354 *,^ OncoGenex Pharmaceuticals Inc. 516,526 353 * CareDx Inc. 68,915 342 * Alphatec Holdings Inc. 1,416,564 340 * Alliqua BioMedical Inc. 406,663 333 * CoLucid Pharmaceuticals Inc. 52,168 323 * Palatin Technologies Inc. 594,585 321 * Cogentix Medical Inc. 289,122 318 *,^ Amedica Corp. 201,879 313 Enzon Pharmaceuticals Inc. 627,403 295 *,^ TearLab Corp. 460,841 290 *,^ Stereotaxis Inc. 262,280 289 *,^ Biocept Inc. 220,315 284 * MGC Diagnostics Corp. 46,649 284 Catalyst Biosciences Inc. 166,056 279 * Dimension Therapeutics Inc. 35,341 277 * OXiGENE Inc. 343,666 273 *,^ Eiger BioPharmaceuticals Inc. 16,210 272 * CASI Pharmaceuticals Inc. 241,436 256 *,^ Sophiris Bio Inc. 173,900 250 * AmpliPhi Biosciences Corp. 62,700 248 * Aethlon Medical Inc. 44,792 247 * Biodel Inc. 736,255 243 *,^ Oculus Innovative Sciences Inc. 249,641 238 * Echo Therapeutics Inc. 171,231 231 * Carbylan Therapeutics Inc. 340,131 219 *,^ Sunshine Heart Inc. 258,495 217 *,^ GTx Inc. 430,878 215 * Bellerophon Therapeutics Inc. 87,474 215 * Opexa Therapeutics Inc. 91,633 213 * Oragenics Inc. 227,875 210 * Alexza Pharmaceuticals Inc. 425,033 206 * Evoke Pharma Inc. 40,271 205 * Zosano Pharma Corp. 88,338 203 *,^ Discovery Laboratories Inc. 119,695 198 * ARCA biopharma Inc. 56,421 194 * Acura Pharmaceuticals Inc. 67,640 191 *,^ Oncocyte Corp. 41,353 191 * HTG Molecular Diagnostics Inc. 65,650 188 * Joint Corp. 59,975 188 *,^ Cyclacel Pharmaceuticals Inc. 465,234 179 *,^ BioPharmX Corp. 142,453 155 *,^ Presbia plc 29,000 127 *,^ EyeGate Pharmaceuticals Inc. 37,937 117 * ImmuCell Corp. 17,033 116 *,^ RXi Pharmaceuticals Corp. 424,300 115 * Atossa Genetics Inc. 330,172 114 * Electromed Inc. 27,232 113 * Onconova Therapeutics Inc. 191,299 111 *,^ Cleveland BioLabs Inc. 41,040 104 * ERBA Diagnostics Inc. 94,045 96 * Cesca Therapeutics Inc. 21,921 85 *,^ BioLife Solutions Inc. 44,586 82 * Venaxis Inc. 25,703 69 * ProPhase Labs Inc. 56,433 69 *,^ Arcadia Biosciences Inc. 23,453 65 *,^ EnteroMedics Inc. 65,471 63 * Ritter Pharmaceuticals Inc. 55,031 63 * USMD Holdings Inc. 5,047 54 * Immune Pharmaceuticals Inc. 124,751 54 * Arrhythmia Research Technology Inc. 12,440 53 * Pulmatrix Inc. 17,594 51 * Capricor Therapeutics Inc. 19,771 50 * Akers Biosciences Inc. 23,227 38 * Transgenomic Inc. 53,000 31 *,^ Viking Therapeutics Inc. 18,275 26 * Allied Healthcare Products Inc. 29,134 20 *,^ Signal Genetics Inc. 33,536 17 Birner Dental Management Services Inc. 1,710 16 * Milestone Scientific Inc. 10,745 16 * Bioanalytical Systems Inc. 12,023 14 * Jaguar Animal Health Inc. 8,636 14 * VBI Vaccines Inc. 4,378 10 * NephroGenex Inc. 20,758 10 * Roka Bioscience Inc. 13,614 9 * CombiMatrix Corp. 2,384 9 * Histogenics Corp. 3,670 8 * Medovex Corp. 5,693 6 * TetraLogic Pharmaceuticals Corp. 26,681 5 * OpGen Inc. 1,500 2 * Xtant Medical Holdings Inc. 200 1 Industrials (12.6%) General Electric Co. 181,901,927 5,782,662 3M Co. 11,654,734 1,942,028 Honeywell International Inc. 14,060,962 1,575,531 Boeing Co. 12,121,550 1,538,710 United Technologies Corp. 14,487,787 1,450,227 United Parcel Service Inc. Class B 13,271,560 1,399,751 Accenture plc Class A 12,079,799 1,394,009 Union Pacific Corp. 16,316,086 1,297,945 Lockheed Martin Corp. 5,012,220 1,110,207 Danaher Corp. 11,204,326 1,062,842 * PayPal Holdings Inc. 22,365,016 863,290 Caterpillar Inc. 11,210,430 858,046 FedEx Corp. 5,061,491 823,606 Automatic Data Processing Inc. 8,379,048 751,684 Raytheon Co. 5,770,069 707,584 Northrop Grumman Corp. 3,494,633 691,588 Emerson Electric Co. 12,467,084 677,960 General Dynamics Corp. 5,108,233 671,069 Illinois Tool Works Inc. 5,933,223 607,799 Eaton Corp. plc 8,850,783 553,705 Waste Management Inc. 8,545,997 504,214 CSX Corp. 18,559,494 477,907 Norfolk Southern Corp. 5,736,232 477,541 * Fiserv Inc. 4,368,452 448,116 TE Connectivity Ltd. 7,184,737 444,879 Sherwin-Williams Co. 1,512,321 430,512 Deere & Co. 5,476,683 421,650 Cummins Inc. 3,367,612 370,235 PACCAR Inc. 6,757,955 369,593 Roper Technologies Inc. 1,932,322 353,171 Fidelity National Information Services Inc. 5,417,775 342,999 Amphenol Corp. Class A 5,909,477 341,686 Paychex Inc. 6,225,372 336,232 Ingersoll-Rand plc 4,995,534 309,773 Tyco International plc 8,151,894 299,256 Parker-Hannifin Corp. 2,619,310 290,953 Rockwell Automation Inc. 2,523,654 287,066 Vulcan Materials Co. 2,580,649 272,439 Fastenal Co. 5,269,455 258,203 * LinkedIn Corp. Class A 2,239,578 256,096 WW Grainger Inc. 1,085,679 253,430 Agilent Technologies Inc. 6,346,182 252,895 * FleetCor Technologies Inc. 1,679,597 249,840 * Alliance Data Systems Corp. 1,086,224 238,969 * Verisk Analytics Inc. Class A 2,916,580 233,093 Rockwell Collins Inc. 2,512,397 231,668 AMETEK Inc. 4,542,297 227,024 Republic Services Inc. Class A 4,648,639 221,508 * TransDigm Group Inc. 976,247 215,106 Xerox Corp. 18,454,727 205,955 * Stericycle Inc. 1,629,865 205,673 CH Robinson Worldwide Inc. 2,746,177 203,849 Masco Corp. 6,464,978 203,324 Martin Marietta Materials Inc. 1,250,883 199,528 WestRock Co. 4,907,745 191,549 Dover Corp. 2,964,202 190,687 Ball Corp. 2,673,030 190,560 Pentair plc 3,444,304 186,888 Acuity Brands Inc. 840,003 183,238 * Mettler-Toledo International Inc. 526,651 181,568 Sealed Air Corp. 3,776,267 181,299 Kansas City Southern 2,082,146 177,919 Expeditors International of Washington Inc. 3,556,765 173,606 Textron Inc. 4,693,816 171,137 Fortune Brands Home & Security Inc. 3,051,135 170,986 Global Payments Inc. 2,485,839 162,325 * Vantiv Inc. Class A 2,975,175 160,302 L-3 Communications Holdings Inc. 1,348,199 159,762 Valspar Corp. 1,425,579 152,565 Waste Connections Inc. 2,343,371 151,358 Total System Services Inc. 3,165,239 150,602 JB Hunt Transport Services Inc. 1,754,349 147,786 Cintas Corp. 1,643,914 147,640 Fluor Corp. 2,701,022 145,045 Xylem Inc. 3,427,812 140,198 Wabtec Corp. 1,704,045 135,114 Broadridge Financial Solutions Inc. 2,264,068 134,282 * Crown Holdings Inc. 2,671,725 132,491 ADT Corp. 3,174,215 130,968 Jack Henry & Associates Inc. 1,530,881 129,467 * Sensata Technologies Holding NV 3,259,947 126,616 * HD Supply Holdings Inc. 3,826,088 126,529 Carlisle Cos. Inc. 1,238,647 123,245 Huntington Ingalls Industries Inc. 895,639 122,649 IDEX Corp. 1,459,198 120,938 * Trimble Navigation Ltd. 4,819,857 119,532 * Spirit AeroSystems Holdings Inc. Class A 2,633,596 119,460 Allegion plc 1,829,909 116,584 * Arrow Electronics Inc. 1,797,074 115,750 ManpowerGroup Inc. 1,401,946 114,146 Packaging Corp. of America 1,866,650 112,746 Robert Half International Inc. 2,402,554 111,911 * CoStar Group Inc. 591,084 111,224 Hubbell Inc. Class B 1,048,580 111,076 Flowserve Corp. 2,492,708 110,701 Lennox International Inc. 818,750 110,687 Avnet Inc. 2,495,601 110,555 * United Rentals Inc. 1,772,528 110,234 AO Smith Corp. 1,427,258 108,914 PerkinElmer Inc. 2,129,166 105,309 * Jacobs Engineering Group Inc. 2,365,142 103,002 Owens Corning 2,110,492 99,784 Orbital ATK Inc. 1,123,538 97,680 Bemis Co. Inc. 1,851,941 95,894 * Old Dominion Freight Line Inc. 1,361,955 94,819 AptarGroup Inc. 1,199,617 94,062 Sonoco Products Co. 1,923,947 93,446 Macquarie Infrastructure Corp. 1,376,199 92,811 B/E Aerospace Inc. 1,994,362 91,980 * Keysight Technologies Inc. 3,272,908 90,790 * AECOM 2,916,880 89,811 Graco Inc. 1,064,086 89,341 FLIR Systems Inc. 2,687,837 88,564 Toro Co. 994,568 85,652 * Berry Plastics Group Inc. 2,293,774 82,920 Graphic Packaging Holding Co. 6,271,677 80,591 Donaldson Co. Inc. 2,523,692 80,531 * Genpact Ltd. 2,943,578 80,036 Allison Transmission Holdings Inc. 2,922,343 78,845 Hexcel Corp. 1,795,908 78,499 Nordson Corp. 979,814 74,505 MDU Resources Group Inc. 3,828,349 74,500 Chicago Bridge & Iron Co. NV 2,004,579 73,348 Lincoln Electric Holdings Inc. 1,242,462 72,771 * Euronet Worldwide Inc. 962,174 71,307 MSC Industrial Direct Co. Inc. Class A 923,342 70,460 FEI Co. 780,166 69,443 AGCO Corp. 1,388,508 69,009 * Genesee & Wyoming Inc. Class A 1,085,347 68,051 * Zebra Technologies Corp. 966,378 66,680 Watsco Inc. 492,119 66,308 National Instruments Corp. 2,193,897 66,058 Ryder System Inc. 1,018,413 65,973 * Quanta Services Inc. 2,923,414 65,952 World Fuel Services Corp. 1,357,011 65,924 RR Donnelley & Sons Co. 3,966,292 65,047 Eagle Materials Inc. 926,833 64,980 Booz Allen Hamilton Holding Corp. Class A 2,129,122 64,470 Heartland Payment Systems Inc. 665,974 64,313 * IPG Photonics Corp. 655,652 62,995 MAXIMUS Inc. 1,190,367 62,661 ITT Corp. 1,698,558 62,660 Jabil Circuit Inc. 3,235,885 62,356 * WEX Inc. 737,728 61,497 * Kirby Corp. 1,010,389 60,916 BWX Technologies Inc. 1,811,864 60,806 Cognex Corp. 1,541,860 60,055 Curtiss-Wright Corp. 779,037 58,950 Air Lease Corp. Class A 1,832,968 58,875 Deluxe Corp. 935,943 58,487 * CoreLogic Inc. 1,678,730 58,252 Oshkosh Corp. 1,420,195 58,043 *,^ XPO Logistics Inc. 1,889,111 57,996 Woodward Inc. 1,077,159 56,034 EMCOR Group Inc. 1,150,429 55,911 CLARCOR Inc. 948,812 54,832 * Teledyne Technologies Inc. 610,032 53,768 Regal Beloit Corp. 848,929 53,559 Trinity Industries Inc. 2,921,460 53,492 Landstar System Inc. 819,676 52,959 Littelfuse Inc. 425,254 52,353 Valmont Industries Inc. 416,602 51,592 Belden Inc. 803,461 49,316 Terex Corp. 1,977,035 49,189 * Owens-Illinois Inc. 3,080,052 49,158 EnerSys 861,568 48,007 * Generac Holdings Inc. 1,285,914 47,887 Timken Co. 1,422,304 47,633 Crane Co. 883,422 47,581 * Colfax Corp. 1,656,586 47,362 * Louisiana-Pacific Corp. 2,709,340 46,384 Convergys Corp. 1,665,406 46,248 * Clean Harbors Inc. 928,468 45,811 * First Data Corp. Class A 3,441,284 44,530 * Universal Display Corp. 808,089 43,718 * WESCO International Inc. 795,266 43,477 * Coherent Inc. 472,746 43,445 Silgan Holdings Inc. 805,665 42,837 KBR Inc. 2,766,054 42,819 * USG Corp. 1,673,083 41,509 CEB Inc. 633,759 41,023 *,^ Cimpress NV 449,802 40,793 HEICO Corp. Class A 851,001 40,508 Covanta Holding Corp. 2,286,925 38,558 * Armstrong World Industries Inc. 788,578 38,144 GATX Corp. 798,571 37,932 * Esterline Technologies Corp. 567,029 36,330 * Masonite International Corp. 551,601 36,130 * WageWorks Inc. 692,969 35,071 * Sanmina Corp. 1,492,821 34,902 * Proto Labs Inc. 446,863 34,449 Kennametal Inc. 1,522,529 34,242 * On Assignment Inc. 906,836 33,480 * Rexnord Corp. 1,655,077 33,466 Barnes Group Inc. 951,790 33,341 ABM Industries Inc. 1,026,249 33,158 Matson Inc. 824,248 33,110 Universal Forest Products Inc. 384,411 32,990 Mueller Industries Inc. 1,108,572 32,614 Granite Construction Inc. 677,747 32,396 * KLX Inc. 1,006,805 32,359 Tetra Tech Inc. 1,070,682 31,928 UniFirst Corp. 292,009 31,864 * RBC Bearings Inc. 429,200 31,443 Brink's Co. 934,225 31,381 John Bean Technologies Corp. 556,256 31,378 Applied Industrial Technologies Inc. 721,089 31,295 Vishay Intertechnology Inc. 2,548,556 31,118 * ExlService Holdings Inc. 594,226 30,781 * AMN Healthcare Services Inc. 913,464 30,702 * Cardtronics Inc. 849,041 30,557 * Itron Inc. 722,488 30,142 ^ Joy Global Inc. 1,866,073 29,988 Knight Transportation Inc. 1,143,042 29,891 Simpson Manufacturing Co. Inc. 780,057 29,775 Watts Water Technologies Inc. Class A 539,378 29,736 Triumph Group Inc. 940,159 29,596 MSA Safety Inc. 611,951 29,588 * Moog Inc. Class A 637,909 29,140 * Swift Transportation Co. 1,550,642 28,888 * TransUnion 1,045,113 28,856 * FTI Consulting Inc. 803,033 28,516 Mueller Water Products Inc. Class A 2,867,428 28,330 Mobile Mini Inc. 851,348 28,112 * Trex Co. Inc. 585,298 28,053 * Smith & Wesson Holding Corp. 1,044,837 27,814 * Anixter International Inc. 530,893 27,665 Korn/Ferry International 968,667 27,404 G&K Services Inc. Class A 364,336 26,688 AZZ Inc. 468,408 26,512 Forward Air Corp. 584,108 26,472 * Hub Group Inc. Class A 641,465 26,165 * Headwaters Inc. 1,316,179 26,113 *,^ Ambarella Inc. 581,340 25,986 * Imperva Inc. 511,716 25,842 * Advisory Board Co. 799,592 25,787 Aircastle Ltd. 1,144,246 25,448 * Huron Consulting Group Inc. 435,984 25,370 Actuant Corp. Class A 1,025,886 25,350 * Plexus Corp. 636,463 25,153 Sturm Ruger & Co. Inc. 364,191 24,903 *,^ NeuStar Inc. Class A 1,009,926 24,844 * MasTec Inc. 1,215,889 24,610 EnPro Industries Inc. 425,630 24,550 Franklin Electric Co. Inc. 755,895 24,317 Apogee Enterprises Inc. 550,847 24,177 Exponent Inc. 466,349 23,788 Brady Corp. Class A 884,282 23,734 * OSI Systems Inc. 358,843 23,501 * DigitalGlobe Inc. 1,332,174 23,047 Essendant Inc. 719,252 22,966 Werner Enterprises Inc. 835,366 22,689 * II-VI Inc. 1,044,345 22,673 * M/A-COM Technology Solutions Holdings Inc. 516,771 22,629 Comfort Systems USA Inc. 709,132 22,529 * Benchmark Electronics Inc. 970,562 22,371 *,^ Knowles Corp. 1,696,572 22,361 * ExamWorks Group Inc. 756,225 22,354 * Babcock & Wilcox Enterprises Inc. 1,031,259 22,069 * Sykes Enterprises Inc. 725,855 21,906 Kaman Corp. 510,866 21,809 AAON Inc. 768,170 21,509 * TopBuild Corp. 718,231 21,360 Otter Tail Corp. 720,400 21,338 * TrueBlue Inc. 801,331 20,955 * Fabrinet 643,302 20,811 Albany International Corp. 553,054 20,789 * Greatbatch Inc. 582,896 20,774 * Rogers Corp. 341,904 20,470 Methode Electronics Inc. 692,048 20,236 * TASER International Inc. 1,018,891 20,001 * Atlas Air Worldwide Holdings Inc. 463,867 19,608 * LifeLock Inc. 1,618,031 19,530 * American Woodmark Corp. 261,446 19,501 Greif Inc. Class A 587,845 19,252 Primoris Services Corp. 790,588 19,211 * SPX FLOW Inc. 757,475 18,997 Standex International Corp. 241,440 18,786 ESCO Technologies Inc. 474,673 18,503 * Summit Materials Inc. Class A 932,486 18,137 Heartland Express Inc. 974,103 18,070 US Ecology Inc. 402,199 17,761 *,^ Inovalon Holdings Inc. Class A 953,413 17,657 Cubic Corp. 437,845 17,496 Badger Meter Inc. 262,255 17,443 Tennant Co. 338,389 17,420 MTS Systems Corp. 281,982 17,159 * BMC Stock Holdings Inc. 1,029,298 17,107 * Aerojet Rocketdyne Holdings Inc. 1,042,567 17,077 Astec Industries Inc. 352,206 16,437 * Team Inc. 539,175 16,380 * Rofin-Sinar Technologies Inc. 507,237 16,343 * Wabash National Corp. 1,233,944 16,288 * Newport Corp. 706,126 16,241 * Gibraltar Industries Inc. 566,896 16,213 * US Concrete Inc. 272,033 16,208 EVERTEC Inc. 1,151,632 16,100 Insperity Inc. 306,571 15,859 Federal Signal Corp. 1,190,757 15,789 * Builders FirstSource Inc. 1,383,651 15,594 * Veeco Instruments Inc. 791,180 15,412 * Boise Cascade Co. 734,418 15,217 * TriMas Corp. 861,036 15,085 * Air Transport Services Group Inc. 977,563 15,035 ^ Lindsay Corp. 208,408 14,924 * Paylocity Holding Corp. 454,992 14,896 AAR Corp. 639,827 14,889 ManTech International Corp. Class A 463,863 14,839 * Wesco Aircraft Holdings Inc. 1,024,862 14,748 Sun Hydraulics Corp. 443,309 14,713 CIRCOR International Inc. 316,203 14,669 * Continental Building Products Inc. 782,026 14,514 * Navigant Consulting Inc. 902,066 14,262 * Echo Global Logistics Inc. 524,853 14,255 * PHH Corp. 1,133,559 14,215 * Meritor Inc. 1,757,637 14,167 * Aegion Corp. Class A 670,595 14,143 ^ Greenbrier Cos. Inc. 511,564 14,140 Advanced Drainage Systems Inc. 657,565 14,006 Encore Wire Corp. 349,251 13,596 * Saia Inc. 477,881 13,452 Altra Industrial Motion Corp. 472,082 13,114 Multi-Color Corp. 238,840 12,742 * Astronics Corp. 324,996 12,399 *,^ Navistar International Corp. 979,982 12,269 ^ Outerwall Inc. 331,480 12,261 * ICF International Inc. 345,914 11,889 * Tutor Perini Corp. 757,077 11,765 Griffon Corp. 756,094 11,682 * TriNet Group Inc. 801,004 11,494 McGrath RentCorp 454,018 11,387 * Patrick Industries Inc. 250,111 11,353 Raven Industries Inc. 704,482 11,286 Quanex Building Products Corp. 649,003 11,267 * RPX Corp. 984,833 11,089 HEICO Corp. 183,907 11,058 AVX Corp. 879,350 11,053 * Thermon Group Holdings Inc. 623,112 10,942 * Aerovironment Inc. 382,670 10,837 * Press Ganey Holdings Inc. 357,985 10,768 Kelly Services Inc. Class A 561,763 10,741 Viad Corp. 366,571 10,689 General Cable Corp. 874,881 10,682 SPX Corp. 707,002 10,619 H&E Equipment Services Inc. 603,876 10,586 * FARO Technologies Inc. 326,765 10,525 Resources Connection Inc. 673,003 10,472 Materion Corp. 385,204 10,200 Manitowoc Co. Inc. 2,342,037 10,141 Global Brass & Copper Holdings Inc. 401,212 10,010 * Lydall Inc. 306,622 9,971 ArcBest Corp. 460,740 9,947 Alamo Group Inc. 177,564 9,892 Kforce Inc. 500,152 9,793 Cass Information Systems Inc. 186,902 9,784 Hyster-Yale Materials Handling Inc. 146,599 9,764 Insteel Industries Inc. 317,786 9,715 TAL International Group Inc. 623,586 9,628 CTS Corp. 608,821 9,583 TeleTech Holdings Inc. 344,740 9,570 * Installed Building Products Inc. 357,964 9,525 * MYR Group Inc. 377,887 9,489 * Nortek Inc. 188,888 9,121 Douglas Dynamics Inc. 395,649 9,064 Ennis Inc. 462,334 9,039 Argan Inc. 253,850 8,925 * CBIZ Inc. 876,782 8,847 Gorman-Rupp Co. 339,045 8,791 Kadant Inc. 193,695 8,747 * TTM Technologies Inc. 1,315,108 8,745 * PGT Inc. 884,716 8,706 Schnitzer Steel Industries Inc. 471,887 8,702 Marten Transport Ltd. 444,931 8,329 Harsco Corp. 1,522,004 8,295 * Mistras Group Inc. 333,724 8,266 * NCI Building Systems Inc. 572,377 8,128 Heidrick & Struggles International Inc. 332,535 7,881 * PowerSecure International Inc. 404,142 7,553 * Checkpoint Systems Inc. 737,267 7,461 * Roadrunner Transportation Systems Inc. 581,350 7,244 Park-Ohio Holdings Corp. 168,847 7,230 * Cross Country Healthcare Inc. 602,449 7,006 * Energy Recovery Inc. 676,660 6,997 * GSI Group Inc. 492,032 6,967 * DHI Group Inc. 858,348 6,927 ^ American Railcar Industries Inc. 169,298 6,896 Overseas Shipholding Group Inc. Class A 3,639,778 6,843 * GP Strategies Corp. 247,970 6,794 Myers Industries Inc. 525,976 6,764 Quad/Graphics Inc. 511,821 6,623 NN Inc. 476,792 6,523 * Engility Holdings Inc. 344,995 6,472 ^ Textainer Group Holdings Ltd. 436,013 6,470 * Kimball Electronics Inc. 557,228 6,224 Landauer Inc. 182,928 6,049 TimkenSteel Corp. 664,113 6,043 * YRC Worldwide Inc. 620,103 5,779 Park Electrochemical Corp. 356,939 5,715 Columbus McKinnon Corp. 357,728 5,638 * InnerWorkings Inc. 702,996 5,589 * Ply Gem Holdings Inc. 388,023 5,452 * Covenant Transportation Group Inc. Class A 224,480 5,430 * Monster Worldwide Inc. 1,648,090 5,373 * Milacron Holdings Corp. 324,804 5,356 Celadon Group Inc. 501,560 5,256 Mesa Laboratories Inc. 53,748 5,179 * Lionbridge Technologies Inc. 1,021,107 5,167 Daktronics Inc. 652,813 5,157 LSI Industries Inc. 431,206 5,067 Powell Industries Inc. 169,271 5,046 * Landec Corp. 475,668 4,995 * Multi Packaging Solutions International Ltd. 306,496 4,974 * DXP Enterprises Inc. 282,162 4,955 VSE Corp. 72,692 4,935 * Great Lakes Dredge & Dock Corp. 1,059,685 4,726 AEP Industries Inc. 71,480 4,718 NVE Corp. 83,161 4,701 * ServiceSource International Inc. 1,063,709 4,531 * Bazaarvoice Inc. 1,385,423 4,364 * Multi-Fineline Electronix Inc. 185,599 4,308 * Horizon Global Corp. 330,914 4,163 * Kratos Defense & Security Solutions Inc. 839,652 4,156 NACCO Industries Inc. Class A 71,825 4,123 * Casella Waste Systems Inc. Class A 611,602 4,098 LB Foster Co. Class A 219,290 3,982 Black Box Corp. 295,209 3,976 American Science & Engineering Inc. 140,124 3,880 * EnerNOC Inc. 504,744 3,776 * Franklin Covey Co. 205,535 3,615 Hardinge Inc. 288,250 3,594 FreightCar America Inc. 229,751 3,580 Barrett Business Services Inc. 124,134 3,569 Acacia Research Corp. 939,645 3,561 Graham Corp. 177,011 3,524 * Era Group Inc. 369,087 3,462 * CAI International Inc. 357,703 3,455 Hurco Cos. Inc. 103,360 3,410 * Maxwell Technologies Inc. 566,990 3,368 Crawford & Co. Class B 517,334 3,352 * Electro Scientific Industries Inc. 461,780 3,302 CECO Environmental Corp. 520,475 3,232 * Control4 Corp. 405,489 3,228 * CRA International Inc. 163,133 3,204 * PFSweb Inc. 243,495 3,195 Miller Industries Inc. 154,675 3,137 Spartan Motors Inc. 780,296 3,082 * CUI Global Inc. 377,834 3,053 *,^ Energous Corp. 302,119 3,051 * PRGX Global Inc. 642,365 3,032 * ARC Document Solutions Inc. 672,458 3,026 *,^ Layne Christensen Co. 412,151 2,963 * USA Truck Inc. 157,251 2,963 * Sparton Corp. 163,065 2,934 * Vicor Corp. 272,529 2,856 * Everi Holdings Inc. 1,244,800 2,851 * Intevac Inc. 632,316 2,845 Electro Rent Corp. 304,296 2,818 *,^ MINDBODY Inc. Class A 210,667 2,808 * Ducommun Inc. 183,802 2,803 Houston Wire & Cable Co. 386,945 2,705 * Evolent Health Inc. Class A 253,648 2,679 * UFP Technologies Inc. 120,128 2,675 * Willis Lease Finance Corp. 122,689 2,649 * Vishay Precision Group Inc. 187,891 2,632 Universal Truckload Services Inc. 155,946 2,568 * Orion Marine Group Inc. 491,153 2,544 * NV5 Global Inc. 93,250 2,502 Bel Fuse Inc. Class B 169,743 2,478 * Higher One Holdings Inc. 618,084 2,417 * Heritage-Crystal Clean Inc. 232,668 2,313 Supreme Industries Inc. Class A 254,580 2,251 Twin Disc Inc. 214,670 2,175 * Aspen Aerogels Inc. 471,100 2,120 * TRC Cos. Inc. 291,232 2,111 CDI Corp. 332,960 2,091 * Hill International Inc. 616,720 2,078 Allied Motion Technologies Inc. 113,634 2,045 *,^ ExOne Co. 153,900 2,022 * Planet Payment Inc. 568,961 2,008 * Sharps Compliance Corp. 348,366 1,916 * PAM Transportation Services Inc. 61,693 1,900 Dynamic Materials Corp. 288,236 1,868 * SL Industries Inc. 54,878 1,866 United States Lime & Minerals Inc. 31,038 1,863 * Lawson Products Inc. 94,237 1,845 * Commercial Vehicle Group Inc. 686,726 1,820 * Sterling Construction Co. Inc. 352,000 1,813 * Astronics Corp. Class B 46,196 1,776 * Northwest Pipe Co. 191,159 1,763 *,^ Blue Bird Corp. 161,939 1,757 Eastern Co. 105,110 1,726 *,^ American Superconductor Corp. 225,163 1,711 National Research Corp. Class A 109,976 1,710 * Neff Corp. Class A 229,326 1,706 *,^ Research Frontiers Inc. 372,497 1,699 * Information Services Group Inc. 431,836 1,697 *,^ Patriot National Inc. 212,461 1,636 * Kemet Corp. 838,857 1,619 * Napco Security Technologies Inc. 258,521 1,616 Universal Technical Institute Inc. 365,937 1,577 Richardson Electronics Ltd. 303,307 1,565 Omega Flex Inc. 44,518 1,548 *,^ MicroVision Inc. 821,900 1,537 * ModusLink Global Solutions Inc. 1,034,639 1,521 * Willdan Group Inc. 151,869 1,466 * Hudson Technologies Inc. 443,594 1,455 *,^ Manitex International Inc. 278,046 1,454 * LMI Aerospace Inc. 170,745 1,453 * Accuride Corp. 916,972 1,421 * Ameresco Inc. Class A 288,977 1,378 * Integrated Electrical Services Inc. 92,712 1,360 *,^ Applied DNA Sciences Inc. 394,472 1,357 * Gencor Industries Inc. 92,205 1,348 Crawford & Co. Class A 217,594 1,310 *,^ Energy Focus Inc. 172,195 1,279 *,^ Synthesis Energy Systems Inc. 1,120,047 1,254 *,^ Power Solutions International Inc. 90,093 1,243 * Mattersight Corp. 286,508 1,149 Hudson Global Inc. 479,777 1,137 * Perceptron Inc. 229,932 1,115 * CyberOptics Corp. 119,004 1,110 * Iteris Inc. 454,748 1,110 * Radiant Logistics Inc. 310,329 1,108 * Nuvectra Corp. 192,854 1,043 * General Finance Corp. 220,467 1,005 *,^ A. M. Castle & Co. 370,719 1,001 National Research Corp. Class B 26,971 949 *,^ Odyssey Marine Exploration Inc. 139,341 946 * Arotech Corp. 387,534 942 * Xerium Technologies Inc. 176,654 922 * Frequency Electronics Inc. 88,889 887 * CPI Aerostructures Inc. 120,773 885 MOCON Inc. 62,335 863 * Ultralife Corp. 167,512 858 * MFRI Inc. 122,463 857 * Lincoln Educational Services Corp. 336,260 834 * Volt Information Sciences Inc. 101,733 766 * StarTek Inc. 181,975 764 * Ballantyne Strong Inc. 166,101 762 *,^ ClearSign Combustion Corp. 175,908 702 * Patriot Transportation Holding Inc. 34,473 697 * Broadwind Energy Inc. 220,680 664 *,^ Vertex Energy Inc. 327,481 639 * Orion Energy Systems Inc. 454,541 632 * Innovative Solutions & Support Inc. 238,921 628 * IEC Electronics Corp. 123,649 556 * Goldfield Corp. 325,078 553 * Perma-Fix Environmental Services 144,397 534 Overseas Shipholding Group Inc. Class B 232,737 500 * Capstone Turbine Corp. 299,124 479 * Air T Inc. 19,270 466 * Key Technology Inc. 67,625 461 * Astrotech Corp. 219,860 460 * Cenveo Inc. 1,039,968 437 * Fuel Tech Inc. 249,091 436 *,^ Revolution Lighting Technologies Inc. 82,301 433 * eMagin Corp. 229,115 410 *,^ Turtle Beach Corp. 355,367 405 * Versar Inc. 164,937 399 Air Industries Group 63,766 387 * LightPath Technologies Inc. Class A 188,165 380 AMCON Distributing Co. 4,565 369 * Rand Logistics Inc. 383,812 365 * BlueLinx Holdings Inc. 597,002 364 *,^ Digital Ally Inc. 72,345 358 * UQM Technologies Inc. 582,758 333 * Rubicon Technology Inc. 456,333 333 RF Industries Ltd. 117,256 317 ^ General Employment Enterprises Inc. 67,770 291 * Echelon Corp. 50,328 284 * SIFCO Industries Inc. 29,538 274 * Wireless Telecom Group Inc. 205,351 271 Chicago Rivet & Machine Co. 11,086 270 * Image Sensing Systems Inc. 88,473 246 * ENGlobal Corp. 236,848 244 * Marathon Patent Group Inc. 120,681 240 *,^ Eagle Bulk Shipping Inc. 665,589 240 * Active Power Inc. 244,883 238 * Sevcon Inc. 21,782 219 * Asure Software Inc. 38,646 207 * Erickson Inc. 123,800 204 * DLH Holdings Corp. 47,352 191 * SigmaTron International Inc. 30,411 189 * AMREP Corp. 41,386 182 * Onvia Inc. 44,738 157 * Aqua Metals Inc. 23,396 156 EnviroStar Inc. 47,800 149 Bel Fuse Inc. Class A 10,580 148 * Sypris Solutions Inc. 141,883 135 * Pioneer Power Solutions Inc. 26,639 135 * Luna Innovations Inc. 127,530 134 Ecology and Environment Inc. 13,280 133 * American Electric Technologies Inc. 72,950 132 * Quest Resource Holding Corp. 301,550 127 * Industrial Services of America Inc. 49,067 118 *,^ Lightbridge Corp. 207,545 116 * American DG Energy Inc. 324,240 101 *,^ Giga-tronics Inc. 61,800 90 * Continental Materials Corp. 7,139 86 * Nortech Systems Inc. 17,942 69 * Cartesian Inc. 33,694 68 Espey Manufacturing & Electronics Corp. 2,771 68 * CryoPort Inc. 24,413 53 * IntriCon Corp. 7,964 51 * AeroCentury Corp. 3,872 42 * Micronet Enertec Technologies Inc. 19,850 42 Servotronics Inc. 4,914 36 * Payment Data Systems Inc. 19,016 33 *,^ EnSync Inc. 111,094 31 * Command Security Corp. 9,727 23 * Art's-Way Manufacturing Co. Inc. 7,669 22 WSI Industries Inc. 6,300 21 * Tel-Instrument Electronics Corp. 4,297 18 * Cemtrex Inc. 4,152 9 * Electro-Sensors Inc. 1,300 4 * CTPartners Executive Search Inc. 100,659 — * LGL Group Inc. Warrants expire 6/8/2018 3,000 — Oil & Gas (6.2%) Exxon Mobil Corp. 80,017,290 6,688,645 Chevron Corp. 36,291,985 3,462,255 Schlumberger Ltd. 24,176,295 1,783,002 Occidental Petroleum Corp. 14,703,207 1,006,140 ConocoPhillips 23,814,032 958,991 EOG Resources Inc. 10,582,033 768,044 Phillips 66 8,646,726 748,720 Kinder Morgan Inc. 36,525,910 652,353 Valero Energy Corp. 9,060,202 581,121 Halliburton Co. 15,697,342 560,709 Anadarko Petroleum Corp. 9,790,861 455,960 Pioneer Natural Resources Co. 3,144,488 442,555 Spectra Energy Corp. 12,905,457 394,907 Marathon Petroleum Corp. 10,258,490 381,411 Baker Hughes Inc. 8,422,735 369,169 Apache Corp. 7,276,142 355,149 Hess Corp. 5,446,323 286,749 Noble Energy Inc. 8,249,159 259,106 * Concho Resources Inc. 2,488,618 251,450 * Cameron International Corp. 3,670,523 246,109 Devon Energy Corp. 8,827,684 242,232 National Oilwell Varco Inc. 7,219,037 224,512 Williams Cos. Inc. 12,988,316 208,722 EQT Corp. 3,068,930 206,416 Cabot Oil & Gas Corp. 8,800,942 199,869 Tesoro Corp. 2,313,445 198,979 Columbia Pipeline Group Inc. 7,695,627 193,160 Cimarex Energy Co. 1,827,154 177,727 Marathon Oil Corp. 15,817,640 176,209 * Weatherford International plc 16,896,972 131,458 * Newfield Exploration Co. 3,713,439 123,472 * Cheniere Energy Inc. 3,648,633 123,433 HollyFrontier Corp. 3,429,938 121,145 * FMC Technologies Inc. 4,374,859 119,696 Helmerich & Payne Inc. 1,959,709 115,074 OGE Energy Corp. 3,815,662 109,242 * Diamondback Energy Inc. 1,378,287 106,376 ^ Range Resources Corp. 3,263,383 105,668 * First Solar Inc. 1,463,943 100,236 ^ Core Laboratories NV 811,652 91,238 Targa Resources Corp. 2,930,372 87,501 Murphy Oil Corp. 3,133,407 78,931 *,^ Antero Resources Corp. 2,969,201 73,844 Energen Corp. 1,881,316 68,837 * Gulfport Energy Corp. 2,353,439 66,696 Oceaneering International Inc. 1,874,674 62,314 PBF Energy Inc. Class A 1,871,642 62,139 ^ Transocean Ltd. 6,608,487 60,402 *,^ Southwestern Energy Co. 7,482,402 60,383 QEP Resources Inc. 4,009,309 56,571 * Continental Resources Inc. 1,793,736 54,458 * PDC Energy Inc. 867,530 51,575 Nabors Industries Ltd. 5,394,101 49,626 Noble Corp. plc 4,657,510 48,205 Patterson-UTI Energy Inc. 2,663,944 46,939 Ensco plc Class A 4,499,736 46,662 * Parsley Energy Inc. Class A 2,040,992 46,126 ^ Chesapeake Energy Corp. 10,928,150 45,024 * Dril-Quip Inc. 726,781 44,014 Western Refining Inc. 1,339,104 38,955 Superior Energy Services Inc. 2,891,799 38,721 Rowan Cos. plc Class A 2,383,040 38,367 * WPX Energy Inc. 5,270,197 36,839 * NOW Inc. 1,943,330 34,436 * RSP Permian Inc. 1,165,259 33,839 * Carrizo Oil & Gas Inc. 1,061,632 32,826 *,^ Whiting Petroleum Corp. 3,924,554 31,318 * Oil States International Inc. 978,458 30,841 * Matador Resources Co. 1,516,624 28,755 Diamond Offshore Drilling Inc. 1,170,704 25,439 SM Energy Co. 1,303,358 24,425 * MRC Global Inc. 1,835,226 24,115 * Oasis Petroleum Inc. 3,269,563 23,802 *,^ SunPower Corp. Class A 1,065,055 23,793 * Rice Energy Inc. 1,600,679 22,346 Pattern Energy Group Inc. Class A 1,070,833 20,421 * Cobalt International Energy Inc. 6,728,091 19,982 * Memorial Resource Development Corp. 1,956,269 19,915 SemGroup Corp. Class A 840,730 18,832 * McDermott International Inc. 4,582,681 18,743 *,^ Laredo Petroleum Inc. 2,263,062 17,946 * SEACOR Holdings Inc. 303,367 16,518 * Synergy Resources Corp. 2,123,011 16,496 * Callon Petroleum Co. 1,797,140 15,905 ^ RPC Inc. 1,108,395 15,717 Delek US Holdings Inc. 998,911 15,223 ^ Denbury Resources Inc. 6,808,304 15,114 * Forum Energy Technologies Inc. 1,110,979 14,665 * Chart Industries Inc. 579,539 12,588 Bristow Group Inc. 632,638 11,970 Green Plains Inc. 681,958 10,884 * Par Pacific Holdings Inc. 578,328 10,849 ^ Atwood Oceanics Inc. 1,153,286 10,576 * Helix Energy Solutions Group Inc. 1,826,522 10,229 Archrock Inc. 1,255,366 10,043 * Exterran Corp. 649,219 10,037 * TETRA Technologies Inc. 1,426,526 9,058 CVR Energy Inc. 336,162 8,774 * Matrix Service Co. 484,385 8,574 * Unit Corp. 971,260 8,557 California Resources Corp. 7,422,627 7,645 *,^ Flotek Industries Inc. 967,397 7,091 *,^ Plug Power Inc. 3,382,098 6,933 * REX American Resources Corp. 122,176 6,777 * Newpark Resources Inc. 1,527,993 6,601 Tesco Corp. 704,837 6,069 Alon USA Energy Inc. 585,565 6,043 Tidewater Inc. 882,310 6,026 * Renewable Energy Group Inc. 633,202 5,977 *,^ Bill Barrett Corp. 952,753 5,926 * Hornbeck Offshore Services Inc. 577,573 5,735 *,^ Sanchez Energy Corp. 1,017,963 5,589 ^ CARBO Ceramics Inc. 371,661 5,278 * Natural Gas Services Group Inc. 225,040 4,868 * Parker Drilling Co. 2,159,549 4,578 Panhandle Oil and Gas Inc. Class A 262,535 4,545 *,^ Northern Oil and Gas Inc. 1,023,306 4,083 * PHI Inc. (non-voting shares) 214,779 4,057 * Contango Oil & Gas Co. 313,386 3,695 *,^ Green Brick Partners Inc. 466,828 3,543 *,^ EP Energy Corp. Class A 729,650 3,298 * Pioneer Energy Services Corp. 1,439,332 3,167 *,^ EXCO Resources Inc. 3,184,719 3,150 Gulf Island Fabrication Inc. 391,420 3,073 *,^ FuelCell Energy Inc. 438,135 2,966 *,^ Basic Energy Services Inc. 1,073,592 2,963 * Geospace Technologies Corp. 231,940 2,862 * Pacific Ethanol Inc. 573,404 2,684 * Trecora Resources 272,819 2,625 *,^ Solazyme Inc. 1,263,899 2,566 * Jones Energy Inc. Class A 756,202 2,518 * Ring Energy Inc. 456,180 2,304 *,^ Gulfmark Offshore Inc. 359,013 2,215 * Abraxas Petroleum Corp. 2,142,028 2,163 * Willbros Group Inc. 977,494 2,082 * Dawson Geophysical Co. 397,948 1,819 Evolution Petroleum Corp. 361,379 1,756 *,^ Halcon Resources Corp. 1,793,276 1,724 * Gastar Exploration Inc. 1,465,240 1,612 * Independence Contract Drilling Inc. 325,269 1,552 *,^ W&T Offshore Inc. 707,279 1,549 *,^ C&J Energy Services Ltd. 1,059,628 1,494 *,^ Ultra Petroleum Corp. 2,843,120 1,416 * ION Geophysical Corp. 174,748 1,412 ^ Energy XXI Ltd. 2,180,729 1,358 *,^ Enphase Energy Inc. 574,679 1,339 *,^ Bonanza Creek Energy Inc. 830,411 1,320 Adams Resources & Energy Inc. 32,683 1,307 *,^ Eclipse Resources Corp. 825,126 1,188 *,^ Key Energy Services Inc. 3,039,165 1,123 *,^ Clayton Williams Energy Inc. 117,963 1,052 * Steel Excel Inc. 106,072 1,030 * VAALCO Energy Inc. 1,090,062 1,025 * Stone Energy Corp. 1,278,657 1,010 *,^ Approach Resources Inc. 849,924 986 * Triangle Petroleum Corp. 1,777,552 964 *,^ Rex Energy Corp. 1,112,967 855 * Zion Oil & Gas Inc. 454,356 800 * Resolute Energy Corp. 1,334,836 681 * Mitcham Industries Inc. 217,180 665 * PetroQuest Energy Inc. 1,079,948 654 *,^ Seventy Seven Energy Inc. 1,099,872 638 *,^ Comstock Resources Inc. 799,148 612 *,^ MagneGas Corp. 551,970 574 * Ideal Power Inc. 124,302 562 * Aemetis Inc. 269,539 550 *,^ Amyris Inc. 471,488 523 * Harvest Natural Resources Inc. 708,487 427 * Enservco Corp. 565,671 328 * Eco-Stim Energy Solutions Inc. 77,112 197 * PrimeEnergy Corp. 4,540 151 * Superior Drilling Products Inc. 100,396 138 *,^ Torchlight Energy Resources Inc. 193,585 137 * PHI Inc. 2,441 46 * SAExploration Holdings Inc. 65,685 45 * Yuma Energy Inc. 215,013 44 * Warren Resources Inc. 237,104 40 * Dakota Plains Holdings Inc. 442,862 40 *,^ Glori Energy Inc. 177,189 35 *,^ Emerald Oil Inc. 20,430 6 Other (0.0%) 2 * Dyax Corp CVR Expire 12/31/2019 2,750,063 3,053 * Leap Wireless International Inc CVR 872,848 2,200 * Adolor Corp. Rights Exp. 07/01/2019 592,629 308 * Chelsea Therapeutics International Ltd. CVR Exp. 12/31/2016 1,157,305 127 * Ambit Biosciences Corp. CVR Rights 201,330 121 * NuPathe Inc. CVR 158,681 95 * Vince Holding Corp Rights Expire 04/14/16 328,510 87 * Omthera Pharmaceuticals Inc. CVR 121,311 73 *,^ Cubist Pharmaceuticals, Inc. CVR 511,822 66 * Clinical Data Contingent Value Rights 216,285 — * Gerber Scientific Inc. CVR 388,581 — * Biosante Pharmaceutical Inc CVR 253,823 — *,^ Magnum Hunter Resources Corp. Warrants Expire 4/15/2016 224,250 — * Allen Organ Co. Escrow Shares 11,462 — * EnSite Power Inc. 63,895 — * Trubion Pharmaceuticals Inc. CVR 104 — Technology (16.2%) Apple Inc. 101,493,568 11,061,784 Microsoft Corp. 144,774,458 7,995,893 * Facebook Inc. Class A 42,001,841 4,792,410 * Alphabet Inc. Class A 5,622,135 4,289,127 * Alphabet Inc. Class C 5,653,628 4,211,670 Intel Corp. 91,030,209 2,944,827 Cisco Systems Inc. 96,947,853 2,760,105 International Business Machines Corp. 16,667,724 2,524,327 Oracle Corp. 60,698,808 2,483,188 QUALCOMM Inc. 28,788,687 1,472,253 Broadcom Ltd. 7,528,782 1,163,197 Texas Instruments Inc. 19,378,271 1,112,700 EMC Corp. 37,384,237 996,290 * salesforce.com inc 12,133,661 895,828 * Adobe Systems Inc. 9,101,293 853,701 * Cognizant Technology Solutions Corp. Class A 11,691,006 733,026 * Yahoo! Inc. 16,339,947 601,473 Hewlett Packard Enterprise Co. 33,490,700 593,790 Intuit Inc. 4,727,228 491,679 Applied Materials Inc. 21,900,198 463,846 Corning Inc. 21,515,369 449,456 HP Inc. 33,299,066 410,244 Analog Devices Inc. 5,959,319 352,732 NVIDIA Corp. 9,820,168 349,893 * Cerner Corp. 5,886,126 311,729 SanDisk Corp. 3,857,409 293,472 Skyworks Solutions Inc. 3,682,121 286,837 * Red Hat Inc. 3,500,668 260,835 * Palo Alto Networks Inc. 1,568,095 255,819 * Autodesk Inc. 4,330,951 252,538 Lam Research Corp. 3,040,673 251,160 Symantec Corp. 12,704,015 233,500 Xilinx Inc. 4,919,253 233,320 Motorola Solutions Inc. 3,038,919 230,046 * Citrix Systems Inc. 2,807,270 220,595 KLA-Tencor Corp. 2,988,098 217,563 * Micron Technology Inc. 20,018,975 209,599 Linear Technology Corp. 4,576,700 203,938 Maxim Integrated Products Inc. 5,494,940 202,104 Western Digital Corp. 4,241,507 200,369 Seagate Technology plc 5,734,879 197,567 CA Inc. 6,150,705 189,380 Harris Corp. 2,385,610 185,744 * Akamai Technologies Inc. 3,249,635 180,582 Juniper Networks Inc. 7,012,137 178,880 Microchip Technology Inc. 3,684,770 177,606 * ServiceNow Inc. 2,902,799 177,593 * Twitter Inc. 10,502,135 173,810 *,^ VeriSign Inc. 1,805,778 159,884 * Workday Inc. Class A 2,066,535 158,793 NetApp Inc. 5,651,328 154,225 * ANSYS Inc. 1,699,361 152,025 * Synopsys Inc. 2,976,047 144,160 * F5 Networks Inc. 1,360,183 143,975 CDK Global Inc. 3,037,306 141,387 * Cadence Design Systems Inc. 5,834,467 137,577 * Gartner Inc. 1,501,210 134,133 * Qorvo Inc. 2,655,820 133,880 * Splunk Inc. 2,491,236 121,896 CDW Corp. 2,887,400 119,827 * athenahealth Inc. 745,951 103,523 Ingram Micro Inc. 2,865,134 102,887 * Ultimate Software Group Inc. 519,161 100,458 SS&C Technologies Holdings Inc. 1,578,142 100,086 Computer Sciences Corp. 2,635,050 90,619 * Nuance Communications Inc. 4,717,855 88,177 Garmin Ltd. 2,186,048 87,354 Marvell Technology Group Ltd. 8,430,338 86,917 * Fortinet Inc. 2,801,426 85,808 * ARRIS International plc 3,725,876 85,397 Teradyne Inc. 3,905,128 84,312 CSRA Inc. 3,108,861 83,628 Brocade Communications Systems Inc. 7,887,871 83,454 * Microsemi Corp. 2,175,762 83,353 * Tyler Technologies Inc. 630,060 81,032 *,^ VMware Inc. Class A 1,541,296 80,625 Pitney Bowes Inc. 3,741,936 80,601 * NCR Corp. 2,662,252 79,681 * Manhattan Associates Inc. 1,395,148 79,342 * ON Semiconductor Corp. 7,886,512 75,632 * Guidewire Software Inc. 1,362,653 74,237 * PTC Inc. 2,180,412 72,302 DST Systems Inc. 619,469 69,858 Leidos Holdings Inc. 1,380,513 69,467 IAC/InterActiveCorp 1,470,897 69,250 * EPAM Systems Inc. 906,673 67,701 * Teradata Corp. 2,532,636 66,456 * CommScope Holding Co. Inc. 2,369,836 66,166 Fair Isaac Corp. 598,930 63,540 * Cavium Inc. 1,037,626 63,461 Atmel Corp. 7,680,014 62,362 * IMS Health Holdings Inc. 2,337,085 62,050 * ViaSat Inc. 839,468 61,684 * VeriFone Systems Inc. 2,068,933 58,427 * Cree Inc. 1,966,589 57,228 * Aspen Technology Inc. 1,579,236 57,058 Blackbaud Inc. 894,049 56,227 * Synaptics Inc. 703,254 56,077 * Integrated Device Technology Inc. 2,664,882 54,470 j2 Global Inc. 881,409 54,277 SYNNEX Corp. 564,217 52,241 * NetSuite Inc. 762,674 52,236 Cypress Semiconductor Corp. 6,028,126 52,204 * Qlik Technologies Inc. 1,779,669 51,468 * FireEye Inc. 2,776,560 49,950 * CACI International Inc. Class A 463,940 49,502 * Ellie Mae Inc. 544,791 49,380 * Tech Data Corp. 641,224 49,227 * Ciena Corp. 2,558,094 48,655 * Rackspace Hosting Inc. 2,207,302 47,656 * ACI Worldwide Inc. 2,265,131 47,092 * Allscripts Healthcare Solutions Inc. 3,545,120 46,831 * Tableau Software Inc. Class A 1,004,679 46,085 Mentor Graphics Corp. 2,226,824 45,271 *,^ Arista Networks Inc. 716,741 45,226 * Cirrus Logic Inc. 1,220,379 44,434 * Fairchild Semiconductor International Inc. Class A 2,180,944 43,619 * Infinera Corp. 2,686,942 43,152 Monolithic Power Systems Inc. 673,856 42,884 * Proofpoint Inc. 744,609 40,045 Science Applications International Corp. 743,223 39,644 * Verint Systems Inc. 1,184,353 39,534 Lexmark International Inc. Class A 1,181,544 39,499 * Electronics For Imaging Inc. 918,924 38,953 * NetScout Systems Inc. 1,694,720 38,928 MKS Instruments Inc. 1,027,384 38,681 * Medidata Solutions Inc. 999,222 38,680 * EchoStar Corp. Class A 863,598 38,249 * Dycom Industries Inc. 586,904 37,955 * Finisar Corp. 2,044,551 37,293 InterDigital Inc. 667,643 37,154 * Entegris Inc. 2,705,582 36,850 *,^ Advanced Micro Devices Inc. 12,353,834 35,208 Intersil Corp. Class A 2,540,926 33,972 * Silicon Laboratories Inc. 754,825 33,937 * CommVault Systems Inc. 775,678 33,486 Diebold Inc. 1,126,476 32,566 * Syntel Inc. 649,004 32,405 * Veeva Systems Inc. Class A 1,293,086 32,379 * MicroStrategy Inc. Class A 177,403 31,883 *,^ 3D Systems Corp. 2,054,280 31,780 * Rovi Corp. 1,510,877 30,988 * Cray Inc. 737,330 30,901 * Viavi Solutions Inc. 4,495,366 30,838 * Cornerstone OnDemand Inc. 937,421 30,719 * Zendesk Inc. 1,463,748 30,636 Tessera Technologies Inc. 982,308 30,452 * Rambus Inc. 2,210,655 30,397 * Fleetmatics Group plc 736,222 29,972 Cogent Communications Holdings Inc. 765,008 29,858 * Paycom Software Inc. 799,078 28,447 * Premier Inc. Class A 844,623 28,177 * Polycom Inc. 2,511,590 28,004 * Semtech Corp. 1,239,937 27,266 Plantronics Inc. 691,655 27,106 CSG Systems International Inc. 588,292 26,567 * Advanced Energy Industries Inc. 744,440 25,899 Power Integrations Inc. 518,303 25,739 * Demandware Inc. 650,521 25,435 * Synchronoss Technologies Inc. 778,015 25,161 * Super Micro Computer Inc. 727,470 24,792 * Lumentum Holdings Inc. 900,756 24,293 * NETGEAR Inc. 579,877 23,410 * Inphi Corp. 679,146 22,643 * LogMeIn Inc. 446,648 22,538 * Bottomline Technologies de Inc. 730,702 22,279 * HubSpot Inc. 509,830 22,239 * Progress Software Corp. 913,134 22,025 * BroadSoft Inc. 544,743 21,980 West Corp. 952,257 21,730 * Envestnet Inc. 788,909 21,458 * QLogic Corp. 1,580,257 21,239 NIC Inc. 1,172,443 21,139 * Insight Enterprises Inc. 726,390 20,804 * ScanSource Inc. 510,891 20,630 * RealPage Inc. 975,943 20,339 ^ Ebix Inc. 480,209 19,588 ADTRAN Inc. 960,496 19,421 * Virtusa Corp. 510,599 19,127 * MaxLinear Inc. 1,003,218 18,560 Monotype Imaging Holdings Inc. 764,425 18,285 * Web.com Group Inc. 919,802 18,230 Cabot Microelectronics Corp. 436,860 17,872 * Ixia 1,432,035 17,843 * Callidus Software Inc. 1,064,492 17,756 * Infoblox Inc. 1,025,491 17,536 * GoDaddy Inc. Class A 515,276 16,659 Pegasystems Inc. 645,635 16,386 *,^ Ubiquiti Networks Inc. 487,022 16,203 * Ruckus Wireless Inc. 1,590,073 15,599 Quality Systems Inc. 1,015,045 15,469 * Gigamon Inc. 488,991 15,168 * RingCentral Inc. Class A 961,382 15,142 * Perficient Inc. 639,480 13,890 * Diodes Inc. 688,067 13,830 *,^ 2U Inc. 607,151 13,722 * Marketo Inc. 698,388 13,667 * SPS Commerce Inc. 315,728 13,557 * Photronics Inc. 1,264,101 13,159 * Lattice Semiconductor Corp. 2,293,017 13,024 * New Relic Inc. 496,366 12,945 *,^ InvenSense Inc. 1,538,956 12,927 Brooks Automation Inc. 1,228,147 12,773 * Mercury Systems Inc. 626,192 12,712 *,^ Shutterstock Inc. 343,405 12,613 *,^ Endurance International Group Holdings Inc. 1,188,135 12,511 * Qualys Inc. 482,744 12,218 * Interactive Intelligence Group Inc. 331,105 12,059 * Cvent Inc. 560,421 11,993 * CalAmp Corp. 653,636 11,720 *,^ Gogo Inc. 1,061,444 11,686 * Q2 Holdings Inc. 448,850 10,790 * Amkor Technology Inc. 1,826,506 10,758 * Ultratech Inc. 484,196 10,575 ^ Computer Programs & Systems Inc. 202,376 10,548 * ePlus Inc. 127,008 10,225 *,^ Oclaro Inc. 1,892,630 10,220 * NeoPhotonics Corp. 715,982 10,052 Inteliquent Inc. 598,004 9,598 * Applied Micro Circuits Corp. 1,457,148 9,413 * ShoreTel Inc. 1,219,418 9,072 * Silver Spring Networks Inc. 593,089 8,748 * CEVA Inc. 387,599 8,721 * VASCO Data Security International Inc. 563,436 8,677 * Loral Space & Communications Inc. 241,574 8,486 * Xura Inc. 430,309 8,464 Epiq Systems Inc. 560,142 8,413 * Benefitfocus Inc. 244,020 8,138 * FormFactor Inc. 1,096,442 7,971 *,^ Box Inc. 648,737 7,954 *,^ Nimble Storage Inc. 1,003,549 7,868 * Rudolph Technologies Inc. 571,224 7,803 * Intralinks Holdings Inc. 944,207 7,440 *,^ Unisys Corp. 951,080 7,323 Hackett Group Inc. 473,313 7,156 * SciQuest Inc. 506,210 7,026 *,^ Hortonworks Inc. 621,575 7,024 Forrester Research Inc. 207,949 6,989 Comtech Telecommunications Corp. 294,436 6,881 * Textura Corp. 367,463 6,846 * Vocera Communications Inc. 536,914 6,846 * Nanometrics Inc. 429,994 6,811 * PDF Solutions Inc. 507,997 6,797 *,^ Square Inc. 444,075 6,785 * Sonus Networks Inc. 897,368 6,757 * Match Group Inc. 599,539 6,631 * Barracuda Networks Inc. 413,441 6,367 * Xcerra Corp. 962,605 6,276 * Actua Corp. 691,573 6,259 * Model N Inc. 572,680 6,168 * Workiva Inc. 527,197 6,142 * Axcelis Technologies Inc. 2,185,583 6,120 * Calix Inc. 823,652 5,840 PC Connection Inc. 223,682 5,773 * LivePerson Inc. 986,531 5,771 * Extreme Networks Inc. 1,847,387 5,745 * Tangoe Inc. 721,725 5,694 * PROS Holdings Inc. 467,013 5,506 * Harmonic Inc. 1,633,901 5,343 * Boingo Wireless Inc. 690,477 5,330 IXYS Corp. 472,327 5,300 American Software Inc. Class A 587,959 5,292 * Five9 Inc. 581,276 5,168 Cohu Inc. 432,180 5,134 * Mattson Technology Inc. 1,405,040 5,128 * SunEdison Semiconductor Ltd. 786,368 5,096 * Exar Corp. 880,676 5,064 * Applied Optoelectronics Inc. 336,095 5,011 * Silicon Graphics International Corp. 669,784 4,769 *,^ Digimarc Corp. 154,978 4,696 * A10 Networks Inc. 782,376 4,632 * Vectrus Inc. 202,881 4,616 * ChannelAdvisor Corp. 408,698 4,598 * RigNet Inc. 333,436 4,561 * Cascade Microtech Inc. 220,555 4,548 * Sigma Designs Inc. 651,261 4,429 *,^ KEYW Holding Corp. 663,029 4,403 * Immersion Corp. 532,252 4,396 * Radisys Corp. 1,039,763 4,107 *,^ VirnetX Holding Corp. 891,731 4,093 *,^ TransEnterix Inc. 962,874 4,092 * Digi International Inc. 431,421 4,068 * Zix Corp. 996,774 3,917 * Blucora Inc. 747,748 3,858 *,^ Alarm.com Holdings Inc. 157,397 3,730 * Alpha & Omega Semiconductor Ltd. 314,662 3,729 * Mitek Systems Inc. 560,453 3,665 * Imprivata Inc. 278,906 3,523 * Alliance Fiber Optic Products Inc. 237,539 3,513 * Instructure Inc. 193,400 3,470 * Brightcove Inc. 554,938 3,463 * Varonis Systems Inc. 189,013 3,449 * MobileIron Inc. 761,763 3,443 * Jive Software Inc. 880,909 3,330 *,^ Pure Storage Inc. Class A 240,531 3,293 QAD Inc. Class A 154,173 3,276 * DSP Group Inc. 358,994 3,274 *,^ USA Technologies Inc. 745,924 3,252 * Datalink Corp. 352,662 3,223 * GSI Technology Inc. 779,926 3,198 *,^ Clearfield Inc. 196,005 3,150 * Seachange International Inc. 566,790 3,129 *,^ SunEdison Inc. 5,790,366 3,128 *,^ OPOWER Inc. 449,459 3,061 * United Online Inc. 263,385 3,039 * Rapid7 Inc. 228,878 2,991 * Agilysys Inc. 292,386 2,985 * Telenav Inc. 483,246 2,851 * Quantum Corp. 4,487,668 2,737 * Internap Corp. 992,535 2,710 Computer Task Group Inc. 521,888 2,667 * Ultra Clean Holdings Inc. 490,321 2,628 Simulations Plus Inc. 284,393 2,511 * Exa Corp. 191,587 2,481 * Ciber Inc. 1,138,523 2,402 * Carbonite Inc. 299,765 2,389 * MeetMe Inc. 830,996 2,360 *,^ Castlight Health Inc. Class B 701,824 2,337 * Apigee Corp. 276,412 2,297 * KVH Industries Inc. 238,592 2,279 * EMCORE Corp. 449,964 2,250 * Hutchinson Technology Inc. 609,952 2,232 * VOXX International Corp. Class A 497,034 2,222 * GigOptix Inc. 801,589 2,164 * Key Tronic Corp. 297,584 2,128 * Rosetta Stone Inc. 306,547 2,057 NCI Inc. Class A 143,965 2,017 * BSQUARE Corp. 333,487 1,974 * Xactly Corp. 286,146 1,960 * Covisint Corp. 932,791 1,866 *,^ Neonode Inc. 909,044 1,854 *,^ Amber Road Inc. 342,610 1,854 PC-Tel Inc. 360,868 1,725 * Systemax Inc. 194,630 1,707 * Kopin Corp. 1,021,124 1,695 * Limelight Networks Inc. 893,306 1,617 * Amtech Systems Inc. 246,648 1,601 TransAct Technologies Inc. 194,838 1,586 Preformed Line Products Co. 43,037 1,572 Unwired Planet Inc. 158,058 1,557 TESSCO Technologies Inc. 91,391 1,522 *,^ Park City Group Inc. 167,676 1,516 *,^ Rightside Group Ltd. 182,040 1,465 * AXT Inc. 577,688 1,427 * Aerohive Networks Inc. 283,110 1,413 *,^ Pixelworks Inc. 644,421 1,411 * Edgewater Technology Inc. 179,953 1,402 *,^ Rocket Fuel Inc. 441,237 1,390 Concurrent Computer Corp. 233,786 1,379 Evolving Systems Inc. 218,971 1,257 * Guidance Software Inc. 287,426 1,236 * Pendrell Corp. 2,286,462 1,212 * Aware Inc. 324,717 1,211 * NetSol Technologies Inc. 167,564 1,170 * Numerex Corp. Class A 190,131 1,160 * PAR Technology Corp. 172,127 1,141 * QuickLogic Corp. 1,052,372 1,116 * Marin Software Inc. 364,880 1,102 *,^ Netlist Inc. 782,674 1,072 * Icad Inc. 209,838 1,070 *,^ Ooma Inc. 180,461 1,065 * FalconStor Software Inc. 772,635 1,035 * ARI Network Services Inc. 235,532 1,034 *,^ Appfolio Inc. 81,703 1,000 ClearOne Inc. 85,981 997 * Xplore Technologies Corp. 278,429 972 * Imation Corp. 618,730 959 * iPass Inc. 869,631 957 * Intermolecular Inc. 364,531 922 * Datawatch Corp. 183,944 911 * Support.com Inc. 1,053,784 906 *,^ Novatel Wireless Inc. 511,421 905 * ID Systems Inc. 202,690 880 *,^ Violin Memory Inc. 1,662,538 868 * MRV Communications Inc. 95,754 868 * Westell Technologies Inc. Class A 696,943 815 * eGain Corp. 227,199 807 * Tremor Video Inc. 449,955 792 * WidePoint Corp. 1,248,870 749 * GSE Systems Inc. 274,729 745 LRAD Corp. 448,300 744 *,^ Sunworks Inc. 265,856 736 * Qumu Corp. 152,829 705 *,^ CVD Equipment Corp. 82,942 698 * Aviat Networks Inc. 980,603 696 * Zhone Technologies Inc. 414,775 664 * Inuvo Inc. 362,897 642 GlobalSCAPE Inc. 166,325 632 * Upland Software Inc. 89,993 618 * RELM Wireless Corp. 126,563 572 * MoSys Inc. 859,633 559 Communications Systems Inc. 74,508 548 *,^ SITO Mobile Ltd. 200,635 512 Astro-Med Inc. 34,603 480 *,^ ParkerVision Inc. 149,499 468 *,^ Code Rebel Corp. 98,747 462 RCM Technologies Inc. 82,315 437 QAD Inc. Class B 22,747 405 *,^ Identiv Inc. 172,117 372 *,^ InterCloud Systems Inc. 312,215 297 * BroadVision Inc. 38,131 296 * inTEST Corp. 75,035 293 * Smith Micro Software Inc. 492,957 291 * Streamline Health Solutions Inc. 205,037 289 * Synacor Inc. 201,945 283 * ARC Group Worldwide Inc. 109,790 274 *,^ Resonant Inc. 90,940 266 *,^ Vringo Inc. 143,146 235 *,^ Cinedigm Corp. Class A 1,115,699 231 * Xcel Brands Inc. 37,572 217 * Data I/O Corp. 78,543 203 * Sysorex Global 288,616 173 * Lantronix Inc. 138,633 132 * Infosonics Corp. 140,874 131 * Adesto Technologies Corp. 21,582 121 * SharpSpring Inc. 34,445 121 *,^ NXT-ID Inc. 201,604 117 * Sonic Foundry Inc. 17,328 115 * Mastech Holdings Inc. 15,394 111 * Aehr Test Systems 93,715 108 * Determine Inc. 51,969 96 *,^ Voltari Corp. 16,357 64 CSP Inc. 9,402 56 * ADDvantage Technologies Group Inc. 29,519 56 * Fusion Telecommunications International Inc. 30,690 55 * Crossroads Systems Inc. 59,805 13 * Network-1 Technologies Inc. 5,571 11 * Finjan Holdings Inc. 6,800 6 * Glowpoint Inc. 12,965 5 * Sajan Inc. 100 — Telecommunications (2.5%) AT&T Inc. 118,466,285 4,640,324 Verizon Communications Inc. 78,488,370 4,244,651 CenturyLink Inc. 10,479,109 334,912 * Level 3 Communications Inc. 5,485,088 289,887 * SBA Communications Corp. Class A 2,426,773 243,090 * T-Mobile US Inc. 5,491,673 210,331 Frontier Communications Corp. 22,588,412 126,269 Telephone & Data Systems Inc. 1,737,161 52,271 * Zayo Group Holdings Inc. 2,144,357 51,979 *,^ Sprint Corp. 11,468,413 39,910 Shenandoah Telecommunications Co. 879,111 23,516 ^ Consolidated Communications Holdings Inc. 903,822 23,283 * Vonage Holdings Corp. 3,995,833 18,261 * 8x8 Inc. 1,587,654 15,972 * Cincinnati Bell Inc. 3,942,811 15,259 Atlantic Tele-Network Inc. 195,882 14,854 ^ Windstream Holdings Inc. 1,893,383 14,541 * ORBCOMM Inc. 1,199,242 12,148 *,^ Iridium Communications Inc. 1,513,526 11,911 *,^ Globalstar Inc. 7,733,365 11,368 EarthLink Holdings Corp. 1,989,762 11,282 * United States Cellular Corp. 242,783 11,093 * inContact Inc. 1,109,567 9,864 * General Communication Inc. Class A 524,787 9,614 *,^ pdvWireless Inc. 246,057 8,450 * GTT Communications Inc. 474,974 7,856 * Hawaiian Telcom Holdco Inc. 285,273 6,718 * FairPoint Communications Inc. 442,395 6,583 Spok Holdings Inc. 370,156 6,481 IDT Corp. Class B 325,747 5,078 * Lumos Networks Corp. 385,713 4,953 *,^ Straight Path Communications Inc. Class B 141,396 4,388 * NTELOS Holdings Corp. 329,507 3,032 * Alaska Communications Systems Group Inc. 1,392,987 2,480 * HC2 Holdings Inc. 515,827 1,971 *,^ Intelsat SA 507,668 1,279 * Elephant Talk Communications Corp. 1,074,207 236 *,^ Towerstream Corp. 1,074,829 129 * Otelco Inc. Class A 2,754 14 Utilities (3.5%) Duke Energy Corp. 13,258,324 1,069,682 NextEra Energy Inc. 8,867,907 1,049,428 Southern Co. 17,488,257 904,668 Dominion Resources Inc. 11,474,090 861,934 Exelon Corp. 17,692,771 634,463 American Electric Power Co. Inc. 9,426,372 625,911 PG&E Corp. 9,458,432 564,858 PPL Corp. 12,890,195 490,730 Sempra Energy 4,532,455 471,602 Public Service Enterprise Group Inc. 9,724,139 458,396 Edison International 6,261,322 450,126 Consolidated Edison Inc. 5,632,882 431,591 Xcel Energy Inc. 9,715,042 406,283 WEC Energy Group Inc. 6,043,900 363,057 Eversource Energy 6,080,157 354,716 DTE Energy Co. 3,433,330 311,266 FirstEnergy Corp. 8,128,643 292,387 Entergy Corp. 3,411,492 270,463 American Water Works Co. Inc. 3,391,227 233,757 Ameren Corp. 4,624,700 231,697 CMS Energy Corp. 5,365,489 227,711 SCANA Corp. 2,476,687 173,740 CenterPoint Energy Inc. 7,828,126 163,764 Alliant Energy Corp. 2,182,900 162,146 Pinnacle West Capital Corp. 2,123,716 159,427 AES Corp. 12,910,255 152,341 AGL Resources Inc. 2,320,638 151,166 Atmos Energy Corp. 1,954,264 145,124 NiSource Inc. 6,132,723 144,487 Westar Energy Inc. Class A 2,727,291 135,301 UGI Corp. 3,280,613 132,176 ITC Holdings Corp. 2,936,128 127,927 TECO Energy Inc. 4,526,190 124,606 ONEOK Inc. 4,032,091 120,398 Aqua America Inc. 3,440,414 109,474 * Calpine Corp. 6,909,837 104,822 Great Plains Energy Inc. 2,959,804 95,454 Piedmont Natural Gas Co. Inc. 1,558,479 93,244 Questar Corp. 3,351,488 83,117 Vectren Corp. 1,631,024 82,465 NRG Energy Inc. 6,081,276 79,117 National Fuel Gas Co. 1,536,543 76,904 IDACORP Inc. 995,335 74,242 WGL Holdings Inc. 946,285 68,483 Portland General Electric Co. 1,729,832 68,311 Hawaiian Electric Industries Inc. 2,057,597 66,666 Cleco Corp. 1,162,684 64,192 ONE Gas Inc. 1,037,240 63,375 New Jersey Resources Corp. 1,687,101 61,461 Black Hills Corp. 992,258 59,664 NorthWestern Corp. 920,244 56,825 Southwest Gas Corp. 860,905 56,691 Laclede Group Inc. 799,849 54,190 PNM Resources Inc. 1,581,421 53,326 ALLETE Inc. 939,081 52,654 Avista Corp. 1,231,374 50,215 Avangrid Inc. 1,198,887 48,087 MGE Energy Inc. 762,164 39,823 El Paso Electric Co. 845,368 38,785 South Jersey Industries Inc. 1,324,773 37,690 * Dynegy Inc. 2,335,456 33,561 Empire District Electric Co. 871,986 28,819 Northwest Natural Gas Co. 515,059 27,736 American States Water Co. 692,096 27,241 Ormat Technologies Inc. 657,742 27,125 California Water Service Group 950,548 25,399 * Talen Energy Corp. 1,950,899 17,558 Chesapeake Utilities Corp. 274,587 17,291 Unitil Corp. 323,015 13,725 TerraForm Power Inc. Class A 1,467,180 12,691 Middlesex Water Co. 366,121 11,295 SJW Corp. 301,436 10,957 Connecticut Water Service Inc. 210,227 9,481 York Water Co. 280,678 8,566 *,^ Sunrun Inc. 1,088,447 7,053 Atlantic Power Corp. 2,208,448 5,433 Artesian Resources Corp. Class A 170,329 4,762 Delta Natural Gas Co. Inc. 191,073 4,423 Genie Energy Ltd. Class B 286,954 2,184 * Pure Cycle Corp. 481,535 2,172 Gas Natural Inc. 266,316 2,080 Spark Energy Inc. Class A 114,854 2,067 *,^ Cadiz Inc. 350,137 1,828 *,^ Vivint Solar Inc. 424,353 1,125 * US Geothermal Inc. 1,581,534 1,071 Total Common Stocks (Cost $302,840,207) Coupon Temporary Cash Investments (0.9%) 1 Money Market Fund (0.9%) 3,4 Vanguard Market Liquidity Fund 0.495% 3,838,855,097 3,838,855 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 5 Federal Home Loan Bank Discount Notes 0.501% 5/3/16 500 500 5 Federal Home Loan Bank Discount Notes 0.391% 5/27/16 600 600 5,6 Federal Home Loan Bank Discount Notes 0.411% 6/2/16 10,000 9,994 5,6 Federal Home Loan Bank Discount Notes 0.571% 6/9/16 30,000 29,979 5,6 Federal Home Loan Bank Discount Notes 0.520% 7/27/16 10,000 9,987 United States Treasury Bill 0.386% 5/26/16 10,000 9,998 6 United States Treasury Bill 0.536% 6/9/16 51,000 50,983 6 United States Treasury Bill 0.431% 8/4/16 5,000 4,995 6 United States Treasury Note/Bond 0.375% 5/31/16 10,000 10,002 Total Temporary Cash Investments (Cost $3,965,832) Total Investments (100.5%) (Cost $306,806,039) Other Asset and Liabilities-Net (-0.5%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts and swap contracts. After giving effect to futures and swap investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.5%, respectively, of net assets. 2 “Other” represents securities that are not classified by the fund’s benchmark index. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $1,864,667,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $101,045,000 have been segregated as initial margin for open futures contracts. CVR—Contingent Value Rights REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of Total Stock Market Index Fund trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 416,173,873 117 8,263 Temporary Cash Investments 3,838,855 127,038 — Futures Contracts—Assets 1 1,018 — — Futures Contracts—Liabilities 1 (4,355) — — Swap Contracts—Assets — 2,104 — Swap Contracts—Liabilities — (132) — Total 420,009,391 129,127 8,263 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Total Stock Market Index Fund At March 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2016 15,328 1,572,270 25,164 E-mini Russell 2000 Index June 2016 957 106,189 3,012 E-mini S&P Mid-Cap 400 Index June 2016 240 34,589 1,162 29,338 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Swap Contracts: The fund has entered into equity swap contracts to earn the total return on selected reference stocks in the fund's target index. Under the terms of the swaps, the fund receives the total return on the referenced stock (i.e., receiving the increase or paying the decrease in value of the selected reference stock and receiving the equivalent of any dividends in respect of the selected referenced stock) over a specified period of time, applied to a notional amount that represents the value of a designated number of shares of the selected reference stock at the beginning of the equity swap contract. The fund also pays a floating rate that is based on short-term interest rates, applied to the notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until termination of the swap, at which time realized gain (loss) is recorded. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Total Stock Market Index Fund Unrealized Notional Floating Interest Appreciation Amount Rate Received (Depreciation) Reference Entity Termination Date Counterparty ($000) (Paid) ($000) Ambac Financial Group Inc. 4/6/16 GSCM 3,749 (0.442%) (132) Ambac Financial Group Inc. 4/12/16 GSCM 1,246 (0.440%) 17 Empire State Realty Trust Inc. 5/11/16 GSCM 15,002 (0.440%) 723 SLM Corp. 6/16/16 GSI 25,869 (0.432%) 1,364 1,972 GSCM—Goldman Sachs Capital Management. GSI—Goldman Sachs International. At March 31, 2016, the counterparty had deposited in segregated accounts securities with a value of $2,545,000 in connection with amounts due to the fund for open swap contracts. E. At March 31, 2016, the cost of investment securities for tax purposes was $306,814,961,000. Net unrealized appreciation of investment securities for tax purposes was $113,333,185,000, consisting of unrealized gains of $131,827,131,000 on securities that had risen in value since their purchase and $18,493,946,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Value Index Fund Schedule of Investments As of March 31, 2016 Market Value Shares ($000) Common Stocks (99.8%) 1 Basic Materials (3.4%) Dow Chemical Co. 4,510,677 229,413 EI du Pont de Nemours & Co. 3,519,685 222,867 PPG Industries Inc. 1,077,212 120,098 LyondellBasell Industries NV Class A 1,396,126 119,481 Air Products & Chemicals Inc. 783,723 112,895 International Paper Co. 1,660,494 68,147 Nucor Corp. 1,290,587 61,045 Newmont Mining Corp. 2,136,723 56,794 Alcoa Inc. 5,309,085 50,861 Freeport-McMoRan Inc. 4,667,155 48,258 Eastman Chemical Co. 567,058 40,959 Celanese Corp. Class A 594,186 38,919 Mosaic Co. 1,417,424 38,270 CF Industries Holdings Inc. 938,925 29,426 Albemarle Corp. 452,048 28,899 Ashland Inc. 254,757 28,013 Avery Dennison Corp. 361,392 26,060 FMC Corp. 538,322 21,732 Reliance Steel & Aluminum Co. 274,240 18,975 Westlake Chemical Corp. 78,383 3,629 Consumer Goods (10.8%) Procter & Gamble Co. 10,920,422 898,860 PepsiCo Inc. 5,836,278 598,102 Altria Group Inc. 3,952,910 247,689 Mondelez International Inc. Class A 6,017,969 241,441 Ford Motor Co. 15,741,969 212,517 Kimberly-Clark Corp. 1,457,251 196,015 General Motors Co. 5,612,741 176,408 General Mills Inc. 2,395,864 151,778 Johnson Controls Inc. 2,617,468 102,003 Kraft Heinz Co. 1,225,000 96,236 Archer-Daniels-Midland Co. 2,398,094 87,075 Delphi Automotive plc 1,120,668 84,073 Tyson Foods Inc. Class A 1,183,492 78,892 ConAgra Foods Inc. 1,752,957 78,217 Kellogg Co. 989,987 75,783 Dr Pepper Snapple Group Inc. 756,555 67,651 Molson Coors Brewing Co. Class B 702,192 67,537 Clorox Co. 522,700 65,892 JM Smucker Co. 459,075 59,606 Genuine Parts Co. 578,342 57,464 Whirlpool Corp. 311,850 56,239 Campbell Soup Co. 813,770 51,910 Newell Rubbermaid Inc. 1,078,551 47,769 Mattel Inc. 1,372,868 46,156 Coach Inc. 1,121,375 44,956 Coca-Cola Enterprises Inc. 826,414 41,932 Hasbro Inc. 453,730 36,344 Lear Corp. 300,754 33,435 PVH Corp. 330,575 32,747 Stanley Black & Decker Inc. 306,918 32,291 Bunge Ltd. 569,330 32,264 PulteGroup Inc. 1,265,872 23,684 DR Horton Inc. 707,508 21,388 Leucadia National Corp. 1,317,022 21,296 * Edgewell Personal Care Co. 239,093 19,254 Lennar Corp. Class A 380,315 18,392 Goodyear Tire & Rubber Co. 538,657 17,765 Ralph Lauren Corp. Class A 116,637 11,227 *,^ Pilgrim's Pride Corp. 256,857 6,524 Lennar Corp. Class B 1,431 55 Consumer Services (6.8%) CVS Health Corp. 4,435,477 460,092 Wal-Mart Stores Inc. 6,464,351 442,743 Target Corp. 2,487,492 204,671 Delta Air Lines Inc. 3,143,448 153,023 McKesson Corp. 922,999 145,142 Kroger Co. 3,738,945 143,015 Time Warner Inc. 1,515,538 109,952 Cardinal Health Inc. 1,329,815 108,978 * eBay Inc. 4,521,455 107,882 Sysco Corp. 2,051,825 95,882 * United Continental Holdings Inc. 1,451,544 86,889 Omnicom Group Inc. 967,473 80,523 AmerisourceBergen Corp. Class A 788,180 68,217 Viacom Inc. Class B 1,368,951 56,510 Macy's Inc. 1,269,378 55,967 Carnival Corp. 834,115 44,016 Best Buy Co. Inc. 1,176,310 38,160 Interpublic Group of Cos. Inc. 1,623,780 37,266 Kohl's Corp. 766,927 35,747 Darden Restaurants Inc. 464,978 30,828 Aramark 928,746 30,760 Staples Inc. 2,592,641 28,597 Gap Inc. 892,634 26,244 News Corp. Class A 2,008,491 25,648 * Rite Aid Corp. 2,107,707 17,178 * Bed Bath & Beyond Inc. 313,906 15,582 ^ Wynn Resorts Ltd. 164,052 15,327 * Hertz Global Holdings Inc. 381,765 4,020 News Corp. Class B 12,704 168 Financials (21.7%) * Berkshire Hathaway Inc. Class B 7,711,183 1,094,063 Wells Fargo & Co. 18,448,723 892,180 JPMorgan Chase & Co. 14,819,715 877,624 Bank of America Corp. 41,692,492 563,683 Citigroup Inc. 11,427,131 477,083 US Bancorp 6,664,228 270,501 Goldman Sachs Group Inc. 1,534,888 240,947 American International Group Inc. 4,409,176 238,316 Chubb Ltd. 1,768,903 210,765 American Express Co. 3,308,781 203,159 PNC Financial Services Group Inc. 2,050,422 173,404 MetLife Inc. 3,542,531 155,659 Bank of New York Mellon Corp. 4,192,511 154,410 Morgan Stanley 5,931,244 148,340 Capital One Financial Corp. 2,129,493 147,595 Travelers Cos. Inc. 1,191,050 139,007 Prudential Financial Inc. 1,825,111 131,810 CME Group Inc. 1,297,520 124,627 BB&T Corp. 3,150,112 104,804 Allstate Corp. 1,527,514 102,909 Aflac Inc. 1,550,845 97,920 * Synchrony Financial 3,366,893 96,495 State Street Corp. 1,534,457 89,796 Discover Financial Services 1,672,474 85,162 Progressive Corp. 2,242,298 78,794 Hartford Financial Services Group Inc. 1,653,975 76,215 SunTrust Banks Inc. 2,039,073 73,570 M&T Bank Corp. 578,170 64,177 Willis Towers Watson plc 529,692 62,853 Ameriprise Financial Inc. 648,235 60,941 Northern Trust Corp. 886,945 57,802 Franklin Resources Inc. 1,435,806 56,068 Fifth Third Bancorp 3,207,373 53,531 Host Hotels & Resorts Inc. 2,964,209 49,502 Principal Financial Group Inc. 1,177,585 46,456 Citizens Financial Group Inc. 2,130,491 44,634 Loews Corp. 1,163,617 44,520 XL Group plc Class A 1,202,371 44,247 Cincinnati Financial Corp. 628,671 41,090 Regions Financial Corp. 5,199,944 40,820 First Republic Bank 590,133 39,327 Annaly Capital Management Inc. 3,827,659 39,272 Western Union Co. 2,026,613 39,093 Lincoln National Corp. 973,272 38,152 KeyCorp 3,374,996 37,260 FNF Group 1,065,125 36,108 Everest Re Group Ltd. 174,061 34,365 * Arch Capital Group Ltd. 470,848 33,477 * Ally Financial Inc. 1,756,779 32,887 Nasdaq Inc. 463,153 30,744 Huntington Bancshares Inc. 3,210,208 30,625 HCP Inc. 937,710 30,551 Unum Group 962,308 29,755 New York Community Bancorp Inc. 1,855,837 29,508 Comerica Inc. 711,920 26,960 Invesco Ltd. 840,779 25,871 Torchmark Corp. 471,962 25,561 Reinsurance Group of America Inc. Class A 264,860 25,493 American Capital Agency Corp. 1,359,494 25,327 CIT Group Inc. 809,616 25,122 Voya Financial Inc. 839,081 24,979 Kimco Realty Corp. 790,913 22,763 WR Berkley Corp. 371,257 20,865 Axis Capital Holdings Ltd. 362,884 20,126 Zions Bancorporation 822,930 19,923 People's United Financial Inc. 1,249,669 19,907 * Alleghany Corp. 29,684 14,729 Raymond James Financial Inc. 257,302 12,250 Assurant Inc. 130,262 10,050 Navient Corp. 693,434 8,300 Legg Mason Inc. 217,780 7,553 * Berkshire Hathaway Inc. Class A 14 2,988 * Santander Consumer USA Holdings Inc. 217,055 2,277 Health Care (12.7%) Johnson & Johnson 11,141,707 1,205,533 Pfizer Inc. 24,925,200 738,783 Merck & Co. Inc. 11,279,696 596,809 UnitedHealth Group Inc. 3,838,663 494,804 Eli Lilly & Co. 4,019,630 289,454 Abbott Laboratories 5,948,638 248,831 Bristol-Myers Squibb Co. 3,370,453 215,305 Aetna Inc. 1,411,611 158,594 Anthem Inc. 1,055,341 146,682 Cigna Corp. 1,032,814 141,743 Humana Inc. 598,869 109,563 * HCA Holdings Inc. 1,399,204 109,208 * Boston Scientific Corp. 5,444,343 102,408 * Express Scripts Holding Co. 1,348,740 92,645 Baxter International Inc. 2,208,752 90,736 Zimmer Biomet Holdings Inc. 731,942 78,047 St. Jude Medical Inc. 1,088,008 59,840 Quest Diagnostics Inc. 578,999 41,369 * Hologic Inc. 1,031,990 35,604 * Endo International plc 912,245 25,680 Universal Health Services Inc. Class B 182,140 22,716 Patterson Cos. Inc. 340,413 15,839 Industrials (12.0%) General Electric Co. 38,107,995 1,211,453 Honeywell International Inc. 2,951,079 330,668 United Technologies Corp. 3,039,664 304,270 Lockheed Martin Corp. 1,048,468 232,236 Caterpillar Inc. 2,351,317 179,970 Boeing Co. 1,270,699 161,303 Raytheon Co. 1,207,297 148,051 Northrop Grumman Corp. 730,699 144,605 Emerson Electric Co. 2,596,793 141,214 General Dynamics Corp. 1,068,012 140,305 Illinois Tool Works Inc. 1,248,574 127,904 Eaton Corp. plc 1,852,981 115,922 Waste Management Inc. 1,799,523 106,172 Norfolk Southern Corp. 1,204,103 100,242 CSX Corp. 3,889,005 100,142 TE Connectivity Ltd. 1,492,673 92,426 Deere & Co. 1,145,964 88,228 FedEx Corp. 528,699 86,030 PACCAR Inc. 1,418,785 77,593 Cummins Inc. 703,886 77,385 Ingersoll-Rand plc 1,037,116 64,312 Tyco International plc 1,714,592 62,943 Parker-Hannifin Corp. 545,582 60,603 Rockwell Collins Inc. 529,580 48,833 Xerox Corp. 3,885,611 43,363 Republic Services Inc. Class A 905,404 43,142 Ball Corp. 571,095 40,713 Dover Corp. 625,997 40,270 WestRock Co. 1,025,193 40,013 L-3 Communications Holdings Inc. 285,126 33,787 Fluor Corp. 561,467 30,151 Xylem Inc. 722,538 29,552 * Crown Holdings Inc. 561,575 27,849 ADT Corp. 665,908 27,475 ManpowerGroup Inc. 292,225 23,793 * Arrow Electronics Inc. 366,417 23,601 Avnet Inc. 530,059 23,482 Flowserve Corp. 524,615 23,298 * Jacobs Engineering Group Inc. 493,631 21,498 Allison Transmission Holdings Inc. 623,004 16,809 Owens Corning 221,940 10,493 AGCO Corp. 146,323 7,272 Chicago Bridge & Iron Co. NV 105,143 3,847 Oil & Gas (10.2%) Exxon Mobil Corp. 16,767,930 1,401,631 Chevron Corp. 7,603,762 725,399 Occidental Petroleum Corp. 3,083,878 211,030 ConocoPhillips 4,991,574 201,011 Schlumberger Ltd. 2,530,132 186,597 Phillips 66 1,810,332 156,757 Valero Energy Corp. 1,899,425 121,829 Halliburton Co. 3,292,586 117,611 Spectra Energy Corp. 2,711,392 82,969 Marathon Petroleum Corp. 2,152,029 80,012 Baker Hughes Inc. 1,767,984 77,491 Apache Corp. 1,526,395 74,503 Kinder Morgan Inc. 3,829,568 68,396 Hess Corp. 1,143,832 60,223 * Cameron International Corp. 773,738 51,879 Devon Energy Corp. 1,854,447 50,886 National Oilwell Varco Inc. 1,517,421 47,192 Tesoro Corp. 486,155 41,814 Columbia Pipeline Group Inc. 1,614,587 40,526 Marathon Oil Corp. 3,320,494 36,990 * Weatherford International plc 3,542,745 27,563 HollyFrontier Corp. 711,110 25,116 * FMC Technologies Inc. 917,330 25,098 Helmerich & Payne Inc. 413,381 24,274 OGE Energy Corp. 804,484 23,032 Williams Cos. Inc. 1,362,331 21,893 Murphy Oil Corp. 330,475 8,325 Energen Corp. 196,254 7,181 Oceaneering International Inc. 197,598 6,568 ^ Transocean Ltd. 699,372 6,392 California Resources Corp. 112,475 116 Other (0.0%) 2 * Safeway Inc CVR (Casa Ley) Expire 1/30/2018 376 — * Safeway Inc CVR (PDC) Expire 1/30/2017 376 — — Technology (10.8%) Microsoft Corp. 30,339,158 1,675,632 Intel Corp. 19,074,421 617,057 Cisco Systems Inc. 20,318,615 578,471 International Business Machines Corp. 3,491,896 528,848 Hewlett Packard Enterprise Co. 7,024,575 124,546 Corning Inc. 4,493,410 93,867 HP Inc. 6,971,895 85,894 SanDisk Corp. 811,656 61,751 Symantec Corp. 2,633,589 48,405 Applied Materials Inc. 2,282,992 48,354 Motorola Solutions Inc. 633,630 47,966 Western Digital Corp. 892,919 42,181 Seagate Technology plc 1,195,121 41,172 Harris Corp. 503,514 39,204 CA Inc. 1,262,651 38,877 NetApp Inc. 1,181,168 32,234 * Synopsys Inc. 610,404 29,568 Juniper Networks Inc. 732,108 18,676 Garmin Ltd. 459,656 18,368 * Nuance Communications Inc. 980,174 18,319 Marvell Technology Group Ltd. 1,771,852 18,268 * IMS Health Holdings Inc. 465,138 12,349 Computer Sciences Corp. 279,423 9,609 CSRA Inc. 326,602 8,786 Telecommunications (5.1%) AT&T Inc. 24,837,232 972,874 Verizon Communications Inc. 16,449,295 889,578 CenturyLink Inc. 2,196,042 70,186 * T-Mobile US Inc. 1,156,640 44,299 Frontier Communications Corp. 4,705,666 26,305 *,^ Sprint Corp. 2,391,344 8,322 Utilities (6.3%) Duke Energy Corp. 2,779,389 224,241 NextEra Energy Inc. 1,859,853 220,095 Southern Co. 3,670,106 189,855 Dominion Resources Inc. 2,403,896 180,581 Exelon Corp. 3,714,482 133,201 American Electric Power Co. Inc. 1,982,824 131,659 PG&E Corp. 1,989,941 118,839 PPL Corp. 2,716,838 103,430 Sempra Energy 952,117 99,068 Public Service Enterprise Group Inc. 2,043,016 96,308 Edison International 1,315,576 94,577 Consolidated Edison Inc. 1,185,480 90,831 Xcel Energy Inc. 2,049,479 85,709 WEC Energy Group Inc. 1,274,714 76,572 Eversource Energy 1,280,830 74,724 DTE Energy Co. 724,687 65,700 FirstEnergy Corp. 1,710,622 61,531 Entergy Corp. 720,295 57,105 American Water Works Co. Inc. 719,125 49,569 Ameren Corp. 979,786 49,087 CMS Energy Corp. 1,122,432 47,636 SCANA Corp. 519,627 36,452 CenterPoint Energy Inc. 1,651,322 34,546 Alliant Energy Corp. 458,457 34,054 Pinnacle West Capital Corp. 448,575 33,675 AES Corp. 2,666,440 31,464 NiSource Inc. 1,292,382 30,448 ONEOK Inc. 845,908 25,259 Avangrid Inc. 243,868 9,782 Total Common Stocks (Cost $33,966,754) Coupon Temporary Cash Investments (0.1%) 1 Money Market Fund (0.1%) 3,4 Vanguard Market Liquidity Fund 0.495% 31,159,000 31,159 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 5,6 Fannie Mae Discount Notes 0.250% 4/20/16 3,000 3,000 6,7 Federal Home Loan Bank Discount Notes 0.471% 8/10/16 1,000 998 5 Freddie Mac Discount Notes 0.220% 4/15/16 2,900 2,900 Total Temporary Cash Investments (Cost $38,057) Total Investments (99.9%) (Cost $34,004,811) Other Assets and Liabilities-Net (0.1%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $17,894,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and -0.1%, respectively, of net assets. 2 “Other” represents securities that are not classified by the fund’s benchmark index. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $19,620,000 of collateral received for securities on loan. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Securities with a value of $2,798,000 have been segregated as initial margin for open futures contracts. 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued Value Index Fund using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 39,289,961 — — Temporary Cash Investments 31,159 6,898 — Futures Contracts—Liabilities 1 (107) — — Total 39,321,013 6,898 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Value Index Fund ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2016 577 59,186 191 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2016, the cost of investment securities for tax purposes was $34,004,811,000. Net unrealized appreciation of investment securities for tax purposes was $5,323,207,000, consisting of unrealized gains of $6,933,729,000 on securities that had risen in value since their purchase and $1,610,522,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Growth Index Fund Schedule of Investments As of March 31, 2016 Market Value Shares ($000) Common Stocks (100.0%) 1 Basic Materials (1.0%) Praxair Inc. 1,602,160 183,367 Ecolab Inc. 1,495,044 166,727 Airgas Inc. 366,335 51,888 International Flavors & Fragrances Inc. 451,120 51,324 * WR Grace & Co. 396,532 28,225 * Axalta Coating Systems Ltd. 812,032 23,712 Westlake Chemical Corp. 109,719 5,080 Consumer Goods (11.5%) Coca-Cola Co. 21,920,223 1,016,879 Philip Morris International Inc. 8,715,946 855,122 NIKE Inc. Class B 7,593,910 466,798 Colgate-Palmolive Co. 5,022,592 354,846 Altria Group Inc. 5,507,724 345,114 Reynolds American Inc. 4,816,662 242,326 Monsanto Co. 2,476,776 217,312 Constellation Brands Inc. Class A 939,802 141,995 Kraft Heinz Co. 1,706,867 134,092 *,^ Tesla Motors Inc. 557,186 128,025 VF Corp. 1,918,936 124,270 Estee Lauder Cos. Inc. Class A 1,248,566 117,752 * Monster Beverage Corp. 861,666 114,929 * Electronic Arts Inc. 1,653,518 109,314 Activision Blizzard Inc. 3,086,262 104,439 Mead Johnson Nutrition Co. 1,049,455 89,172 * Under Armour Inc. Class A 1,021,199 86,628 Hershey Co. 790,163 72,766 * Jarden Corp. 1,176,785 69,372 * Mohawk Industries Inc. 353,246 67,435 Church & Dwight Co. Inc. 729,282 67,225 McCormick & Co. Inc. 648,551 64,518 Hormel Foods Corp. 1,485,390 64,228 Hanesbrands Inc. 2,201,913 62,402 * Michael Kors Holdings Ltd. 958,259 54,583 Harley-Davidson Inc. 1,034,498 53,101 Brown-Forman Corp. Class B 525,364 51,733 Snap-on Inc. 326,568 51,268 * LKQ Corp. 1,549,181 49,465 BorgWarner Inc. 1,229,107 47,198 Stanley Black & Decker Inc. 428,432 45,075 *,^ lululemon athletica Inc. 537,469 36,392 * NVR Inc. 20,735 35,921 Harman International Industries Inc. 399,936 35,610 Polaris Industries Inc. 346,835 34,156 * WABCO Holdings Inc. 303,320 32,431 DR Horton Inc. 999,119 30,203 Lennar Corp. Class A 535,803 25,912 * WhiteWave Foods Co. Class A 502,250 20,412 Ralph Lauren Corp. Class A 163,351 15,724 ^ Coty Inc. Class A 234,110 6,515 *,^ Fitbit Inc. Class A 173,156 2,623 Lennar Corp. Class B 180 7 Consumer Services (22.5%) * Amazon.com Inc. 2,119,000 1,257,923 Home Depot Inc. 7,132,582 951,700 Comcast Corp. Class A 13,686,730 835,985 Walt Disney Co. 8,260,705 820,371 McDonald's Corp. 5,072,062 637,457 Starbucks Corp. 7,899,435 471,596 Walgreens Boots Alliance Inc. 4,854,953 408,981 Lowe's Cos. Inc. 5,148,331 389,986 Costco Wholesale Corp. 2,474,178 389,881 * Priceline Group Inc. 279,130 359,787 Time Warner Cable Inc. 1,593,677 326,098 TJX Cos. Inc. 3,578,647 280,387 * Netflix Inc. 2,287,337 233,834 Twenty-First Century Fox Inc. Class A 6,818,082 190,088 Yum! Brands Inc. 2,184,152 178,773 Southwest Airlines Co. 3,589,444 160,807 Time Warner Inc. 2,111,351 153,179 * O'Reilly Automotive Inc. 527,195 144,272 American Airlines Group Inc. 3,392,400 139,122 * AutoZone Inc. 169,953 135,400 Ross Stores Inc. 2,278,696 131,937 CBS Corp. Class B 2,294,370 126,397 Dollar General Corp. 1,473,155 126,102 L Brands Inc. 1,384,229 121,549 Las Vegas Sands Corp. 2,239,113 115,717 * Dollar Tree Inc. 1,255,272 103,510 Nielsen Holdings plc 1,934,806 101,887 *,^ Charter Communications Inc. Class A 411,336 83,267 Royal Caribbean Cruises Ltd. 977,734 80,321 * Chipotle Mexican Grill Inc. Class A 168,900 79,547 Starwood Hotels & Resorts Worldwide Inc. 948,644 79,145 Expedia Inc. 697,176 75,170 Hilton Worldwide Holdings Inc. 3,053,203 68,758 Tractor Supply Co. 751,800 68,008 Marriott International Inc. Class A 926,230 65,929 * Ulta Salon Cosmetics & Fragrance Inc. 340,203 65,911 * Liberty Interactive Corp. QVC Group Class A 2,497,364 63,058 Advance Auto Parts Inc. 391,087 62,707 Carnival Corp. 1,161,071 61,270 Alaska Air Group Inc. 701,196 57,512 Whole Foods Market Inc. 1,844,185 57,373 * CarMax Inc. 1,100,252 56,223 * DISH Network Corp. Class A 1,205,698 55,776 Signet Jewelers Ltd. 447,079 55,451 Twenty-First Century Fox Inc. 1,947,833 54,929 * MGM Resorts International 2,534,144 54,332 Foot Locker Inc. 771,635 49,770 * Norwegian Cruise Line Holdings Ltd. 896,414 49,563 Wyndham Worldwide Corp. 632,438 48,337 * IHS Inc. Class A 378,936 47,049 * Sirius XM Holdings Inc. 11,459,572 45,265 Tiffany & Co. 612,571 44,950 * TripAdvisor Inc. 636,608 42,334 ^ Nordstrom Inc. 682,715 39,058 * Liberty Media Corp. 999,662 38,077 H&R Block Inc. 1,383,795 36,560 * Discovery Communications Inc. 1,352,104 36,507 FactSet Research Systems Inc. 219,940 33,328 Scripps Networks Interactive Inc. Class A 452,240 29,622 Williams-Sonoma Inc. 454,548 24,882 * Discovery Communications Inc. Class A 851,718 24,385 * Bed Bath & Beyond Inc. 436,777 21,682 ^ Wynn Resorts Ltd. 231,475 21,627 * AutoNation Inc. 421,939 19,696 Cablevision Systems Corp. Class A 594,194 19,608 * Liberty Media Corp. Class A 487,815 18,844 * Hyatt Hotels Corp. Class A 139,001 6,879 * Hertz Global Holdings Inc. 530,825 5,590 CBS Corp. Class A 2,760 161 Financials (12.3%) Visa Inc. Class A 10,796,207 825,694 MasterCard Inc. Class A 5,516,071 521,269 Simon Property Group Inc. 1,740,698 361,525 American Tower Corporation 2,382,338 243,880 Public Storage 827,823 228,338 BlackRock Inc. 599,549 204,188 Charles Schwab Corp. 6,685,035 187,315 Marsh & McLennan Cos. Inc. 2,931,932 178,232 Crown Castle International Corp. 1,877,515 162,405 Aon plc 1,519,298 158,691 Intercontinental Exchange Inc. 668,767 157,254 Equity Residential 2,054,201 154,127 McGraw Hill Financial Inc. 1,492,470 147,725 AvalonBay Communities Inc. 770,098 146,473 Welltower Inc. 1,997,994 138,541 Weyerhaeuser Co. 4,441,145 137,587 Prologis Inc. 2,948,529 130,266 Ventas Inc. 1,890,923 119,052 Equinix Inc. 348,661 115,306 Boston Properties Inc. 864,254 109,829 T. Rowe Price Group Inc. 1,326,791 97,466 Vornado Realty Trust 955,129 90,193 Moody's Corp. 931,306 89,927 General Growth Properties Inc. 2,976,701 88,497 Realty Income Corp. 1,408,482 88,044 Essex Property Trust Inc. 371,221 86,814 Equifax Inc. 667,315 76,267 Digital Realty Trust Inc. 822,667 72,798 Macerich Co. 838,471 66,440 * Markel Corp. 74,503 66,425 Federal Realty Investment Trust 397,547 62,037 Extra Space Storage Inc. 659,320 61,620 UDR Inc. 1,473,602 56,778 SL Green Realty Corp. 560,734 54,324 * Affiliated Managers Group Inc. 303,488 49,286 * CBRE Group Inc. Class A 1,596,793 46,019 VEREIT Inc. 5,086,666 45,119 TD Ameritrade Holding Corp. 1,353,570 42,678 HCP Inc. 1,308,531 42,632 Camden Property Trust 488,689 41,094 * E*TRADE Financial Corp. 1,589,269 38,921 MSCI Inc. Class A 519,425 38,479 Alexandria Real Estate Equities Inc. 413,288 37,564 Iron Mountain Inc. 1,068,281 36,225 Invesco Ltd. 1,170,478 36,016 SEI Investments Co. 827,969 35,644 Kimco Realty Corp. 1,103,626 31,762 * Realogy Holdings Corp. 833,851 30,110 Jones Lang LaSalle Inc. 253,377 29,726 Lazard Ltd. Class A 729,502 28,305 Brixmor Property Group Inc. 1,090,664 27,943 Raymond James Financial Inc. 357,294 17,011 * LendingClub Corp. 857,661 7,119 Health Care (14.5%) Gilead Sciences Inc. 7,689,324 706,341 Amgen Inc. 4,230,966 634,349 * Allergan plc 2,217,178 594,270 Medtronic plc 7,910,450 593,284 AbbVie Inc. 9,064,172 517,745 * Celgene Corp. 4,397,418 440,138 * Biogen Inc. 1,230,252 320,259 Thermo Fisher Scientific Inc. 2,229,535 315,680 Bristol-Myers Squibb Co. 4,694,859 299,908 Becton Dickinson and Co. 1,191,449 180,886 Stryker Corp. 1,678,448 180,081 * Alexion Pharmaceuticals Inc. 1,203,968 167,616 * Regeneron Pharmaceuticals Inc. 434,049 156,449 Baxalta Inc. 3,640,343 147,070 * Illumina Inc. 823,728 133,535 * Express Scripts Holding Co. 1,879,333 129,091 * Intuitive Surgical Inc. 210,334 126,421 Zoetis Inc. 2,517,954 111,621 * Vertex Pharmaceuticals Inc. 1,386,289 110,196 * Mylan NV 2,352,119 109,021 * Edwards Lifesciences Corp. 1,207,602 106,523 Perrigo Co. plc 782,658 100,125 CR Bard Inc. 415,060 84,120 DENTSPLY SIRONA Inc. 1,359,188 83,767 * Henry Schein Inc. 461,174 79,612 * BioMarin Pharmaceutical Inc. 861,194 71,031 * DaVita HealthCare Partners Inc. 948,873 69,628 * Laboratory Corp. of America Holdings 568,942 66,640 * Incyte Corp. 894,475 64,823 * Waters Corp. 436,073 57,527 * Centene Corp. 907,853 55,897 ResMed Inc. 787,259 45,519 * Varian Medical Systems Inc. 536,797 42,954 * Jazz Pharmaceuticals plc 326,713 42,652 * Medivation Inc. 920,280 42,314 Cooper Cos. Inc. 271,933 41,870 * IDEXX Laboratories Inc. 503,907 39,466 * Mallinckrodt plc 629,116 38,552 Universal Health Services Inc. Class B 254,009 31,680 * Alkermes plc 856,448 29,282 * Quintiles Transnational Holdings Inc. 436,239 28,399 * Alnylam Pharmaceuticals Inc. 410,593 25,773 * Envision Healthcare Holdings Inc. 1,061,889 21,663 Industrials (11.1%) 3M Co. 3,403,716 567,161 United Parcel Service Inc. Class B 3,882,775 409,516 Accenture plc Class A 3,532,677 407,671 Union Pacific Corp. 4,761,699 378,793 Danaher Corp. 3,286,216 311,731 * PayPal Holdings Inc. 6,532,935 252,171 Boeing Co. 1,769,940 224,676 Automatic Data Processing Inc. 2,444,323 219,280 * Fiserv Inc. 1,254,265 128,663 Sherwin-Williams Co. 441,250 125,611 FedEx Corp. 736,670 119,871 Roper Technologies Inc. 567,257 103,678 Fidelity National Information Services Inc. 1,587,776 100,522 Amphenol Corp. Class A 1,733,496 100,231 Paychex Inc. 1,828,145 98,738 Rockwell Automation Inc. 739,685 84,139 Vulcan Materials Co. 749,620 79,137 ^ Fastenal Co. 1,540,880 75,503 * LinkedIn Corp. Class A 658,071 75,250 ^ WW Grainger Inc. 317,684 74,157 Agilent Technologies Inc. 1,842,675 73,431 * FleetCor Technologies Inc. 492,230 73,219 * Alliance Data Systems Corp. 316,488 69,627 * Verisk Analytics Inc. Class A 850,216 67,949 AMETEK Inc. 1,324,084 66,178 * TransDigm Group Inc. 285,568 62,922 * Stericycle Inc. 477,754 60,288 CH Robinson Worldwide Inc. 807,444 59,937 Masco Corp. 1,877,239 59,039 Martin Marietta Materials Inc. 361,639 57,685 Pentair plc 1,013,340 54,984 Acuity Brands Inc. 246,202 53,707 Sealed Air Corp. 1,101,759 52,895 * Mettler-Toledo International Inc. 151,688 52,296 Kansas City Southern 609,892 52,115 Textron Inc. 1,371,958 50,022 Expeditors International of Washington Inc. 1,023,656 49,965 Fortune Brands Home & Security Inc. 885,905 49,646 * Vantiv Inc. Class A 874,006 47,091 Total System Services Inc. 926,801 44,097 Cintas Corp. 486,296 43,674 JB Hunt Transport Services Inc. 507,160 42,723 Wabtec Corp. 490,903 38,924 * Sensata Technologies Holding NV 957,608 37,194 * Trimble Navigation Ltd. 1,410,516 34,981 Hubbell Inc. Class B 308,648 32,695 Robert Half International Inc. 700,489 32,629 * United Rentals Inc. 511,359 31,801 Macquarie Infrastructure Corp. 409,311 27,604 B/E Aerospace Inc. 587,563 27,098 FLIR Systems Inc. 798,361 26,306 Global Payments Inc. 369,501 24,128 Owens Corning 316,151 14,948 * First Data Corp. Class A 1,027,321 13,294 Chicago Bridge & Iron Co. NV 147,334 5,391 Oil & Gas (2.7%) Schlumberger Ltd. 3,524,254 259,914 EOG Resources Inc. 3,092,768 224,473 Anadarko Petroleum Corp. 2,860,462 133,212 Pioneer Natural Resources Co. 919,365 129,391 Kinder Morgan Inc. 5,337,306 95,324 Noble Energy Inc. 2,410,814 75,724 * Concho Resources Inc. 727,121 73,468 EQT Corp. 897,716 60,380 Cabot Oil & Gas Corp. 2,574,105 58,458 Cimarex Energy Co. 533,068 51,852 * Cheniere Energy Inc. 1,059,585 35,846 ^ Range Resources Corp. 953,441 30,872 Williams Cos. Inc. 1,896,758 30,481 ^ Core Laboratories NV 238,152 26,771 *,^ Antero Resources Corp. 856,648 21,305 * Continental Resources Inc. 530,344 16,101 Technology (24.0%) Apple Inc. 29,631,730 3,229,562 * Facebook Inc. Class A 12,264,807 1,399,414 * Alphabet Inc. Class A 1,644,310 1,254,444 * Alphabet Inc. Class C 1,648,524 1,228,068 Oracle Corp. 17,725,616 725,155 QUALCOMM Inc. 8,409,729 430,074 Broadcom Ltd. 2,197,718 339,547 Texas Instruments Inc. 5,655,694 324,750 EMC Corp. 10,954,602 291,940 * salesforce.com inc 3,547,844 261,937 * Adobe Systems Inc. 2,662,659 249,757 * Cognizant Technology Solutions Corp. Class A 3,420,120 214,442 * Yahoo! Inc. 4,780,955 175,987 Intuit Inc. 1,372,627 142,767 Analog Devices Inc. 1,744,520 103,258 NVIDIA Corp. 2,876,257 102,481 * Cerner Corp. 1,720,351 91,110 Skyworks Solutions Inc. 1,077,546 83,941 * Red Hat Inc. 1,026,664 76,497 * Palo Alto Networks Inc. 458,805 74,849 * Autodesk Inc. 1,266,666 73,859 Lam Research Corp. 893,181 73,777 Xilinx Inc. 1,436,558 68,136 Applied Materials Inc. 3,178,380 67,318 * Citrix Systems Inc. 822,348 64,620 KLA-Tencor Corp. 875,023 63,710 * Micron Technology Inc. 5,832,405 61,065 Linear Technology Corp. 1,345,503 59,956 Maxim Integrated Products Inc. 1,610,008 59,216 * Akamai Technologies Inc. 950,225 52,804 Microchip Technology Inc. 1,086,776 52,383 * ServiceNow Inc. 849,195 51,954 * Twitter Inc. 3,071,593 50,835 *,^ VeriSign Inc. 523,052 46,311 * Workday Inc. Class A 598,059 45,955 * ANSYS Inc. 495,871 44,361 * F5 Networks Inc. 386,421 40,903 * Gartner Inc. 439,794 39,296 * Qorvo Inc. 770,746 38,853 * Splunk Inc. 731,871 35,810 Juniper Networks Inc. 1,021,708 26,064 *,^ VMware Inc. Class A 451,900 23,639 CDK Global Inc. 436,589 20,323 *,^ NetSuite Inc. 226,859 15,538 CSRA Inc. 456,133 12,270 * Premier Inc. Class A 254,562 8,492 Telecommunications (0.3%) * Level 3 Communications Inc. 1,602,317 84,682 * SBA Communications Corp. Class A 709,172 71,038 * Zayo Group Holdings Inc. 616,955 14,955 Utilities (0.1%) * Calpine Corp. 2,005,030 30,416 Total Common Stocks (Cost $33,579,535) Coupon Temporary Cash Investments (0.5%) 1 Money Market Fund (0.5%) 2,3 Vanguard Market Liquidity Fund 0.495% 250,891,248 250,891 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.617% 6/10/16 2,000 1,999 5 United States Treasury Bill 0.536% 6/9/16 3,000 2,999 Total Temporary Cash Investments (Cost $255,886) Total Investments (100.5%) (Cost $33,835,421) Other Assets and Liabilities-Net (-0.5%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $219,659,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.1% and 0.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $224,825,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $2,599,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each Growth Index Fund security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 49,936,629 — — Temporary Cash Investments 250,891 4,998 — Futures Contracts—Assets 1 28 — — Futures Contracts—Liabilities 1 (122) — — Total 50,187,426 4,998 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Growth Index Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2016 381 39,081 98 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2016, the cost of investment securities for tax purposes was $33,835,421,000. Net unrealized appreciation of investment securities for tax purposes was $16,357,097,000, consisting of unrealized gains of $17,265,114,000 on securities that had risen in value since their purchase and $908,017,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Large-Cap Index Fund Schedule of Investments As of March 31, 2016 Market Value Shares ($000) Common Stocks (99.8%) 1 Basic Materials (2.3%) Dow Chemical Co. 680,540 34,612 EI du Pont de Nemours & Co. 532,824 33,738 Praxair Inc. 174,191 19,936 PPG Industries Inc. 162,443 18,111 LyondellBasell Industries NV Class A 210,597 18,023 Ecolab Inc. 161,608 18,022 Air Products & Chemicals Inc. 117,918 16,986 International Paper Co. 252,402 10,359 Nucor Corp. 194,700 9,209 Newmont Mining Corp. 322,405 8,570 Alcoa Inc. 798,396 7,649 Freeport-McMoRan Inc. 705,245 7,292 Eastman Chemical Co. 85,822 6,199 Celanese Corp. Class A 89,628 5,871 Mosaic Co. 214,041 5,779 Airgas Inc. 39,615 5,611 International Flavors & Fragrances Inc. 48,931 5,567 CF Industries Holdings Inc. 142,401 4,463 Albemarle Corp. 68,524 4,381 Ashland Inc. 38,431 4,226 Avery Dennison Corp. 55,696 4,016 FMC Corp. 81,896 3,306 * WR Grace & Co. 43,087 3,067 Reliance Steel & Aluminum Co. 41,549 2,875 * Axalta Coating Systems Ltd. 86,953 2,539 Westlake Chemical Corp. 24,351 1,127 Consumer Goods (11.1%) Procter & Gamble Co. 1,649,065 135,735 Coca-Cola Co. 2,375,576 110,203 Philip Morris International Inc. 944,701 92,685 PepsiCo Inc. 881,253 90,311 Altria Group Inc. 1,193,507 74,785 NIKE Inc. Class B 822,455 50,556 Colgate-Palmolive Co. 545,423 38,534 Mondelez International Inc. Class A 907,997 36,429 Ford Motor Co. 2,376,569 32,084 Kimberly-Clark Corp. 220,672 29,683 Kraft Heinz Co. 369,952 29,063 General Motors Co. 846,780 26,614 Reynolds American Inc. 521,462 26,235 Monsanto Co. 268,491 23,557 General Mills Inc. 361,452 22,898 Constellation Brands Inc. Class A 101,855 15,389 Johnson Controls Inc. 393,898 15,350 *,^ Tesla Motors Inc. 60,378 13,873 VF Corp. 207,529 13,440 Archer-Daniels-Midland Co. 362,929 13,178 Delphi Automotive plc 170,406 12,784 Estee Lauder Cos. Inc. Class A 135,367 12,766 * Monster Beverage Corp. 93,151 12,424 Tyson Foods Inc. Class A 179,904 11,992 * Electronic Arts Inc. 179,695 11,880 ConAgra Foods Inc. 263,413 11,753 Kellogg Co. 149,324 11,431 Activision Blizzard Inc. 334,172 11,308 Dr Pepper Snapple Group Inc. 114,954 10,279 Molson Coors Brewing Co. Class B 106,031 10,198 Clorox Co. 78,569 9,904 Stanley Black & Decker Inc. 92,835 9,767 Mead Johnson Nutrition Co. 113,507 9,645 * Under Armour Inc. Class A 110,803 9,399 JM Smucker Co. 69,224 8,988 Genuine Parts Co. 87,261 8,670 Whirlpool Corp. 47,536 8,573 Hershey Co. 85,630 7,886 Campbell Soup Co. 122,863 7,837 * Jarden Corp. 127,632 7,524 Church & Dwight Co. Inc. 79,903 7,365 * Mohawk Industries Inc. 38,351 7,321 Newell Rubbermaid Inc. 162,866 7,213 McCormick & Co. Inc. 70,365 7,000 Hormel Foods Corp. 161,209 6,971 Mattel Inc. 206,800 6,953 Coach Inc. 169,149 6,781 Hanesbrands Inc. 238,780 6,767 DR Horton Inc. 213,693 6,460 Coca-Cola Enterprises Inc. 124,575 6,321 * Michael Kors Holdings Ltd. 103,931 5,920 Harley-Davidson Inc. 112,025 5,750 Brown-Forman Corp. Class B 56,894 5,602 Snap-on Inc. 35,481 5,570 Lennar Corp. Class A 113,848 5,506 Hasbro Inc. 68,276 5,469 * LKQ Corp. 167,176 5,338 BorgWarner Inc. 136,376 5,237 Lear Corp. 46,034 5,118 PVH Corp. 50,401 4,993 Bunge Ltd. 87,018 4,931 * lululemon athletica Inc. 59,611 4,036 * NVR Inc. 2,265 3,924 Harman International Industries Inc. 43,497 3,873 Polaris Industries Inc. 37,628 3,706 PulteGroup Inc. 192,335 3,599 * WABCO Holdings Inc. 33,143 3,544 Ralph Lauren Corp. Class A 35,487 3,416 Leucadia National Corp. 199,057 3,219 * Edgewell Personal Care Co. 36,061 2,904 Goodyear Tire & Rubber Co. 81,793 2,698 * WhiteWave Foods Co. Class A 53,782 2,186 * Pilgrim's Pride Corp. 39,269 997 ^ Coty Inc. Class A 25,082 698 *,^ Fitbit Inc. Class A 18,665 283 Lennar Corp. Class B 1,161 45 Consumer Services (14.3%) * Amazon.com Inc. 229,651 136,330 Home Depot Inc. 773,132 103,159 Comcast Corp. Class A 1,484,175 90,653 Walt Disney Co. 895,297 88,912 CVS Health Corp. 669,835 69,482 McDonald's Corp. 549,784 69,097 Wal-Mart Stores Inc. 975,561 66,816 Starbucks Corp. 857,377 51,185 Walgreens Boots Alliance Inc. 525,910 44,303 Costco Wholesale Corp. 267,979 42,228 Lowe's Cos. Inc. 557,415 42,224 * Priceline Group Inc. 30,259 39,003 Time Warner Cable Inc. 172,672 35,332 Time Warner Inc. 457,305 33,178 Target Corp. 375,621 30,906 TJX Cos. Inc. 387,426 30,355 * Netflix Inc. 247,904 25,343 Delta Air Lines Inc. 474,197 23,084 McKesson Corp. 139,243 21,896 Kroger Co. 564,585 21,595 Yum! Brands Inc. 236,451 19,354 Twenty-First Century Fox Inc. Class A 681,856 19,010 Southwest Airlines Co. 388,703 17,414 Cardinal Health Inc. 200,084 16,397 * eBay Inc. 682,173 16,277 * O'Reilly Automotive Inc. 56,963 15,589 American Airlines Group Inc. 367,296 15,063 * AutoZone Inc. 18,539 14,770 Sysco Corp. 308,946 14,437 Ross Stores Inc. 248,144 14,368 Dollar General Corp. 159,480 13,652 CBS Corp. Class B 245,768 13,539 Carnival Corp. 251,345 13,264 L Brands Inc. 150,119 13,182 * United Continental Holdings Inc. 218,964 13,107 Las Vegas Sands Corp. 242,082 12,511 Omnicom Group Inc. 145,902 12,143 * Dollar Tree Inc. 135,844 11,202 Nielsen Holdings plc 209,470 11,031 AmerisourceBergen Corp. Class A 118,865 10,288 *,^ Charter Communications Inc. Class A 44,417 8,991 Royal Caribbean Cruises Ltd. 107,237 8,810 * Chipotle Mexican Grill Inc. Class A 18,298 8,618 Starwood Hotels & Resorts Worldwide Inc. 103,033 8,596 Viacom Inc. Class B 205,973 8,503 Macy's Inc. 191,486 8,443 Expedia Inc. 75,566 8,148 Twenty-First Century Fox Inc. 267,860 7,554 Hilton Worldwide Holdings Inc. 331,005 7,454 Tractor Supply Co. 81,829 7,402 Marriott International Inc. Class A 101,969 7,258 * Ulta Salon Cosmetics & Fragrance Inc. 36,941 7,157 * Liberty Interactive Corp. QVC Group Class A 270,695 6,835 Advance Auto Parts Inc. 42,450 6,806 Alaska Air Group Inc. 76,949 6,311 Whole Foods Market Inc. 199,794 6,216 * CarMax Inc. 119,163 6,089 * DISH Network Corp. Class A 130,270 6,026 Signet Jewelers Ltd. 48,418 6,005 * MGM Resorts International 275,019 5,896 Best Buy Co. Inc. 178,638 5,795 Interpublic Group of Cos. Inc. 247,871 5,689 Foot Locker Inc. 85,054 5,486 Kohl's Corp. 115,552 5,386 * Norwegian Cruise Line Holdings Ltd. 96,988 5,362 Wyndham Worldwide Corp. 68,513 5,236 * IHS Inc. Class A 41,450 5,146 * Sirius XM Holdings Inc. 1,241,783 4,905 Tiffany & Co. 66,644 4,890 * Bed Bath & Beyond Inc. 96,536 4,792 Darden Restaurants Inc. 70,145 4,651 Wynn Resorts Ltd. 49,729 4,646 Aramark 138,462 4,586 * TripAdvisor Inc. 68,053 4,526 Staples Inc. 392,135 4,325 Nordstrom Inc. 73,892 4,227 * Liberty Media Corp. 108,297 4,125 Gap Inc. 136,354 4,009 * Discovery Communications Inc. 146,486 3,955 H&R Block Inc. 149,393 3,947 News Corp. Class A 292,193 3,731 FactSet Research Systems Inc. 24,110 3,653 Scripps Networks Interactive Inc. Class A 49,044 3,212 Williams-Sonoma Inc. 49,937 2,734 * Discovery Communications Inc. Class A 91,555 2,621 * Rite Aid Corp. 320,525 2,612 * AutoNation Inc. 47,467 2,216 Cablevision Systems Corp. Class A 64,512 2,129 * Liberty Media Corp. Class A 52,761 2,038 * Hertz Global Holdings Inc. 114,812 1,209 * Hyatt Hotels Corp. Class A 17,243 853 News Corp. Class B 14,516 192 CBS Corp. Class A 2,867 167 Viacom Inc. Class A 985 45 Financials (17.2%) * Berkshire Hathaway Inc. Class B 1,158,539 164,374 Wells Fargo & Co. 2,785,573 134,710 JPMorgan Chase & Co. 2,237,252 132,490 Visa Inc. Class A 1,170,138 89,492 Bank of America Corp. 6,295,773 85,119 Citigroup Inc. 1,724,234 71,987 MasterCard Inc. Class A 597,360 56,451 US Bancorp 1,005,486 40,813 Simon Property Group Inc. 188,612 39,173 Goldman Sachs Group Inc. 231,552 36,349 American International Group Inc. 665,184 35,953 Chubb Ltd. 267,087 31,823 American Express Co. 499,172 30,649 American Tower Corporation 257,702 26,381 PNC Financial Services Group Inc. 309,652 26,187 Public Storage 89,538 24,697 MetLife Inc. 534,410 23,482 Bank of New York Mellon Corp. 631,575 23,261 Morgan Stanley 894,999 22,384 Capital One Financial Corp. 321,247 22,266 BlackRock Inc. 64,850 22,086 Travelers Cos. Inc. 179,635 20,965 Charles Schwab Corp. 724,475 20,300 Prudential Financial Inc. 275,397 19,889 Marsh & McLennan Cos. Inc. 317,554 19,304 CME Group Inc. 195,337 18,762 Crown Castle International Corp. 202,863 17,548 Aon plc 164,538 17,186 Intercontinental Exchange Inc. 72,274 16,994 Equity Residential 222,603 16,702 McGraw Hill Financial Inc. 161,525 15,988 AvalonBay Communities Inc. 83,291 15,842 BB&T Corp. 474,263 15,779 Allstate Corp. 230,392 15,521 Welltower Inc. 216,504 15,012 Weyerhaeuser Co. 480,293 14,879 Aflac Inc. 233,624 14,751 * Synchrony Financial 507,030 14,531 Prologis Inc. 318,785 14,084 State Street Corp. 233,138 13,643 Ventas Inc. 204,760 12,892 Discover Financial Services 252,299 12,847 Equinix Inc. 37,778 12,494 Boston Properties Inc. 93,572 11,891 Progressive Corp. 337,787 11,870 Hartford Financial Services Group Inc. 249,623 11,503 SunTrust Banks Inc. 310,120 11,189 T. Rowe Price Group Inc. 145,190 10,666 Vornado Realty Trust 103,349 9,759 M&T Bank Corp. 87,724 9,737 Moody's Corp. 100,838 9,737 General Growth Properties Inc. 322,351 9,583 Realty Income Corp. 151,995 9,501 Willis Towers Watson plc 79,634 9,449 Essex Property Trust Inc. 40,143 9,388 HCP Inc. 283,217 9,227 Ameriprise Financial Inc. 97,772 9,192 Northern Trust Corp. 133,787 8,719 Franklin Resources Inc. 216,568 8,457 Equifax Inc. 72,200 8,252 Fifth Third Bancorp 483,760 8,074 Digital Realty Trust Inc. 89,216 7,895 Invesco Ltd. 253,646 7,805 Host Hotels & Resorts Inc. 457,906 7,647 * Markel Corp. 8,077 7,201 Macerich Co. 90,846 7,199 Principal Financial Group Inc. 178,430 7,039 Kimco Realty Corp. 239,361 6,889 Citizens Financial Group Inc. 321,660 6,739 Federal Realty Investment Trust 43,144 6,733 Loews Corp. 175,481 6,714 Extra Space Storage Inc. 71,546 6,687 XL Group plc Class A 181,556 6,681 Regions Financial Corp. 795,714 6,246 Cincinnati Financial Corp. 94,706 6,190 UDR Inc. 159,845 6,159 Western Union Co. 308,202 5,945 Annaly Capital Management Inc. 577,880 5,929 First Republic Bank 88,582 5,903 SL Green Realty Corp. 60,876 5,898 Lincoln National Corp. 146,733 5,752 KeyCorp 509,401 5,624 FNF Group 160,762 5,450 * Affiliated Managers Group Inc. 32,914 5,345 Everest Re Group Ltd. 26,351 5,202 * Arch Capital Group Ltd. 70,800 5,034 * CBRE Group Inc. Class A 173,463 4,999 * Ally Financial Inc. 264,707 4,955 VEREIT Inc. 553,074 4,906 TD Ameritrade Holding Corp. 147,597 4,654 Nasdaq Inc. 69,938 4,642 Huntington Bancshares Inc. 484,823 4,625 Unum Group 148,429 4,589 New York Community Bancorp Inc. 280,420 4,459 Camden Property Trust 53,009 4,458 * E*TRADE Financial Corp. 172,189 4,217 MSCI Inc. Class A 56,228 4,165 Comerica Inc. 108,056 4,092 Alexandria Real Estate Equities Inc. 44,303 4,027 Iron Mountain Inc. 116,129 3,938 SEI Investments Co. 90,318 3,888 Reinsurance Group of America Inc. Class A 40,224 3,872 Torchmark Corp. 71,263 3,860 American Capital Agency Corp. 205,609 3,830 CIT Group Inc. 122,750 3,809 Voya Financial Inc. 126,875 3,777 Raymond James Financial Inc. 78,899 3,756 * Realogy Holdings Corp. 89,831 3,244 Jones Lang LaSalle Inc. 27,412 3,216 WR Berkley Corp. 56,260 3,162 Axis Capital Holdings Ltd. 55,898 3,100 Lazard Ltd. Class A 79,220 3,074 Brixmor Property Group Inc. 118,667 3,040 People's United Financial Inc. 190,137 3,029 Zions Bancorporation 125,047 3,027 * Alleghany Corp. 4,509 2,237 Assurant Inc. 20,181 1,557 * Berkshire Hathaway Inc. Class A 6 1,281 Navient Corp. 104,274 1,248 Legg Mason Inc. 32,806 1,138 * LendingClub Corp. 93,052 772 * Santander Consumer USA Holdings Inc. 32,556 342 Communications Sales & Leasing Inc. 105 2 Health Care (13.6%) Johnson & Johnson 1,682,355 182,031 Pfizer Inc. 3,763,444 111,549 Merck & Co. Inc. 1,703,296 90,121 Gilead Sciences Inc. 833,398 76,556 UnitedHealth Group Inc. 579,490 74,696 Amgen Inc. 458,150 68,691 Bristol-Myers Squibb Co. 1,017,110 64,973 * Allergan plc 240,123 64,360 Medtronic plc 856,581 64,244 AbbVie Inc. 981,730 56,076 * Celgene Corp. 476,220 47,665 Eli Lilly & Co. 606,366 43,664 Abbott Laboratories 897,441 37,540 * Biogen Inc. 133,221 34,680 Thermo Fisher Scientific Inc. 241,368 34,175 * Express Scripts Holding Co. 406,985 27,956 Aetna Inc. 213,031 23,934 Anthem Inc. 159,340 22,147 Cigna Corp. 156,570 21,488 Becton Dickinson and Co. 129,137 19,606 Stryker Corp. 182,593 19,590 * Alexion Pharmaceuticals Inc. 130,294 18,140 * Regeneron Pharmaceuticals Inc. 47,015 16,946 Humana Inc. 90,141 16,491 * HCA Holdings Inc. 211,214 16,485 Baxalta Inc. 394,410 15,934 * Boston Scientific Corp. 822,125 15,464 * Illumina Inc. 89,050 14,436 Baxter International Inc. 332,654 13,665 * Intuitive Surgical Inc. 22,725 13,659 Zoetis Inc. 272,600 12,084 * Vertex Pharmaceuticals Inc. 150,235 11,942 * Mylan NV 254,768 11,809 Zimmer Biomet Holdings Inc. 110,482 11,781 * Edwards Lifesciences Corp. 131,224 11,575 Perrigo Co. plc 84,657 10,830 CR Bard Inc. 45,101 9,141 DENTSPLY SIRONA Inc. 147,376 9,083 St. Jude Medical Inc. 164,052 9,023 * Henry Schein Inc. 50,555 8,727 * BioMarin Pharmaceutical Inc. 93,315 7,697 * DaVita HealthCare Partners Inc. 102,907 7,551 * Laboratory Corp. of America Holdings 61,712 7,228 * Incyte Corp. 96,873 7,020 Universal Health Services Inc. Class B 55,694 6,946 Quest Diagnostics Inc. 87,468 6,250 * Waters Corp. 47,346 6,246 * Centene Corp. 98,528 6,066 * Hologic Inc. 155,325 5,359 ResMed Inc. 85,303 4,932 * Varian Medical Systems Inc. 58,949 4,717 * Jazz Pharmaceuticals plc 35,587 4,646 * Medivation Inc. 99,892 4,593 Cooper Cos. Inc. 29,618 4,560 * IDEXX Laboratories Inc. 55,503 4,347 * Mallinckrodt plc 68,084 4,172 * Endo International plc 137,936 3,883 * Alkermes plc 91,554 3,130 * Quintiles Transnational Holdings Inc. 47,216 3,074 * Alnylam Pharmaceuticals Inc. 44,075 2,767 Patterson Cos. Inc. 53,682 2,498 * Envision Healthcare Holdings Inc. 114,553 2,337 Industrials (11.5%) General Electric Co. 5,752,914 182,885 3M Co. 368,536 61,409 Honeywell International Inc. 445,167 49,881 Boeing Co. 383,330 48,660 United Technologies Corp. 458,516 45,898 United Parcel Service Inc. Class B 420,473 44,347 Accenture plc Class A 382,625 44,155 Union Pacific Corp. 515,604 41,016 Lockheed Martin Corp. 158,194 35,040 Danaher Corp. 355,892 33,760 * PayPal Holdings Inc. 708,083 27,332 Caterpillar Inc. 355,062 27,176 FedEx Corp. 159,451 25,946 Automatic Data Processing Inc. 264,759 23,752 Raytheon Co. 182,088 22,329 Northrop Grumman Corp. 110,201 21,809 Emerson Electric Co. 391,783 21,305 General Dynamics Corp. 161,026 21,154 Illinois Tool Works Inc. 188,075 19,266 Eaton Corp. plc 281,334 17,600 Waste Management Inc. 271,511 16,019 Norfolk Southern Corp. 181,669 15,124 CSX Corp. 586,764 15,109 TE Connectivity Ltd. 225,135 13,940 * Fiserv Inc. 135,761 13,926 Sherwin-Williams Co. 48,123 13,699 Deere & Co. 172,860 13,309 PACCAR Inc. 215,034 11,760 Cummins Inc. 106,135 11,669 Roper Technologies Inc. 61,436 11,229 Fidelity National Information Services Inc. 171,788 10,876 Amphenol Corp. Class A 187,644 10,850 Paychex Inc. 197,486 10,666 Ingersoll-Rand plc 156,423 9,700 Tyco International plc 257,349 9,447 Parker-Hannifin Corp. 82,825 9,200 Rockwell Automation Inc. 80,474 9,154 Vulcan Materials Co. 81,296 8,582 ^ Fastenal Co. 167,667 8,216 * LinkedIn Corp. Class A 71,106 8,131 WW Grainger Inc. 34,466 8,045 Agilent Technologies Inc. 201,818 8,042 * FleetCor Technologies Inc. 53,381 7,940 * Alliance Data Systems Corp. 34,292 7,544 * Verisk Analytics Inc. Class A 92,977 7,431 Rockwell Collins Inc. 80,131 7,389 AMETEK Inc. 145,001 7,247 * TransDigm Group Inc. 31,077 6,848 Xerox Corp. 586,568 6,546 * Stericycle Inc. 51,714 6,526 Republic Services Inc. Class A 136,493 6,504 CH Robinson Worldwide Inc. 87,612 6,503 Masco Corp. 205,174 6,453 Martin Marietta Materials Inc. 39,186 6,251 Ball Corp. 86,197 6,145 Dover Corp. 94,509 6,080 WestRock Co. 154,670 6,037 Pentair plc 110,014 5,969 Acuity Brands Inc. 26,585 5,799 Sealed Air Corp. 120,437 5,782 * Mettler-Toledo International Inc. 16,687 5,753 Kansas City Southern 66,631 5,694 Textron Inc. 150,296 5,480 Fortune Brands Home & Security Inc. 97,543 5,466 Expeditors International of Washington Inc. 110,932 5,415 * Vantiv Inc. Class A 95,034 5,120 L-3 Communications Holdings Inc. 42,947 5,089 Total System Services Inc. 100,781 4,795 Cintas Corp. 52,766 4,739 JB Hunt Transport Services Inc. 55,738 4,695 Fluor Corp. 86,131 4,625 Xylem Inc. 109,622 4,484 Wabtec Corp. 53,167 4,216 * Crown Holdings Inc. 84,972 4,214 ADT Corp. 100,827 4,160 * Sensata Technologies Holding NV 103,648 4,026 * Trimble Navigation Ltd. 152,790 3,789 ManpowerGroup Inc. 44,930 3,658 Robert Half International Inc. 77,260 3,599 Avnet Inc. 80,759 3,578 * Arrow Electronics Inc. 55,300 3,562 Flowserve Corp. 80,077 3,556 Hubbell Inc. Class B 33,408 3,539 * United Rentals Inc. 55,488 3,451 * Jacobs Engineering Group Inc. 75,119 3,271 Owens Corning 67,850 3,208 Macquarie Infrastructure Corp. 43,742 2,950 B/E Aerospace Inc. 63,925 2,948 FLIR Systems Inc. 85,488 2,817 Global Payments Inc. 39,507 2,580 Allison Transmission Holdings Inc. 94,431 2,548 * First Data Corp. Class A 110,324 1,428 Chicago Bridge & Iron Co. NV 31,948 1,169 AGCO Corp. 22,594 1,123 Oil & Gas (6.6%) Exxon Mobil Corp. 2,531,353 211,596 Chevron Corp. 1,148,098 109,528 Schlumberger Ltd. 763,433 56,303 Occidental Petroleum Corp. 465,640 31,864 ConocoPhillips 753,579 30,347 EOG Resources Inc. 334,426 24,273 Phillips 66 273,049 23,643 Kinder Morgan Inc. 1,154,053 20,611 Valero Energy Corp. 286,491 18,375 Halliburton Co. 497,099 17,756 Anadarko Petroleum Corp. 309,048 14,392 Pioneer Natural Resources Co. 99,564 14,013 Spectra Energy Corp. 408,340 12,495 Marathon Petroleum Corp. 324,231 12,055 Baker Hughes Inc. 266,960 11,701 Apache Corp. 230,156 11,234 Hess Corp. 172,750 9,095 Noble Energy Inc. 260,678 8,188 * Concho Resources Inc. 78,758 7,958 * Cameron International Corp. 116,286 7,797 Devon Energy Corp. 280,118 7,686 National Oilwell Varco Inc. 228,984 7,121 Williams Cos. Inc. 411,412 6,611 EQT Corp. 97,349 6,548 Cabot Oil & Gas Corp. 279,294 6,343 Tesoro Corp. 73,267 6,302 Columbia Pipeline Group Inc. 243,691 6,117 Cimarex Energy Co. 57,727 5,615 Marathon Oil Corp. 500,093 5,571 * Weatherford International plc 535,818 4,169 * Cheniere Energy Inc. 114,775 3,883 HollyFrontier Corp. 107,507 3,797 * FMC Technologies Inc. 138,303 3,784 Helmerich & Payne Inc. 62,724 3,683 OGE Energy Corp. 122,040 3,494 Range Resources Corp. 103,355 3,347 Core Laboratories NV 25,938 2,916 *,^ Antero Resources Corp. 92,613 2,303 * Continental Resources Inc. 56,794 1,724 Murphy Oil Corp. 49,686 1,252 Energen Corp. 29,587 1,083 Oceaneering International Inc. 29,724 988 ^ Transocean Ltd. 105,181 961 California Resources Corp. 17,383 18 Technology (17.1%) Apple Inc. 3,211,639 350,037 Microsoft Corp. 4,581,102 253,014 * Facebook Inc. Class A 1,329,183 151,660 * Alphabet Inc. Class A 178,202 135,950 * Alphabet Inc. Class C 178,634 133,073 Intel Corp. 2,880,329 93,179 Cisco Systems Inc. 3,068,228 87,352 International Business Machines Corp. 526,848 79,791 Oracle Corp. 1,921,199 78,596 QUALCOMM Inc. 910,679 46,572 Broadcom Ltd. 238,451 36,841 Texas Instruments Inc. 612,340 35,161 EMC Corp. 1,186,324 31,616 * salesforce.com inc 383,739 28,331 * Adobe Systems Inc. 288,263 27,039 * Cognizant Technology Solutions Corp. Class A 370,015 23,200 * Yahoo! Inc. 516,773 19,022 Hewlett Packard Enterprise Co. 1,059,772 18,790 Intuit Inc. 148,612 15,457 Applied Materials Inc. 688,735 14,587 Corning Inc. 677,876 14,161 HP Inc. 1,051,856 12,959 Analog Devices Inc. 189,959 11,244 NVIDIA Corp. 311,145 11,086 * Cerner Corp. 187,341 9,922 SanDisk Corp. 122,250 9,301 Skyworks Solutions Inc. 116,505 9,076 * Red Hat Inc. 111,377 8,299 * Palo Alto Networks Inc. 49,613 8,094 * Autodesk Inc. 137,848 8,038 Lam Research Corp. 96,540 7,974 Xilinx Inc. 156,599 7,428 Motorola Solutions Inc. 96,908 7,336 Symantec Corp. 397,235 7,301 * Citrix Systems Inc. 89,144 7,005 KLA-Tencor Corp. 95,118 6,926 * Micron Technology Inc. 631,917 6,616 Linear Technology Corp. 145,840 6,499 Maxim Integrated Products Inc. 173,379 6,377 Western Digital Corp. 134,723 6,364 Seagate Technology plc 182,333 6,281 Harris Corp. 75,905 5,910 CA Inc. 190,374 5,862 * Akamai Technologies Inc. 102,769 5,711 Juniper Networks Inc. 223,656 5,705 Microchip Technology Inc. 117,785 5,677 * ServiceNow Inc. 92,187 5,640 * Twitter Inc. 333,000 5,511 * VeriSign Inc. 57,621 5,102 * Workday Inc. Class A 64,715 4,973 * ANSYS Inc. 54,395 4,866 NetApp Inc. 178,171 4,862 * Synopsys Inc. 92,298 4,471 * F5 Networks Inc. 41,856 4,430 * Gartner Inc. 47,991 4,288 * Qorvo Inc. 83,597 4,214 * Splunk Inc. 78,428 3,837 * Nuance Communications Inc. 151,755 2,836 Garmin Ltd. 69,756 2,787 Marvell Technology Group Ltd. 268,136 2,764 CSRA Inc. 98,904 2,661 *,^ VMware Inc. Class A 48,158 2,519 CDK Global Inc. 48,585 2,262 * IMS Health Holdings Inc. 70,201 1,864 * NetSuite Inc. 24,410 1,672 Computer Sciences Corp. 42,863 1,474 * Premier Inc. Class A 27,062 903 Telecommunications (2.8%) AT&T Inc. 3,750,182 146,895 Verizon Communications Inc. 2,483,724 134,320 CenturyLink Inc. 334,045 10,676 * Level 3 Communications Inc. 173,617 9,176 * SBA Communications Corp. Class A 76,858 7,699 * T-Mobile US Inc. 174,055 6,666 Frontier Communications Corp. 712,933 3,985 * Zayo Group Holdings Inc. 67,014 1,624 *,^ Sprint Corp. 367,080 1,277 Utilities (3.3%) Duke Energy Corp. 419,665 33,859 NextEra Energy Inc. 280,813 33,231 Southern Co. 554,169 28,667 Dominion Resources Inc. 362,980 27,267 Exelon Corp. 560,940 20,115 American Electric Power Co. Inc. 299,394 19,880 PG&E Corp. 300,323 17,935 PPL Corp. 410,185 15,616 Sempra Energy 143,434 14,924 Public Service Enterprise Group Inc. 307,633 14,502 Edison International 198,209 14,249 Consolidated Edison Inc. 178,391 13,668 Xcel Energy Inc. 308,711 12,910 WEC Energy Group Inc. 192,070 11,538 Eversource Energy 192,965 11,258 DTE Energy Co. 109,201 9,900 FirstEnergy Corp. 257,594 9,266 Entergy Corp. 108,663 8,615 American Water Works Co. Inc. 109,367 7,539 Ameren Corp. 147,902 7,410 CMS Energy Corp. 169,421 7,190 SCANA Corp. 78,459 5,504 CenterPoint Energy Inc. 249,637 5,222 Alliant Energy Corp. 68,969 5,123 Pinnacle West Capital Corp. 67,419 5,061 AES Corp. 401,933 4,743 NiSource Inc. 193,861 4,567 ONEOK Inc. 127,951 3,821 * Calpine Corp. 217,798 3,304 Avangrid Inc. 37,079 1,487 Total Common Stocks (Cost $8,087,970) Coupon Temporary Cash Investments (0.3%) 1 Money Market Fund (0.3%) 2,3 Vanguard Market Liquidity Fund 0.495% 36,872,327 36,872 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.371% 5/4/16 2,000 2,000 Total Temporary Cash Investments (Cost $38,872) Total Investments (100.1%) (Cost $8,126,842) Other Assets and Liabilities-Net (-0.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $17,611,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $18,120,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $1,400,000 have been segregated as initial margin for open futures contracts. Large-Cap Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 11,345,591 — — Temporary Cash Investments 36,872 2,000 — Futures Contracts—Liabilities 1 (53) — — Total 11,382,410 2,000 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Large-Cap Index Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2016 288 29,542 408 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2016, the cost of investment securities for tax purposes was $8,126,842,000. Net unrealized appreciation of investment securities for tax purposes was $3,257,621,000, consisting of unrealized gains of $3,546,902,000 on securities that had risen in value since their purchase and $289,281,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Index Fund Schedule of Investments As of March 31, 2016 Market Value Shares ($000) Common Stocks (99.8%) 1 Basic Materials (4.4%) Newmont Mining Corp. 11,499,282 305,651 Alcoa Inc. 28,574,518 273,744 Freeport-McMoRan Inc. 25,101,435 259,549 Eastman Chemical Co. 3,049,482 220,264 Celanese Corp. Class A 3,195,567 209,310 Mosaic Co. 7,497,427 202,431 Airgas Inc. 1,415,668 200,515 International Flavors & Fragrances Inc. 1,742,880 198,287 CF Industries Holdings Inc. 5,061,852 158,638 Albemarle Corp. 2,436,737 155,781 Ashland Inc. 1,373,112 150,987 Avery Dennison Corp. 1,942,265 140,057 FMC Corp. 2,912,203 117,566 * WR Grace & Co. 1,532,613 109,091 Reliance Steel & Aluminum Co. 1,483,733 102,660 * Axalta Coating Systems Ltd. 3,110,222 90,818 Westlake Chemical Corp. 854,609 39,568 Huntsman Corp. 1,224 16 Consumer Goods (14.7%) Tyson Foods Inc. Class A 6,367,998 424,491 * Electronic Arts Inc. 6,384,361 422,070 ConAgra Foods Inc. 9,432,282 420,868 Dr Pepper Snapple Group Inc. 4,070,840 364,015 Molson Coors Brewing Co. Class B 3,778,233 363,390 Clorox Co. 2,812,751 354,575 * Under Armour Inc. Class A 3,947,290 334,849 JM Smucker Co. 2,470,613 320,784 Genuine Parts Co. 3,112,490 309,257 Whirlpool Corp. 1,678,475 302,696 * Jarden Corp. 4,549,564 268,197 * Mohawk Industries Inc. 1,364,733 260,528 Church & Dwight Co. Inc. 2,817,204 259,690 ^ Newell Rubbermaid Inc. 5,800,473 256,903 McCormick & Co. Inc. 2,505,433 249,241 Mattel Inc. 7,383,765 248,242 Hormel Foods Corp. 5,738,159 248,118 Coach Inc. 6,030,666 241,769 Hanesbrands Inc. 8,505,704 241,052 DR Horton Inc. 7,629,194 230,631 Delphi Automotive plc 3,013,588 226,079 Coca-Cola Enterprises Inc. 4,443,354 225,456 * Michael Kors Holdings Ltd. 3,701,863 210,858 Harley-Davidson Inc. 3,996,456 205,138 Snap-on Inc. 1,261,584 198,056 Hasbro Inc. 2,439,215 195,381 Lennar Corp. Class A 4,034,749 195,121 * LKQ Corp. 5,988,514 191,213 BorgWarner Inc. 4,748,199 182,331 Lear Corp. 1,617,215 179,786 PVH Corp. 1,779,632 176,290 Bunge Ltd. 3,061,617 173,502 *,^ lululemon athletica Inc. 2,077,743 140,684 * NVR Inc. 80,149 138,850 Harman International Industries Inc. 1,545,757 137,634 Polaris Industries Inc. 1,340,751 132,037 PulteGroup Inc. 6,844,309 128,057 * WABCO Holdings Inc. 1,172,525 125,366 Ralph Lauren Corp. Class A 1,263,158 121,592 Leucadia National Corp. 7,107,075 114,921 * Edgewell Personal Care Co. 1,289,735 103,862 Goodyear Tire & Rubber Co. 2,901,152 95,680 * WhiteWave Foods Co. Class A 1,920,133 78,034 *,^ Pilgrim's Pride Corp. 1,380,232 35,058 ^ Coty Inc. Class A 908,222 25,276 *,^ Fitbit Inc. Class A 668,099 10,122 Lennar Corp. Class B 82,620 3,198 Consumer Services (14.1%) Ross Stores Inc. 8,799,287 509,479 * Dollar Tree Inc. 4,846,411 399,635 Nielsen Holdings plc 7,469,747 393,357 *,^ Charter Communications Inc. Class A 1,588,293 321,518 Royal Caribbean Cruises Ltd. 3,779,749 310,506 * Chipotle Mexican Grill Inc. Class A 652,839 307,468 Expedia Inc. 2,694,773 290,550 Tractor Supply Co. 2,904,453 262,737 * Ulta Salon Cosmetics & Fragrance Inc. 1,314,759 254,721 Marriott International Inc. Class A 3,578,104 254,690 Dollar General Corp. 2,843,182 243,376 Advance Auto Parts Inc. 1,510,936 242,264 * United Continental Holdings Inc. 3,903,439 233,660 Alaska Air Group Inc. 2,708,698 222,167 Whole Foods Market Inc. 7,123,906 221,625 * CarMax Inc. 4,250,607 217,206 Signet Jewelers Ltd. 1,727,261 214,232 * MGM Resorts International 9,789,245 209,881 Best Buy Co. Inc. 6,326,291 205,225 Interpublic Group of Cos. Inc. 8,733,046 200,423 Foot Locker Inc. 2,980,867 192,266 Kohl's Corp. 4,122,353 192,143 * Norwegian Cruise Line Holdings Ltd. 3,463,157 191,478 Wyndham Worldwide Corp. 2,443,310 186,742 AmerisourceBergen Corp. Class A 2,119,498 183,443 * IHS Inc. Class A 1,463,818 181,748 Tiffany & Co. 2,366,825 173,678 * Bed Bath & Beyond Inc. 3,375,008 167,535 Darden Restaurants Inc. 2,506,440 166,177 Aramark 4,993,155 165,373 Wynn Resorts Ltd. 1,764,686 164,875 * TripAdvisor Inc. 2,446,410 162,686 Staples Inc. 13,984,028 154,244 Nordstrom Inc. 2,637,602 150,897 Gap Inc. 4,800,490 141,134 * Discovery Communications Inc. 5,223,308 141,029 H&R Block Inc. 5,333,906 140,922 News Corp. Class A 10,666,767 136,215 Starwood Hotels & Resorts Worldwide Inc. 1,585,372 132,268 FactSet Research Systems Inc. 850,207 128,832 * Liberty Interactive Corp. QVC Group Class A 4,825,985 121,856 Scripps Networks Interactive Inc. Class A 1,747,439 114,457 Williams-Sonoma Inc. 1,756,945 96,175 * Discovery Communications Inc. Class A 3,259,244 93,312 * Rite Aid Corp. 11,403,714 92,940 * AutoNation Inc. 1,631,280 76,148 Cablevision Systems Corp. Class A 2,296,637 75,789 * Hertz Global Holdings Inc. 4,096,151 43,133 * Hyatt Hotels Corp. Class A 535,886 26,521 News Corp. Class B 209,094 2,771 Financials (18.9%) Equinix Inc. 1,346,395 445,266 Hartford Financial Services Group Inc. 8,899,656 410,096 Moody's Corp. 3,599,816 347,598 M&T Bank Corp. 3,111,282 345,352 Realty Income Corp. 5,444,067 340,309 Willis Towers Watson plc 2,850,100 338,193 Essex Property Trust Inc. 1,434,961 335,580 Equifax Inc. 2,579,731 294,837 AvalonBay Communities Inc. 1,486,320 282,698 Digital Realty Trust Inc. 3,180,471 281,440 Welltower Inc. 3,858,672 267,560 Macerich Co. 3,239,054 256,663 * Markel Corp. 287,818 256,610 Principal Financial Group Inc. 6,333,084 249,840 Kimco Realty Corp. 8,526,890 245,404 Citizens Financial Group Inc. 11,458,478 240,055 Federal Realty Investment Trust 1,534,759 239,499 Extra Space Storage Inc. 2,547,025 238,045 XL Group plc Class A 6,466,390 237,963 Cincinnati Financial Corp. 3,380,368 220,941 Regions Financial Corp. 27,967,261 219,543 UDR Inc. 5,692,677 219,339 First Republic Bank 3,174,581 211,554 Annaly Capital Management Inc. 20,583,805 211,190 Western Union Co. 10,899,853 210,258 ^ SL Green Realty Corp. 2,166,291 209,870 Lincoln National Corp. 5,232,844 205,128 KeyCorp 18,146,549 200,338 FNF Group 5,728,706 194,203 * Affiliated Managers Group Inc. 1,172,594 190,429 Everest Re Group Ltd. 935,618 184,719 * Arch Capital Group Ltd. 2,533,792 180,153 * CBRE Group Inc. Class A 6,168,496 177,776 * Ally Financial Inc. 9,443,896 176,790 VEREIT Inc. 19,649,632 174,292 Nasdaq Inc. 2,496,805 165,738 Huntington Bancshares Inc. 17,265,353 164,711 Unum Group 5,187,261 160,390 Camden Property Trust 1,891,950 159,094 New York Community Bancorp Inc. 10,004,898 159,078 * E*TRADE Financial Corp. 6,139,648 150,360 MSCI Inc. Class A 2,006,834 148,666 Comerica Inc. 3,838,171 145,352 Alexandria Real Estate Equities Inc. 1,594,352 144,911 Iron Mountain Inc. 4,128,967 140,013 Invesco Ltd. 4,524,223 139,210 Torchmark Corp. 2,544,528 137,812 SEI Investments Co. 3,200,058 137,763 Reinsurance Group of America Inc. Class A 1,427,500 137,397 American Capital Agency Corp. 7,332,203 136,599 CIT Group Inc. 4,364,532 135,431 Voya Financial Inc. 4,523,132 134,654 Raymond James Financial Inc. 2,762,428 131,519 Host Hotels & Resorts Inc. 7,781,975 129,959 * Realogy Holdings Corp. 3,193,456 115,316 Jones Lang LaSalle Inc. 981,627 115,165 WR Berkley Corp. 1,997,641 112,267 Lazard Ltd. Class A 2,828,227 109,735 Axis Capital Holdings Ltd. 1,959,083 108,651 Brixmor Property Group Inc. 4,228,484 108,334 Zions Bancorporation 4,452,439 107,794 People's United Financial Inc. 6,761,240 107,707 * Alleghany Corp. 159,412 79,100 Assurant Inc. 704,765 54,373 Navient Corp. 3,718,078 44,505 Legg Mason Inc. 1,168,118 40,510 * LendingClub Corp. 3,308,926 27,464 * Santander Consumer USA Holdings Inc. 1,164,371 12,214 LPL Financial Holdings Inc. 480 12 Health Care (8.3%) * Edwards Lifesciences Corp. 4,662,678 411,295 CR Bard Inc. 1,602,361 324,751 DENTSPLY SIRONA Inc. 5,253,757 323,789 * Henry Schein Inc. 1,780,749 307,411 * Boston Scientific Corp. 14,651,813 275,601 * BioMarin Pharmaceutical Inc. 3,326,775 274,392 * DaVita HealthCare Partners Inc. 3,668,521 269,196 * Laboratory Corp. of America Holdings 2,198,725 257,537 * Incyte Corp. 3,455,637 250,430 Universal Health Services Inc. Class B 1,962,864 244,808 Quest Diagnostics Inc. 3,113,055 222,428 * Waters Corp. 1,684,826 222,262 * Centene Corp. 3,508,025 215,989 * Hologic Inc. 5,551,678 191,533 ResMed Inc. 3,041,784 175,876 * Varian Medical Systems Inc. 2,074,034 165,964 * Jazz Pharmaceuticals plc 1,262,319 164,796 * Medivation Inc. 3,556,964 163,549 Cooper Cos. Inc. 1,050,911 161,809 * IDEXX Laboratories Inc. 1,946,720 152,467 * Mallinckrodt plc 2,430,507 148,941 * Endo International plc 4,917,830 138,437 * Alkermes plc 3,277,254 112,049 * Quintiles Transnational Holdings Inc. 1,686,128 109,767 * Alnylam Pharmaceuticals Inc. 1,573,352 98,759 Patterson Cos. Inc. 1,836,618 85,458 * Envision Healthcare Holdings Inc. 4,069,691 83,022 * Intercept Pharmaceuticals Inc. 96 12 Industrials (16.6%) * Fiserv Inc. 4,843,623 496,859 Roper Technologies Inc. 2,190,257 400,313 Fidelity National Information Services Inc. 6,130,705 388,135 Amphenol Corp. Class A 6,693,022 386,991 Vulcan Materials Co. 2,894,074 305,527 Fastenal Co. 5,956,543 291,871 WW Grainger Inc. 1,228,048 286,663 * FleetCor Technologies Inc. 1,902,792 283,040 * Alliance Data Systems Corp. 1,222,591 268,970 Rockwell Collins Inc. 2,847,722 262,588 * Verisk Analytics Inc. Class A 3,284,222 262,475 AMETEK Inc. 5,115,110 255,653 * TransDigm Group Inc. 1,103,080 243,053 Xerox Corp. 20,896,816 233,208 * Stericycle Inc. 1,845,630 232,900 CH Robinson Worldwide Inc. 3,119,125 231,533 Masco Corp. 7,251,919 228,073 Martin Marietta Materials Inc. 1,397,134 222,857 Ball Corp. 3,071,338 218,956 Dover Corp. 3,366,299 216,554 WestRock Co. 5,512,853 215,167 Pentair plc 3,914,471 212,399 Acuity Brands Inc. 951,499 207,560 Sealed Air Corp. 4,256,401 204,350 * Mettler-Toledo International Inc. 585,900 201,995 Kansas City Southern 2,356,242 201,341 Textron Inc. 5,300,136 193,243 Expeditors International of Washington Inc. 3,954,622 193,025 Fortune Brands Home & Security Inc. 3,422,404 191,791 * Vantiv Inc. Class A 3,376,668 181,935 L-3 Communications Holdings Inc. 1,532,140 181,559 Total System Services Inc. 3,580,040 170,338 Cintas Corp. 1,881,249 168,955 JB Hunt Transport Services Inc. 1,959,295 165,051 Fluor Corp. 3,016,918 162,008 Xylem Inc. 3,895,332 159,319 Wabtec Corp. 1,896,579 150,380 * Crown Holdings Inc. 3,027,606 150,139 ADT Corp. 3,592,579 148,230 * Sensata Technologies Holding NV 3,706,816 143,973 * Trimble Navigation Ltd. 5,455,912 135,307 ManpowerGroup Inc. 1,570,827 127,897 * Arrow Electronics Inc. 1,975,957 127,271 Hubbell Inc. Class B 1,193,076 126,383 Avnet Inc. 2,852,171 126,351 Robert Half International Inc. 2,707,228 126,103 Flowserve Corp. 2,826,110 125,508 * United Rentals Inc. 1,976,527 122,920 * Jacobs Engineering Group Inc. 2,671,088 116,326 Owens Corning 2,384,926 112,759 Macquarie Infrastructure Corp. 1,566,878 105,670 B/E Aerospace Inc. 2,278,059 105,064 FLIR Systems Inc. 3,057,301 100,738 Global Payments Inc. 1,405,285 91,765 Allison Transmission Holdings Inc. 3,354,796 90,512 * First Data Corp. Class A 3,921,352 50,742 Chicago Bridge & Iron Co. NV 1,136,998 41,603 AGCO Corp. 792,553 39,390 Donaldson Co. Inc. 780 25 * Quanta Services Inc. 900 20 Oil & Gas (5.1%) * Concho Resources Inc. 2,811,284 284,052 * Cameron International Corp. 4,163,993 279,196 EQT Corp. 3,467,572 233,229 Cabot Oil & Gas Corp. 9,943,517 225,817 Tesoro Corp. 2,614,508 224,874 Columbia Pipeline Group Inc. 8,683,137 217,947 Cimarex Energy Co. 2,059,734 200,350 Marathon Oil Corp. 17,848,680 198,834 * Weatherford International plc 19,099,884 148,597 * Cheniere Energy Inc. 4,093,605 138,487 Devon Energy Corp. 4,983,106 136,736 HollyFrontier Corp. 3,835,282 135,462 * FMC Technologies Inc. 4,930,004 134,885 Helmerich & Payne Inc. 2,230,431 130,971 National Oilwell Varco Inc. 4,080,710 126,910 OGE Energy Corp. 4,352,390 124,609 ^ Range Resources Corp. 3,684,730 119,312 ^ Core Laboratories NV 923,400 103,799 * Antero Resources Corp. 3,312,872 82,391 Murphy Oil Corp. 1,772,253 44,643 Energen Corp. 1,052,561 38,513 Oceaneering International Inc. 1,061,097 35,271 ^ Transocean Ltd. 3,751,248 34,286 * Continental Resources Inc./OK 1,009,391 30,645 * Southwestern Energy Co. 2,268 18 Chesapeake Energy Corp. 3,528 15 Ensco plc Class A 1,392 15 Technology (11.3%) NVIDIA Corp. 11,105,008 395,671 * Cerner Corp. 6,649,463 352,156 SanDisk Corp. 4,368,060 332,322 Skyworks Solutions Inc. 4,165,135 324,464 * Red Hat Inc. 3,968,813 295,716 * Palo Alto Networks Inc. 1,772,428 289,154 * Autodesk Inc. 4,896,944 285,541 Lam Research Corp. 3,453,302 285,243 Xilinx Inc. 5,549,457 263,211 * Citrix Systems Inc. 3,176,762 249,630 KLA-Tencor Corp. 3,380,464 246,132 Linear Technology Corp. 5,197,804 231,614 Maxim Integrated Products Inc. 6,222,525 228,864 Western Digital Corp. 4,802,161 226,854 Seagate Technology plc 6,437,264 221,764 Harris Corp. 2,709,839 210,988 * Akamai Technologies Inc. 3,670,997 203,997 Microchip Technology Inc. 4,203,068 202,588 Juniper Networks Inc. 7,893,451 201,362 * ServiceNow Inc. 3,280,377 200,693 *,^ VeriSign Inc. 2,020,765 178,919 * Workday Inc. Class A 2,310,718 177,556 NetApp Inc. 6,348,756 173,258 * ANSYS Inc. 1,915,504 171,361 * Synopsys Inc. 3,290,720 159,402 * F5 Networks Inc. 1,493,146 158,050 * Gartner Inc. 1,698,903 151,797 * Qorvo Inc. 2,977,491 150,095 * Splunk Inc. 2,818,123 137,891 Symantec Corp. 7,082,203 130,171 * Micron Technology Inc. 11,258,255 117,874 * Nuance Communications Inc. 5,291,912 98,906 Garmin Ltd. 2,473,349 98,835 Marvell Technology Group Ltd. 9,559,296 98,556 CSRA Inc. 3,524,945 94,821 CDK Global Inc. 1,687,932 78,573 * IMS Health Holdings Inc. 2,509,697 66,632 *,^ NetSuite Inc. 869,616 59,560 Computer Sciences Corp. 1,506,360 51,804 * Premier Inc. Class A 981,902 32,756 * Teradata Corp. 780 20 * FireEye Inc. 852 15 * Rackspace Hosting Inc. 672 15 * Tableau Software Inc. Class A 312 14 Telecommunications (1.2%) * Level 3 Communications Inc. 6,193,445 327,323 * SBA Communications Corp. Class A 2,741,729 274,639 Frontier Communications Corp. 25,381,160 141,881 * Zayo Group Holdings Inc. 2,386,659 57,853 Utilities (5.2%) WEC Energy Group Inc. 6,858,990 412,019 Eversource Energy 6,891,796 402,067 DTE Energy Co. 3,899,981 353,572 American Water Works Co. Inc. 3,865,715 266,464 Ameren Corp. 5,269,255 263,990 CMS Energy Corp. 6,036,607 256,194 SCANA Corp. 2,793,372 195,955 CenterPoint Energy Inc. 8,876,747 185,702 Alliant Energy Corp. 2,464,175 183,039 Pinnacle West Capital Corp. 2,414,557 181,261 AES Corp./VA 14,327,302 169,062 NiSource Inc. 6,949,880 163,739 Entergy Corp. 1,937,031 153,568 ONEOK Inc. 4,561,153 136,196 * Calpine Corp. 7,749,290 117,557 Avangrid Inc. 1,320,160 52,952 NRG Energy Inc. 1,848 24 National Fuel Gas Co. 468 23 Total Common Stocks (Cost $54,812,853) Coupon Temporary Cash Investments (0.8%) 1 Money Market Fund (0.8%) 2,3 Vanguard Market Liquidity Fund 0.495% 524,259,141 524,259 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.371% 5/4/16 8,000 7,997 4,5 Federal Home Loan Bank Discount Notes 0.486% 8/24/16 3,000 2,995 Total Temporary Cash Investments (Cost $535,251) Total Investments (100.6%) (Cost $55,348,104) Other Assets and Liabilities-Net (-0.6%)3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $375,054,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.6%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $386,157,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $7,593,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Mid-Cap Index Fund The following table summarizes the market value of the fund's investments as of March 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 67,162,171 — — Temporary Cash Investments 524,259 10,992 — Futures Contracts—Assets 1 51 — — Futures Contracts—Liabilities 1 (192) — — Total 67,686,289 10,992 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P Mid-Cap 400 Index June 2016 482 69,466 2,334 E-mini S&P 500 Index June 2016 670 68,725 502 2,836 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2016, the cost of investment securities for tax purposes was $55,348,104,000. Net unrealized appreciation of investment securities for tax purposes was $12,349,318,000, consisting of Mid-Cap Index Fund unrealized gains of $15,019,969,000 on securities that had risen in value since their purchase and $2,670,651,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Growth Index Fund Schedule of Investments As of March 31, 2016 Market Value Shares ($000) Common Stocks (99.7%) 1 Basic Materials (0.9%) Airgas Inc. 324,539 45,968 * Axalta Coating Systems Ltd. 710,313 20,741 Consumer Goods (11.5%) * Electronic Arts Inc. 1,464,181 96,797 * Under Armour Inc. Class A 905,360 76,802 * Jarden Corp. 1,043,711 61,527 * Mohawk Industries Inc. 312,839 59,721 Church & Dwight Co. Inc. 646,811 59,623 McCormick & Co. Inc. 575,313 57,232 Hormel Foods Corp. 1,317,512 56,969 Hanesbrands Inc. 1,953,101 55,351 * Michael Kors Holdings Ltd. 848,480 48,329 Snap-on Inc. 289,181 45,398 * LKQ Corp. 1,371,741 43,800 * lululemon athletica Inc. 476,042 32,233 * NVR Inc. 18,360 31,807 Harman International Industries Inc. 354,110 31,530 Polaris Industries Inc. 307,144 30,248 * WABCO Holdings Inc. 268,634 28,722 * WhiteWave Foods Co. Class A 438,908 17,837 *,^ Fitbit Inc. Class A 153,210 2,321 Consumer Services (17.6%) Ross Stores Inc. 2,017,618 116,820 * Dollar Tree Inc. 1,111,505 91,655 *,^ Charter Communications Inc. Class A 364,301 73,745 * Chipotle Mexican Grill Inc. Class A 149,758 70,532 Expedia Inc. 618,240 66,659 Tractor Supply Co. 666,940 60,331 * Ulta Salon Cosmetics & Fragrance Inc. 301,821 58,475 Marriott International Inc. Class A 820,162 58,379 Dollar General Corp. 651,707 55,786 Advance Auto Parts Inc. 346,994 55,637 Alaska Air Group Inc. 620,854 50,922 * CarMax Inc. 974,227 49,783 Signet Jewelers Ltd. 395,893 49,103 * Norwegian Cruise Line Holdings Ltd. 793,755 43,887 Wyndham Worldwide Corp. 560,053 42,805 * IHS Inc. Class A 335,523 41,659 Tiffany & Co. 542,463 39,806 * TripAdvisor Inc. 560,506 37,274 FactSet Research Systems Inc. 194,795 29,517 * Liberty Interactive Corp. QVC Group Class A 1,105,565 27,915 Scripps Networks Interactive Inc. Class A 400,360 26,224 * MGM Resorts International 1,122,828 24,073 Williams-Sonoma Inc. 402,557 22,036 * AutoNation Inc. 373,261 17,424 Cablevision Systems Corp. Class A 525,738 17,349 Nordstrom Inc. 302,002 17,278 * Discovery Communications Inc. 598,082 16,148 * Discovery Communications Inc. Class A 373,364 10,689 * Hyatt Hotels Corp. Class A 122,938 6,084 Financials (14.5%) Equinix Inc. 308,743 102,104 Moody's Corp. 825,655 79,725 Realty Income Corp. 1,248,624 78,051 Essex Property Trust Inc. 329,104 76,964 AvalonBay Communities Inc. 341,246 64,905 Digital Realty Trust Inc. 729,622 64,564 Welltower Inc. 885,351 61,390 Macerich Co. 743,703 58,931 Federal Realty Investment Trust 352,462 55,002 Extra Space Storage Inc. 583,802 54,562 * Affiliated Managers Group Inc. 268,814 43,655 * CBRE Group Inc. Class A 1,413,754 40,744 VEREIT Inc. 4,503,566 39,947 * E*TRADE Financial Corp. 1,407,198 34,462 MSCI Inc. Class A 459,969 34,075 Alexandria Real Estate Equities Inc. 365,261 33,199 SEI Investments Co. 733,113 31,561 * Realogy Holdings Corp. 729,393 26,338 Lazard Ltd. Class A 645,893 25,061 Brixmor Property Group Inc. 965,758 24,743 Camden Property Trust 216,550 18,210 * LendingClub Corp. 758,868 6,299 Health Care (11.6%) * Edwards Lifesciences Corp. 1,069,359 94,328 CR Bard Inc. 367,503 74,482 DENTSPLY SIRONA Inc. 1,205,036 74,267 * BioMarin Pharmaceutical Inc. 763,813 62,999 * DaVita HealthCare Partners Inc. 841,628 61,759 * Incyte Corp. 793,525 57,507 * Waters Corp. 386,211 50,949 * Centene Corp. 803,620 49,479 ResMed Inc. 697,027 40,302 * Varian Medical Systems Inc. 475,432 38,044 * Jazz Pharmaceuticals plc 289,324 37,771 * Medivation Inc. 814,896 37,469 Cooper Cos. Inc. 240,938 37,097 * IDEXX Laboratories Inc. 446,247 34,950 * Alkermes plc 750,304 25,653 * Quintiles Transnational Holdings Inc. 386,252 25,145 * Alnylam Pharmaceuticals Inc. 360,590 22,634 * Envision Healthcare Holdings Inc. 928,812 18,948 Industrials (22.7%) * Fiserv Inc. 1,110,621 113,927 Roper Technologies Inc. 502,415 91,826 Amphenol Corp. Class A 1,534,982 88,753 Vulcan Materials Co. 663,966 70,095 Fastenal Co. 1,366,429 66,955 WW Grainger Inc. 281,705 65,758 * FleetCor Technologies Inc. 436,505 64,930 * Alliance Data Systems Corp. 280,680 61,750 * Verisk Analytics Inc. Class A 754,062 60,265 AMETEK Inc. 1,174,447 58,699 * TransDigm Group Inc. 253,265 55,804 * Stericycle Inc. 423,029 53,382 CH Robinson Worldwide Inc. 714,920 53,069 Masco Corp. 1,665,311 52,374 Martin Marietta Materials Inc. 320,250 51,083 Pentair plc 897,213 48,683 Acuity Brands Inc. 217,970 47,548 * Mettler-Toledo International Inc. 134,297 46,300 Kansas City Southern 540,052 46,147 Expeditors International of Washington Inc. 906,409 44,242 Fortune Brands Home & Security Inc. 784,428 43,959 * Vantiv Inc. Class A 773,937 41,700 Total System Services Inc. 820,552 39,042 JB Hunt Transport Services Inc. 449,124 37,834 Wabtec Corp. 434,758 34,472 * Sensata Technologies Holding NV 847,878 32,932 * Trimble Navigation Ltd. 1,248,895 30,973 Robert Half International Inc. 620,228 28,890 * United Rentals Inc. 452,830 28,161 Macquarie Infrastructure Corp. 358,766 24,195 B/E Aerospace Inc. 520,352 23,999 Global Payments Inc. 322,207 21,040 * First Data Corp. Class A 895,659 11,590 Chicago Bridge & Iron Co. NV 130,323 4,769 Oil & Gas (4.1%) * Concho Resources Inc. 644,863 65,157 EQT Corp. 794,791 53,458 Cabot Oil & Gas Corp. 2,279,020 51,757 * Cheniere Energy Inc. 938,187 31,739 ^ Range Resources Corp. 844,172 27,334 Core Laboratories NV 210,961 23,714 Cimarex Energy Co. 236,074 22,963 *,^ Antero Resources Corp. 757,882 18,848 Technology (14.3%) * Cerner Corp. 1,525,137 80,771 Skyworks Solutions Inc. 955,445 74,429 * Red Hat Inc. 910,408 67,834 * Palo Alto Networks Inc. 406,970 66,393 * Autodesk Inc. 1,123,324 65,501 Lam Research Corp. 792,213 65,437 * Citrix Systems Inc. 729,399 57,316 Linear Technology Corp. 1,191,363 53,087 * Akamai Technologies Inc. 841,455 46,760 Microchip Technology Inc. 962,259 46,381 * ServiceNow Inc. 751,870 45,999 *,^ VeriSign Inc. 463,166 41,009 * Workday Inc. Class A 529,634 40,697 * ANSYS Inc. 439,077 39,280 * F5 Networks Inc. 342,274 36,230 * Gartner Inc. 389,413 34,794 * Qorvo Inc. 682,454 34,403 * Splunk Inc. 645,599 31,589 Xilinx Inc. 635,955 30,163 KLA-Tencor Corp. 387,404 28,207 CDK Global Inc. 386,205 17,978 *,^ NetSuite Inc. 198,965 13,627 CSRA Inc. 403,470 10,853 * Premier Inc. Class A 225,168 7,512 Telecommunications (2.1%) * Level 3 Communications Inc. 1,420,587 75,078 * SBA Communications Corp. Class A 628,933 63,000 * Zayo Group Holdings Inc. 545,873 13,232 Utilities (0.4%) * Calpine Corp. 1,775,300 26,931 Total Common Stocks (Cost $6,558,976) Coupon Temporary Cash Investments (1.9%) 1 Money Market Fund (1.9%) 2,3 Vanguard Market Liquidity Fund 0.495% 134,941,281 134,941 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.371% 5/4/16 1,000 1,000 5 United States Treasury Bill 0.536% 6/9/16 1,000 999 Total Temporary Cash Investments (Cost $136,940) Total Investments (101.6%) (Cost $6,695,916) Other Asset and Liabilities-Net (-1.6%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $78,683,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.6%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $80,778,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $1,200,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of Mid-Cap Growth Index Fund trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 7,233,833 — — Temporary Cash Investments 134,941 1,999 — Futures Contracts—Assets 1 4 — — Futures Contracts—Liabilities 1 (10) — — Total 7,368,768 1,999 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Mid-Cap Growth Index Fund ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P Mid-Cap 400 Index June 2016 95 13,691 460 E-mini S&P 500 Index June 2016 55 5,642 116 576 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2016, the cost of investment securities for tax purposes was $6,695,916,000. Net unrealized appreciation of investment securities for tax purposes was $674,857,000, consisting of unrealized gains of $1,007,206,000 on securities that had risen in value since their purchase and $332,349,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Value Index Fund Schedule of Investments As of March 31, 2016 Market Value Shares ($000) Common Stocks (99.8%) 1 Basic Materials (7.4%) Newmont Mining Corp. 3,085,328 82,008 Alcoa Inc. 7,666,238 73,443 Freeport-McMoRan Inc. 6,739,351 69,685 Eastman Chemical Co. 818,792 59,141 Celanese Corp. Class A 857,656 56,176 Mosaic Co. 2,015,242 54,412 International Flavors & Fragrances Inc. 467,949 53,239 CF Industries Holdings Inc. 1,359,066 42,593 Albemarle Corp. 654,211 41,824 Ashland Inc. 368,702 40,542 Avery Dennison Corp. 521,505 37,606 FMC Corp. 779,167 31,455 * WR Grace & Co. 411,341 29,279 Reliance Steel & Aluminum Co. 396,914 27,463 Westlake Chemical Corp. 227,870 10,550 Consumer Goods (17.4%) Tyson Foods Inc. Class A 1,708,897 113,915 ConAgra Foods Inc. 2,531,231 112,943 Dr Pepper Snapple Group Inc. 1,092,429 97,685 Molson Coors Brewing Co. Class B 1,013,904 97,517 Clorox Co. 754,737 95,142 JM Smucker Co. 662,945 86,077 Genuine Parts Co. 835,091 82,975 Whirlpool Corp. 450,383 81,222 Newell Rubbermaid Inc. 1,557,344 68,975 Mattel Inc. 1,982,431 66,649 Coach Inc. 1,619,137 64,911 DR Horton Inc. 2,048,153 61,916 Delphi Automotive plc 809,146 60,702 Coca-Cola Enterprises Inc. 1,192,957 60,531 Harley-Davidson Inc. 1,073,071 55,081 Hasbro Inc. 654,962 52,462 Lennar Corp. Class A 1,050,265 50,791 BorgWarner Inc. 1,274,872 48,955 Lear Corp. 434,203 48,270 PVH Corp. 477,889 47,340 Bunge Ltd. 822,042 46,585 PulteGroup Inc. 1,832,216 34,281 Ralph Lauren Corp. Class A 338,959 32,628 Leucadia National Corp. 1,900,909 30,738 * Edgewell Personal Care Co. 346,123 27,873 Goodyear Tire & Rubber Co. 778,572 25,677 *,^ Pilgrim's Pride Corp. 371,570 9,438 ^ Coty Inc. Class A 236,260 6,575 Lennar Corp. Class B 53,777 2,082 Consumer Services (11.0%) Nielsen Holdings plc 2,004,486 105,556 Royal Caribbean Cruises Ltd. 1,014,183 83,315 * United Continental Holdings Inc. 1,048,045 62,736 Whole Foods Market Inc. 1,912,678 59,503 Best Buy Co. Inc. 1,698,508 55,100 Interpublic Group of Cos. Inc. 2,344,709 53,811 Foot Locker Inc. 800,404 51,626 Kohl's Corp. 1,106,815 51,589 AmerisourceBergen Corp. Class A 569,067 49,253 * Bed Bath & Beyond Inc. 906,203 44,984 Darden Restaurants Inc. 672,961 44,617 Aramark 1,339,993 44,381 Wynn Resorts Ltd. 473,806 44,268 Staples Inc. 3,752,743 41,393 H&R Block Inc. 1,437,431 37,977 Gap Inc. 1,288,918 37,894 Starwood Hotels & Resorts Worldwide Inc. 427,590 35,674 News Corp. Class A 2,719,741 34,731 * MGM Resorts International 1,314,212 28,177 * Rite Aid Corp. 3,050,846 24,864 Nordstrom Inc. 354,098 20,258 * Discovery Communications Inc. 701,232 18,933 * Discovery Communications Inc. Class A 437,642 12,530 * Hertz Global Holdings Inc. 1,101,241 11,596 News Corp. Class B 198,909 2,635 Financials (22.8%) Hartford Financial Services Group Inc. 2,388,236 110,050 M&T Bank Corp. 834,921 92,676 Willis Towers Watson plc 764,915 90,765 Equifax Inc. 692,197 79,111 * Markel Corp. 77,275 68,896 Principal Financial Group Inc. 1,700,433 67,082 Kimco Realty Corp. 2,289,336 65,887 Citizens Financial Group Inc. 3,076,409 64,451 XL Group plc Class A 1,736,172 63,891 Cincinnati Financial Corp. 907,592 59,320 Regions Financial Corp. 7,508,765 58,944 UDR Inc. 1,528,409 58,890 First Republic Bank 851,963 56,775 Annaly Capital Management Inc. 5,526,435 56,701 Western Union Co. 2,926,506 56,452 SL Green Realty Corp. 581,650 56,350 Lincoln National Corp. 1,404,929 55,073 KeyCorp 4,872,136 53,788 FNF Group 1,537,212 52,111 Everest Re Group Ltd. 251,267 49,608 * Arch Capital Group Ltd. 679,254 48,295 * Ally Financial Inc. 2,534,985 47,455 Nasdaq Inc. 670,375 44,500 Huntington Bancshares Inc. 4,635,501 44,223 Unum Group 1,392,685 43,062 New York Community Bancorp Inc. 2,686,183 42,710 Comerica Inc. 1,030,491 39,025 Iron Mountain Inc. 1,108,066 37,575 Invesco Ltd. 1,214,020 37,355 Torchmark Corp. 683,151 36,999 Reinsurance Group of America Inc. Class A 383,413 36,904 American Capital Agency Corp. 1,967,701 36,658 CIT Group Inc. 1,171,854 36,363 Voya Financial Inc. 1,214,452 36,154 Raymond James Financial Inc. 741,341 35,295 Host Hotels & Resorts Inc. 2,092,665 34,948 Jones Lang LaSalle Inc. 262,918 30,846 WR Berkley Corp. 536,168 30,133 Axis Capital Holdings Ltd. 525,791 29,160 Zions Bancorporation 1,191,193 28,839 People's United Financial Inc. 1,808,919 28,816 Camden Property Trust 253,484 21,315 * Alleghany Corp. 42,776 21,225 Assurant Inc. 188,882 14,572 Navient Corp. 999,526 11,964 Legg Mason Inc. 314,061 10,892 * Santander Consumer USA Holdings Inc. 312,564 3,279 Health Care (5.3%) * Henry Schein Inc. 477,796 82,482 * Boston Scientific Corp. 3,930,795 73,938 * Laboratory Corp. of America Holdings 590,102 69,119 Universal Health Services Inc. Class B 527,073 65,736 Quest Diagnostics Inc. 835,841 59,721 * Hologic Inc. 1,489,370 51,383 * Mallinckrodt plc 652,588 39,991 * Endo International plc 1,320,393 37,169 Patterson Cos. Inc. 492,884 22,934 Industrials (11.3%) Fidelity National Information Services Inc. 1,645,121 104,153 Rockwell Collins Inc. 764,660 70,509 Xerox Corp. 5,610,495 62,613 Ball Corp. 824,604 58,786 Dover Corp. 903,855 58,145 WestRock Co. 1,480,147 57,770 Sealed Air Corp. 1,142,752 54,863 Textron Inc. 1,423,039 51,884 L-3 Communications Holdings Inc. 411,436 48,755 Cintas Corp. 504,451 45,305 Fluor Corp. 810,053 43,500 Xylem Inc. 1,045,860 42,776 * Crown Holdings Inc. 812,906 40,312 ADT Corp. 963,958 39,773 ManpowerGroup Inc. 421,610 34,327 * Arrow Electronics Inc. 530,293 34,156 Hubbell Inc. Class B 320,152 33,914 Avnet Inc. 765,390 33,907 Flowserve Corp. 758,402 33,681 * Jacobs Engineering Group Inc. 714,564 31,119 Owens Corning 640,032 30,261 FLIR Systems Inc. 817,833 26,947 Allison Transmission Holdings Inc. 898,121 24,231 AGCO Corp. 212,006 10,537 Chicago Bridge & Iron Co. NV 150,831 5,519 Oil & Gas (6.0%) * Cameron International Corp. 1,117,151 74,905 Tesoro Corp. 701,993 60,378 Columbia Pipeline Group Inc. 2,331,353 58,517 Marathon Oil Corp. 4,792,151 53,385 * Weatherford International plc 5,127,971 39,896 Devon Energy Corp. 1,338,980 36,742 HollyFrontier Corp. 1,029,293 36,355 * FMC Technologies Inc. 1,323,004 36,197 Helmerich & Payne Inc. 598,343 35,135 National Oilwell Varco Inc. 1,095,579 34,072 OGE Energy Corp. 1,164,486 33,339 Cimarex Energy Co. 276,479 26,893 Murphy Oil Corp. 476,551 12,004 Energen Corp. 279,006 10,209 Oceaneering International Inc. 281,299 9,350 ^ Transocean Ltd. 994,284 9,088 * Continental Resources Inc. 266,818 8,101 Other (0.0%) 2 * Safeway Inc CVR (Casa Ley) Expire 1/30/2018 1,233 — * Safeway Inc CVR (PDC) Expire 1/30/2017 1,233 — Technology (8.7%) NVIDIA Corp. 2,980,050 106,179 SanDisk Corp. 1,172,090 89,173 Maxim Integrated Products Inc. 1,669,922 61,420 Western Digital Corp. 1,289,398 60,911 Seagate Technology plc 1,728,323 59,541 Harris Corp. 726,817 56,590 Juniper Networks Inc. 2,119,255 54,062 NetApp Inc. 1,704,625 46,519 * Synopsys Inc. 883,594 42,801 Xilinx Inc. 745,013 35,336 Symantec Corp. 1,901,438 34,948 KLA-Tencor Corp. 453,891 33,048 * Micron Technology Inc. 3,024,588 31,668 * Nuance Communications Inc. 1,420,135 26,542 Garmin Ltd. 663,787 26,525 Marvell Technology Group Ltd. 2,565,298 26,448 * IMS Health Holdings Inc. 672,940 17,867 Computer Sciences Corp. 402,526 13,843 CSRA Inc. 472,975 12,723 Telecommunications (0.4%) Frontier Communications Corp. 6,811,259 38,075 Utilities (9.5%) WEC Energy Group Inc. 1,840,603 110,565 Eversource Energy 1,849,423 107,895 DTE Energy Co. 1,046,447 94,871 American Water Works Co. Inc. 1,037,909 71,543 Ameren Corp. 1,414,701 70,877 CMS Energy Corp. 1,620,799 68,787 SCANA Corp. 750,054 52,616 CenterPoint Energy Inc. 2,383,272 49,858 Alliant Energy Corp. 661,591 49,143 Pinnacle West Capital Corp. 647,240 48,588 AES Corp. 3,846,685 45,391 NiSource Inc. 1,864,324 43,924 Entergy Corp. 520,098 41,233 ONEOK Inc. 1,224,440 36,562 Avangrid Inc. 354,337 14,212 Total Common Stocks (Cost $8,611,420) Coupon Temporary Cash Investments (0.9%) 1 Money Market Fund (0.9%) 3,4 Vanguard Market Liquidity Fund 0.495% 86,100,682 86,101 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 5,6 Federal Home Loan Bank Discount Notes 0.290% 4/29/16 2,000 1,999 Total Temporary Cash Investments (Cost $88,100) Total Investments (100.7%) (Cost $8,699,520) Other Assets and Liabilities-Net (-0.7%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $15,770,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.1% and 0.6%, respectively, of net assets. 2 “Other” represents securities that are not classified by the fund’s benchmark index. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $16,647,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $1,500,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used Mid-Cap Value Index Fund to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 9,557,202 — — Temporary Cash Investments 86,101 1,999 — Futures Contracts—Assets 1 5 — — Futures Contracts—Liabilities 1 (19) — — Total 9,643,289 1,999 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P Mid-Cap 400 Index June 2016 123 17,727 405 E-mini S&P 500 Index June 2016 100 10,257 66 471 Mid-Cap Value Index Fund Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2016, the cost of investment securities for tax purposes was $8,699,520,000. Net unrealized appreciation of investment securities for tax purposes was $945,782,000, consisting of unrealized gains of $1,354,066,000 on securities that had risen in value since their purchase and $408,284,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Small-Cap Index Fund Schedule of Investments As of March 31, 2016 Market Value Shares ($000) Common Stocks (99.5%) 1 Basic Materials (3.2%) RPM International Inc. 2,699,613 127,773 Steel Dynamics Inc. 4,673,588 105,203 NewMarket Corp. 204,705 81,116 Royal Gold Inc. 1,326,454 68,034 Olin Corp. 3,356,247 58,298 Sensient Technologies Corp. 914,046 58,005 Huntsman Corp. 4,239,774 56,389 Cabot Corp. 1,140,922 55,141 ^ CONSOL Energy Inc. 4,656,312 52,570 PolyOne Corp. 1,733,762 52,446 Domtar Corp. 1,277,839 51,753 Compass Minerals International Inc. 685,883 48,602 ^ United States Steel Corp. 2,973,647 47,727 HB Fuller Co. 1,015,519 43,109 Minerals Technologies Inc. 708,348 40,270 Commercial Metals Co. 2,361,407 40,073 Balchem Corp. 640,421 39,719 Allegheny Technologies Inc. 2,218,488 36,161 * Chemtura Corp. 1,342,774 35,449 Carpenter Technology Corp. 951,405 32,567 Worthington Industries Inc. 898,920 32,038 Axiall Corp. 1,433,794 31,314 Kaiser Aluminum Corp. 347,316 29,362 US Silica Holdings Inc. 1,262,086 28,675 * GCP Applied Technologies Inc. 1,434,960 28,613 Ferroglobe plc 3,245,030 28,589 * Cambrex Corp. 646,068 28,427 * Stillwater Mining Co. 2,459,180 26,190 Chemours Co. 3,684,607 25,792 KapStone Paper and Packaging Corp. 1,761,176 24,392 ^,* Platform Specialty Products Corp. 2,571,381 22,114 Quaker Chemical Corp. 256,924 21,803 Hecla Mining Co. 7,692,646 21,386 Stepan Co. 384,890 21,281 Innospec Inc. 463,633 20,103 * Ferro Corp. 1,684,628 19,997 PH Glatfelter Co. 882,371 18,292 * Coeur Mining Inc. 3,102,179 17,434 * Clearwater Paper Corp. 354,750 17,209 A Schulman Inc. 566,064 15,408 Calgon Carbon Corp. 1,045,824 14,662 * Univar Inc. 830,973 14,276 * AK Steel Holding Corp. 3,446,339 14,233 Deltic Timber Corp. 227,634 13,692 Innophos Holdings Inc. 372,018 11,499 * Kraton Performance Polymers Inc. 623,563 10,788 ^,* Cliffs Natural Resources Inc. 3,105,780 9,317 Haynes International Inc. 253,269 9,244 * Koppers Holdings Inc. 396,165 8,902 * American Vanguard Corp. 562,051 8,869 Tredegar Corp. 530,346 8,337 Rayonier Advanced Materials Inc. 869,730 8,262 Tronox Ltd. Class A 1,245,366 7,958 * Century Aluminum Co. 970,834 6,844 * Resolute Forest Products Inc. 1,179,781 6,501 FutureFuel Corp. 488,707 5,762 SunCoke Energy Inc. 655,072 4,258 Kronos Worldwide Inc. 350,942 2,007 ^,* Fairmount Santrol Holdings Inc. 663,896 1,666 * Intrepid Potash Inc. 629,629 699 * LSB Industries Inc. 13,840 176 * Cloud Peak Energy Inc. 224 — * Peabody Energy Corp. 70 — * Alpha Natural Resources Inc. 864 — * Hycroft Mining Corp. 193 — Consumer Goods (7.7%) Ingredion Inc. 1,464,957 156,443 Leggett & Platt Inc. 2,619,980 126,807 * Middleby Corp. 1,164,926 124,379 Pinnacle Foods Inc. 2,370,285 105,904 Carter's Inc. 999,493 105,327 * TreeHouse Foods Inc. 1,146,224 99,435 Gentex Corp. 5,871,193 92,119 * Toll Brothers Inc. 3,119,135 92,046 Goodyear Tire & Rubber Co. 2,713,668 89,497 Brunswick Corp. 1,850,104 88,768 ^,* Herbalife Ltd. 1,412,593 86,959 * Post Holdings Inc. 1,237,560 85,107 * Hain Celestial Group Inc. 1,990,604 81,436 * Skechers U.S.A. Inc. Class A 2,641,427 80,431 * WhiteWave Foods Co. Class A 1,790,693 72,774 Pool Corp. 822,614 72,176 Scotts Miracle-Gro Co. Class A 936,192 68,127 Flowers Foods Inc. 3,667,700 67,706 * Kate Spade & Co. 2,595,439 66,236 * Tempur Sealy International Inc. 1,078,252 65,547 * Vista Outdoor Inc. 1,242,280 64,487 Visteon Corp. 790,033 62,879 * Take-Two Interactive Software Inc. 1,637,848 61,698 Thor Industries Inc. 960,212 61,233 * Helen of Troy Ltd. 574,701 59,591 * Tenneco Inc. 1,110,669 57,211 CalAtlantic Group Inc. 1,599,155 53,444 Spectrum Brands Holdings Inc. 482,606 52,739 Energizer Holdings Inc. 1,256,949 50,919 Tupperware Brands Corp. 870,262 50,458 Snyder's-Lance Inc. 1,455,396 45,816 * Darling Ingredients Inc. 3,349,112 44,108 B&G Foods Inc. 1,260,385 43,874 Lancaster Colony Corp. 389,666 43,085 Dana Holding Corp. 3,036,964 42,791 Avon Products Inc. 8,853,934 42,587 * Steven Madden Ltd. 1,145,113 42,415 Cooper Tire & Rubber Co. 1,124,954 41,646 Nu Skin Enterprises Inc. Class A 1,078,239 41,243 Vector Group Ltd. 1,743,268 39,816 * G-III Apparel Group Ltd. 786,304 38,442 Herman Miller Inc. 1,216,838 37,588 * Deckers Outdoor Corp. 625,865 37,496 * Fossil Group Inc. 830,889 36,908 ^,* Manitowoc Foodservice Inc. 2,501,835 36,877 Wolverine World Wide Inc. 1,985,703 36,577 * Dorman Products Inc. 671,210 36,527 HNI Corp. 897,559 35,157 Sanderson Farms Inc. 389,815 35,153 * TRI Pointe Group Inc. 2,957,040 34,834 Columbia Sportswear Co. 563,259 33,846 * Boston Beer Co. Inc. Class A 182,690 33,810 J&J Snack Foods Corp. 303,779 32,893 Dean Foods Co. 1,862,538 32,259 * Zynga Inc. Class A 14,066,992 32,073 * Tumi Holdings Inc. 1,163,810 31,213 * Gentherm Inc. 738,002 30,693 Drew Industries Inc. 466,082 30,044 WD-40 Co. 277,924 30,019 ^ Cal-Maine Foods Inc. 577,036 29,954 Fresh Del Monte Produce Inc. 678,584 28,548 * Meritage Homes Corp. 767,945 27,999 La-Z-Boy Inc. 1,013,548 27,102 ^ KB Home 1,781,015 25,433 ^,* Wayfair Inc. 587,781 25,404 Universal Corp. 438,560 24,915 Steelcase Inc. Class A 1,659,225 24,756 * Cooper-Standard Holding Inc. 331,680 23,828 Interface Inc. Class A 1,271,071 23,566 * American Axle & Manufacturing Holdings Inc. 1,468,865 22,606 ^,* Blue Buffalo Pet Products Inc. 797,439 20,462 Knoll Inc. 942,680 20,409 Oxford Industries Inc. 303,337 20,393 MDC Holdings Inc. 796,828 19,968 * Select Comfort Corp. 1,029,366 19,959 Briggs & Stratton Corp. 833,188 19,930 ^,* GoPro Inc. Class A 1,652,904 19,769 * iRobot Corp. 559,929 19,765 Schweitzer-Mauduit International Inc. 619,369 19,498 * ACCO Brands Corp. 2,147,665 19,286 * TiVo Inc. 1,889,688 17,971 * Seaboard Corp. 5,945 17,853 Andersons Inc. 540,864 16,988 Ethan Allen Interiors Inc. 508,974 16,195 Coca-Cola Bottling Co. Consolidated 94,251 15,057 ^,* USANA Health Sciences Inc. 116,896 14,193 * Crocs Inc. 1,422,188 13,681 ^ Tootsie Roll Industries Inc. 389,082 13,594 * Central Garden & Pet Co. Class A 670,365 10,920 * Modine Manufacturing Co. 975,798 10,743 Inter Parfums Inc. 346,034 10,692 Superior Industries International Inc. 481,698 10,636 Phibro Animal Health Corp. Class A 375,173 10,145 * National Beverage Corp. 235,497 9,966 * Blount International Inc. 978,938 9,770 ^,* Fitbit Inc. Class A 626,724 9,495 * Taylor Morrison Home Corp. Class A 646,718 9,132 National Presto Industries Inc. 105,944 8,872 Movado Group Inc. 315,812 8,694 * Vera Bradley Inc. 385,332 7,838 * Revlon Inc. Class A 212,807 7,748 ^,* Iconix Brand Group Inc. 932,878 7,510 * DTS Inc. 334,692 7,290 * Federal-Mogul Holdings Corp. 687,116 6,789 ^,* Eastman Kodak Co. 469,612 5,095 * Amplify Snack Brands Inc. 342,313 4,902 Metaldyne Performance Group Inc. 275,296 4,628 * Central Garden & Pet Co. 170,428 2,785 Titan International Inc. 442,519 2,381 ^,* Elizabeth Arden Inc. 211,698 1,734 ^,* Vince Holding Corp. 166,851 1,056 ^,* Hovnanian Enterprises Inc. Class A 169,067 264 Consumer Services (13.1%) * JetBlue Airways Corp. 6,525,509 137,819 Domino's Pizza Inc. 1,013,001 133,574 Sabre Corp. 4,199,984 121,464 KAR Auction Services Inc. 2,785,318 106,232 TEGNA Inc. 4,504,434 105,674 * ServiceMaster Global Holdings Inc. 2,752,033 103,697 Vail Resorts Inc. 736,620 98,486 * Sally Beauty Holdings Inc. 2,970,089 96,171 * Panera Bread Co. Class A 467,337 95,725 Service Corp. International 3,761,672 92,838 Casey's General Stores Inc. 792,881 89,849 * VCA Inc. 1,557,058 89,827 Dunkin' Brands Group Inc. 1,863,022 87,879 * Burlington Stores Inc. 1,543,614 86,813 * Rite Aid Corp. 10,633,854 86,666 Dick's Sporting Goods Inc. 1,830,770 85,588 * Sprouts Farmers Market Inc. 2,903,051 84,305 * Copart Inc. 2,048,713 83,526 * AMC Networks Inc. Class A 1,238,006 80,396 * Office Depot Inc. 11,157,357 79,217 Six Flags Entertainment Corp. 1,395,587 77,441 Cinemark Holdings Inc. 2,120,429 75,975 Dun & Bradstreet Corp. 734,401 75,702 ^ Cracker Barrel Old Country Store Inc. 486,627 74,293 Cablevision Systems Corp. Class A 2,148,312 70,894 * Spirit Airlines Inc. 1,454,221 69,774 * Madison Square Garden Co. Class A 408,492 67,957 ^ GameStop Corp. Class A 2,127,566 67,508 * JC Penney Co. Inc. 5,908,524 65,348 Tribune Media Co. Class A 1,626,600 62,380 * Live Nation Entertainment Inc. 2,674,559 59,669 American Eagle Outfitters Inc. 3,560,737 59,357 * Urban Outfitters Inc. 1,788,186 59,171 * Buffalo Wild Wings Inc. 382,565 56,666 Texas Roadhouse Inc. Class A 1,283,372 55,929 CST Brands Inc. 1,460,304 55,915 * Bright Horizons Family Solutions Inc. 854,365 55,346 Rollins Inc. 2,001,516 54,281 Brinker International Inc. 1,160,913 53,344 * Michaels Cos. Inc. 1,893,380 52,958 * Houghton Mifflin Harcourt Co. 2,510,416 50,058 Lions Gate Entertainment Corp. 2,286,290 49,955 * Murphy USA Inc. 804,731 49,451 * Beacon Roofing Supply Inc. 1,204,174 49,383 * Avis Budget Group Inc. 1,775,659 48,582 Wendy's Co. 4,447,814 48,437 John Wiley & Sons Inc. Class A 987,825 48,295 GNC Holdings Inc. Class A 1,509,452 47,925 Cheesecake Factory Inc. 887,187 47,101 * Cabela's Inc. 964,448 46,959 * Starz 1,751,984 46,130 Big Lots Inc. 1,006,694 45,593 Allegiant Travel Co. Class A 256,049 45,592 * WebMD Health Corp. 723,932 45,340 Graham Holdings Co. Class B 94,196 45,214 Jack in the Box Inc. 705,157 45,038 * Hawaiian Holdings Inc. 948,718 44,770 Monro Muffler Brake Inc. 621,841 44,443 Chemed Corp. 325,778 44,127 Dolby Laboratories Inc. Class A 1,007,877 43,802 * Five Below Inc. 1,053,586 43,555 Abercrombie & Fitch Co. 1,366,469 43,098 Sinclair Broadcast Group Inc. Class A 1,397,541 42,974 AMERCO 119,498 42,698 Cable One Inc. 95,159 41,597 * Pinnacle Entertainment Inc. 1,179,751 41,409 Bloomin' Brands Inc. 2,424,110 40,895 ^,* GrubHub Inc. 1,621,508 40,748 * Hertz Global Holdings Inc. 3,836,425 40,398 * Grand Canyon Education Inc. 944,815 40,381 Lithia Motors Inc. Class A 457,277 39,934 Churchill Downs Inc. 269,763 39,893 * Ascena Retail Group Inc. 3,582,852 39,626 ^,* Pandora Media Inc. 4,397,978 39,362 * United Natural Foods Inc. 971,137 39,137 DSW Inc. Class A 1,361,995 37,646 Aaron's Inc. 1,474,724 37,016 Meredith Corp. 766,374 36,403 Core-Mark Holding Co. Inc. 444,901 36,286 * DreamWorks Animation SKG Inc. Class A 1,435,593 35,818 Gannett Co. Inc. 2,358,190 35,703 Chico's FAS Inc. 2,690,237 35,699 Hillenbrand Inc. 1,151,866 34,498 Morningstar Inc. 388,039 34,252 ^ Regal Entertainment Group Class A 1,618,148 34,208 Choice Hotels International Inc. 632,697 34,197 * Express Inc. 1,594,844 34,146 PriceSmart Inc. 401,064 33,922 Children's Place Inc. 405,655 33,860 Dillard's Inc. Class A 398,650 33,849 HSN Inc. 637,238 33,334 Sonic Corp. 948,019 33,332 * Groupon Inc. Class A 8,311,497 33,163 Matthews International Corp. Class A 637,236 32,799 * Restoration Hardware Holdings Inc. 781,290 32,736 Sotheby's 1,221,869 32,661 * Boyd Gaming Corp. 1,579,157 32,625 New York Times Co. Class A 2,604,368 32,450 * Acxiom Corp. 1,500,004 32,160 * Stamps.com Inc. 300,524 31,940 ^,* SolarCity Corp. 1,292,879 31,779 DineEquity Inc. 338,851 31,659 * SUPERVALU Inc. 5,401,803 31,114 Penske Automotive Group Inc. 818,432 31,019 * Genesco Inc. 426,327 30,802 * Liberty TripAdvisor Holdings Inc. Class A 1,388,601 30,771 * Media General Inc. 1,818,596 29,661 Time Inc. 1,917,073 29,600 * Shutterfly Inc. 637,308 29,552 Papa John's International Inc. 536,653 29,081 SeaWorld Entertainment Inc. 1,365,605 28,760 * comScore Inc. 921,010 27,667 * Yelp Inc. Class A 1,373,599 27,307 * Asbury Automotive Group Inc. 452,269 27,064 Nexstar Broadcasting Group Inc. Class A 591,117 26,169 * Dave & Buster's Entertainment Inc. 674,795 26,169 Group 1 Automotive Inc. 428,322 25,138 * Fresh Market Inc. 859,266 24,515 * Penn National Gaming Inc. 1,466,392 24,474 Caleres Inc. 843,424 23,860 * Popeyes Louisiana Kitchen Inc. 456,239 23,752 Marriott Vacations Worldwide Corp. 351,804 23,747 Extended Stay America Inc. 1,454,971 23,716 ^,* Diplomat Pharmacy Inc. 850,034 23,291 * La Quinta Holdings Inc. 1,769,300 22,116 ^,* Diamond Resorts International Inc. 874,248 21,244 Guess? Inc. 1,106,339 20,766 * MSG Networks Inc. 1,182,089 20,438 International Speedway Corp. Class A 542,934 20,040 ^ Buckle Inc. 590,862 20,012 * Krispy Kreme Doughnuts Inc. 1,281,185 19,974 DeVry Education Group Inc. 1,155,537 19,956 SkyWest Inc. 980,032 19,591 Cato Corp. Class A 505,164 19,474 Finish Line Inc. Class A 901,592 19,024 EW Scripps Co. Class A 1,169,374 18,231 National CineMedia Inc. 1,187,698 18,065 * Fiesta Restaurant Group Inc. 545,467 17,880 Bob Evans Farms Inc. 381,746 17,824 Tailored Brands Inc. 984,556 17,624 ^,* Mattress Firm Holding Corp. 414,533 17,572 ClubCorp Holdings Inc. 1,250,474 17,557 Scholastic Corp. 464,823 17,370 * Hibbett Sports Inc. 463,326 16,633 * Belmond Ltd. Class A 1,749,307 16,601 * Vitamin Shoppe Inc. 530,978 16,439 Rent-A-Center Inc. 1,025,029 16,247 * Francesca's Holdings Corp. 847,040 16,229 * Apollo Education Group Inc. 1,867,913 15,345 * BJ's Restaurants Inc. 367,597 15,281 ^,* Quotient Technology Inc. 1,363,580 14,454 Barnes & Noble Inc. 1,166,805 14,422 New Media Investment Group Inc. 864,182 14,380 * Virgin America Inc. 362,102 13,963 * Caesars Acquisition Co. Class A 2,231,682 13,658 ^,* Etsy Inc. 1,477,744 12,856 AMC Entertainment Holdings Inc. 438,544 12,275 Weis Markets Inc. 269,005 12,121 Capella Education Co. 226,672 11,932 ^ Interval Leisure Group Inc. 818,917 11,825 * Rush Enterprises Inc. Class A 632,512 11,537 Sonic Automotive Inc. Class A 614,325 11,353 Pier 1 Imports Inc. 1,617,667 11,340 ^ World Wrestling Entertainment Inc. Class A 627,455 11,081 * Regis Corp. 721,745 10,963 Fred's Inc. Class A 722,188 10,768 * Bankrate Inc. 1,112,691 10,203 * FTD Cos. Inc. 378,038 9,923 ^,* Scientific Games Corp. Class A 1,048,052 9,883 * Strayer Education Inc. 201,376 9,817 * Performance Food Group Co. 416,331 9,721 * Smart & Final Stores Inc. 598,347 9,693 * Tile Shop Holdings Inc. 625,415 9,325 ^,* Weight Watchers International Inc. 580,778 8,439 * Ollie's Bargain Outlet Holdings Inc. 356,195 8,346 * Global Eagle Entertainment Inc. 955,844 8,144 ^,* Caesars Entertainment Corp. 1,176,160 7,998 * Biglari Holdings Inc. 21,103 7,844 * Zumiez Inc. 379,115 7,552 ^,* Lands' End Inc. 292,075 7,451 * Party City Holdco Inc. 484,148 7,282 * Barnes & Noble Education Inc. 734,544 7,199 * Angie's List Inc. 890,732 7,188 ^,* Lumber Liquidators Holdings Inc. 522,481 6,855 ^,* Sears Holdings Corp. 433,270 6,633 ^,* Wingstop Inc. 290,216 6,582 * Potbelly Corp. 480,778 6,543 * Ruby Tuesday Inc. 1,198,028 6,445 * K12 Inc. 634,167 6,272 * American Public Education Inc. 297,596 6,139 * TrueCar Inc. 1,092,385 6,106 * RetailMeNot Inc. 754,728 6,045 Blue Nile Inc. 222,693 5,725 ^,* El Pollo Loco Holdings Inc. 427,992 5,709 ^,* Conn's Inc. 457,974 5,706 Speedway Motorsports Inc. 251,617 4,990 ^,* Planet Fitness Inc. Class A 297,878 4,838 ^,* Habit Restaurants Inc. Class A 238,155 4,437 ^,* Clean Energy Fuels Corp. 1,388,298 4,068 * Bridgepoint Education Inc. 373,183 3,762 Clear Channel Outdoor Holdings Inc. Class A 710,156 3,338 ^,* Noodles & Co. Class A 267,850 3,177 * Bojangles' Inc. 181,561 3,088 * Rush Enterprises Inc. Class B 146,991 2,684 Stage Stores Inc. 293,062 2,362 ^,* Shake Shack Inc. Class A 61,362 2,290 * Container Store Group Inc. 345,594 2,029 * Ascent Capital Group Inc. Class A 42 1 Financials (26.4%) Arthur J Gallagher & Co. 3,597,811 160,031 Duke Realty Corp. 7,029,953 158,455 Mid-America Apartment Communities Inc. 1,532,055 156,591 Regency Centers Corp. 1,983,750 148,484 * Signature Bank 1,025,251 139,557 Omega Healthcare Investors Inc. 3,801,425 134,190 Apartment Investment & Management Co. 3,179,099 132,950 National Retail Properties Inc. 2,866,547 132,434 American Campus Communities Inc. 2,600,016 122,435 WP Carey Inc. 1,909,735 118,862 Kilroy Realty Corp. 1,875,449 116,034 CubeSmart 3,392,919 112,984 Equity LifeStyle Properties Inc. 1,547,303 112,535 DDR Corp. 6,310,766 112,269 CBOE Holdings Inc. 1,662,421 108,606 * Liberty Ventures Class A 2,739,250 107,159 * SVB Financial Group 1,046,553 106,801 Forest City Realty Trust Inc. Class A 4,895,865 103,254 Lamar Advertising Co. Class A 1,668,320 102,602 Liberty Property Trust 3,003,304 100,491 American Financial Group Inc. 1,420,197 99,939 RenaissanceRe Holdings Ltd. 833,022 99,821 Spirit Realty Capital Inc. 8,522,102 95,874 East West Bancorp Inc. 2,924,563 94,990 Sovran Self Storage Inc. 800,754 94,449 Highwoods Properties Inc. 1,953,211 93,383 MarketAxess Holdings Inc. 720,019 89,880 Old Republic International Corp. 4,782,148 87,418 Starwood Property Trust Inc. 4,576,479 86,633 Senior Housing Properties Trust 4,826,263 86,342 PacWest Bancorp 2,320,817 86,218 EPR Properties 1,286,417 85,701 Douglas Emmett Inc. 2,844,791 85,657 Weingarten Realty Investors 2,267,255 85,067 First American Financial Corp. 2,217,026 84,491 Endurance Specialty Holdings Ltd. 1,286,348 84,050 Taubman Centers Inc. 1,163,037 82,843 Brown & Brown Inc. 2,291,996 82,053 Hospitality Properties Trust 3,079,962 81,804 Sun Communities Inc. 1,133,065 81,139 * Liberty Broadband Corp. 1,365,848 79,151 Hanover Insurance Group Inc. 870,289 78,517 Healthcare Trust of America Inc. Class A 2,652,230 78,029 Investors Bancorp Inc. 6,670,801 77,648 * Howard Hughes Corp. 726,546 76,934 Retail Properties of America Inc. 4,822,159 76,431 Corrections Corp. of America 2,382,843 76,370 Commerce Bancshares Inc. 1,673,392 75,219 Eaton Vance Corp. 2,229,566 74,735 Validus Holdings Ltd. 1,583,411 74,721 STORE Capital Corp. 2,863,137 74,098 * Alleghany Corp. 149,103 73,985 Synovus Financial Corp. 2,521,725 72,903 Assured Guaranty Ltd. 2,872,387 72,671 * Equity Commonwealth 2,559,426 72,227 Gramercy Property Trust 8,543,516 72,193 Umpqua Holdings Corp. 4,477,528 71,014 DCT Industrial Trust Inc. 1,798,334 70,980 Tanger Factory Outlet Centers Inc. 1,948,811 70,917 FirstMerit Corp. 3,368,961 70,917 American Homes 4 Rent Class A 4,435,320 70,522 First Niagara Financial Group Inc. 7,210,325 69,796 Bank of the Ozarks Inc. 1,658,906 69,624 White Mountains Insurance Group Ltd. 86,701 69,586 Gaming and Leisure Properties Inc. 2,234,563 69,093 BankUnited Inc. 1,999,037 68,847 Webster Financial Corp. 1,863,389 66,896 ^ Apple Hospitality REIT Inc. 3,366,242 66,685 Post Properties Inc. 1,100,188 65,725 CNO Financial Group Inc. 3,650,388 65,415 CyrusOne Inc. 1,431,804 65,362 Healthcare Realty Trust Inc. 2,077,530 64,175 First Horizon National Corp. 4,832,438 63,305 * Western Alliance Bancorp 1,892,037 63,156 Prosperity Bancshares Inc. 1,352,291 62,733 Cullen/Frost Bankers Inc. 1,133,960 62,493 Medical Properties Trust Inc. 4,812,019 62,460 Rayonier Inc. 2,515,541 62,084 Sunstone Hotel Investors Inc. 4,390,578 61,468 Allied World Assurance Co. Holdings AG 1,747,033 61,041 DuPont Fabros Technology Inc. 1,489,345 60,363 Popular Inc. 2,105,588 60,241 Bank of Hawaii Corp. 880,116 60,094 Piedmont Office Realty Trust Inc. Class A 2,948,674 59,888 Aspen Insurance Holdings Ltd. 1,239,689 59,133 Outfront Media Inc. 2,796,475 59,006 PrivateBancorp Inc. 1,526,589 58,926 Two Harbors Investment Corp. 7,400,155 58,757 LaSalle Hotel Properties 2,295,588 58,101 ^,* Zillow Group Inc. 2,418,805 57,398 RLI Corp. 837,876 56,020 Columbia Property Trust Inc. 2,510,094 55,197 RLJ Lodging Trust 2,406,216 55,054 Paramount Group Inc. 3,449,448 55,019 Federated Investors Inc. Class B 1,900,012 54,815 ProAssurance Corp. 1,079,918 54,644 Associated Banc-Corp 3,043,168 54,594 New Residential Investment Corp. 4,684,680 54,483 Communications Sales & Leasing Inc. 2,448,407 54,477 First Industrial Realty Trust Inc. 2,374,517 53,997 Equity One Inc. 1,861,755 53,358 * MGIC Investment Corp. 6,904,638 52,959 FNB Corp. 4,029,506 52,424 Education Realty Trust Inc. 1,259,575 52,398 Urban Edge Properties 2,018,466 52,157 Radian Group Inc. 4,205,461 52,148 MFA Financial Inc. 7,543,506 51,673 Assurant Inc. 658,032 50,767 Corporate Office Properties Trust 1,921,779 50,427 Acadia Realty Trust 1,432,541 50,325 GEO Group Inc. 1,441,930 49,992 Brandywine Realty Trust 3,561,573 49,969 Home BancShares Inc. 1,213,574 49,696 National Health Investors Inc. 741,685 49,337 United Bankshares Inc. 1,343,731 49,315 Chimera Investment Corp. 3,625,266 49,267 NorthStar Realty Finance Corp. 3,727,315 48,902 Blackstone Mortgage Trust Inc. Class A 1,814,137 48,728 Interactive Brokers Group Inc. 1,230,928 48,400 Fulton Financial Corp. 3,537,934 47,338 Kite Realty Group Trust 1,682,154 46,613 AmTrust Financial Services Inc. 1,787,301 46,255 MB Financial Inc. 1,422,736 46,168 Care Capital Properties Inc. 1,703,401 45,719 Ryman Hospitality Properties Inc. 886,266 45,625 Valley National Bancorp 4,770,594 45,511 Hudson Pacific Properties Inc. 1,546,516 44,725 Cousins Properties Inc. 4,298,840 44,622 Cathay General Bancorp 1,564,593 44,325 Janus Capital Group Inc. 3,023,637 44,236 UMB Financial Corp. 855,975 44,194 Erie Indemnity Co. Class A 469,209 43,632 Wintrust Financial Corp. 983,362 43,602 Primerica Inc. 977,254 43,517 IBERIABANK Corp. 835,669 42,845 QTS Realty Trust Inc. Class A 902,932 42,781 Pebblebrook Hotel Trust 1,461,616 42,489 NorthStar Asset Management Group Inc. 3,741,348 42,464 Washington Federal Inc. 1,861,680 42,167 Navient Corp. 3,485,056 41,716 DiamondRock Hospitality Co. 4,077,970 41,269 CBL & Associates Properties Inc. 3,462,685 41,206 Kennedy-Wilson Holdings Inc. 1,860,755 40,751 Retail Opportunity Investments Corp. 2,024,895 40,741 Selective Insurance Group Inc. 1,111,442 40,690 Washington REIT 1,384,679 40,446 ^ LPL Financial Holdings Inc. 1,626,141 40,328 CoreSite Realty Corp. 571,809 40,032 Sterling Bancorp 2,503,828 39,886 * Stifel Financial Corp. 1,341,433 39,706 First Citizens BancShares Inc. Class A 156,507 39,294 Pinnacle Financial Partners Inc. 789,527 38,734 PS Business Parks Inc. 384,475 38,644 Mack-Cali Realty Corp. 1,638,116 38,496 * Blackhawk Network Holdings Inc. 1,110,049 38,075 TCF Financial Corp. 3,100,390 38,011 Legg Mason Inc. 1,094,068 37,942 EastGroup Properties Inc. 625,009 37,732 Waddell & Reed Financial Inc. Class A 1,601,642 37,703 First Financial Bankshares Inc. 1,274,238 37,692 Glacier Bancorp Inc. 1,468,415 37,327 * Enstar Group Ltd. 228,304 37,118 BancorpSouth Inc. 1,723,021 36,718 Colony Capital Inc. Class A 2,155,209 36,143 Hancock Holding Co. 1,572,322 36,101 * Texas Capital Bancshares Inc. 932,175 35,777 WP Glimcher Inc. 3,764,331 35,724 Evercore Partners Inc. Class A 686,006 35,501 Xenia Hotels & Resorts Inc. 2,268,569 35,435 Columbia Banking System Inc. 1,172,793 35,090 Alexander & Baldwin Inc. 943,294 34,600 LTC Properties Inc. 762,389 34,490 BGC Partners Inc. Class A 3,770,648 34,124 CVB Financial Corp. 1,944,717 33,935 Monogram Residential Trust Inc. 3,384,493 33,371 New York REIT Inc. 3,301,541 33,346 Capitol Federal Financial Inc. 2,507,495 33,249 ^ Lexington Realty Trust 3,822,843 32,876 Chesapeake Lodging Trust 1,220,554 32,296 Community Bank System Inc. 839,157 32,064 American Assets Trust Inc. 784,084 31,301 * HRG Group Inc. 2,240,690 31,213 Mercury General Corp. 560,331 31,098 Argo Group International Holdings Ltd. 538,000 30,876 Great Western Bancorp Inc. 1,122,357 30,607 * Hilltop Holdings Inc. 1,594,066 30,096 Trustmark Corp. 1,304,834 30,050 * OneMain Holdings Inc. Class A 1,092,837 29,977 South State Corp. 466,682 29,975 * Liberty Broadband Corp. Class A 505,240 29,385 ^ Global Net Lease Inc. 3,431,900 29,377 * Eagle Bancorp Inc. 611,900 29,371 Select Income REIT 1,270,578 29,287 Astoria Financial Corp. 1,842,675 29,188 Pennsylvania REIT 1,335,365 29,178 Ramco-Gershenson Properties Trust 1,608,114 28,994 EverBank Financial Corp. 1,907,425 28,783 * PRA Group Inc. 979,318 28,782 First Midwest Bancorp Inc. 1,591,199 28,673 Old National Bancorp 2,326,484 28,360 International Bancshares Corp. 1,146,109 28,263 STAG Industrial Inc. 1,382,989 28,158 Invesco Mortgage Capital Inc. 2,308,193 28,114 Financial Engines Inc. 892,720 28,058 Chemical Financial Corp. 775,408 27,674 * Genworth Financial Inc. Class A 10,105,679 27,589 Hatteras Financial Corp. 1,920,453 27,462 National Penn Bancshares Inc. 2,573,460 27,382 WisdomTree Investments Inc. 2,389,363 27,310 Parkway Properties Inc. 1,700,980 26,637 Sabra Health Care REIT Inc. 1,324,402 26,607 Northwest Bancshares Inc. 1,964,074 26,535 American Equity Investment Life Holding Co. 1,573,802 26,440 Empire State Realty Trust Inc. 1,505,680 26,395 ^,* Zillow Group Inc. Class A 1,029,102 26,294 Horace Mann Educators Corp. 826,879 26,204 * MBIA Inc. 2,951,898 26,124 Potlatch Corp. 826,547 26,036 ^,* Credit Acceptance Corp. 143,161 25,991 ^,* LendingClub Corp. 3,098,652 25,719 * SLM Corp. 4,004,086 25,466 Colony Starwood Homes 1,027,720 25,436 * Essent Group Ltd. 1,220,500 25,386 Banner Corp. 600,246 25,234 First Cash Financial Services Inc. 545,152 25,110 CYS Investments Inc. 3,083,232 25,098 American National Insurance Co. 213,032 24,605 Government Properties Income Trust 1,372,848 24,505 Provident Financial Services Inc. 1,202,474 24,278 Artisan Partners Asset Management Inc. Class A 781,753 24,109 ^ Westamerica Bancorporation 492,811 24,005 Park National Corp. 264,752 23,828 * FCB Financial Holdings Inc. Class A 712,291 23,691 Independent Bank Corp. 507,621 23,330 BBCN Bancorp Inc. 1,535,565 23,325 Kemper Corp. 782,150 23,128 National General Holdings Corp. 1,071,128 23,126 Talmer Bancorp Inc. Class A 1,276,418 23,090 ^ Seritage Growth Properties Class A 455,890 22,781 ^ BOK Financial Corp. 412,841 22,549 NBT Bancorp Inc. 835,511 22,517 FelCor Lodging Trust Inc. 2,767,152 22,469 WesBanco Inc. 743,331 22,084 Redwood Trust Inc. 1,668,916 21,829 First Financial Bancorp 1,189,980 21,634 * Navigators Group Inc. 249,581 20,932 * Beneficial Bancorp Inc. 1,516,423 20,760 * Green Dot Corp. Class A 903,014 20,742 Franklin Street Properties Corp. 1,934,366 20,524 Physicians Realty Trust 1,103,545 20,504 TFS Financial Corp. 1,172,923 20,374 PennyMac Mortgage Investment Trust 1,424,380 19,429 Capstead Mortgage Corp. 1,947,548 19,261 HFF Inc. Class A 692,101 19,054 Nelnet Inc. Class A 483,709 19,044 Cash America International Inc. 490,819 18,965 Boston Private Financial Holdings Inc. 1,615,257 18,495 Tompkins Financial Corp. 287,829 18,421 Hersha Hospitality Trust Class A 858,572 18,322 Investors Real Estate Trust 2,488,694 18,068 Employers Holdings Inc. 622,243 17,510 New Senior Investment Group Inc. 1,693,948 17,448 * HealthEquity Inc. 702,975 17,342 S&T Bancorp Inc. 672,299 17,318 NRG Yield Inc. 1,212,311 17,263 Infinity Property & Casualty Corp. 213,958 17,224 ^,* St. Joe Co. 995,547 17,074 Safety Insurance Group Inc. 291,638 16,641 Cohen & Steers Inc. 415,863 16,185 LegacyTexas Financial Group Inc. 823,443 16,181 Berkshire Hills Bancorp Inc. 598,473 16,093 ARMOUR Residential REIT Inc. 745,899 16,059 First Commonwealth Financial Corp. 1,808,683 16,025 * FNFV Group 1,464,299 15,888 * iStar Inc. 1,638,127 15,824 Alexander's Inc. 41,525 15,802 United Fire Group Inc. 356,984 15,643 * KCG Holdings Inc. Class A 1,286,281 15,371 Brookline Bancorp Inc. 1,355,865 14,928 Maiden Holdings Ltd. 1,128,189 14,599 Capital Bank Financial Corp. 470,506 14,515 Investment Technology Group Inc. 648,490 14,332 * Piper Jaffray Cos. 288,199 14,283 American Capital Mortgage Investment Corp. 969,004 14,225 State Bank Financial Corp. 716,107 14,150 City Holding Co. 295,699 14,129 Rouse Properties Inc. 766,499 14,088 CareTrust REIT Inc. 1,094,536 13,901 Universal Health Realty Income Trust 243,682 13,707 * Walker & Dunlop Inc. 559,116 13,570 Central Pacific Financial Corp. 604,821 13,167 Oritani Financial Corp. 767,129 13,018 Altisource Residential Corp. 1,081,071 12,973 * Greenlight Capital Re Ltd. Class A 595,330 12,972 * Black Knight Financial Services Inc. Class A 417,780 12,964 Northfield Bancorp Inc. 787,739 12,950 Virtus Investment Partners Inc. 162,400 12,685 Saul Centers Inc. 237,546 12,595 FBL Financial Group Inc. Class A 201,461 12,394 Simmons First National Corp. Class A 274,194 12,358 * Third Point Reinsurance Ltd. 1,079,227 12,271 InfraREIT Inc. 708,453 12,079 National Bank Holdings Corp. Class A 586,323 11,955 ^,* Encore Capital Group Inc. 462,572 11,907 Ashford Hospitality Trust Inc. 1,845,953 11,777 ^,* BofI Holding Inc. 545,173 11,634 * Santander Consumer USA Holdings Inc. 1,091,442 11,449 Moelis & Co. Class A 390,702 11,030 Dime Community Bancshares Inc. 607,434 10,703 United Community Banks Inc. 578,813 10,691 Greenhill & Co. Inc. 476,938 10,588 National Western Life Group Inc. Class A 45,481 10,489 First Potomac Realty Trust 1,126,200 10,203 Getty Realty Corp. 508,544 10,084 Virtu Financial Inc. Class A 452,249 9,999 Silver Bay Realty Trust Corp. 660,301 9,805 Anworth Mortgage Asset Corp. 2,030,777 9,463 Urstadt Biddle Properties Inc. Class A 451,390 9,457 * Ambac Financial Group Inc. 586,657 9,269 Ladder Capital Corp. 739,615 9,208 NRG Yield Inc. Class A 666,634 9,046 * Flagstar Bancorp Inc. 400,821 8,602 * Forestar Group Inc. 647,866 8,448 ^,* Nationstar Mortgage Holdings Inc. 826,541 8,183 * Marcus & Millichap Inc. 301,257 7,649 AG Mortgage Investment Trust Inc. 576,576 7,536 BancFirst Corp. 126,693 7,225 * First BanCorp 2,401,885 7,014 Resource Capital Corp. 611,611 6,881 ^,* Altisource Portfolio Solutions SA 274,358 6,626 State Auto Financial Corp. 293,708 6,479 Ashford Hospitality Prime Inc. 549,784 6,416 Fidelity & Guaranty Life 239,482 6,284 OFG Bancorp 891,627 6,232 Houlihan Lokey Inc. 245,674 6,117 * Tejon Ranch Co. 292,883 6,025 OneBeacon Insurance Group Ltd. Class A 453,983 5,779 ^,* On Deck Capital Inc. 711,207 5,540 Newcastle Investment Corp. 1,149,498 4,977 * PennyMac Financial Services Inc. Class A 402,898 4,738 * Ocwen Financial Corp. 1,913,408 4,726 ^,* World Acceptance Corp. 118,546 4,495 ^,* Walter Investment Management Corp. 581,172 4,440 Kearny Financial Corp. 286,126 3,534 * MoneyGram International Inc. 547,056 3,348 * NewStar Financial Inc. 375,184 3,283 GAMCO Investors Inc. Class A 86,895 3,220 * RMR Group Inc. Class A 122,026 3,052 * Associated Capital Group Inc. Class A 88,989 2,493 * EZCORP Inc. Class A 515,523 1,531 Urstadt Biddle Properties Inc. 60,433 1,114 * PICO Holdings Inc. 21,766 223 * Enova International Inc. 16,784 106 NorthStar Realty Europe Corp. 3 — * Tejon Ranch Co. Warrants Exp. 08/31/2016 37,571 — Health Care (9.0%) Teleflex Inc. 845,952 132,823 STERIS plc 1,745,797 124,039 * MEDNAX Inc. 1,906,388 123,191 * DexCom Inc. 1,578,237 107,178 * Align Technology Inc. 1,453,974 105,689 * Ionis Pharmaceuticals Inc. 2,441,266 98,871 * United Therapeutics Corp. 875,715 97,581 West Pharmaceutical Services Inc. 1,391,873 96,485 * Alere Inc. 1,758,729 89,009 * WellCare Health Plans Inc. 896,759 83,174 * Amsurg Corp. 1,112,166 82,968 * Acadia Healthcare Co. Inc. 1,352,589 74,541 * ABIOMED Inc. 776,299 73,601 * Charles River Laboratories International Inc. 949,622 72,114 Bio-Techne Corp. 755,995 71,457 * Seattle Genetics Inc. 1,990,952 69,862 * Neurocrine Biosciences Inc. 1,757,225 69,498 ^,* OPKO Health Inc. 6,645,908 69,051 * PAREXEL International Corp. 1,091,337 68,460 HealthSouth Corp. 1,733,637 65,237 * Team Health Holdings Inc. 1,494,862 62,500 Bruker Corp. 2,218,031 62,105 * LifePoint Health Inc. 876,814 60,719 Hill-Rom Holdings Inc. 1,194,953 60,106 * Brookdale Senior Living Inc. 3,758,163 59,680 * Prestige Brands Holdings Inc. 1,072,229 57,246 * Bio-Rad Laboratories Inc. Class A 417,778 57,119 * Molina Healthcare Inc. 855,138 55,148 ^,* Juno Therapeutics Inc. 1,431,834 54,539 * Myriad Genetics Inc. 1,448,474 54,216 Owens & Minor Inc. 1,274,365 51,510 Healthcare Services Group Inc. 1,393,955 51,311 * Catalent Inc. 1,898,532 50,634 * ACADIA Pharmaceuticals Inc. 1,808,662 50,570 * NuVasive Inc. 1,010,236 49,148 * Cepheid 1,470,738 49,064 Cantel Medical Corp. 677,813 48,369 * Horizon Pharma plc 2,914,405 48,292 * Tenet Healthcare Corp. 1,602,003 46,346 * Ultragenyx Pharmaceutical Inc. 710,048 44,953 * Impax Laboratories Inc. 1,401,230 44,867 * Anacor Pharmaceuticals Inc. 807,368 43,154 * Medicines Co. 1,340,235 42,579 * Intercept Pharmaceuticals Inc. 321,302 41,278 * Integra LifeSciences Holdings Corp. 601,067 40,488 * Community Health Systems Inc. 2,176,194 40,281 * Ligand Pharmaceuticals Inc. 364,315 39,014 * Insulet Corp. 1,156,512 38,350 * Akorn Inc. 1,620,035 38,119 * Masimo Corp. 904,838 37,858 * Pacira Pharmaceuticals Inc. 709,403 37,584 * Nektar Therapeutics 2,710,976 37,276 * VWR Corp. 1,347,157 36,454 * Neogen Corp. 722,677 36,387 ^,* Kite Pharma Inc. 787,976 36,176 * Haemonetics Corp. 1,033,027 36,135 ^,* Intrexon Corp. 1,064,076 36,061 * Magellan Health Inc. 519,597 35,296 * Globus Medical Inc. 1,377,001 32,704 * Wright Medical Group NV 1,877,829 31,172 * ICU Medical Inc. 292,193 30,417 ^,* Bluebird Bio Inc. 679,078 28,861 * Ironwood Pharmaceuticals Inc. Class A 2,589,128 28,325 * Amedisys Inc. 581,770 28,123 * Halyard Health Inc. 946,994 27,207 * INC Research Holdings Inc. Class A 656,797 27,067 ^,* Novavax Inc. 5,207,894 26,873 * Surgical Care Affiliates Inc. 565,390 26,166 ^,* Air Methods Corp. 718,699 26,031 * Select Medical Holdings Corp. 2,135,356 25,219 ^,* TESARO Inc. 570,146 25,103 * HMS Holdings Corp. 1,747,459 25,076 * Emergent BioSolutions Inc. 672,674 24,452 * Ophthotech Corp. 568,310 24,022 ^,* Nevro Corp. 425,630 23,946 CONMED Corp. 560,888 23,524 ^,* Agios Pharmaceuticals Inc. 573,737 23,294 * Acorda Therapeutics Inc. 876,923 23,195 Ensign Group Inc. 978,826 22,161 * ARIAD Pharmaceuticals Inc. 3,461,990 22,122 * FibroGen Inc. 997,315 21,233 Kindred Healthcare Inc. 1,702,971 21,032 * PRA Health Sciences Inc. 490,070 20,955 * Radius Health Inc. 655,731 20,616 Analogic Corp. 252,310 19,935 Abaxis Inc. 437,296 19,849 * Portola Pharmaceuticals Inc. 972,746 19,844 * Halozyme Therapeutics Inc. 2,081,650 19,713 ^,* Innoviva Inc. 1,507,431 18,979 * Exelixis Inc. 4,618,780 18,475 ^,* Merrimack Pharmaceuticals Inc. 2,114,732 17,700 * NxStage Medical Inc. 1,172,282 17,572 * Achillion Pharmaceuticals Inc. 2,222,414 17,157 Meridian Bioscience Inc. 812,222 16,740 * Sage Therapeutics Inc. 520,933 16,701 * AMAG Pharmaceuticals Inc. 706,581 16,534 * Puma Biotechnology Inc. 560,329 16,457 ^,* Alder Biopharmaceuticals Inc. 666,998 16,335 ^,* Sarepta Therapeutics Inc. 835,702 16,313 * Merit Medical Systems Inc. 853,855 15,788 * Luminex Corp. 789,617 15,319 * Orthofix International NV 365,029 15,156 * ImmunoGen Inc. 1,771,181 15,090 ^,* Adeptus Health Inc. Class A 246,379 13,684 ^,* Exact Sciences Corp. 1,982,453 13,362 ^,* Endologix Inc. 1,564,280 13,077 ^,* Cempra Inc. 734,227 12,864 * Clovis Oncology Inc. 662,020 12,711 National HealthCare Corp. 198,332 12,356 * Natus Medical Inc. 318,839 12,253 * Momenta Pharmaceuticals Inc. 1,263,722 11,677 * HealthStream Inc. 515,375 11,385 PDL BioPharma Inc. 3,343,918 11,135 * HeartWare International Inc. 351,337 11,039 ^,* Theravance Biopharma Inc. 577,731 10,861 ^,* Spark Therapeutics Inc. 354,452 10,460 * LHC Group Inc. 291,699 10,373 ^,* Amicus Therapeutics Inc. 1,203,533 10,170 ^,* Lexicon Pharmaceuticals Inc. 843,855 10,084 * Arena Pharmaceuticals Inc. 4,920,461 9,693 ^,* Editas Medicine Inc. 278,694 9,626 * Epizyme Inc. 781,944 9,477 ^,* Insys Therapeutics Inc. 584,561 9,347 ^,* MannKind Corp. 5,718,364 9,207 * Quidel Corp. 523,752 9,040 ^,* Accuray Inc. 1,562,445 9,031 * Genomic Health Inc. 363,137 8,995 ^,* ZIOPHARM Oncology Inc. 1,202,432 8,922 ^,* Lannett Co. Inc. 483,139 8,663 * Depomed Inc. 613,558 8,547 ^,* Relypsa Inc. 615,118 8,335 ^,* Seres Therapeutics Inc. 308,225 8,186 Invacare Corp. 606,568 7,988 * Spectrum Pharmaceuticals Inc. 1,246,123 7,925 * Intra-Cellular Therapies Inc. Class A 285,010 7,923 * CorVel Corp. 198,656 7,831 ^,* Celldex Therapeutics Inc. 2,003,263 7,572 * Insmed Inc. 596,404 7,556 ^,* Keryx Biopharmaceuticals Inc. 1,601,238 7,478 Universal American Corp. 983,342 7,021 ^,* Aduro Biotech Inc. 513,552 6,579 * Acceleron Pharma Inc. 244,869 6,462 * Healthways Inc. 622,586 6,282 * Sagent Pharmaceuticals Inc. 499,842 6,083 * Synergy Pharmaceuticals Inc. 2,079,670 5,740 * Infinity Pharmaceuticals Inc. 1,003,146 5,287 * Aimmune Therapeutics Inc. 386,474 5,241 ^,* ConforMIS Inc. 479,964 5,160 * Surgery Partners Inc. 342,887 4,547 * Natera Inc. 468,959 4,464 ^,* Global Blood Therapeutics Inc. 279,314 4,430 * Glaukos Corp. 252,584 4,259 ^,* NantKwest Inc. 484,642 3,984 ^,* PTC Therapeutics Inc. 595,112 3,832 ^,* Teladoc Inc. 346,643 3,328 ^,* Esperion Therapeutics Inc. 150,606 2,547 * Chimerix Inc. 419,396 2,143 * Tetraphase Pharmaceuticals Inc. 299,459 1,386 * Aegerion Pharmaceuticals Inc. 284,339 1,052 * Sequenom Inc. 81,310 115 * Centene Corp. 213 13 * Hanger Inc. 420 3 DENTSPLY SIRONA Inc. 1 — Industrials (19.4%) Waste Connections Inc. 2,487,576 160,673 Valspar Corp. 1,455,108 155,726 Broadridge Financial Solutions Inc. 2,415,154 143,243 Jack Henry & Associates Inc. 1,602,768 135,546 * HD Supply Holdings Inc. 4,067,465 134,511 Huntington Ingalls Industries Inc. 951,525 130,302 Carlisle Cos. Inc. 1,304,653 129,813 IDEX Corp. 1,543,155 127,897 * Spirit AeroSystems Holdings Inc. Class A 2,754,317 124,936 Allegion plc 1,949,319 124,191 Packaging Corp. of America 1,986,151 119,964 * CoStar Group Inc. 627,281 118,035 Lennox International Inc. 862,858 116,650 AO Smith Corp. 1,517,786 115,822 PerkinElmer Inc. 2,274,922 112,518 Orbital ATK Inc. 1,195,690 103,953 * Old Dominion Freight Line Inc. 1,457,435 101,467 AptarGroup Inc. 1,277,274 100,151 Bemis Co. Inc. 1,924,436 99,647 Sonoco Products Co. 2,050,964 99,615 * Keysight Technologies Inc. 3,481,434 96,575 * AECOM 3,101,569 95,497 Graco Inc. 1,120,240 94,055 Toro Co. 1,060,025 91,289 * Berry Plastics Group Inc. 2,448,998 88,531 Donaldson Co. Inc. 2,695,904 86,026 Global Payments Inc. 1,314,433 85,832 Graphic Packaging Holding Co. 6,564,708 84,356 Hexcel Corp. 1,896,026 82,875 * Genpact Ltd. 3,025,868 82,273 MDU Resources Group Inc. 3,968,553 77,228 Lincoln Electric Holdings Inc. 1,293,267 75,747 * Euronet Worldwide Inc. 1,019,691 75,569 Nordson Corp. 984,467 74,859 MSC Industrial Direct Co. Inc. Class A 979,994 74,783 FEI Co. 830,512 73,924 * Genesee & Wyoming Inc. Class A 1,156,391 72,506 Ryder System Inc. 1,087,308 70,436 Watsco Inc. 522,679 70,426 National Instruments Corp. 2,337,397 70,379 * Quanta Services Inc. 3,107,358 70,102 World Fuel Services Corp. 1,439,125 69,913 RR Donnelley & Sons Co. 4,243,202 69,589 * Zebra Technologies Corp. 1,006,125 69,423 Booz Allen Hamilton Holding Corp. Class A 2,268,136 68,679 Heartland Payment Systems Inc. 709,763 68,542 ITT Corp. 1,819,192 67,110 * IPG Photonics Corp. 697,434 67,009 Eagle Materials Inc. 952,188 66,758 MAXIMUS Inc. 1,253,085 65,962 * WEX Inc. 785,527 65,482 BWX Technologies Inc. 1,917,000 64,335 Cognex Corp. 1,639,214 63,847 Air Lease Corp. Class A 1,980,989 63,629 Jabil Circuit Inc. 3,292,127 63,439 * Kirby Corp. 1,038,910 62,636 Deluxe Corp. 995,264 62,194 * CoreLogic Inc. 1,791,812 62,176 Curtiss-Wright Corp. 814,691 61,648 ^,* XPO Logistics Inc. 2,003,613 61,511 Oshkosh Corp. 1,486,148 60,739 Woodward Inc. 1,132,426 58,909 Regal Beloit Corp. 907,929 57,281 * Teledyne Technologies Inc. 648,422 57,152 CLARCOR Inc. 986,100 56,987 EMCOR Group Inc. 1,171,468 56,933 Trinity Industries Inc. 3,107,161 56,892 Littelfuse Inc. 453,084 55,779 Landstar System Inc. 862,417 55,721 Valmont Industries Inc. 440,083 54,500 Belden Inc. 853,578 52,393 * Owens-Illinois Inc. 3,272,540 52,230 Terex Corp. 2,097,248 52,180 Crane Co. 947,114 51,012 * Generac Holdings Inc. 1,365,420 50,848 * Colfax Corp. 1,746,798 49,941 * Louisiana-Pacific Corp. 2,910,574 49,829 EnerSys 882,439 49,169 * Clean Harbors Inc. 995,523 49,119 Convergys Corp. 1,767,225 49,076 Timken Co. 1,464,334 49,041 * WESCO International Inc. 857,919 46,902 * Universal Display Corp. 856,141 46,317 KBR Inc. 2,932,922 45,402 * Coherent Inc. 491,939 45,209 * USG Corp. 1,777,025 44,088 CEB Inc. 672,324 43,520 ^,* Cimpress NV 477,532 43,307 Silgan Holdings Inc. 798,659 42,465 Covanta Holding Corp. 2,433,784 41,034 * Armstrong World Industries Inc. 841,636 40,710 GATX Corp. 855,258 40,625 Chicago Bridge & Iron Co. NV 1,064,789 38,961 * Esterline Technologies Corp. 601,940 38,566 * Masonite International Corp. 586,400 38,409 * Rexnord Corp. 1,852,351 37,455 * Proto Labs Inc. 478,367 36,877 AGCO Corp. 738,359 36,696 * Sanmina Corp. 1,568,014 36,660 Kennametal Inc. 1,618,499 36,400 * On Assignment Inc. 965,395 35,642 Matson Inc. 885,173 35,557 Universal Forest Products Inc. 409,262 35,123 * WageWorks Inc. 693,556 35,101 ABM Industries Inc. 1,079,575 34,881 Barnes Group Inc. 985,517 34,523 * KLX Inc. 1,072,258 34,462 Granite Construction Inc. 720,660 34,448 Mueller Industries Inc. 1,161,200 34,162 * RBC Bearings Inc. 465,686 34,116 UniFirst Corp. 310,252 33,855 Tetra Tech Inc. 1,131,144 33,731 Vishay Intertechnology Inc. 2,753,962 33,626 John Bean Technologies Corp. 592,001 33,395 * ExlService Holdings Inc. 638,520 33,075 * Cardtronics Inc. 918,122 33,043 Applied Industrial Technologies Inc. 757,608 32,880 Knight Transportation Inc. 1,232,927 32,241 ^ Joy Global Inc. 1,989,474 31,971 Simpson Manufacturing Co. Inc. 833,692 31,822 HEICO Corp. 527,087 31,694 Triumph Group Inc. 1,002,147 31,548 Watts Water Technologies Inc. Class A 571,527 31,508 MSA Safety Inc. 644,793 31,176 * Moog Inc. Class A 677,856 30,964 * Swift Transportation Co. 1,652,381 30,784 * TransUnion 1,111,559 30,690 * Itron Inc. 731,405 30,514 Brink's Co. 894,070 30,032 Mobile Mini Inc. 908,285 29,992 * FTI Consulting Inc. 837,683 29,746 * Anixter International Inc. 569,306 29,667 * Smith & Wesson Holding Corp. 1,108,344 29,504 HEICO Corp. Class A 614,255 29,239 Mueller Water Products Inc. Class A 2,948,433 29,131 * Trex Co. Inc. 606,415 29,065 AZZ Inc. 498,671 28,225 G&K Services Inc. Class A 383,991 28,127 Forward Air Corp. 620,541 28,123 * Hub Group Inc. Class A 689,013 28,105 ^,* Ambarella Inc. 618,579 27,650 * Advisory Board Co. 851,162 27,450 * Imperva Inc. 542,743 27,409 * Plexus Corp. 678,056 26,797 Actuant Corp. Class A 1,076,989 26,612 ^,* NeuStar Inc. Class A 1,076,992 26,494 Sturm Ruger & Co. Inc. 385,012 26,327 * MasTec Inc. 1,298,303 26,278 EnPro Industries Inc. 450,146 25,964 Apogee Enterprises Inc. 586,914 25,760 Franklin Electric Co. Inc. 800,625 25,756 * Huron Consulting Group Inc. 438,052 25,490 Brady Corp. Class A 948,711 25,463 Korn/Ferry International 899,903 25,458 Exponent Inc. 497,032 25,354 * OSI Systems Inc. 382,070 25,022 Aircastle Ltd. 1,117,424 24,851 Essendant Inc. 757,501 24,187 Comfort Systems USA Inc. 758,456 24,096 * ExamWorks Group Inc. 810,037 23,945 Werner Enterprises Inc. 877,749 23,840 ^,* Knowles Corp. 1,797,404 23,690 * Benchmark Electronics Inc. 1,026,723 23,666 * M/A-COM Technology Solutions Holdings Inc. 539,323 23,617 * Sykes Enterprises Inc. 781,981 23,600 Kaman Corp. 550,506 23,501 * II-VI Inc. 1,058,003 22,969 * TopBuild Corp. 765,731 22,773 Otter Tail Corp. 766,998 22,718 AAON Inc. 808,563 22,640 * DigitalGlobe Inc. 1,307,653 22,622 * Babcock & Wilcox Enterprises Inc. 1,056,505 22,609 * TrueBlue Inc. 854,146 22,336 * Greatbatch Inc. 625,531 22,294 Albany International Corp. 585,330 22,003 * Rogers Corp. 365,231 21,866 Methode Electronics Inc. 735,689 21,512 * Atlas Air Worldwide Holdings Inc. 500,727 21,166 Primoris Services Corp. 840,164 20,416 Standex International Corp. 260,846 20,296 * LifeLock Inc. 1,678,758 20,263 * SPX FLOW Inc. 803,824 20,160 * Summit Materials Inc. Class A 1,011,112 19,666 ESCO Technologies Inc. 498,747 19,441 Tennant Co. 362,586 18,666 Badger Meter Inc. 280,222 18,638 Cubic Corp. 466,047 18,623 ^,* Inovalon Holdings Inc. Class A 1,003,160 18,579 MTS Systems Corp. 300,180 18,266 * Wabash National Corp. 1,351,824 17,844 * Team Inc. 579,648 17,610 Astec Industries Inc. 373,951 17,452 EVERTEC Inc. 1,237,816 17,305 * Newport Corp. 746,048 17,159 Heartland Express Inc. 888,311 16,478 * AMN Healthcare Services Inc. 486,157 16,340 * Boise Cascade Co. 788,590 16,340 * TriMas Corp. 920,606 16,129 * Air Transport Services Group Inc. 1,046,777 16,099 ManTech International Corp. Class A 498,064 15,933 * Rofin-Sinar Technologies Inc. 492,794 15,878 * Veeco Instruments Inc. 812,813 15,834 * Wesco Aircraft Holdings Inc. 1,095,241 15,761 AAR Corp. 676,963 15,753 Insperity Inc. 302,592 15,653 CIRCOR International Inc. 332,949 15,445 ^ Lindsay Corp. 215,136 15,406 * Continental Building Products Inc. 829,460 15,395 Sun Hydraulics Corp. 461,758 15,326 ^ Greenbrier Cos. Inc. 552,622 15,274 * PHH Corp. 1,217,021 15,261 * Paylocity Holding Corp. 466,034 15,258 * Navigant Consulting Inc. 963,595 15,234 Greif Inc. Class A 464,804 15,222 Advanced Drainage Systems Inc. 703,981 14,995 * Meritor Inc. 1,858,486 14,979 * Aegion Corp. Class A 700,312 14,770 Encore Wire Corp. 378,388 14,731 * Headwaters Inc. 714,617 14,178 Altra Industrial Motion Corp. 502,269 13,953 ^,* Navistar International Corp. 994,456 12,451 * Tutor Perini Corp. 797,901 12,399 * TriNet Group Inc. 854,926 12,268 Quanex Building Products Corp. 696,047 12,083 Raven Industries Inc. 741,984 11,887 ^ Outerwall Inc. 320,771 11,865 * RPX Corp. 1,051,418 11,839 General Cable Corp. 945,365 11,543 * Thermon Group Holdings Inc. 655,609 11,512 Kelly Services Inc. Class A 597,813 11,430 * Aerovironment Inc. 403,147 11,417 * FARO Technologies Inc. 353,591 11,389 H&E Equipment Services Inc. 649,551 11,387 Griffon Corp. 733,947 11,339 * Press Ganey Holdings Inc. 375,401 11,292 SPX Corp. 747,401 11,226 Resources Connection Inc. 717,995 11,172 McGrath RentCorp 436,341 10,943 Manitowoc Co. Inc. 2,501,713 10,832 Materion Corp. 407,230 10,783 ArcBest Corp. 499,256 10,779 AVX Corp. 852,750 10,719 TAL International Group Inc. 674,615 10,416 Kforce Inc. 528,119 10,341 * TASER International Inc. 518,693 10,182 Gorman-Rupp Co. 370,494 9,607 * Nortek Inc. 197,973 9,560 TeleTech Holdings Inc. 343,716 9,542 Schnitzer Steel Industries Inc. 509,562 9,396 * TTM Technologies Inc. 1,411,996 9,390 Hyster-Yale Materials Handling Inc. 138,187 9,203 Overseas Shipholding Group Inc. Class A 4,882,408 9,179 Harsco Corp. 1,624,880 8,856 * Mistras Group Inc. 351,641 8,710 * Builders FirstSource Inc. 720,633 8,122 * Roadrunner Transportation Systems Inc. 621,099 7,739 * DHI Group Inc. 950,439 7,670 Quad/Graphics Inc. 580,129 7,507 ^ Textainer Group Holdings Ltd. 463,326 6,876 Greif Inc. Class B 143,762 6,728 * Astronics Corp. 172,445 6,579 ^ American Railcar Industries Inc. 159,810 6,509 * Multi Packaging Solutions International Ltd. 390,484 6,338 Park Electrochemical Corp. 391,130 6,262 Landauer Inc. 185,068 6,120 * InnerWorkings Inc. 766,970 6,097 * Ply Gem Holdings Inc. 415,287 5,835 TimkenSteel Corp. 628,732 5,721 * Monster Worldwide Inc. 1,735,903 5,659 * Milacron Holdings Corp. 342,051 5,640 * Bazaarvoice Inc. 1,571,228 4,949 * Checkpoint Systems Inc. 403,664 4,085 * Evolent Health Inc. Class A 296,444 3,130 * DXP Enterprises Inc. 130,825 2,297 American Science & Engineering Inc. 71,767 1,987 Acacia Research Corp. 496,080 1,880 * Nuvectra Corp. 208,463 1,128 * Astronics Corp. Class B 25,198 969 Overseas Shipholding Group Inc. Class B 152,224 327 * CAI International Inc. 56 1 Oil & Gas (3.9%) * Newfield Exploration Co. 3,935,293 130,848 * Diamondback Energy Inc. 1,451,086 111,995 * First Solar Inc. 1,551,243 106,214 Targa Resources Corp. 3,092,512 92,342 * Gulfport Energy Corp. 2,500,466 70,863 PBF Energy Inc. Class A 1,984,090 65,872 ^,* Southwestern Energy Co. 7,920,129 63,915 QEP Resources Inc. 4,263,786 60,162 * PDC Energy Inc. 923,301 54,890 Noble Corp. plc 4,943,962 51,170 Nabors Industries Ltd. 5,475,217 50,372 Patterson-UTI Energy Inc. 2,842,527 50,085 Ensco plc Class A 4,782,818 49,598 * Parsley Energy Inc. Class A 2,190,896 49,514 ^ Chesapeake Energy Corp. 11,491,186 47,344 * Dril-Quip Inc. 771,591 46,728 Murphy Oil Corp. 1,660,011 41,816 Western Refining Inc. 1,427,399 41,523 Superior Energy Services Inc. 3,075,571 41,182 Rowan Cos. plc Class A 2,535,529 40,822 * WPX Energy Inc. 5,596,355 39,118 * NOW Inc. 2,070,742 36,694 Energen Corp. 985,886 36,074 * RSP Permian Inc. 1,239,112 35,984 * Carrizo Oil & Gas Inc. 1,125,871 34,812 ^,* Whiting Petroleum Corp. 4,151,946 33,133 Oceaneering International Inc. 993,921 33,038 * Oil States International Inc. 1,045,241 32,946 ^ Transocean Ltd. 3,513,427 32,113 * Matador Resources Co. 1,611,109 30,547 Diamond Offshore Drilling Inc. 1,253,823 27,246 SM Energy Co. 1,383,059 25,918 * MRC Global Inc. 1,956,694 25,711 * Oasis Petroleum Inc. 3,484,792 25,369 ^,* SunPower Corp. Class A 1,111,055 24,821 * Rice Energy Inc. 1,662,333 23,206 Pattern Energy Group Inc. Class A 1,138,076 21,703 * Cobalt International Energy Inc. 7,159,668 21,264 * Memorial Resource Development Corp. 2,086,164 21,237 SemGroup Corp. Class A 892,923 20,001 * McDermott International Inc. 4,857,875 19,869 ^,* Laredo Petroleum Inc. 2,389,493 18,949 * SEACOR Holdings Inc. 317,561 17,291 Delek US Holdings Inc. 1,075,004 16,383 ^ Denbury Resources Inc. 7,226,293 16,042 * Forum Energy Technologies Inc. 1,194,943 15,773 ^ RPC Inc. 1,102,304 15,631 * Chart Industries Inc. 620,776 13,483 Bristow Group Inc. 639,372 12,097 ^ Atwood Oceanics Inc. 1,250,570 11,468 * Exterran Corp. 714,518 11,046 * Helix Energy Solutions Group Inc. 1,944,332 10,888 Archrock Inc. 1,338,447 10,708 * TETRA Technologies Inc. 1,546,249 9,819 CVR Energy Inc. 352,352 9,196 * Unit Corp. 1,035,722 9,125 ^,* Flotek Industries Inc. 1,033,142 7,573 * Newpark Resources Inc. 1,623,022 7,011 Alon USA Energy Inc. 648,198 6,689 Tidewater Inc. 954,640 6,520 Tesco Corp. 753,180 6,485 * Hornbeck Offshore Services Inc. 619,308 6,150 Green Plains Inc. 351,923 5,617 ^ CARBO Ceramics Inc. 382,268 5,428 ^,* EP Energy Corp. Class A 758,050 3,426 ^,* Bill Barrett Corp. 510,217 3,174 ^,* Sanchez Energy Corp. 543,641 2,985 * Parker Drilling Co. 1,182,148 2,506 ^,* Northern Oil and Gas Inc. 445,150 1,776 ^,* EXCO Resources Inc. 1,566,676 1,550 ^,* C&J Energy Services Ltd. 597,718 843 ^,* Halcon Resources Corp. 855,662 822 ^,* Ultra Petroleum Corp. 1,470,413 732 ^,* Eclipse Resources Corp. 449,740 648 ^,* Bonanza Creek Energy Inc. 402,026 639 * Jones Energy Inc. Class A 184,920 616 ^,* Clayton Williams Energy Inc. 66,349 592 ^,* Stone Energy Corp. 547,791 433 California Resources Corp. 232,088 239 * W&T Offshore Inc. 126 — Other (0.0%) 2 * Dyax Corp CVR Expire 12/31/2019 2,940,655 3,264 * Leap Wireless International Inc CVR 938,827 2,366 * Vince Holding Corp Rights Expire 04/14/16 166,895 44 * Clinical Data Contingent Value Rights 297,875 — ^,* Magnum Hunter Resources Corp. Warrants Expire 4/15/2016 241,907 — Technology (11.4%) * Cadence Design Systems Inc. 6,204,527 146,303 CDW Corp. 3,068,172 127,329 * athenahealth Inc. 791,798 109,886 Ingram Micro Inc. 3,042,286 109,248 * Ultimate Software Group Inc. 553,284 107,060 SS&C Technologies Holdings Inc. 1,680,090 106,551 * Fortinet Inc. 2,975,912 91,152 * ARRIS International plc 3,965,754 90,895 Teradyne Inc. 4,176,873 90,179 Brocade Communications Systems Inc. 8,324,664 88,075 * Microsemi Corp. 2,284,219 87,508 * Tyler Technologies Inc. 668,957 86,035 * Manhattan Associates Inc. 1,483,637 84,374 Pitney Bowes Inc. 3,893,247 83,861 * NCR Corp. 2,692,901 80,599 * ON Semiconductor Corp. 8,375,240 80,319 * Guidewire Software Inc. 1,453,025 79,161 * PTC Inc. 2,327,751 77,188 DST Systems Inc. 668,243 75,358 IAC/InterActiveCorp 1,569,071 73,872 Leidos Holdings Inc. 1,464,605 73,699 CDK Global Inc. 1,578,330 73,471 * EPAM Systems Inc. 963,485 71,943 * Teradata Corp. 2,703,215 70,932 * CommScope Holding Co. Inc. 2,529,910 70,635 Fair Isaac Corp. 637,874 67,672 * Cavium Inc. 1,106,445 67,670 Atmel Corp. 8,115,553 65,898 * ViaSat Inc. 894,055 65,695 * Aspen Technology Inc. 1,695,043 61,242 * VeriFone Systems Inc. 2,127,306 60,075 Blackbaud Inc. 954,868 60,052 * Cree Inc. 2,051,573 59,701 * Synaptics Inc. 745,364 59,435 j2 Global Inc. 937,029 57,702 * Integrated Device Technology Inc. 2,751,828 56,247 SYNNEX Corp. 604,706 55,990 Cypress Semiconductor Corp. 6,446,476 55,826 * Qlik Technologies Inc. 1,890,649 54,678 * FireEye Inc. 2,937,643 52,848 * CACI International Inc. Class A 492,762 52,578 * Tech Data Corp. 676,913 51,967 * Ellie Mae Inc. 572,527 51,894 * Allscripts Healthcare Solutions Inc. 3,842,557 50,760 * Ciena Corp. 2,654,267 50,484 * Rackspace Hosting Inc. 2,327,651 50,254 * ACI Worldwide Inc. 2,404,198 49,983 * Tableau Software Inc. Class A 1,068,095 48,994 Mentor Graphics Corp. 2,388,408 48,556 Computer Sciences Corp. 1,403,507 48,267 ^,* Arista Networks Inc. 763,448 48,174 * Fairchild Semiconductor International Inc. Class A 2,346,562 46,931 * Cirrus Logic Inc. 1,282,368 46,691 * Infinera Corp. 2,874,515 46,165 Monolithic Power Systems Inc. 722,582 45,985 * Proofpoint Inc. 794,480 42,727 * Verint Systems Inc. 1,265,692 42,249 Science Applications International Corp. 785,772 41,913 * NetScout Systems Inc. 1,802,952 41,414 * Medidata Solutions Inc. 1,068,579 41,365 * EchoStar Corp. Class A 926,411 41,031 MKS Instruments Inc. 1,081,906 40,734 * Electronics For Imaging Inc. 957,646 40,595 * Dycom Industries Inc. 626,845 40,538 Lexmark International Inc. Class A 1,193,758 39,907 * Finisar Corp. 2,172,910 39,634 InterDigital Inc. 710,938 39,564 * Entegris Inc. 2,855,460 38,891 ^,* Advanced Micro Devices Inc. 12,891,450 36,741 Intersil Corp. Class A 2,697,121 36,061 * CommVault Systems Inc. 825,806 35,650 * Veeva Systems Inc. Class A 1,407,808 35,252 Diebold Inc. 1,188,699 34,365 * Silicon Laboratories Inc. 759,568 34,150 * MicroStrategy Inc. Class A 189,645 34,083 * Syntel Inc. 681,712 34,038 ^,* 3D Systems Corp. 2,162,988 33,461 * Rovi Corp. 1,604,705 32,912 * Cornerstone OnDemand Inc. 995,728 32,630 * Viavi Solutions Inc. 4,706,334 32,285 Cogent Communications Holdings Inc. 826,562 32,261 * Zendesk Inc. 1,531,640 32,057 * Cray Inc. 764,435 32,037 * Fleetmatics Group plc 783,832 31,910 Tessera Technologies Inc. 1,022,001 31,682 * Rambus Inc. 2,224,706 30,590 * Polycom Inc. 2,690,629 30,001 * Paycom Software Inc. 840,343 29,916 * Semtech Corp. 1,318,420 28,992 CSG Systems International Inc. 631,060 28,499 Power Integrations Inc. 554,397 27,531 * Demandware Inc. 689,061 26,942 Plantronics Inc. 683,712 26,795 * Advanced Energy Industries Inc. 769,098 26,757 * Super Micro Computer Inc. 778,411 26,528 * Synchronoss Technologies Inc. 806,669 26,088 * Lumentum Holdings Inc. 960,376 25,901 * NETGEAR Inc. 625,727 25,261 * LogMeIn Inc. 484,605 24,453 * Bottomline Technologies de Inc. 787,436 24,009 * Inphi Corp. 717,594 23,925 * Progress Software Corp. 982,592 23,700 * BroadSoft Inc. 585,843 23,639 West Corp. 1,017,222 23,213 * HubSpot Inc. 528,941 23,072 NIC Inc. 1,267,376 22,851 * QLogic Corp. 1,682,900 22,618 * Envestnet Inc. 808,136 21,981 * Insight Enterprises Inc. 754,215 21,601 * RealPage Inc. 1,035,506 21,580 * ScanSource Inc. 532,715 21,511 ADTRAN Inc. 1,000,674 20,234 ^ Ebix Inc. 480,498 19,600 * Web.com Group Inc. 982,283 19,469 Monotype Imaging Holdings Inc. 811,160 19,403 Cabot Microelectronics Corp. 467,269 19,116 * Infoblox Inc. 1,094,878 18,722 Pegasystems Inc. 697,770 17,709 * GoDaddy Inc. Class A 545,630 17,640 * Ixia 1,383,878 17,243 * Ruckus Wireless Inc. 1,732,800 16,999 ^,* Ubiquiti Networks Inc. 506,043 16,836 * RingCentral Inc. Class A 1,039,254 16,368 * Gigamon Inc. 525,328 16,296 Quality Systems Inc. 1,052,271 16,037 * Diodes Inc. 741,319 14,901 * Marketo Inc. 748,072 14,640 * InvenSense Inc. 1,690,416 14,199 Brooks Automation Inc. 1,321,439 13,743 * Mercury Systems Inc. 673,041 13,663 * Lattice Semiconductor Corp. 2,398,086 13,621 * Endurance International Group Holdings Inc. 1,253,031 13,194 ^,* Shutterstock Inc. 358,560 13,170 * New Relic Inc. 504,004 13,144 * Interactive Intelligence Group Inc. 353,314 12,868 * Cvent Inc. 596,861 12,773 ^,* Gogo Inc. 1,134,996 12,496 ^ Computer Programs & Systems Inc. 218,237 11,375 * Ultratech Inc. 511,151 11,164 * Virtusa Corp. 272,150 10,195 * Amkor Technology Inc. 1,686,235 9,932 * Applied Micro Circuits Corp. 1,530,634 9,888 * CEVA Inc. 414,784 9,333 * Loral Space & Communications Inc. 260,858 9,164 * Xura Inc. 456,546 8,980 * Benefitfocus Inc. 266,693 8,894 * FormFactor Inc. 1,179,872 8,578 Epiq Systems Inc. 570,704 8,572 * Nimble Storage Inc. 1,065,477 8,353 * Intralinks Holdings Inc. 1,004,843 7,918 ^,* Unisys Corp. 1,013,114 7,801 ^,* Hortonworks Inc. 664,712 7,511 ^,* Textura Corp. 397,107 7,398 ^,* 2U Inc. 323,808 7,318 Comtech Telecommunications Corp. 311,394 7,277 ^,* Square Inc. 471,753 7,208 * Sonus Networks Inc. 954,236 7,185 * Match Group Inc. 626,286 6,927 * Actua Corp. 746,323 6,754 ^,* Box Inc. 544,626 6,677 Forrester Research Inc. 198,074 6,657 * Barracuda Networks Inc. 431,782 6,649 * Calix Inc. 877,734 6,223 * LivePerson Inc. 1,048,313 6,133 * Tangoe Inc. 681,328 5,376 * Harmonic Inc. 1,555,891 5,088 * Blucora Inc. 800,738 4,132 * Rapid7 Inc. 290,826 3,801 * Jive Software Inc. 1,005,368 3,800 * MobileIron Inc. 749,688 3,389 ^,* SunEdison Inc. 6,097,129 3,294 ^,* OPOWER Inc. 479,751 3,267 ^,* Pure Storage Inc. Class A 203,244 2,782 * Castlight Health Inc. Class B 777,022 2,587 * ChannelAdvisor Corp. 219,748 2,472 * Systemax Inc. 262,512 2,302 * Pendrell Corp. 83,333 44 * Quantum Corp. 868 1 * Rocket Fuel Inc. 84 — * Piksel Inc. 241 — Telecommunications (0.4%) Telephone & Data Systems Inc. 1,859,696 55,958 Consolidated Communications Holdings Inc. 974,915 25,114 * Vonage Holdings Corp. 3,913,279 17,884 * Cincinnati Bell Inc. 4,269,472 16,523 Atlantic Tele-Network Inc. 212,358 16,103 ^ Windstream Holdings Inc. 1,860,236 14,287 ^,* Iridium Communications Inc. 1,643,352 12,933 ^,* Globalstar Inc. 8,264,545 12,149 EarthLink Holdings Corp. 2,111,851 11,974 * United States Cellular Corp. 260,818 11,917 ^,* Intelsat SA 288,722 727 Utilities (5.0%) AGL Resources Inc. 2,446,646 159,374 Atmos Energy Corp. 2,075,190 154,104 Westar Energy Inc. Class A 2,878,308 142,793 UGI Corp. 3,493,905 140,769 ITC Holdings Corp. 3,103,732 135,230 TECO Energy Inc. 4,780,777 131,615 Aqua America Inc. 3,585,616 114,094 Great Plains Energy Inc. 3,138,249 101,208 Piedmont Natural Gas Co. Inc. 1,651,334 98,799 Questar Corp. 3,556,852 88,210 Vectren Corp. 1,682,221 85,053 NRG Energy Inc. 6,385,178 83,071 National Fuel Gas Co. 1,637,092 81,936 IDACORP Inc. 1,022,265 76,251 WGL Holdings Inc. 1,013,136 73,321 Portland General Electric Co. 1,804,738 71,269 Hawaiian Electric Industries Inc. 2,187,506 70,875 Cleco Corp. 1,229,357 67,873 ONE Gas Inc. 1,062,880 64,942 New Jersey Resources Corp. 1,746,540 63,626 Black Hills Corp. 1,040,596 62,571 NorthWestern Corp. 979,336 60,474 Southwest Gas Corp. 916,443 60,348 Laclede Group Inc. 838,709 56,823 ALLETE Inc. 998,427 55,982 PNM Resources Inc. 1,619,262 54,601 Avista Corp. 1,270,473 51,810 South Jersey Industries Inc. 1,407,701 40,049 El Paso Electric Co. 821,309 37,682 MGE Energy Inc. 704,299 36,800 * Dynegy Inc. 2,374,811 34,126 Northwest Natural Gas Co. 556,125 29,947 American States Water Co. 748,559 29,463 Empire District Electric Co. 889,106 29,385 Ormat Technologies Inc. 698,391 28,802 California Water Service Group 972,659 25,989 * Talen Energy Corp. 2,078,090 18,703 TerraForm Power Inc. Class A 1,547,121 13,383 ^,* Sunrun Inc. 1,128,019 7,310 ^,* Vivint Solar Inc. 436,326 1,156 Avangrid Inc. 224 9 Atlantic Power Corp. 399 1 Total Common Stocks (Cost $46,596,188) Coupon Temporary Cash Investments (2.1%) 1 Money Market Fund (2.1%) 3,4 Vanguard Market Liquidity Fund 0.495% 1,167,012,903 1,167,013 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 5 Federal Home Loan Bank Discount Notes 0.331% 4/13/16 620 620 5 Federal Home Loan Bank Discount Notes 0.391% 5/27/16 1,000 999 5,6 Federal Home Loan Bank Discount Notes 0.572% 6/22/16 5,000 4,996 5,6 Federal Home Loan Bank Discount Notes 0.567% 7/6/16 2,500 2,497 6 United States Treasury Bill 0.536% 6/9/16 1,000 1,000 6 United States Treasury Bill 0.391% 8/4/16 2,400 2,398 6 United States Treasury Note/Bond 0.375% 5/31/16 5,000 5,001 Total Temporary Cash Investments (Cost $1,184,518) Total Investments (101.6%) (Cost $47,780,706) Other Assets and Liabilities-Net (-1.6%) 4 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $809,232,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts and swap contracts. After giving effect to futures and swap investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.6%, respectively, of net assets. 2 “Other” represents securities that are not classified by the fund’s benchmark index. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $846,280,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $10,794,000 have been segregated as initial margin for open futures contracts. CVR—Contingent Value Rights REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Small-Cap Index Fund Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 54,889,031 44 5,630 Temporary Cash Investments 1,167,013 17,511 — Futures Contracts—Assets 1 447 — — Swap Contracts—Assets — 761 — Swap Contracts—Liabilities — (973) — Total 56,056,491 17,343 5,630 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Futures Contracts Expiration Long (Short) Settlement Appreciation) Small-Cap Index Fund Contracts Value Long (Depreciation (Short) E-mini Russell 2000 Index June 2016 1,798 199,506 5,269 E-mini S&P Mid-Cap 400 Index June 2016 253 36,462 1,119 6,388 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Swap Contracts: The fund has entered into equity swap contracts to earn the total return on selected reference stocks in the fund's target index. Under the terms of the swaps, the fund receives the total return on the referenced stock (i.e., receiving the increase or paying the decrease in value of the selected reference stock and receiving the equivalent of any dividends in respect of the selected referenced stock) over a specified period of time, applied to a notional amount that represents the value of a designated number of shares of the selected reference stock at the beginning of the equity swap contract. The fund also pays a floating rate that is based on short-term interest rates, applied to the notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until termination of the swap, at which time realized gain (loss) is recorded. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Notional Floating Interest Unrealized Termination Amount Rate Received Appreciation) Reference Entity Date Counterparty ($000) (Paid) (Depreciation) Small-Cap Index Fund ($000 Ambac Financial Group Inc. 4/6/16 GSCM 3,749 (0.442%) (132) Ambac Financial Group Inc. 4/12/16 GSCM 1,558 (0.440%) 21 Empire State Realty Trust Inc. 5/11/16 GSCM 15,355 (0.440%) 740 SLM Corp. 6/21/16 GSI 30,346 (0.432%) (841) (212) GSCM—Goldman Sachs Capital Management. GSI—Goldman Sachs International. At March 31, 2016, the counterparty had deposited in segregated accounts securities with a value of $291,000 in connection with amounts due to the fund for open swap contracts. E. At March 31, 2016, the cost of investment securities for tax purposes was $47,788,490,000. Net unrealized appreciation of investment securities for tax purposes was $8,290,739,000, consisting of unrealized gains of $12,980,133,000 on securities that had risen in value since their purchase and $4,689,394,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Small-Cap Growth Index Fund Schedule of Investments As of March 31, 2016 Market Value Shares ($000) Common Stocks (99.9%) 1 Basic Materials (1.7%) NewMarket Corp. 123,685 49,011 Royal Gold Inc. 800,622 41,064 Balchem Corp. 386,792 23,989 US Silica Holdings Inc. 762,336 17,320 * Cambrex Corp. 390,123 17,165 * Stillwater Mining Co. 1,485,436 15,820 KapStone Paper and Packaging Corp. 1,064,369 14,742 *,^ Platform Specialty Products Corp. 1,554,264 13,367 Minerals Technologies Inc. 214,170 12,176 * Coeur Mining Inc. 1,875,279 10,539 Calgon Carbon Corp. 632,029 8,861 Deltic Timber Corp. 137,494 8,270 * Ferro Corp. 506,773 6,015 * American Vanguard Corp. 341,871 5,395 * Fairmount Santrol Holdings Inc. 394,914 991 * LSB Industries Inc. 4,069 52 Consumer Goods (8.4%) * Middleby Corp. 703,778 75,142 Carter's Inc. 603,767 63,625 Gentex Corp. 3,547,168 55,655 * Toll Brothers Inc. 1,884,520 55,612 Brunswick Corp. 1,117,839 53,634 * Post Holdings Inc. 747,839 51,429 * Hain Celestial Group Inc. 1,202,890 49,210 * Skechers U.S.A. Inc. Class A 1,596,048 48,600 * WhiteWave Foods Co. Class A 1,082,132 43,978 Pool Corp. 497,099 43,615 Flowers Foods Inc. 2,216,434 40,915 * Kate Spade & Co. 1,566,537 39,978 * Tempur Sealy International Inc. 651,814 39,624 CalAtlantic Group Inc. 964,975 32,249 B&G Foods Inc. 761,088 26,494 * Steven Madden Ltd. 690,972 25,594 Vector Group Ltd. 1,052,733 24,044 * G-III Apparel Group Ltd. 474,849 23,215 * Deckers Outdoor Corp. 377,969 22,644 * Dorman Products Inc. 405,405 22,062 * TRI Pointe Group Inc. 1,785,753 21,036 * Boston Beer Co. Inc. Class A 110,337 20,420 J&J Snack Foods Corp. 183,472 19,866 * Zynga Inc. Class A 8,495,016 19,369 * Tumi Holdings Inc. 702,852 18,851 * Take-Two Interactive Software Inc. 494,282 18,620 * Gentherm Inc. 445,677 18,536 Drew Industries Inc. 281,463 18,143 WD-40 Co. 167,863 18,131 * Meritage Homes Corp. 463,688 16,906 *,^ Wayfair Inc. 355,233 15,353 Interface Inc. Class A 767,835 14,236 Lancaster Colony Corp. 117,603 13,003 *,^ Blue Buffalo Pet Products Inc. 481,796 12,363 Oxford Industries Inc. 183,089 12,309 MDC Holdings Inc. 481,447 12,065 * Select Comfort Corp. 621,968 12,060 *,^ GoPro Inc. Class A 998,825 11,946 * iRobot Corp. 338,291 11,942 Wolverine World Wide Inc. 600,368 11,059 * TiVo Inc. 1,141,893 10,859 Columbia Sportswear Co. 170,335 10,235 Coca-Cola Bottling Co. Consolidated 57,140 9,129 *,^ USANA Health Sciences Inc. 70,672 8,581 Phibro Animal Health Corp. Class A 226,366 6,121 * National Beverage Corp. 143,762 6,084 *,^ Fitbit Inc. Class A 376,715 5,707 * Revlon Inc. Class A 129,239 4,706 * DTS Inc. 201,498 4,389 * Amplify Snack Brands Inc. 205,780 2,947 Metaldyne Performance Group Inc. 165,670 2,785 Consumer Services (14.9%) Domino's Pizza Inc. 612,145 80,717 Sabre Corp. 2,537,216 73,376 Vail Resorts Inc. 444,984 59,494 * Sally Beauty Holdings Inc. 1,794,775 58,115 * Panera Bread Co. Class A 282,331 57,830 Dunkin' Brands Group Inc. 1,125,652 53,097 * Burlington Stores Inc. 932,723 52,456 Dick's Sporting Goods Inc. 1,106,143 51,712 * Sprouts Farmers Market Inc. 1,754,045 50,937 * Copart Inc. 1,237,934 50,471 * AMC Networks Inc. Class A 748,013 48,576 Six Flags Entertainment Corp. 843,559 46,809 * Spirit Airlines Inc. 878,794 42,165 * Madison Square Garden Co. Class A 246,581 41,021 * Live Nation Entertainment Inc. 1,614,442 36,018 * Urban Outfitters Inc. 1,079,486 35,720 * Buffalo Wild Wings Inc. 231,034 34,221 Texas Roadhouse Inc. Class A 774,500 33,753 * Bright Horizons Family Solutions Inc. 515,599 33,400 Rollins Inc. 1,207,917 32,759 * ServiceMaster Global Holdings Inc. 830,596 31,297 Lions Gate Entertainment Corp. 1,380,039 30,154 * Michaels Cos. Inc. 1,067,994 29,872 Cheesecake Factory Inc. 535,349 28,422 * Cabela's Inc. 582,374 28,356 Allegiant Travel Co. Class A 154,629 27,533 * WebMD Health Corp. 436,868 27,361 Jack in the Box Inc. 425,549 27,180 * VCA Inc. 469,919 27,110 * Hawaiian Holdings Inc. 572,703 27,026 Monro Muffler Brake Inc. 375,280 26,821 * Five Below Inc. 635,783 26,283 * Pinnacle Entertainment Inc. 711,788 24,984 *,^ GrubHub Inc. 979,165 24,606 * Grand Canyon Education Inc. 570,293 24,374 Churchill Downs Inc. 162,915 24,092 * Ascena Retail Group Inc. 2,163,671 23,930 *,^ Pandora Media Inc. 2,653,577 23,750 * DreamWorks Animation SKG Inc. Class A 866,943 21,630 Morningstar Inc. 234,175 20,671 Choice Hotels International Inc. 382,076 20,651 PriceSmart Inc. 242,229 20,488 HSN Inc. 384,794 20,129 Sonic Corp. 572,451 20,127 * Groupon Inc. Class A 5,019,301 20,027 *,^ Restoration Hardware Holdings Inc. 471,794 19,768 Sotheby's 737,932 19,725 * Stamps.com Inc. 181,572 19,297 *,^ SolarCity Corp. 780,799 19,192 * Liberty TripAdvisor Holdings Inc. Class A 838,561 18,583 * Media General Inc. 1,098,248 17,912 * Shutterfly Inc. 384,846 17,845 Papa John's International Inc. 324,101 17,563 * comScore Inc. 556,244 16,710 * Yelp Inc. Class A 829,586 16,492 Nexstar Broadcasting Group Inc. Class A 356,969 15,803 * Dave & Buster's Entertainment Inc. 407,478 15,802 * Fresh Market Inc. 518,978 14,806 * Penn National Gaming Inc. 886,121 14,789 * Popeyes Louisiana Kitchen Inc. 275,475 14,341 Marriott Vacations Worldwide Corp. 212,390 14,336 *,^ Diplomat Pharmacy Inc. 513,439 14,068 *,^ Diamond Resorts International Inc. 528,179 12,835 Bloomin' Brands Inc. 732,613 12,359 * Krispy Kreme Doughnuts Inc. 774,164 12,069 * United Natural Foods Inc. 293,569 11,831 EW Scripps Co. Class A 706,926 11,021 National CineMedia Inc. 716,486 10,898 * Fiesta Restaurant Group Inc. 329,597 10,804 *,^ Mattress Firm Holding Corp. 250,598 10,623 ClubCorp Holdings Inc. 755,972 10,614 * Hibbett Sports Inc. 280,001 10,052 * Belmond Ltd. Class A 1,054,850 10,011 * Francesca's Holdings Corp. 512,152 9,813 * BJ's Restaurants Inc. 222,183 9,236 *,^ Quotient Technology Inc. 830,476 8,803 * Caesars Acquisition Co. Class A 1,350,832 8,267 * Etsy Inc. 896,008 7,795 AMC Entertainment Holdings Inc. 267,049 7,475 ^ Interval Leisure Group Inc. 499,063 7,206 Extended Stay America Inc. 437,804 7,136 ^ World Wrestling Entertainment Inc. Class A 381,156 6,731 * La Quinta Holdings Inc. 532,445 6,656 * MSG Networks Inc. 360,273 6,229 *,^ Scientific Games Corp. Class A 640,263 6,038 * Tile Shop Holdings Inc. 382,244 5,699 * Ollie's Bargain Outlet Holdings Inc. 216,615 5,075 * Global Eagle Entertainment Inc. 582,348 4,962 * Vitamin Shoppe Inc. 159,622 4,942 * Angie's List Inc. 543,535 4,386 * Party City Holdco Inc. 291,610 4,386 New Media Investment Group Inc. 261,844 4,357 * Virgin America Inc. 108,780 4,195 *,^ Lumber Liquidators Holdings Inc. 317,344 4,164 * Wingstop Inc. 177,453 4,025 * Potbelly Corp. 289,500 3,940 * TrueCar Inc. 661,788 3,699 * RetailMeNot Inc. 454,013 3,637 Blue Nile Inc. 134,757 3,465 * El Pollo Loco Holdings Inc. 258,961 3,455 *,^ Conn's Inc. 275,958 3,438 *,^ Planet Fitness Inc. Class A 180,224 2,927 * Habit Restaurants Inc. Class A 144,120 2,685 *,^ Clean Energy Fuels Corp. 832,984 2,441 *,^ Caesars Entertainment Corp. 358,706 2,439 * Biglari Holdings Inc. 6,380 2,371 *,^ Noodles & Co. Class A 160,294 1,901 * Bojangles' Inc. 109,995 1,871 *,^ Shake Shack Inc. Class A 37,208 1,389 * Container Store Group Inc. 102,655 603 Financials (22.3%) Regency Centers Corp. 1,198,409 89,701 * Signature Bank 619,368 84,308 American Campus Communities Inc. 1,570,704 73,964 WP Carey Inc. 1,153,702 71,806 Kilroy Realty Corp. 1,132,913 70,093 CubeSmart 2,049,647 68,253 Equity LifeStyle Properties Inc. 934,796 67,988 DDR Corp. 3,812,376 67,822 CBOE Holdings Inc. 1,004,306 65,611 * Liberty Ventures Class A 1,654,806 64,736 * SVB Financial Group 632,315 64,528 Forest City Realty Trust Inc. Class A 2,957,611 62,376 Lamar Advertising Co. Class A 1,007,921 61,987 Sovran Self Storage Inc. 483,842 57,069 MarketAxess Holdings Inc. 435,166 54,322 Douglas Emmett Inc. 1,718,751 51,752 Sun Communities Inc. 683,946 48,977 Duke Realty Corp. 2,123,931 47,873 Mid-America Apartment Communities Inc. 463,021 47,325 Healthcare Trust of America Inc. Class A 1,602,645 47,150 Investors Bancorp Inc. 4,030,998 46,921 * Howard Hughes Corp. 439,005 46,486 DCT Industrial Trust Inc. 1,086,688 42,892 Tanger Factory Outlet Centers Inc. 1,177,784 42,860 American Homes 4 Rent Class A 2,680,292 42,617 Bank of the Ozarks Inc. 1,002,036 42,055 Gaming and Leisure Properties Inc. 1,349,410 41,724 Omega Healthcare Investors Inc. 1,148,778 40,552 Post Properties Inc. 664,034 39,669 CyrusOne Inc. 864,185 39,450 Healthcare Realty Trust Inc. 1,253,873 38,732 * Western Alliance Bancorp 1,141,818 38,114 Medical Properties Trust Inc. 2,908,219 37,749 Sunstone Hotel Investors Inc. 2,649,835 37,098 *,^ Zillow Group Inc. 1,459,763 34,640 RLJ Lodging Trust 1,452,425 33,231 Paramount Group Inc. 2,081,641 33,202 Communications Sales & Leasing Inc. 1,477,529 32,875 Equity One Inc. 1,123,489 32,199 Education Realty Trust Inc. 760,054 31,618 Urban Edge Properties 1,218,093 31,476 Acadia Realty Trust 864,425 30,367 Home BancShares Inc. 732,338 29,989 Spirit Realty Capital Inc. 2,572,047 28,936 Kite Realty Group Trust 1,019,544 28,252 Care Capital Properties Inc. 1,028,048 27,593 Ryman Hospitality Properties Inc. 534,839 27,533 Hudson Pacific Properties Inc. 933,195 26,988 Cousins Properties Inc. 2,593,841 26,924 PacWest Bancorp 700,465 26,022 QTS Realty Trust Inc. Class A 545,103 25,827 Pebblebrook Hotel Trust 882,693 25,660 NorthStar Asset Management Group Inc. 2,257,418 25,622 Kennedy-Wilson Holdings Inc. 1,123,730 24,610 Retail Opportunity Investments Corp. 1,221,806 24,583 CoreSite Realty Corp. 345,312 24,175 PS Business Parks Inc. 232,233 23,342 * Blackhawk Network Holdings Inc. 670,311 22,992 Colony Capital Inc. Class A 1,301,503 21,826 Gramercy Property Trust 2,578,415 21,788 * Texas Capital Bancshares Inc. 562,987 21,607 Evercore Partners Inc. Class A 414,275 21,439 Alexander & Baldwin Inc. 569,624 20,894 Chesapeake Lodging Trust 737,159 19,505 * Hilltop Holdings Inc. 962,689 18,176 * OneMain Holdings Inc. Class A 659,930 18,102 Outfront Media Inc. 843,948 17,807 * Eagle Bancorp Inc. 369,540 17,738 Ramco-Gershenson Properties Trust 971,228 17,511 * PRA Group Inc. 591,383 17,381 STAG Industrial Inc. 835,178 17,004 Financial Engines Inc. 539,120 16,945 WisdomTree Investments Inc. 1,442,965 16,493 Parkway Properties Inc. 1,027,223 16,086 Sabra Health Care REIT Inc. 799,770 16,067 *,^ Zillow Group Inc. Class A 621,687 15,884 *,^ Credit Acceptance Corp. 86,465 15,698 * LendingClub Corp. 1,871,847 15,536 Colony Starwood Homes 620,747 15,363 * Essent Group Ltd. 737,392 15,338 First Cash Financial Services Inc. 329,266 15,166 * FCB Financial Holdings Inc. Class A 430,270 14,311 FelCor Lodging Trust Inc. 1,671,257 13,571 Physicians Realty Trust 666,847 12,390 TFS Financial Corp. 708,089 12,299 * Stifel Financial Corp. 405,459 12,002 HFF Inc. Class A 417,322 11,489 Hersha Hospitality Trust Class A 518,914 11,074 New Senior Investment Group Inc. 1,023,117 10,538 * HealthEquity Inc. 426,272 10,516 NRG Yield Inc. 732,251 10,427 *,^ St. Joe Co. 601,322 10,313 Monogram Residential Trust Inc. 1,023,911 10,096 Cohen & Steers Inc. 251,097 9,773 LegacyTexas Financial Group Inc. 497,283 9,772 Alexander's Inc. 25,027 9,524 American Assets Trust Inc. 237,015 9,462 Capital Bank Financial Corp. 283,811 8,756 CareTrust REIT Inc. 658,523 8,363 * Black Knight Financial Services Inc. Class A 252,489 7,835 Simmons First National Corp. Class A 164,807 7,428 * Third Point Reinsurance Ltd. 648,569 7,374 InfraREIT Inc. 431,192 7,352 Artisan Partners Asset Management Inc. Class A 236,971 7,308 *,^ Encore Capital Group Inc. 279,891 7,204 *,^ BofI Holding Inc. 331,301 7,070 ^ Seritage Growth Properties Class A 137,179 6,855 Moelis & Co. Class A 237,412 6,702 Greenhill & Co. Inc. 286,866 6,368 Silver Bay Realty Trust Corp. 397,943 5,909 NRG Yield Inc. Class A 405,284 5,500 Employers Holdings Inc. 188,769 5,312 *,^ Nationstar Mortgage Holdings Inc. 497,402 4,924 * Marcus & Millichap Inc. 183,029 4,647 *,^ Altisource Portfolio Solutions SA 166,472 4,020 Northfield Bancorp Inc. 239,089 3,931 * Tejon Ranch Co. 177,825 3,658 National Bank Holdings Corp. Class A 177,537 3,620 *,^ On Deck Capital Inc. 429,152 3,343 Urstadt Biddle Properties Inc. Class A 155,168 3,251 * Ocwen Financial Corp. 1,150,069 2,841 * PennyMac Financial Services Inc. Class A 241,432 2,839 Ladder Capital Corp. 222,873 2,775 * Forestar Group Inc. 197,023 2,569 Kearny Financial Corp. 171,527 2,118 * NewStar Financial Inc. 226,279 1,980 Houlihan Lokey Inc. 73,339 1,826 * RMR Group Inc. Class A 36,688 918 * Associated Capital Group Inc. Class A 26,742 749 * PICO Holdings Inc. 6,421 66 * Tejon Ranch Co. Warrants Exp. 08/31/2016 28,628 — Health Care (14.1%) * MEDNAX Inc. 1,151,632 74,418 * DexCom Inc. 953,567 64,757 * Align Technology Inc. 878,395 63,851 * Ionis Pharmaceuticals Inc. 1,474,931 59,735 * United Therapeutics Corp. 529,036 58,951 West Pharmaceutical Services Inc. 840,975 58,296 * Amsurg Corp. 672,153 50,143 * Acadia Healthcare Co. Inc. 817,385 45,046 * ABIOMED Inc. 468,604 44,428 Bio-Techne Corp. 456,316 43,131 * Seattle Genetics Inc. 1,203,192 42,220 * Neurocrine Biosciences Inc. 1,060,560 41,945 *,^ OPKO Health Inc. 4,015,976 41,726 * PAREXEL International Corp. 658,706 41,321 * Team Health Holdings Inc. 902,929 37,751 Bruker Corp. 1,338,679 37,483 STERIS plc 526,893 37,436 * Myriad Genetics Inc. 874,156 32,720 Healthcare Services Group Inc. 841,182 30,964 * Catalent Inc. 1,145,706 30,556 * ACADIA Pharmaceuticals Inc. 1,091,757 30,526 * NuVasive Inc. 609,677 29,661 * Cepheid 887,491 29,607 Cantel Medical Corp. 409,365 29,212 * Horizon Pharma plc 1,758,597 29,140 * Impax Laboratories Inc. 846,184 27,095 * Anacor Pharmaceuticals Inc. 487,255 26,044 * Medicines Co. 809,404 25,715 * Intercept Pharmaceuticals Inc. 194,061 24,931 *,^ Ligand Pharmaceuticals Inc. 219,999 23,560 * Insulet Corp. 698,425 23,160 * Akorn Inc. 978,343 23,020 * Masimo Corp. 546,428 22,863 * Pacira Pharmaceuticals Inc. 428,415 22,697 * Nektar Therapeutics 1,637,161 22,511 * Neogen Corp. 436,391 21,972 * Haemonetics Corp. 623,846 21,822 *,^ Intrexon Corp. 642,649 21,779 * Globus Medical Inc. 831,592 19,750 * Wright Medical Group NV 1,134,073 18,826 * ICU Medical Inc. 176,405 18,364 * Brookdale Senior Living Inc. 1,134,142 18,010 * Bluebird Bio Inc. 410,214 17,434 * Ironwood Pharmaceuticals Inc. Class A 1,563,669 17,107 * Amedisys Inc. 351,377 16,986 *,^ Juno Therapeutics Inc. 432,089 16,458 * INC Research Holdings Inc. Class A 396,815 16,353 *,^ Novavax Inc. 3,145,037 16,228 * Air Methods Corp. 433,967 15,718 * HMS Holdings Corp. 1,055,526 15,147 * Emergent BioSolutions Inc. 406,332 14,770 * Nevro Corp. 257,320 14,477 *,^ Agios Pharmaceuticals Inc. 346,664 14,075 * Acorda Therapeutics Inc. 529,671 14,010 * ARIAD Pharmaceuticals Inc. 2,091,877 13,367 * FibroGen Inc. 602,665 12,831 * PRA Health Sciences Inc. 296,074 12,660 *,^ Radius Health Inc. 396,207 12,457 Analogic Corp. 152,441 12,044 Abaxis Inc. 264,230 11,993 * Halozyme Therapeutics Inc. 1,258,053 11,914 *,^ Innoviva Inc. 911,353 11,474 * Exelixis Inc. 2,791,845 11,167 *,^ Merrimack Pharmaceuticals Inc. 1,278,419 10,700 * NxStage Medical Inc. 708,682 10,623 * Achillion Pharmaceuticals Inc. 1,343,639 10,373 Meridian Bioscience Inc. 490,744 10,114 * AMAG Pharmaceuticals Inc. 427,278 9,998 *,^ Alder Biopharmaceuticals Inc. 406,074 9,945 * Puma Biotechnology Inc. 338,594 9,945 *,^ Sarepta Therapeutics Inc. 504,530 9,848 * Luminex Corp. 476,415 9,242 * Orthofix International NV 220,668 9,162 * ImmunoGen Inc. 1,071,167 9,126 *,^ Adeptus Health Inc. Class A 149,160 8,284 * Exact Sciences Corp. 1,193,386 8,043 * Endologix Inc. 941,208 7,869 * Natus Medical Inc. 194,166 7,462 * Momenta Pharmaceuticals Inc. 768,068 7,097 * HealthStream Inc. 313,164 6,918 * HeartWare International Inc. 214,435 6,738 Ensign Group Inc. 294,703 6,672 *,^ Theravance Biopharma Inc. 347,111 6,526 *,^ Lexicon Pharmaceuticals Inc. 514,001 6,142 *,^ Arena Pharmaceuticals Inc. 2,998,017 5,906 *,^ Editas Medicine Inc. 167,352 5,780 * Epizyme Inc. 475,247 5,760 *,^ Insys Therapeutics Inc. 356,736 5,704 *,^ MannKind Corp. 3,446,254 5,548 * Genomic Health Inc. 221,881 5,496 * Quidel Corp. 315,648 5,448 * Accuray Inc. 940,608 5,437 *,^ ZIOPHARM Oncology Inc. 730,578 5,421 *,^ Lannett Co. Inc. 291,226 5,222 * Depomed Inc. 374,445 5,216 *,^ Relypsa Inc. 370,761 5,024 *,^ Seres Therapeutics Inc. 182,935 4,859 * CorVel Corp. 121,446 4,787 * Merit Medical Systems Inc. 258,590 4,781 * Spectrum Pharmaceuticals Inc. 748,974 4,764 * Insmed Inc. 361,661 4,582 *,^ Keryx Biopharmaceuticals Inc. 971,267 4,536 * Acceleron Pharma Inc. 147,336 3,888 * Sagent Pharmaceuticals Inc. 302,908 3,686 * Infinity Pharmaceuticals Inc. 606,860 3,198 *,^ Spark Therapeutics Inc. 107,242 3,165 *,^ ConforMIS Inc. 288,262 3,099 * Surgery Partners Inc. 207,904 2,757 *,^ Natera Inc. 281,073 2,676 * Tetraphase Pharmaceuticals Inc. 181,285 839 * Aegerion Pharmaceuticals Inc. 172,135 637 * Wright Medical Group Inc. CVR 165,303 203 * Sequenom Inc. 47,812 67 Industrials (18.4%) Waste Connections Inc. 1,502,699 97,059 Jack Henry & Associates Inc. 968,231 81,883 * HD Supply Holdings Inc. 2,457,213 81,260 * CoStar Group Inc. 378,937 71,305 Lennox International Inc. 521,453 70,495 AO Smith Corp. 916,944 69,972 * Old Dominion Freight Line Inc. 880,648 61,311 Graco Inc. 676,839 56,827 Toro Co. 640,433 55,154 Hexcel Corp. 1,145,649 50,076 * Genpact Ltd. 1,828,299 49,711 * Euronet Worldwide Inc. 616,162 45,664 Nordson Corp. 594,966 45,241 FEI Co. 501,935 44,677 * Genesee & Wyoming Inc. Class A 698,008 43,765 Watsco Inc. 315,827 42,555 National Instruments Corp. 1,412,586 42,533 * Zebra Technologies Corp. 608,005 41,952 Heartland Payment Systems Inc. 428,401 41,371 * IPG Photonics Corp. 421,487 40,496 Eagle Materials Inc. 575,469 40,346 MAXIMUS Inc. 756,311 39,812 * WEX Inc. 474,072 39,519 Cognex Corp. 989,288 38,533 Air Lease Corp. Class A 1,195,519 38,400 *,^ XPO Logistics Inc. 1,210,903 37,175 Packaging Corp. of America 599,446 36,207 Woodward Inc. 683,604 35,561 Landstar System Inc. 520,401 33,623 * Clean Harbors Inc. 600,731 29,640 * Keysight Technologies Inc. 1,050,761 29,148 * Universal Display Corp. 516,991 27,969 * USG Corp. 1,072,235 26,602 CEB Inc. 406,026 26,282 *,^ Cimpress NV 288,428 26,158 Global Payments Inc. 396,711 25,905 Covanta Holding Corp. 1,467,113 24,736 * Masonite International Corp. 354,119 23,195 * Proto Labs Inc. 288,961 22,276 HEICO Corp. Class A 463,763 22,075 * On Assignment Inc. 582,978 21,524 * WageWorks Inc. 418,949 21,203 Mueller Industries Inc. 701,222 20,630 * RBC Bearings Inc. 281,275 20,606 * ExlService Holdings Inc. 385,583 19,973 * Cardtronics Inc. 554,489 19,956 Knight Transportation Inc. 744,612 19,472 Simpson Manufacturing Co. Inc. 503,503 19,219 * Swift Transportation Co. 997,819 18,589 * TransUnion 671,293 18,534 * Smith & Wesson Holding Corp. 669,324 17,817 Mueller Water Products Inc. Class A 1,780,542 17,592 * Trex Co. Inc. 366,190 17,551 CLARCOR Inc. 297,588 17,198 AZZ Inc. 301,129 17,044 Forward Air Corp. 374,754 16,984 * Hub Group Inc. Class A 416,045 16,970 *,^ Ambarella Inc. 373,551 16,698 * Advisory Board Co. 514,034 16,578 * Imperva Inc. 327,819 16,555 Sturm Ruger & Co. Inc. 232,978 15,931 EnPro Industries Inc. 271,828 15,679 Apogee Enterprises Inc. 354,388 15,554 Franklin Electric Co. Inc. 483,454 15,553 * Huron Consulting Group Inc. 264,480 15,390 Exponent Inc. 300,161 15,311 * OSI Systems Inc. 230,746 15,112 * Louisiana-Pacific Corp. 878,541 15,041 * ExamWorks Group Inc. 489,325 14,464 * M/A-COM Technology Solutions Holdings Inc. 325,851 14,269 * II-VI Inc. 638,883 13,870 * TopBuild Corp. 462,575 13,757 AAON Inc. 488,170 13,669 HEICO Corp. 225,127 13,537 * Rogers Corp. 220,557 13,205 Methode Electronics Inc. 444,521 12,998 * Armstrong World Industries Inc. 255,161 12,342 Primoris Services Corp. 507,203 12,325 * LifeLock Inc. 1,014,697 12,247 * Summit Materials Inc. Class A 611,025 11,884 Badger Meter Inc. 169,236 11,256 Tennant Co. 218,622 11,255 *,^ Inovalon Holdings Inc. Class A 606,276 11,228 * Team Inc. 349,808 10,627 John Bean Technologies Corp. 179,160 10,106 Heartland Express Inc. 536,998 9,961 * AMN Healthcare Services Inc. 295,046 9,917 * Veeco Instruments Inc. 491,024 9,565 * Continental Building Products Inc. 501,784 9,313 ^ Lindsay Corp. 130,014 9,310 Sun Hydraulics Corp. 278,535 9,245 * Itron Inc. 221,428 9,238 * Paylocity Holding Corp. 282,119 9,237 Advanced Drainage Systems Inc. 425,770 9,069 Mobile Mini Inc. 274,624 9,068 * Headwaters Inc. 434,675 8,624 * TriNet Group Inc. 520,155 7,464 Quanex Building Products Corp. 420,091 7,293 Comfort Systems USA Inc. 228,194 7,250 Raven Industries Inc. 446,360 7,151 * Thermon Group Holdings Inc. 398,868 7,004 * FARO Technologies Inc. 215,412 6,938 * Aerovironment Inc. 242,508 6,868 * Press Ganey Holdings Inc. 228,124 6,862 * DigitalGlobe Inc. 393,414 6,806 Albany International Corp. 178,540 6,711 * TASER International Inc. 311,508 6,115 Gorman-Rupp Co. 226,103 5,863 * Mistras Group Inc. 213,496 5,288 * Builders FirstSource Inc. 438,260 4,939 * Roadrunner Transportation Systems Inc. 378,493 4,716 * Astronics Corp. 103,663 3,955 * Multi Packaging Solutions International Ltd. 234,958 3,813 * InnerWorkings Inc. 462,886 3,680 * RPX Corp. 315,840 3,556 * Ply Gem Holdings Inc. 250,503 3,520 Griffon Corp. 222,436 3,437 * Bazaarvoice Inc. 944,750 2,976 ^ American Railcar Industries Inc. 48,117 1,960 * Evolent Health Inc. Class A 177,555 1,875 * Astronics Corp. Class B 15,426 593 Acacia Research Corp. 150,164 569 Oil & Gas (2.9%) * Diamondback Energy Inc. 876,599 67,656 * Gulfport Energy Corp. 1,511,120 42,825 * PDC Energy Inc. 557,191 33,125 Patterson-UTI Energy Inc. 1,715,317 30,224 * Parsley Energy Inc. Class A 1,320,146 29,835 * Dril-Quip Inc. 465,683 28,202 Targa Resources Corp. 934,751 27,912 * RSP Permian Inc. 748,365 21,732 * Carrizo Oil & Gas Inc. 679,926 21,023 * Matador Resources Co. 972,994 18,448 *,^ SunPower Corp. Class A 670,989 14,990 * Rice Energy Inc. 1,004,806 14,027 Pattern Energy Group Inc. Class A 687,739 13,115 * Cobalt International Energy Inc. 4,326,127 12,849 * Memorial Resource Development Corp. 1,260,531 12,832 ^ RPC Inc. 667,072 9,459 SM Energy Co. 419,050 7,853 *,^ Laredo Petroleum Inc. 724,748 5,747 *,^ Flotek Industries Inc. 628,504 4,607 *,^ Sanchez Energy Corp. 328,907 1,806 * Bill Barrett Corp. 152,693 950 *,^ Northern Oil and Gas Inc. 134,736 538 *,^ C&J Energy Services Ltd. 361,045 509 *,^ Halcon Resources Corp. 518,003 498 *,^ Eclipse Resources Corp. 272,250 392 * Bonanza Creek Energy Inc. 243,391 387 * Clayton Williams Energy Inc. 40,084 358 * Jones Energy Inc. Class A 55,904 186 Other (0.0%) 2 * Dyax Corp CVR Exp. 12/31/2019 1,798,309 1,996 * Clinical Data Contingent Value Rights 132,154 — *,^ Magnum Hunter Resources Corp. Warrants Exp. 4/15/2016 185,509 — Technology (16.2%) * Cadence Design Systems Inc. 3,747,493 88,366 * athenahealth Inc. 478,328 66,382 * Ultimate Software Group Inc. 334,307 64,688 SS&C Technologies Holdings Inc. 1,014,964 64,369 * Fortinet Inc. 1,798,033 55,074 * Tyler Technologies Inc. 404,277 51,994 * Manhattan Associates Inc. 896,497 50,984 * Guidewire Software Inc. 878,008 47,834 * PTC Inc. 1,406,588 46,642 IAC/InterActiveCorp 948,129 44,638 CDK Global Inc. 953,981 44,408 * EPAM Systems Inc. 582,162 43,470 * Cavium Inc. 667,842 40,845 Fair Isaac Corp. 384,942 40,838 Atmel Corp. 4,904,343 39,823 * ViaSat Inc. 540,273 39,699 * Aspen Technology Inc. 1,022,960 36,960 Blackbaud Inc. 576,276 36,242 * Cree Inc. 1,238,145 36,030 * Synaptics Inc. 449,820 35,869 j2 Global Inc. 565,559 34,827 * Integrated Device Technology Inc. 1,660,744 33,946 * Qlik Technologies Inc. 1,141,039 32,999 * FireEye Inc. 1,772,769 31,892 * Ellie Mae Inc. 345,727 31,337 * Allscripts Healthcare Solutions Inc. 2,318,717 30,630 * Ciena Corp. 1,601,689 30,464 * Rackspace Hosting Inc. 1,404,525 30,324 * ACI Worldwide Inc. 1,450,818 30,162 * Tableau Software Inc. Class A 644,557 29,566 *,^ Arista Networks Inc. 460,730 29,072 * Infinera Corp. 1,734,547 27,857 Monolithic Power Systems Inc. 436,319 27,767 *,^ Proofpoint Inc. 479,814 25,804 * NetScout Systems Inc. 1,088,334 24,999 * Medidata Solutions Inc. 645,333 24,981 * Electronics For Imaging Inc. 578,282 24,513 * Dycom Industries Inc. 378,561 24,482 * Finisar Corp. 1,312,219 23,935 InterDigital Inc. 429,374 23,895 * Entegris Inc. 1,724,424 23,487 * CommVault Systems Inc. 498,761 21,532 * Veeva Systems Inc. Class A 850,915 21,307 * Silicon Laboratories Inc. 458,863 20,630 * MicroStrategy Inc. Class A 114,532 20,584 * Syntel Inc. 411,704 20,556 *,^ 3D Systems Corp. 1,306,203 20,207 * Cornerstone OnDemand Inc. 601,343 19,706 Cogent Communications Holdings Inc. 499,154 19,482 * Zendesk Inc. 924,945 19,359 * Cray Inc. 461,755 19,352 * Fleetmatics Group plc 473,366 19,271 Tessera Technologies Inc. 617,224 19,134 * Rambus Inc. 1,343,507 18,473 * Paycom Software Inc. 507,502 18,067 Power Integrations Inc. 335,474 16,660 *,^ Demandware Inc. 416,224 16,274 Plantronics Inc. 412,873 16,180 * Super Micro Computer Inc. 470,040 16,019 * Synchronoss Technologies Inc. 487,367 15,761 * Lumentum Holdings Inc. 579,952 15,641 * LogMeIn Inc. 292,595 14,764 * Bottomline Technologies de Inc. 475,882 14,510 * Inphi Corp. 433,457 14,451 * BroadSoft Inc. 354,019 14,285 * HubSpot Inc. 319,582 13,940 NIC Inc. 765,881 13,809 * Envestnet Inc. 488,297 13,282 * RealPage Inc. 625,139 13,028 * Web.com Group Inc. 593,647 11,766 Monotype Imaging Holdings Inc. 489,031 11,698 * Infoblox Inc. 661,730 11,316 Pegasystems Inc. 421,355 10,694 * GoDaddy Inc. Class A 329,753 10,661 * Ruckus Wireless Inc. 1,046,361 10,265 *,^ Ubiquiti Networks Inc. 305,894 10,177 * RingCentral Inc. Class A 628,492 9,899 * Gigamon Inc. 317,639 9,853 * Diodes Inc. 446,921 8,983 * Marketo Inc. 455,232 8,909 * InvenSense Inc. 1,023,486 8,597 * Lattice Semiconductor Corp. 1,450,354 8,238 * Advanced Energy Industries Inc. 233,077 8,109 *,^ Shutterstock Inc. 217,200 7,978 *,^ Endurance International Group Holdings Inc. 753,817 7,938 * New Relic Inc. 303,023 7,903 * Interactive Intelligence Group Inc. 215,023 7,831 * Cvent Inc. 363,149 7,771 *,^ Gogo Inc. 682,952 7,519 Computer Programs & Systems Inc. 133,033 6,934 * Ultratech Inc. 310,950 6,791 * Virtusa Corp. 166,062 6,221 ADTRAN Inc. 301,046 6,087 * Applied Micro Circuits Corp. 921,676 5,954 * CEVA Inc. 252,781 5,688 * Loral Space & Communications Inc. 158,618 5,572 * Xura Inc. 278,854 5,485 * Benefitfocus Inc. 160,802 5,363 * Ixia 416,129 5,185 * Nimble Storage Inc. 647,541 5,077 * Intralinks Holdings Inc. 610,263 4,809 *,^ Hortonworks Inc. 400,520 4,526 * Textura Corp. 240,815 4,486 * 2U Inc. 195,138 4,410 * Sonus Networks Inc. 585,305 4,407 *,^ Square Inc. 283,672 4,335 * Actua Corp. 456,500 4,131 * Mercury Systems Inc. 202,924 4,119 Forrester Research Inc. 121,436 4,081 * Barracuda Networks Inc. 261,273 4,024 *,^ Box Inc. 327,738 4,018 * Calix Inc. 532,442 3,775 * LivePerson Inc. 633,827 3,708 * Jive Software Inc. 602,111 2,276 * Rapid7 Inc. 173,637 2,269 * MobileIron Inc. 451,617 2,041 *,^ SunEdison Inc. 3,727,199 2,013 *,^ OPOWER Inc. 285,403 1,944 *,^ Pure Storage Inc. Class A 122,974 1,684 * Castlight Health Inc. Class B 464,545 1,547 * Harmonic Inc. 467,677 1,529 * ChannelAdvisor Corp. 130,814 1,472 * Pendrell Corp. 24,888 13 * Tangoe Inc. 200 2 Telecommunications (0.2%) * Cincinnati Bell Inc. 2,574,991 9,965 Atlantic Tele-Network Inc. 128,271 9,727 *,^ Globalstar Inc. 5,030,471 7,395 Utilities (0.8%) ITC Holdings Corp. 1,875,024 81,695 Ormat Technologies Inc. 421,799 17,395 * Dynegy Inc. 718,583 10,326 TerraForm Power Inc. Class A 935,678 8,093 *,^ Sunrun Inc. 679,944 4,406 * Vivint Solar Inc. 260,700 691 Total Common Stocks (Cost $12,800,767) Coupon Temporary Cash Investments (2.3%) 1 Money Market Fund (2.3%) 3,4 Vanguard Market Liquidity Fund 0.495% 333,782,423 333,782 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 5,6 Federal Home Loan Bank Discount Notes 0.516% 8/31/16 1,000 998 5 Federal Home Loan Bank Discount Notes 0.491% 9/16/16 1,000 998 Total Temporary Cash Investments (Cost $335,778) Total Investments (102.2%) (Cost $13,136,545) Other Assets and Liabilities-Net (-2.2%) 7 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $302,404,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 2.2%, respectively, of net assets. 2 “Other” represents securities that are not classified by the fund’s benchmark index. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $315,409,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $799,000 have been segregated as initial margin for open futures contracts. 7 Cash of $300,000 has been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Small-Cap Growth Index Fund The following table summarizes the market value of the fund's investments as of March 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 14,633,762 — 1,996 Temporary Cash Investments 333,782 1,996 — Futures Contracts—Assets 1 27 — — Futures Contracts—Liabilities 1 (10) — — Total 14,967,561 1,996 1,996 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini Russell 2000 Index June 2016 105 11,651 341 E-mini S&P 500 Index June 2016 55 5,641 37 378 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Small-Cap Growth Index Fund D. At March 31, 2016, the cost of investment securities for tax purposes was $13,136,545,000. Net unrealized appreciation of investment securities for tax purposes was $1,834,991,000, consisting of unrealized gains of $3,215,393,000 on securities that had risen in value since their purchase and $1,380,402,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Small-Cap Value Index Fund Schedule of Investments As of March 31, 2016 Market Value Shares ($000) Common Stocks (99.7%) 1 Basic Materials (4.5%) RPM International Inc. 1,538,645 72,824 Steel Dynamics Inc. 2,663,745 59,961 Olin Corp. 1,912,520 33,220 Sensient Technologies Corp. 520,817 33,051 Huntsman Corp. 2,415,965 32,132 Cabot Corp. 650,080 31,418 ^ CONSOL Energy Inc. 2,653,217 29,955 PolyOne Corp. 988,081 29,889 Domtar Corp. 727,934 29,481 Compass Minerals International Inc. 390,779 27,691 ^ United States Steel Corp. 1,694,301 27,194 HB Fuller Co. 578,993 24,578 Commercial Metals Co. 1,346,405 22,849 ^ Allegheny Technologies Inc. 1,264,991 20,619 * Chemtura Corp. 765,602 20,212 Carpenter Technology Corp. 542,464 18,569 Worthington Industries Inc. 512,649 18,271 Axiall Corp. 817,570 17,856 Kaiser Aluminum Corp. 197,971 16,736 * GCP Applied Technologies Inc. 818,220 16,315 Ferroglobe plc 1,829,830 16,121 Chemours Co. 2,100,955 14,707 Quaker Chemical Corp. 146,366 12,421 Hecla Mining Co. 4,384,789 12,190 Stepan Co. 219,347 12,128 Minerals Technologies Inc. 201,854 11,475 Innospec Inc. 264,111 11,452 PH Glatfelter Co. 502,574 10,418 * Clearwater Paper Corp. 201,957 9,797 A Schulman Inc. 322,072 8,767 * Univar Inc. 473,100 8,128 * AK Steel Holding Corp. 1,966,447 8,121 Innophos Holdings Inc. 211,415 6,535 * Kraton Performance Polymers Inc. 355,840 6,156 * Ferro Corp. 481,363 5,714 *,^ Cliffs Natural Resources Inc. 1,778,401 5,335 Haynes International Inc. 145,009 5,293 * Koppers Holdings Inc. 226,859 5,098 Tredegar Corp. 303,746 4,775 Rayonier Advanced Materials Inc. 498,142 4,732 Tronox Ltd. Class A 709,852 4,536 * Century Aluminum Co. 556,232 3,921 * Resolute Forest Products Inc. 671,215 3,698 FutureFuel Corp. 279,989 3,301 SunCoke Energy Inc. 371,766 2,416 ^ Kronos Worldwide Inc. 200,787 1,149 * Intrepid Potash Inc. 360,349 400 * LSB Industries Inc. 3,859 49 * Alpha Natural Resources Inc. 721 — * Peabody Energy Corp. 1 — Consumer Goods (7.2%) Ingredion Inc. 837,874 89,477 Leggett & Platt Inc. 1,493,191 72,270 Pinnacle Foods Inc. 1,350,872 60,357 * TreeHouse Foods Inc. 653,249 56,669 Goodyear Tire & Rubber Co. 1,546,648 51,008 *,^ Herbalife Ltd. 805,112 49,563 Scotts Miracle-Gro Co. Class A 533,489 38,822 * Vista Outdoor Inc. 707,871 36,746 Visteon Corp. 450,140 35,827 Thor Industries Inc. 547,072 34,887 * Helen of Troy Ltd. 327,616 33,971 * Tenneco Inc. 632,869 32,599 Spectrum Brands Holdings Inc. 275,147 30,068 Energizer Holdings Inc. 716,211 29,014 Tupperware Brands Corp. 495,729 28,742 Snyder's-Lance Inc. 829,144 26,101 * Darling Ingredients Inc. 1,908,116 25,130 Dana Holding Corp. 1,730,201 24,379 Avon Products Inc. 5,044,290 24,263 Cooper Tire & Rubber Co. 641,369 23,743 Nu Skin Enterprises Inc. Class A 614,244 23,495 Herman Miller Inc. 693,749 21,430 *,^ Fossil Group Inc. 473,735 21,043 *,^ Manitowoc Foodservice Inc. 1,426,477 21,026 HNI Corp. 511,726 20,044 ^ Sanderson Farms Inc. 222,203 20,038 Dean Foods Co. 1,061,973 18,393 * Take-Two Interactive Software Inc. 466,561 17,575 ^ Cal-Maine Foods Inc. 328,964 17,077 Fresh Del Monte Produce Inc. 386,895 16,277 La-Z-Boy Inc. 577,843 15,452 ^ KB Home 1,015,347 14,499 Universal Corp. 249,966 14,201 Steelcase Inc. Class A 946,057 14,115 * Cooper-Standard Holding Inc. 189,028 13,580 * American Axle & Manufacturing Holdings Inc. 837,338 12,887 Lancaster Colony Corp. 110,895 12,262 Knoll Inc. 537,204 11,630 Briggs & Stratton Corp. 474,669 11,354 Schweitzer-Mauduit International Inc. 352,806 11,106 * ACCO Brands Corp. 1,223,457 10,987 Wolverine World Wide Inc. 565,898 10,424 * Seaboard Corp. 3,388 10,174 Andersons Inc. 307,831 9,669 Columbia Sportswear Co. 160,436 9,641 Ethan Allen Interiors Inc. 289,736 9,219 * Crocs Inc. 812,203 7,813 ^ Tootsie Roll Industries Inc. 221,449 7,737 * Central Garden & Pet Co. Class A 382,464 6,230 * Modine Manufacturing Co. 556,770 6,130 Inter Parfums Inc. 197,227 6,094 Superior Industries International Inc. 273,681 6,043 * Blount International Inc. 560,387 5,593 * Taylor Morrison Home Corp. Class A 370,438 5,231 National Presto Industries Inc. 60,405 5,058 Movado Group Inc. 180,857 4,979 * Vera Bradley Inc. 220,728 4,490 * Iconix Brand Group Inc. 534,507 4,303 * Federal-Mogul Holdings Corp. 390,877 3,862 * Eastman Kodak Co. 266,858 2,895 * Central Garden & Pet Co. 96,765 1,581 Titan International Inc. 250,648 1,349 *,^ Elizabeth Arden Inc. 121,145 992 *,^ Vince Holding Corp. 97,949 620 *,^ Hovnanian Enterprises Inc. Class A 96,947 151 Consumer Services (11.7%) * JetBlue Airways Corp. 3,719,228 78,550 KAR Auction Services Inc. 1,587,412 60,544 TEGNA Inc. 2,567,989 60,245 Service Corp. International 2,144,484 52,926 Casey's General Stores Inc. 451,768 51,194 * Rite Aid Corp. 6,060,892 49,396 * Office Depot Inc. 6,359,196 45,150 Cinemark Holdings Inc. 1,208,463 43,299 Dun & Bradstreet Corp. 418,551 43,144 ^ Cracker Barrel Old Country Store Inc. 277,283 42,333 Cablevision Systems Corp. Class A 1,224,359 40,404 ^ GameStop Corp. Class A 1,212,400 38,469 *,^ JC Penney Co. Inc. 3,367,386 37,243 Tribune Media Co. Class A 926,887 35,546 American Eagle Outfitters Inc. 2,029,114 33,825 CST Brands Inc. 832,073 31,860 Brinker International Inc. 661,422 30,392 * ServiceMaster Global Holdings Inc. 784,224 29,550 * Houghton Mifflin Harcourt Co. 1,430,818 28,531 * Murphy USA Inc. 458,570 28,179 * Beacon Roofing Supply Inc. 686,108 28,137 * Avis Budget Group Inc. 1,011,608 27,678 Wendy's Co. 2,534,308 27,599 John Wiley & Sons Inc. Class A 562,717 27,511 GNC Holdings Inc. Class A 859,943 27,303 * Starz 998,207 26,283 Big Lots Inc. 573,994 25,996 Graham Holdings Co. Class B 53,664 25,759 * VCA Inc. 443,707 25,597 Chemed Corp. 185,645 25,146 Dolby Laboratories Inc. Class A 574,637 24,974 Abercrombie & Fitch Co. 778,395 24,551 Sinclair Broadcast Group Inc. Class A 796,767 24,501 AMERCO 68,127 24,342 Cable One Inc. 54,255 23,717 * Hertz Global Holdings Inc. 2,187,535 23,035 Lithia Motors Inc. Class A 260,694 22,766 DSW Inc. Class A 776,613 21,466 Aaron's Inc. 840,837 21,105 Meredith Corp. 436,935 20,754 Core-Mark Holding Co. Inc. 253,592 20,683 Gannett Co. Inc. 1,344,631 20,358 Chico's FAS Inc. 1,534,023 20,356 Hillenbrand Inc. 656,740 19,669 ^ Regal Entertainment Group Class A 922,673 19,505 * Express Inc. 909,323 19,469 Children's Place Inc. 231,215 19,300 Dillard's Inc. Class A 227,217 19,293 Matthews International Corp. Class A 363,302 18,699 * Boyd Gaming Corp. 900,399 18,602 New York Times Co. Class A 1,490,068 18,566 * Acxiom Corp. 855,276 18,337 DineEquity Inc. 193,114 18,043 * SUPERVALU Inc. 3,080,134 17,742 Penske Automotive Group Inc. 466,572 17,683 * Genesco Inc. 243,012 17,558 Time Inc. 1,093,095 16,877 SeaWorld Entertainment Inc. 778,595 16,397 * Asbury Automotive Group Inc. 257,784 15,426 Group 1 Automotive Inc. 244,141 14,329 Caleres Inc. 480,847 13,603 Guess? Inc. 630,623 11,837 Bloomin' Brands Inc. 691,039 11,658 International Speedway Corp. Class A 309,419 11,421 ^ Buckle Inc. 336,704 11,404 DeVry Education Group Inc. 658,479 11,372 SkyWest Inc. 558,367 11,162 * United Natural Foods Inc. 276,790 11,155 Cato Corp. Class A 287,756 11,093 Finish Line Inc. Class A 513,713 10,839 Bob Evans Farms Inc. 217,429 10,152 Tailored Brands Inc. 560,678 10,036 Scholastic Corp. 264,735 9,893 Rent-A-Center Inc. 583,521 9,249 * Apollo Education Group Inc. 1,063,072 8,733 Barnes & Noble Inc. 665,735 8,228 Weis Markets Inc. 153,418 6,913 Capella Education Co. 129,045 6,793 Extended Stay America Inc. 414,271 6,753 Sonic Automotive Inc. Class A 351,031 6,487 Pier 1 Imports Inc. 923,145 6,471 * Rush Enterprises Inc. Class A 349,685 6,378 * La Quinta Holdings Inc. 505,765 6,322 * Regis Corp. 411,989 6,258 Fred's Inc. Class A 412,053 6,144 * MSG Networks Inc. 337,818 5,841 * Bankrate Inc. 634,751 5,821 * FTD Cos. Inc. 216,474 5,682 * Strayer Education Inc. 115,263 5,619 * Performance Food Group Co. 238,343 5,565 * Smart & Final Stores Inc. 342,614 5,550 *,^ Weight Watchers International Inc. 332,700 4,834 * Vitamin Shoppe Inc. 151,102 4,678 * Zumiez Inc. 216,025 4,303 *,^ Lands' End Inc. 167,321 4,268 * Barnes & Noble Education Inc. 420,868 4,125 New Media Investment Group Inc. 246,976 4,110 * Virgin America Inc. 102,948 3,970 *,^ Sears Holdings Corp. 248,251 3,801 * Ruby Tuesday Inc. 681,376 3,666 * K12 Inc. 363,173 3,592 * American Public Education Inc. 169,145 3,489 Speedway Motorsports Inc. 143,161 2,839 *,^ Caesars Entertainment Corp. 336,573 2,289 * Biglari Holdings Inc. 5,997 2,229 * Bridgepoint Education Inc. 212,701 2,144 Clear Channel Outdoor Holdings Inc. Class A 405,406 1,905 * Rush Enterprises Inc. Class B 94,530 1,726 Stage Stores Inc. 167,714 1,352 * Container Store Group Inc. 97,073 570 Financials (29.9%) Arthur J Gallagher & Co. 2,050,532 91,208 Apartment Investment & Management Co. 1,811,881 75,773 National Retail Properties Inc. 1,633,801 75,482 Liberty Property Trust 1,711,736 57,275 American Financial Group Inc. 809,413 56,958 RenaissanceRe Holdings Ltd. 474,689 56,882 East West Bancorp Inc. 1,666,802 54,138 Highwoods Properties Inc. 1,113,145 53,219 Old Republic International Corp. 2,725,583 49,824 Starwood Property Trust Inc. 2,608,366 49,376 Senior Housing Properties Trust 2,750,784 49,211 EPR Properties 733,293 48,852 Weingarten Realty Investors 1,292,224 48,484 First American Financial Corp. 1,263,518 48,153 Endurance Specialty Holdings Ltd. 733,123 47,902 Taubman Centers Inc. 662,829 47,213 Brown & Brown Inc. 1,306,216 46,763 Hospitality Properties Trust 1,755,435 46,624 Duke Realty Corp. 2,003,398 45,157 * Liberty Broadband Corp. 778,402 45,108 Hanover Insurance Group Inc. 495,990 44,748 Mid-America Apartment Communities Inc. 436,507 44,615 Retail Properties of America Inc. 2,748,291 43,560 Corrections Corp. of America 1,358,098 43,527 Commerce Bancshares Inc. 953,626 42,865 Eaton Vance Corp. 1,270,643 42,592 Validus Holdings Ltd. 902,324 42,581 STORE Capital Corp. 1,631,863 42,233 * Alleghany Corp. 84,969 42,162 Synovus Financial Corp. 1,437,105 41,547 Assured Guaranty Ltd. 1,636,992 41,416 * Equity Commonwealth 1,458,622 41,162 Umpqua Holdings Corp. 2,551,841 40,472 FirstMerit Corp. 1,920,017 40,416 First Niagara Financial Group Inc. 4,109,319 39,778 White Mountains Insurance Group Ltd. 49,398 39,647 BankUnited Inc. 1,139,197 39,234 Omega Healthcare Investors Inc. 1,083,291 38,240 Webster Financial Corp. 1,061,934 38,123 ^ Apple Hospitality REIT Inc. 1,918,524 38,006 CNO Financial Group Inc. 2,080,283 37,279 First Horizon National Corp. 2,753,939 36,077 Prosperity Bancshares Inc. 770,552 35,746 Cullen/Frost Bankers Inc. 646,121 35,608 Rayonier Inc. 1,433,416 35,377 Allied World Assurance Co. Holdings AG 995,588 34,786 DuPont Fabros Technology Inc. 848,699 34,398 Popular Inc. 1,199,886 34,329 Bank of Hawaii Corp. 501,433 34,238 Piedmont Office Realty Trust Inc. Class A 1,680,351 34,128 Aspen Insurance Holdings Ltd. 706,365 33,694 PrivateBancorp Inc. 869,860 33,577 Two Harbors Investment Corp. 4,217,052 33,483 LaSalle Hotel Properties 1,308,195 33,110 RLI Corp. 477,331 31,914 * SLM Corp. 4,949,600 31,479 Columbia Property Trust Inc. 1,430,226 31,451 Federated Investors Inc. Class B 1,082,583 31,232 ProAssurance Corp. 615,957 31,167 Associated Banc-Corp 1,734,105 31,110 New Residential Investment Corp. 2,669,549 31,047 First Industrial Realty Trust Inc. 1,353,340 30,775 * MGIC Investment Corp. 3,934,390 30,177 FNB Corp. 2,296,133 29,873 Radian Group Inc. 2,396,290 29,714 MFA Financial Inc. 4,298,383 29,444 Assurant Inc. 375,105 28,939 Corporate Office Properties Trust 1,095,026 28,733 GEO Group Inc. 821,545 28,483 Brandywine Realty Trust 2,029,391 28,472 National Health Investors Inc. 422,491 28,104 United Bankshares Inc. 765,535 28,095 Chimera Investment Corp. 2,065,663 28,072 NorthStar Realty Finance Corp. 2,124,324 27,871 Blackstone Mortgage Trust Inc. Class A 1,033,570 27,762 Interactive Brokers Group Inc. 701,309 27,575 Spirit Realty Capital Inc. 2,428,555 27,321 Fulton Financial Corp. 2,015,828 26,972 AmTrust Financial Services Inc. 1,018,300 26,354 MB Financial Inc. 810,829 26,311 Valley National Bancorp 2,718,165 25,931 Cathay General Bancorp 891,391 25,253 Janus Capital Group Inc. 1,722,684 25,203 UMB Financial Corp. 487,605 25,175 Erie Indemnity Co. Class A 267,486 24,873 Wintrust Financial Corp. 560,249 24,841 Primerica Inc. 556,759 24,792 PacWest Bancorp 661,286 24,567 IBERIABANK Corp. 476,405 24,425 Empire State Realty Trust Inc. 1,381,679 24,221 Washington Federal Inc. 1,060,606 24,023 Navient Corp. 1,985,515 23,767 DiamondRock Hospitality Co. 2,325,296 23,532 CBL & Associates Properties Inc. 1,974,884 23,501 Selective Insurance Group Inc. 633,646 23,198 Washington REIT 789,686 23,067 ^ LPL Financial Holdings Inc. 927,141 22,993 Sterling Bancorp 1,427,651 22,742 First Citizens BancShares Inc. Class A 89,239 22,405 Pinnacle Financial Partners Inc. 450,063 22,080 Mack-Cali Realty Corp. 933,990 21,949 TCF Financial Corp. 1,767,827 21,674 Legg Mason Inc. 623,812 21,634 EastGroup Properties Inc. 356,304 21,510 Waddell & Reed Financial Inc. Class A 913,255 21,498 ^ First Financial Bankshares Inc. 726,481 21,489 Glacier Bancorp Inc. 837,284 21,284 * Enstar Group Ltd. 130,223 21,172 BancorpSouth Inc. 982,375 20,934 Hancock Holding Co. 896,512 20,584 Gramercy Property Trust 2,434,601 20,572 WP Glimcher Inc. 2,146,460 20,370 Xenia Hotels & Resorts Inc. 1,293,468 20,204 Columbia Banking System Inc. 668,638 20,006 LTC Properties Inc. 434,790 19,670 BGC Partners Inc. Class A 2,150,056 19,458 CVB Financial Corp. 1,108,788 19,348 New York REIT Inc. 1,882,575 19,014 Capitol Federal Financial Inc. 1,429,784 18,959 ^ Lexington Realty Trust 2,179,789 18,746 Community Bank System Inc. 478,372 18,279 * HRG Group Inc. 1,277,954 17,802 Mercury General Corp. 319,424 17,728 Argo Group International Holdings Ltd. 306,751 17,604 Great Western Bancorp Inc. 639,893 17,450 Trustmark Corp. 744,013 17,135 South State Corp. 266,062 17,089 Outfront Media Inc. 796,733 16,811 ^ Global Net Lease Inc. 1,956,879 16,751 * Liberty Broadband Corp. Class A 288,012 16,751 Select Income REIT 724,640 16,703 Astoria Financial Corp. 1,050,721 16,643 Pennsylvania REIT 761,382 16,636 EverBank Financial Corp. 1,088,048 16,419 First Midwest Bancorp Inc. 907,272 16,349 Old National Bancorp 1,326,544 16,171 International Bancshares Corp. 653,458 16,114 Invesco Mortgage Capital Inc. 1,316,084 16,030 Chemical Financial Corp. 442,115 15,779 * Genworth Financial Inc. Class A 5,762,434 15,731 National Penn Bancshares Inc. 1,473,379 15,677 Hatteras Financial Corp. 1,094,952 15,658 Northwest Bancshares Inc. 1,119,832 15,129 American Equity Investment Life Holding Co. 897,368 15,076 Horace Mann Educators Corp. 471,423 14,939 * MBIA Inc. 1,683,128 14,896 Potlatch Corp. 471,194 14,843 Banner Corp. 342,161 14,384 CYS Investments Inc. 1,757,929 14,310 American National Insurance Co. 121,709 14,057 Government Properties Income Trust 782,622 13,970 Provident Financial Services Inc. 685,525 13,841 ^ Westamerica Bancorporation 280,915 13,683 Park National Corp. 150,937 13,584 BBCN Bancorp Inc. 875,426 13,298 Independent Bank Corp. 289,317 13,297 National General Holdings Corp. 610,642 13,184 Kemper Corp. 445,830 13,183 Talmer Bancorp Inc. Class A 727,586 13,162 ^ BOK Financial Corp. 235,282 12,851 NBT Bancorp Inc. 476,374 12,838 WesBanco Inc. 423,730 12,589 Redwood Trust Inc. 951,201 12,442 First Financial Bancorp 678,253 12,331 * Navigators Group Inc. 142,117 11,919 * Beneficial Bancorp Inc. 864,218 11,831 * Green Dot Corp. Class A 514,714 11,823 Franklin Street Properties Corp. 1,102,352 11,696 * Stifel Financial Corp. 382,335 11,317 PennyMac Mortgage Investment Trust 811,489 11,069 Capstead Mortgage Corp. 1,109,665 10,975 Nelnet Inc. Class A 275,534 10,848 Cash America International Inc. 279,500 10,800 Boston Private Financial Holdings Inc. 920,223 10,537 Tompkins Financial Corp. 163,965 10,494 Investors Real Estate Trust 1,417,435 10,291 S&T Bancorp Inc. 382,848 9,862 Infinity Property & Casualty Corp. 121,730 9,799 Monogram Residential Trust Inc. 964,282 9,508 Safety Insurance Group Inc. 165,939 9,468 Berkshire Hills Bancorp Inc. 340,691 9,161 ARMOUR Residential REIT Inc. 424,566 9,141 First Commonwealth Financial Corp. 1,029,724 9,123 * FNFV Group 833,520 9,044 * iStar Inc. 935,106 9,033 American Assets Trust Inc. 223,361 8,917 United Fire Group Inc. 203,164 8,903 * KCG Holdings Inc. Class A 732,027 8,748 Brookline Bancorp Inc. 771,572 8,495 Maiden Holdings Ltd. 644,917 8,345 Investment Technology Group Inc. 370,368 8,185 * Piper Jaffray Cos. 164,014 8,129 American Capital Mortgage Investment Corp. 552,757 8,114 City Holding Co. 168,743 8,063 State Bank Financial Corp. 407,887 8,060 Rouse Properties Inc. 437,729 8,045 Universal Health Realty Income Trust 139,230 7,832 * Walker & Dunlop Inc. 319,328 7,750 Central Pacific Financial Corp. 344,444 7,499 Oritani Financial Corp. 438,087 7,434 * Greenlight Capital Re Ltd. Class A 339,935 7,407 Altisource Residential Corp. 615,576 7,387 Virtus Investment Partners Inc. 92,379 7,216 Saul Centers Inc. 135,160 7,166 FBL Financial Group Inc. Class A 114,592 7,050 Artisan Partners Asset Management Inc. Class A 222,569 6,864 Ashford Hospitality Trust Inc. 1,053,368 6,720 * Santander Consumer USA Holdings Inc. 623,471 6,540 ^ Seritage Growth Properties Class A 129,862 6,489 Dime Community Bancshares Inc. 346,608 6,107 United Community Banks Inc. 330,313 6,101 National Western Life Group Inc. Class A 25,953 5,986 First Potomac Realty Trust 643,004 5,826 Getty Realty Corp. 291,120 5,773 Virtu Financial Inc. Class A 258,999 5,726 Anworth Mortgage Asset Corp. 1,162,557 5,417 * Ambac Financial Group Inc. 330,587 5,223 Employers Holdings Inc. 177,822 5,004 * Flagstar Bancorp Inc. 229,528 4,926 AG Mortgage Investment Trust Inc. 330,379 4,318 BancFirst Corp. 72,557 4,138 * First BanCorp 1,367,974 3,994 Resource Capital Corp. 350,386 3,942 State Auto Financial Corp. 168,324 3,713 Northfield Bancorp Inc. 223,829 3,680 Ashford Hospitality Prime Inc. 312,572 3,648 Fidelity & Guaranty Life 137,240 3,601 OFG Bancorp 509,487 3,561 National Bank Holdings Corp. Class A 167,318 3,412 OneBeacon Insurance Group Ltd. Class A 258,130 3,286 Newcastle Investment Corp. 656,465 2,842 Ladder Capital Corp. 210,724 2,623 *,^ World Acceptance Corp. 67,372 2,555 *,^ Walter Investment Management Corp. 329,875 2,520 * Forestar Group Inc. 185,474 2,419 Urstadt Biddle Properties Inc. Class A 102,995 2,158 * MoneyGram International Inc. 309,016 1,891 GAMCO Investors Inc. Class A 49,181 1,823 Houlihan Lokey Inc. 70,086 1,745 * EZCORP Inc. Class A 295,949 879 * RMR Group Inc. Class A 34,691 868 Urstadt Biddle Properties Inc. 42,332 781 * Associated Capital Group Inc. Class A 25,296 709 * PICO Holdings Inc. 6,365 65 * Enova International Inc. 9,670 61 Health Care (5.1%) Teleflex Inc. 482,118 75,697 * Alere Inc. 1,002,314 50,727 * WellCare Health Plans Inc. 511,009 47,396 * Charles River Laboratories International Inc. 541,066 41,089 HealthSouth Corp. 987,888 37,174 STERIS plc 497,465 35,345 * LifePoint Health Inc. 499,546 34,594 Hill-Rom Holdings Inc. 680,929 34,251 * Prestige Brands Holdings Inc. 611,050 32,624 * Bio-Rad Laboratories Inc. Class A 238,009 32,541 * Molina Healthcare Inc. 487,147 31,416 Owens & Minor Inc. 726,092 29,349 * Tenet Healthcare Corp. 912,971 26,412 * Ultragenyx Pharmaceutical Inc. 404,791 25,627 * Integra LifeSciences Holdings Corp. 342,706 23,085 * Community Health Systems Inc. 1,240,820 22,968 * VWR Corp. 767,772 20,776 *,^ Kite Pharma Inc. 449,293 20,627 * Magellan Health Inc. 296,251 20,124 * Brookdale Senior Living Inc. 1,070,813 17,004 *,^ Juno Therapeutics Inc. 407,914 15,537 * Halyard Health Inc. 539,932 15,512 * Surgical Care Affiliates Inc. 322,315 14,917 * Select Medical Holdings Corp. 1,217,427 14,378 * TESARO Inc. 324,973 14,309 * Ophthotech Corp. 323,920 13,692 CONMED Corp. 319,861 13,415 Kindred Healthcare Inc. 970,500 11,986 * Portola Pharmaceuticals Inc. 554,191 11,305 * Sage Therapeutics Inc. 296,452 9,504 *,^ Cempra Inc. 417,976 7,323 *,^ Clovis Oncology Inc. 378,087 7,259 National HealthCare Corp. 112,788 7,027 PDL BioPharma Inc. 1,907,873 6,353 Ensign Group Inc. 278,746 6,311 * LHC Group Inc. 167,000 5,939 *,^ Amicus Therapeutics Inc. 688,961 5,822 Invacare Corp. 347,563 4,577 * Intra-Cellular Therapies Inc. Class A 163,250 4,538 * Merit Medical Systems Inc. 244,151 4,514 *,^ Celldex Therapeutics Inc. 1,147,819 4,339 Universal American Corp. 563,354 4,022 * Aduro Biotech Inc. 294,322 3,770 * Healthways Inc. 354,165 3,574 * Synergy Pharmaceuticals Inc. 1,191,600 3,289 *,^ Spark Therapeutics Inc. 101,076 2,983 * Aimmune Therapeutics Inc. 219,779 2,980 *,^ Global Blood Therapeutics Inc. 158,472 2,513 * Glaukos Corp. 144,811 2,441 *,^ NantKwest Inc. 277,705 2,283 *,^ PTC Therapeutics Inc. 338,329 2,179 *,^ Teladoc Inc. 198,493 1,906 *,^ Esperion Therapeutics Inc. 85,071 1,439 * Chimerix Inc. 239,966 1,226 * Wright Medical Group Inc. CVR 71,097 87 Industrials (20.2%) Valspar Corp. 830,302 88,859 Broadridge Financial Solutions Inc. 1,376,492 81,640 Huntington Ingalls Industries Inc. 542,192 74,248 Carlisle Cos. Inc. 743,599 73,988 IDEX Corp. 879,484 72,892 * Spirit AeroSystems Holdings Inc. Class A 1,569,831 71,208 Allegion plc 1,110,967 70,780 PerkinElmer Inc. 1,296,566 64,128 Orbital ATK Inc. 681,420 59,243 AptarGroup Inc. 727,941 57,078 Bemis Co. Inc. 1,096,799 56,792 Sonoco Products Co. 1,169,154 56,786 * AECOM 1,767,737 54,429 * Berry Plastics Group Inc. 1,395,757 50,457 Donaldson Co. Inc. 1,536,510 49,030 Graphic Packaging Holding Co. 3,741,559 48,079 MDU Resources Group Inc. 2,261,799 44,015 Lincoln Electric Holdings Inc. 736,975 43,165 MSC Industrial Direct Co. Inc. Class A 558,478 42,617 Ryder System Inc. 619,621 40,139 * Quanta Services Inc. 1,770,877 39,951 World Fuel Services Corp. 820,119 39,841 RR Donnelley & Sons Co. 2,418,214 39,659 Booz Allen Hamilton Holding Corp. Class A 1,292,548 39,138 ITT Corp. 1,036,723 38,245 BWX Technologies Inc. 1,092,394 36,661 Jabil Circuit Inc. 1,876,087 36,152 * Kirby Corp. 592,075 35,696 Deluxe Corp. 567,159 35,442 * CoreLogic Inc. 1,021,020 35,429 Curtiss-Wright Corp. 464,194 35,126 Oshkosh Corp. 846,887 34,612 Packaging Corp. of America 565,941 34,183 Regal Beloit Corp. 517,250 32,633 * Teledyne Technologies Inc. 369,399 32,559 EMCOR Group Inc. 667,481 32,440 Trinity Industries Inc. 1,770,635 32,420 Littelfuse Inc. 258,229 31,791 Valmont Industries Inc. 250,746 31,052 Belden Inc. 486,294 29,849 * Owens-Illinois Inc. 1,864,700 29,761 Terex Corp. 1,195,040 29,733 Crane Co. 539,538 29,060 * Generac Holdings Inc. 777,921 28,970 * Colfax Corp. 995,222 28,453 EnerSys 503,095 28,032 Convergys Corp. 1,006,881 27,961 Timken Co. 834,273 27,940 * Keysight Technologies Inc. 992,079 27,520 * WESCO International Inc. 488,736 26,719 KBR Inc. 1,671,011 25,867 * Coherent Inc. 280,236 25,754 Global Payments Inc. 374,526 24,457 Silgan Holdings Inc. 455,165 24,201 GATX Corp. 487,636 23,163 Chicago Bridge & Iron Co. NV 607,286 22,221 * Esterline Technologies Corp. 343,150 21,986 * Rexnord Corp. 1,056,323 21,359 AGCO Corp. 420,930 20,920 * Sanmina Corp. 894,000 20,902 Kennametal Inc. 922,867 20,755 Matson Inc. 504,396 20,262 Universal Forest Products Inc. 233,243 20,017 ABM Industries Inc. 615,468 19,886 Barnes Group Inc. 561,846 19,681 * KLX Inc. 611,331 19,648 Granite Construction Inc. 410,832 19,638 UniFirst Corp. 176,835 19,296 Tetra Tech Inc. 645,123 19,238 Vishay Intertechnology Inc. 1,570,304 19,173 Applied Industrial Technologies Inc. 431,947 18,747 Joy Global Inc. 1,134,336 18,229 Triumph Group Inc. 571,352 17,986 Watts Water Technologies Inc. Class A 325,862 17,965 MSA Safety Inc. 367,585 17,773 * Moog Inc. Class A 386,437 17,652 Brink's Co. 509,761 17,123 * FTI Consulting Inc. 477,578 16,959 * Anixter International Inc. 324,573 16,913 CLARCOR Inc. 280,921 16,234 G&K Services Inc. Class A 218,873 16,032 * Plexus Corp. 386,515 15,275 Actuant Corp. Class A 614,086 15,174 *,^ NeuStar Inc. Class A 614,056 15,106 * MasTec Inc. 740,283 14,983 Korn/Ferry International 513,826 14,536 Brady Corp. Class A 540,842 14,516 * Louisiana-Pacific Corp. 829,166 14,195 Aircastle Ltd. 636,953 14,166 Essendant Inc. 431,915 13,791 Werner Enterprises Inc. 500,360 13,590 *,^ Knowles Corp. 1,024,698 13,506 * Benchmark Electronics Inc. 585,260 13,490 * Sykes Enterprises Inc. 445,741 13,452 Kaman Corp. 313,754 13,394 Otter Tail Corp. 437,204 12,950 * Babcock & Wilcox Enterprises Inc. 602,205 12,887 * TrueBlue Inc. 486,776 12,729 * Greatbatch Inc. 356,455 12,704 * Atlas Air Worldwide Holdings Inc. 285,371 12,063 * Armstrong World Industries Inc. 241,469 11,680 Standex International Corp. 148,610 11,563 * SPX FLOW Inc. 458,065 11,488 ESCO Technologies Inc. 284,044 11,072 Cubic Corp. 265,470 10,608 MTS Systems Corp. 170,889 10,399 Greif Inc. Class A 316,989 10,381 * Wabash National Corp. 769,961 10,163 Astec Industries Inc. 212,843 9,933 EVERTEC Inc. 704,777 9,853 * Newport Corp. 424,809 9,771 John Bean Technologies Corp. 168,618 9,512 * Boise Cascade Co. 448,806 9,299 * TriMas Corp. 524,170 9,183 * Air Transport Services Group Inc. 595,927 9,165 ManTech International Corp. Class A 283,505 9,069 * Rofin-Sinar Technologies Inc. 280,491 9,037 * Wesco Aircraft Holdings Inc. 623,358 8,970 AAR Corp. 385,288 8,966 Insperity Inc. 172,226 8,909 CIRCOR International Inc. 189,433 8,788 * PHH Corp. 694,664 8,711 * Itron Inc. 208,274 8,689 Greenbrier Cos. Inc. 314,361 8,689 * Navigant Consulting Inc. 548,682 8,675 * Meritor Inc. 1,060,481 8,547 Mobile Mini Inc. 258,713 8,543 * Aegion Corp. Class A 398,505 8,404 Encore Wire Corp. 215,250 8,380 Altra Industrial Motion Corp. 285,911 7,943 *,^ Navistar International Corp. 566,237 7,089 * Tutor Perini Corp. 454,271 7,059 Comfort Systems USA Inc. 215,927 6,860 ^ Outerwall Inc. 182,518 6,751 General Cable Corp. 539,446 6,587 H&E Equipment Services Inc. 370,738 6,499 Kelly Services Inc. Class A 339,737 6,496 * DigitalGlobe Inc. 373,749 6,466 SPX Corp. 426,561 6,407 Resources Connection Inc. 409,720 6,375 Albany International Corp. 166,620 6,263 McGrath RentCorp 249,296 6,252 Manitowoc Co. Inc. 1,427,672 6,182 ArcBest Corp. 285,331 6,160 Materion Corp. 232,357 6,153 AVX Corp. 486,510 6,115 TAL International Group Inc. 386,256 5,964 Kforce Inc. 302,310 5,919 * Nortek Inc. 113,390 5,476 TeleTech Holdings Inc. 196,812 5,464 Schnitzer Steel Industries Inc. 291,772 5,380 * TTM Technologies Inc. 808,351 5,376 Hyster-Yale Materials Handling Inc. 78,768 5,246 ^ Overseas Shipholding Group Inc. Class A 2,789,173 5,244 Harsco Corp. 930,394 5,071 * DHI Group Inc. 540,922 4,365 Quad/Graphics Inc. 330,523 4,277 ^ Textainer Group Holdings Ltd. 264,718 3,928 Park Electrochemical Corp. 222,789 3,567 Landauer Inc. 105,911 3,502 * RPX Corp. 298,617 3,362 TimkenSteel Corp. 359,310 3,270 Griffon Corp. 209,382 3,235 * Monster Worldwide Inc. 987,159 3,218 * Milacron Holdings Corp. 194,505 3,207 * Checkpoint Systems Inc. 229,248 2,320 ^ American Railcar Industries Inc. 45,527 1,854 Greif Inc. Class B 30,064 1,407 * DXP Enterprises Inc. 74,781 1,313 American Science & Engineering Inc. 41,120 1,139 * Nuvectra Corp. 120,060 650 Acacia Research Corp. 141,994 538 Overseas Shipholding Group Inc. Class B 89,318 192 Oil & Gas (4.7%) * Newfield Exploration Co. 2,242,922 74,577 * First Solar Inc. 884,113 60,535 PBF Energy Inc. Class A 1,130,689 37,539 *,^ Southwestern Energy Co. 4,513,657 36,425 QEP Resources Inc. 2,429,701 34,283 Noble Corp. plc 2,817,172 29,158 Nabors Industries Ltd. 3,119,696 28,701 Ensco plc Class A 2,725,298 28,261 ^ Chesapeake Energy Corp. 6,547,547 26,976 Targa Resources Corp. 880,870 26,303 Murphy Oil Corp. 946,446 23,841 Western Refining Inc. 813,827 23,674 Superior Energy Services Inc. 1,753,671 23,482 Rowan Cos. plc Class A 1,445,728 23,276 * WPX Energy Inc. 3,191,082 22,306 * NOW Inc. 1,180,697 20,922 Energen Corp. 562,071 20,566 *,^ Whiting Petroleum Corp. 2,367,501 18,893 Oceaneering International Inc. 566,642 18,835 * Oil States International Inc. 595,906 18,783 ^ Transocean Ltd. 2,003,393 18,311 ^ Diamond Offshore Drilling Inc. 714,909 15,535 * MRC Global Inc. 1,115,693 14,660 * Oasis Petroleum Inc. 1,986,919 14,465 SemGroup Corp. Class A 508,695 11,395 * McDermott International Inc. 2,768,028 11,321 * SEACOR Holdings Inc. 180,864 9,848 Delek US Holdings Inc. 611,984 9,327 ^ Denbury Resources Inc. 4,113,882 9,133 * Forum Energy Technologies Inc. 680,151 8,978 * Chart Industries Inc. 354,559 7,701 SM Energy Co. 395,119 7,404 Bristow Group Inc. 363,944 6,886 ^ Atwood Oceanics Inc. 714,648 6,553 * Exterran Corp. 408,288 6,312 * Helix Energy Solutions Group Inc. 1,109,365 6,212 Archrock Inc. 766,156 6,129 * TETRA Technologies Inc. 885,161 5,621 *,^ Laredo Petroleum Inc. 682,673 5,414 CVR Energy Inc. 201,760 5,266 * Unit Corp. 592,575 5,221 * Newpark Resources Inc. 929,943 4,017 Alon USA Energy Inc. 371,451 3,833 Tidewater Inc. 546,846 3,735 Tesco Corp. 431,217 3,713 * Hornbeck Offshore Services Inc. 352,135 3,497 Green Plains Inc. 200,030 3,192 ^ CARBO Ceramics Inc. 219,416 3,116 *,^ EP Energy Corp. Class A 432,025 1,953 * Parker Drilling Co. 676,283 1,434 * Bill Barrett Corp. 144,324 898 *,^ EXCO Resources Inc. 896,652 887 *,^ Northern Oil and Gas Inc. 127,314 508 *,^ Ultra Petroleum Corp. 841,188 419 * Stone Energy Corp. 313,409 248 * Jones Energy Inc. Class A 52,934 176 California Resources Corp. 132,530 136 Other (0.0%) 2 * Leap Wireless International Inc CVR 474,686 1,196 * Vince Holding Corp Rights Exp. 04/14/12016 97,297 26 * Clinical Data Contingent Value Rights 62,138 — Technology (7.7%) CDW Corp. 1,748,696 72,571 Ingram Micro Inc. 1,733,920 62,265 * ARRIS International plc 2,260,808 51,818 Teradyne Inc. 2,380,631 51,398 Brocade Communications Systems Inc. 4,744,643 50,198 * Microsemi Corp. 1,301,879 49,875 Pitney Bowes Inc. 2,218,892 47,795 * NCR Corp. 1,534,807 45,937 * ON Semiconductor Corp. 4,773,478 45,778 DST Systems Inc. 380,702 42,932 Leidos Holdings Inc. 834,749 42,005 * Teradata Corp. 1,540,574 40,425 * CommScope Holding Co. Inc. 1,441,748 40,254 * VeriFone Systems Inc. 1,212,249 34,234 SYNNEX Corp. 344,763 31,922 Cypress Semiconductor Corp. 3,673,526 31,813 * CACI International Inc. Class A 280,851 29,967 * Tech Data Corp. 385,942 29,629 Mentor Graphics Corp. 1,360,756 27,664 Computer Sciences Corp. 799,578 27,497 * Fairchild Semiconductor International Inc. Class A 1,361,273 27,225 * Cirrus Logic Inc. 731,171 26,622 * Verint Systems Inc. 721,112 24,071 Science Applications International Corp. 447,644 23,877 * EchoStar Corp. Class A 527,708 23,372 MKS Instruments Inc. 616,895 23,226 Lexmark International Inc. Class A 680,200 22,739 *,^ Advanced Micro Devices Inc. 7,350,878 20,950 Intersil Corp. Class A 1,537,829 20,561 Diebold Inc. 677,791 19,595 * Rovi Corp. 914,992 18,766 * Viavi Solutions Inc. 2,684,266 18,414 * Polycom Inc. 1,534,173 17,106 * Semtech Corp. 751,727 16,530 CSG Systems International Inc. 359,761 16,247 * NETGEAR Inc. 356,655 14,398 * Progress Software Corp. 560,178 13,511 West Corp. 579,838 13,232 * QLogic Corp. 959,547 12,896 * Insight Enterprises Inc. 429,874 12,312 * ScanSource Inc. 303,620 12,260 ^ Ebix Inc. 273,682 11,163 Cabot Microelectronics Corp. 266,090 10,886 Quality Systems Inc. 599,044 9,129 Brooks Automation Inc. 754,651 7,848 * Advanced Energy Industries Inc. 218,971 7,618 ADTRAN Inc. 285,949 5,782 * Amkor Technology Inc. 965,660 5,688 * Ixia 395,525 4,928 * FormFactor Inc. 675,591 4,912 Epiq Systems Inc. 326,904 4,910 *,^ Unisys Corp. 580,420 4,469 Comtech Telecommunications Corp. 178,406 4,169 * Match Group Inc. 355,573 3,933 * Mercury Systems Inc. 192,130 3,900 * Tangoe Inc. 387,409 3,057 * Blucora Inc. 454,685 2,346 * Harmonic Inc. 442,578 1,447 * Systemax Inc. 152,254 1,335 * Pendrell Corp. 23,698 13 Telecommunications (0.5%) Telephone & Data Systems Inc. 1,059,754 31,888 Consolidated Communications Holdings Inc. 555,751 14,316 * Vonage Holdings Corp. 2,229,714 10,190 ^ Windstream Holdings Inc. 1,062,372 8,159 *,^ Iridium Communications Inc. 935,783 7,365 EarthLink Holdings Corp. 1,202,232 6,817 * United States Cellular Corp. 148,989 6,807 *,^ Intelsat SA 165,636 417 Utilities (8.2%) AGL Resources Inc. 1,394,415 90,832 Atmos Energy Corp. 1,182,700 87,827 Westar Energy Inc. Class A 1,640,418 81,381 UGI Corp. 1,991,343 80,231 TECO Energy Inc. 2,724,736 75,012 Aqua America Inc. 2,043,670 65,030 Great Plains Energy Inc. 1,788,670 57,685 Piedmont Natural Gas Co. Inc. 941,143 56,309 Questar Corp. 2,027,185 50,274 Vectren Corp. 958,703 48,472 NRG Energy Inc. 3,639,259 47,347 National Fuel Gas Co. 932,986 46,696 IDACORP Inc. 582,564 43,453 WGL Holdings Inc. 577,341 41,782 Portland General Electric Co. 1,028,469 40,614 Hawaiian Electric Industries Inc. 1,246,623 40,391 Cleco Corp. 700,590 38,680 ONE Gas Inc. 605,709 37,009 New Jersey Resources Corp. 995,298 36,259 Black Hills Corp. 593,002 35,657 NorthWestern Corp. 558,027 34,458 Southwest Gas Corp. 522,150 34,384 Laclede Group Inc. 477,808 32,371 ALLETE Inc. 568,818 31,894 PNM Resources Inc. 922,640 31,111 Avista Corp. 723,822 29,517 South Jersey Industries Inc. 802,678 22,836 El Paso Electric Co. 468,234 21,483 MGE Energy Inc. 401,489 20,978 Northwest Natural Gas Co. 316,997 17,070 American States Water Co. 429,383 16,901 Empire District Electric Co. 506,914 16,753 California Water Service Group 554,492 14,816 * Talen Energy Corp. 1,184,104 10,657 * Dynegy Inc. 676,544 9,722 Total Common Stocks (Cost $15,372,855) Coupon Temporary Cash Investments (1.5%) 1 Money Market Fund (1.5%) 3,4 Vanguard Market Liquidity Fund 0.495% 263,772,547 263,773 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 5,6 Federal Home Loan Bank Discount Notes 0.371% 5/4/16 3,000 2,999 5,6 Federal Home Loan Bank Discount Notes 0.617% 6/10/16 1,000 999 5 Federal Home Loan Bank Discount Notes 0.466% 8/12/16 3,000 2,995 Total Temporary Cash Investments (Cost $270,765) Total Investments (101.2%) (Cost $15,643,620) Other Assets and Liabilities-Net (-1.2%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $203,518,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts and swap contracts. After giving effect to futures and swap investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.2%, respectively, of net assets. 2 “Other” represents securities that are not classified by the fund’s benchmark index. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $213,148,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $2,599,000 have been segregated as initial margin for open futures contracts. CVR—Contingent Value Rights REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2016, based on the inputs used to value them: Small-Cap Value Index Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 17,501,204 26 1,196 Temporary Cash Investments 263,773 6,993 — Futures Contracts—Assets 1 107 — — Swap Contracts—Liabilities — (111) — Total 17,765,084 6,908 1,196 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini Russell 2000 Index June 2016 405 44,939 1,307 E-mini S&P MidCap 400 Index June 2016 52 7,494 224 1,531 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Swap Contracts: The fund has entered into equity swap contracts to earn the total return on selected reference stocks in the fund's target index. Under the terms of the swaps, the fund receives Small-Cap Value Index Fund the total return on the referenced stock (i.e., receiving the increase or paying the decrease in value of the selected reference stock and receiving the equivalent of any dividends in respect of the selected referenced stock) over a specified period of time, applied to a notional amount that represents the value of a designated number of shares of the selected reference stock at the beginning of the equity swap contract. The fund also pays a floating rate that is based on short-term interest rates, applied to the notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until termination of the swap, at which time realized gain (loss) is recorded. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. At March 31, 2016, the fund had the following open total return swap contracts: Floating Interest Unrealized Notional Rate Appreciation Termination Amount Received (Depreciation Reference Entity Date Counterparty ($000) (Paid) ($000 Ambac Financial Group 4/6/16 GSCM 3,143 (0.442) (111) GSCM—Goldman Sachs Capital Management. E. At March 31, 2016, the cost of investment securities for tax purposes was $15,648,231,000. Net unrealized appreciation of investment securities for tax purposes was $2,124,961,000, consisting of unrealized gains of $3,390,680,000 on securities that had risen in value since their purchase and $1,265,719,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD INDEX FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 18, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD INDEX FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 18, 2016 VANGUARD INDEX FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: May 18, 2016 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
